Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

OZ MANAGEMENT LP

Dated as of February 7, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      1  

Section 1.1

  Definitions      1   ARTICLE II GENERAL PROVISIONS      24  

Section 2.1

  Organization      24  

Section 2.2

  Partnership Name      24  

Section 2.3

  Registered Office, Registered Agent      24  

Section 2.4

  Certificates      24  

Section 2.5

  Nature of Business; Permitted Powers      25  

Section 2.6

  Fiscal Year      25  

Section 2.7

  Perpetual Existence      25  

Section 2.8

  Limitation on Partner Liability      25  

Section 2.9

  Indemnification      25  

Section 2.10

  Exculpation      26  

Section 2.11

  Fiduciary Duty      27  

Section 2.12

  Confidentiality; Intellectual Property      27  

Section 2.13

  Non-Competition; Non-Solicitation; Non-Disparagement; Non-Interference; and
Remedies      29  

Section 2.14

  Insurance      34  

Section 2.15

  Representations and Warranties      34  

Section 2.16

  Devotion of Time      35  

Section 2.17

  Partnership Property; Partnership Interest      35  

Section 2.18

  Short Selling and Hedging Transactions      35  

Section 2.19

  Compliance with Policies      35  

ARTICLE III INTERESTS AND ADMISSION OF PARTNERS

     36  

Section 3.1

  Units and other Interests      36  

Section 3.2

  Issuance of Additional Units and other Interests      55  

ARTICLE IV VOTING AND MANAGEMENT

     57  

Section 4.1

  General Partner: Power and Authority      57  

Section 4.2

  Partner Management Committee      58  

Section 4.3

  Partner Performance Committee      60  

Section 4.4

  Books and Records; Accounting      61  

Section 4.5

  Expenses      62  

Section 4.6

  Partnership Tax and Information Returns      62  

ARTICLE V CONTRIBUTIONS AND CAPITAL ACCOUNTS

     63  

Section 5.1

  Capital Contributions      63  

Section 5.2

  Capital Accounts      64  

Section 5.3

  Determinations by General Partner      66  

ARTICLE VI ALLOCATIONS

     66  

Section 6.1

  Allocations for Capital Account Purposes      66  

Section 6.2

  Allocations for Tax Purposes      70  



--------------------------------------------------------------------------------

ARTICLE VII DISTRIBUTIONS

     72  

Section 7.1

  Distributions      72  

Section 7.2

  Distributions in Kind      73  

Section 7.3

  Tax Distributions      73  

Section 7.4

  Expense Amount Distributions      75  

Section 7.5

  Borrowing      75  

Section 7.6

  Restrictions on Distributions      75  

ARTICLE VIII TRANSFER OR ASSIGNMENT OF INTEREST; CESSATION OF PARTNER STATUS

     75  

Section 8.1

  Transfer and Assignment of Interest      75  

Section 8.2

  Withdrawal by General Partner      78  

Section 8.3

  Withdrawal and Special Withdrawal of Limited Partners      78  

Section 8.4

  Vesting      80  

Section 8.5

  Tag-Along Rights      81  

Section 8.6

  Drag-Along Rights      82  

Section 8.7

  Reallocation of Common Units pursuant to Partner Agreements      82  

ARTICLE IX DISSOLUTION

     82  

Section 9.1

  Duration and Dissolution      82  

Section 9.2

  Notice of Liquidation      83  

Section 9.3

  Liquidator      83  

Section 9.4

  Liquidation      84  

Section 9.5

  Capital Account Restoration      84  

ARTICLE X MISCELLANEOUS

     84  

Section 10.1

  Incorporation of Agreements      84  

Section 10.2

  Amendment to the Agreement      85  

Section 10.3

  Successors, Counterparts      85  

Section 10.4

  Applicable Law; Submission to Jurisdiction; Severability      86  

Section 10.5

  Arbitration      87  

Section 10.6

  Filings      88  

Section 10.7

  Power of Attorney      88  

Section 10.8

  Headings and Interpretation      89  

Section 10.9

  Additional Documents      89  

Section 10.10

  Notices      89  

Section 10.11

  Waiver of Right to Partition      89  

Section 10.12

  Partnership Counsel      89  

Section 10.13

  Survival      89  

Section 10.14

  Ownership and Use of Name      90  

Section 10.15

  Remedies      90  

Section 10.16

  Entire Agreement      90  

 

 

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF OZ MANAGEMENT LP,
a Delaware limited partnership (the “Partnership”), is made as of February 7,
2019 (the “Recapitalization Date”), by and among Och-Ziff Holding Corporation, a
Delaware corporation, as general partner (the “Initial General Partner”) and the
Limited Partners (as defined below).

WHEREAS, OZ Management, L.L.C. (the “Original Company”) was originally organized
as a Delaware limited liability company pursuant to and in accordance with the
Delaware Limited Liability Company Act, 6 Del. C. §18-101, et seq. (the “LLC
Act”) on December 12, 1997;

WHEREAS, on June 25, 2007, the Original Company was converted from a Delaware
limited liability company to a Delaware limited partnership organized pursuant
to the Delaware Revised Uniform Limited Partnership Act, 6 Del. C. §17-101, et
seq. (the “Act”), and an Agreement of Limited Partnership of OZ Management LP
dated as of June 25, 2007 (the “Initial Partnership Agreement”);

WHEREAS, the Initial Partnership Agreement was amended and restated on
November 13, 2007 (the Initial Partnership Agreement, as amended and restated on
such date, the “Prior Partnership Agreement”), on February 11, 2008, on
April 10, 2008, on September 30, 2009, on August 1, 2012, on December 14, 2015,
and on March 1, 2017, and was subsequently amended by the amendments thereto
dated (i) March 28, 2018 and effective as of February 16, 2018 and (ii) as of
January 3, 2019;

WHEREAS, in connection with the transactions described in the letter agreement,
dated as of December 5, 2018 (the “Letter Agreement”), among Och-Ziff, Daniel
Och, the Operating Group Entities and the Intermediate Holding Companies, the
Partnership entered into an Agreement and Plan of Merger, dated as of the
Recapitalization Date (the “Merger Agreement”), with Orion Merger Sub I LP, a
Delaware limited partnership (“Merger Sub”); and

WHEREAS, pursuant to the Merger Agreement, Merger Sub merged with and into the
Partnership on the Recapitalization Date (the “Merger”), and the Prior
Partnership Agreement was amended and restated to read as set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:

“4Q Distribution Date” means the date on which distributions are made by the
Operating Group Entities in respect of Common Units with respect to Net Income
earned by the Operating Group Entities during the fourth quarter of any Fiscal
Year.

 

1



--------------------------------------------------------------------------------

“Act” has the meaning specified in the recitals to this Agreement.

“Active Individual LP” means each of the Individual Limited Partners that is an
Executive Managing Director of the General Partner, prior to the Withdrawal or
Special Withdrawal of such Individual Limited Partner or such Individual Limited
Partner ceasing to be actively involved with the Partnership and its Affiliates
due to death or Disability.

“Additional Class E Common Units” has the meaning set forth in
Section 3.1(g)(ii).

“Additional Limited Partner” has the meaning specified in Section 3.2(a).

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year, (a) increased by any amounts that such
Partner is obligated to restore under the standards set by Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore under Treasury
Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by (i) the
amount of all losses and deductions that, as of the end of such Fiscal Year, are
reasonably expected to be allocated to such Partner in subsequent years under
Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation
Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of
the end of such Fiscal Year, are reasonably expected to be made to such Partner
in subsequent years in accordance with the terms of this Agreement or otherwise
to the extent they exceed offsetting increases to such Partner’s Capital Account
that are reasonably expected to occur during (or prior to) the year in which
such distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Adjusted Class A Shares” as of any date means the total number of Class A
Shares (calculated on an as-converted basis) most recently reported by Och-Ziff
as outstanding (other than any Class D Common Units, Class E Common Units,
Class P Common Units or Class A Restricted Share Units (or any similar
interests) included in such number).

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.2(b)(iii).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, the Person in question.

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
General Partner, without taking into account any liabilities to which such
Contributed Property was subject at such time. The General Partner shall use
such method as it determines to be appropriate to allocate the aggregate Agreed
Value of Contributed Properties contributed to the Partnership in a single or
integrated transaction among each separate property on a basis proportional to
the fair market value of each Contributed Property.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended, modified, supplemented or restated from time to
time.

“Annual Capital Expenditures” shall have the meaning set forth in the Class A
Preferred Unit Designation as of the Recapitalization Date.

“Applicable Securities Exchange” for any period means the New York Stock
Exchange or another exchange registered with the United States Securities and
Exchange Commission under Section 6(a) of the Exchange Act on which the Class A
Shares are listed for trading during such period.

“Average Share Price” for any period shall mean the average closing price on the
Applicable Securities Exchange of one Class A Share for each of the trading days
that occur during such period.

“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for U.S. federal income tax purposes as of such date.

“Book-Up Provisions” means the provisions herein governing a revaluation of the
Capital Accounts of the Partners, including Sections 3.1(d)(ii), 5.2(b)(iii) and
6.1(c) and each relevant definition.

“Book-Up Target” means, at any time, and with respect to any Unit, that the
Economic Capital Account Balance attributable to such Unit is equal to (i) the
aggregate Economic Capital Account Balances attributable to all Common Units
outstanding at such time, divided by (ii) the total number of Common Units then
outstanding (in each case of clauses (i) and (ii), other than any Class A-1
Common Units and any other Common Units or PSIs that are subordinate to such
Unit in order of priority under Section 6.1(c)(i)-(iv)).

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of New York are authorized or required by
law or executive order to remain closed.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.2.

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership pursuant
to this Agreement.

“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ Capital
Accounts in respect of such Contributed Property, and (b) with respect to any
other Partnership property, the adjusted basis of such property for U.S. federal
income tax purposes, all as of the time of determination. The Carrying Value of
any property shall be adjusted to equal its respective gross fair market value
(taking Section 7701(g) of the Code into account) upon an adjustment to the
Capital Accounts of the Partners in accordance with Section 5.2(b)(iii) and to
reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, in the sole and
absolute discretion of the General Partner.

 

3



--------------------------------------------------------------------------------

“Cause” means, in respect of an Individual Limited Partner, that such Partner
(i) has committed an act of fraud, dishonesty, misrepresentation or breach of
trust; (ii) has been convicted of a felony or any offense involving moral
turpitude; (iii) has been found by any regulatory body or self-regulatory
organization having jurisdiction over the Och-Ziff Group to have, or has entered
into a consent decree determining that such Partner, violated any applicable
regulatory requirement or a rule of a self-regulatory organization; (iv) has
committed an act constituting gross negligence or willful misconduct; (v) has
violated in any material respect any agreement relating to the Och-Ziff Group;
(vi) has become subject to any proceeding seeking to adjudicate such Partner
bankrupt or insolvent, or seeking liquidation, reorganization, arrangement,
adjustment, protection, relief or composition of the debts of such Partner under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for such Partner or for any
substantial part of the property of such Partner, or such Partner has taken any
action authorizing such proceeding; or (vii) has breached any of the
non-competition, non-solicitation or non-disparagement covenants in Section 2.13
or, if applicable, any of those provided in such Partner’s Partner Agreement,
the breach of any of which shall be deemed to be a material breach of this
Agreement.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership executed and filed in the office of the Secretary of State of the
State of Delaware on June 25, 2007 (and any and all amendments thereto and
restatements thereof) on behalf of the Partnership pursuant to the Act.

“Certificate of Ownership” has the meaning set forth in Section 3.1.

“Change of Control” means the occurrence of the following: (i) the direct or
indirect sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties and assets of the Operating Group Entities,
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act or any successor provision), other than to a Continuing OZ
Person; or (ii) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act or any
successor provision), other than a Continuing OZ Person, becomes (A) the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act or any
successor provision) of a majority of the voting interests in (1) Och-Ziff or
(2) one or more of the Operating Group Entities comprising all or substantially
all of the assets of the Operating Group Entities or (B) entitled to receive a
Majority Economic Interest in connection with such transaction.

“Class A Common Units” has the meaning set forth in Section 3.1(a).

“Class A Cumulative Preferred Units” has the meaning set forth in
Section 3.1(a).

 

4



--------------------------------------------------------------------------------

“Class A Exchange Agreement” means that certain Amended and Restated Exchange
Agreement (as amended, restated or supplemented) relating to Exchangeable Common
Units, dated as of the Recapitalization Date, by and among Och-Ziff, the
Intermediate Holdings Companies, the Operating Group Entities and Class B
Shareholders from time to time party thereto.

“Class A Parity Units” means (a) any equity securities in the Partnership or any
other entity in the Och-Ziff Group (or any debt or other securities convertible
into equity securities of the Operating Group Entities or any other entity in
the Och-Ziff Group), in each case other than any Subsidiaries of the Operating
Group Entities, that Och-Ziff, the Partnership or any other entity in the
Och-Ziff Group may authorize or issue, the terms of which provide that, or
otherwise result in, such securities ranking pari passu or senior to the Class A
Common Units and (b) any equity securities in any Subsidiary of the Partnership
(or any debt or other securities convertible into equity securities of any
Subsidiary of the Partnership). For purposes of clause (b), (i) a Subsidiary of
the Partnership does not include any OZ Fund, any OZ CLO or any of their
respective Subsidiaries and (ii) securities issued by a Subsidiary of the
Partnership are not Class A Parity Units to the extent they are issued
(A) solely to the Operating Group Entities or any of their wholly-owned
Subsidiaries or (B) to satisfy, upon the advice of outside counsel, any
regulatory or other legal requirements as contemplated by clause (ii) of
Section 9(a) of the Class A Preferred Unit Designation. For the avoidance of
doubt, securities described in clause (a) of this definition of Class A Parity
Units shall include Class D Common Units, Class E Common Units, Class P Common
Units and Class A Restricted Share Units.

“Class A Preferred Unit Designation” has the meaning set forth in
Section 3.2(b).

“Class A Restricted Share Unit” means a Class A Restricted Share Unit of
Och-Ziff.

“Class A Share” means a common share representing a limited liability company
interest in Och-Ziff designated as a “Class A Share” or any security into which
such shares are converted in connection with any conversion of Och-Ziff into a
corporation.

“Class A-1 Common Units” has the meaning set forth in Section 3.1(a).

“Class B Common Units” has the meaning set forth in Section 3.1(a).

“Class B Share” means a common share representing a limited liability company
interest in Och-Ziff designated as a “Class B Share” or any security into which
such shares are converted in connection with any conversion of Och-Ziff into a
corporation.

“Class B Shareholder Committee” means the Class B Shareholder Committee
established pursuant to the Class B Shareholders Agreement.

“Class B Shareholders Agreement” means the Class B Shareholders Agreement, dated
as of November 13, 2017, entered into by and among Och-Ziff and the holders of
Class B Shares, as amended, modified, supplemented or restated from time to
time.

 

5



--------------------------------------------------------------------------------

“Class C Approval” means, in respect of the determinations to be made in
Sections 6.1(a)(i) and 7.1(b)(iii), a prior determination made in writing at the
sole and absolute discretion: (i) of the Chairman of the Partner Management
Committee (or, with respect to distributions to such Chairman or in the event
there is no such Chairman, the full Partner Management Committee acting by
majority vote); or (ii) of the General Partner, in the event that the Class B
Shareholders collectively beneficially own securities entitled to vote generally
in the election of directors of Och-Ziff representing less than 40% of the total
number of votes that may be cast in any such election; provided, however, in the
case of each of the foregoing clauses (i) and (ii), that any such determination
with respect to distributions to a Partner who is also the Chief Executive
Officer or other executive officer of Och-Ziff in respect of such Partner’s
Class C Non-Equity Interests shall be made by the compensation committee of the
Och-Ziff Board in its sole and absolute discretion after consultation with the
Partner Management Committee.

“Class C Non-Equity Interests” means a fractional non-equity share of the
Interests in the Partnership that may be issued to a Limited Partner as
consideration for the provision of services to the Partnership solely for the
purpose of making future allocations of Net Income to such Limited Partner.
Class C Non-Equity Interests shall not constitute Common Units or other Units of
the Partnership.

“Class D Common Units” has the meaning set forth in Section 3.1(a).

“Class D Limited Partner” has the meaning set forth in Section 3.1(f).

“Class E Common Units” has the meaning set forth in Section 3.1(a).

“Class E Limited Partner” has the meaning set forth in Section 3.1(g).

“Class E Parity Units” means (a) any equity securities in the Partnership or any
other entity in the Och-Ziff Group (or any debt or other securities convertible
into equity securities of the Operating Group Entities or any other entity in
the Och-Ziff Group), in each case other than any Subsidiaries of the Operating
Group Entities, that Och-Ziff, the Partnership or any other entity in the
Och-Ziff Group may authorize or issue, the terms of which provide that, or
otherwise result in, such securities ranking pari passu or senior to the Class E
Common Units and (b) any equity securities in any Subsidiary of the Partnership
(or any debt or other securities convertible into equity securities of any
Subsidiary of the Partnership). For purposes of clause (b), (i) a Subsidiary of
the Partnership does not include any OZ Fund, any OZ CLO or any of their
respective Subsidiaries and (ii) securities issued by a Subsidiary of the
Partnership are not Class E Parity Units to the extent they are issued
(A) solely to the Operating Group Entities or any of their wholly-owned
Subsidiaries or (B) to satisfy, upon the advice of outside counsel, any
regulatory or other legal requirements as contemplated by clause (ii) of
Section 9(a) of the Class A Preferred Unit Designation. For the avoidance of
doubt, securities described in clause (a) of this definition of Class E Parity
Units shall include Class A Common Units, Class D Common Units, Class P Common
Units and Class A Restricted Share Units.

“Class E-1 Common Units” has the meaning set forth in Section 3.1(g).

“Class P Common Units” has the meaning set forth in Section 3.1(a).

 

6



--------------------------------------------------------------------------------

“Class P Limited Partner” has the meaning set forth in Section 3.1(j).

“Class P Liquidity Event” means (i) a Change of Control, or (ii) a similar
event, provided that the holders of other classes of Common Units are
participating in the proceeds from such similar event in respect of their Common
Units and the PMC Chairman in his sole discretion determines such similar event
to be a Class P Liquidity Event.

“Class P Performance Condition” for any Class P Common Unit held by a Class P
Limited Partner means that the Total Shareholder Return since the grant date of
such Class P Common Unit has equalled or exceeded the Class P Performance
Threshold relating to such Class P Common Unit on or after the third anniversary
of the grant date of such Class P Common Unit, or such other performance
condition as may be specified in such Class P Limited Partner’s Partner
Agreement.

“Class P Performance Period” means, with respect to the Class P Common Units
issued to any Class P Limited Partner on any grant date, the period ending on
the sixth anniversary of such grant date, or such other performance period as
may be specified in such Class P Limited Partner’s Partner Agreement.

“Class P Performance Threshold” means, with respect to the Class P Common Units
issued to any Class P Limited Partner on any grant date, the required threshold
of Total Shareholder Return that must be achieved for a portion of such Class P
Common Units to vest, which shall be expressed as a percentage, and set forth in
a Partner Agreement of the Class P Limited Partner. With respect to Class P
Common Units issued on March 1, 2017, the required Class P Performance
Thresholds shall be as follows: (i) the Class P Performance Threshold is 25% for
20% of such Class P Common Units to vest; (ii) the Class P Performance Threshold
is 50% for an additional 40% of such Class P Common Units to vest; (iii) the
Class P Performance Threshold is 75% for an additional 20% of such Class P
Common Units to vest; and (iv) the Class P Performance Threshold is 125% for an
additional 20% of such Class P Common Units to vest.

“Class P Service Condition” for any Class P Common Unit held by a Class P
Limited Partner means that such Class P Limited Partner has continued in the
uninterrupted service of the Operating Group Entities until the third
anniversary of the grant date of such Class P Common Unit, or such other service
condition as may be specified in such Class P Limited Partner’s Partner
Agreement.

“Closing Date” means November 19, 2007.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Common Units” means Class A Common Units, Class A-1 Common Units, Class B
Common Units, Class D Common Units, Class E Common Units, Class P Common Units
and any other class of Units hereafter designated as Common Units by the General
Partner, but shall not include the Class C Non-Equity Interests, PSIs or Class A
Cumulative Preferred Units.

 

7



--------------------------------------------------------------------------------

“Company Securities” means outstanding Class A Shares, Related Securities and
Class A-1 Common Units, as applicable.

“Competing Business” means any Person, or distinct portion thereof, that engages
in: (a) the alternative asset management business (including, without
limitation, any hedge or private equity fund management business) or (b) any
other business in which the Och-Ziff Group or any member thereof (1) is actively
involved, or (2) in the twelve-month period prior to the relevant Individual
Limited Partner’s Withdrawal or Special Withdrawal, planned, developed, or
undertook efforts to become actively involved and, in the case of the foregoing
clause (b), in which the relevant Individual Limited Partner actively
participated or was materially involved or about which the relevant Individual
Limited Partner possesses Confidential Information.

“Confidential Information” means the confidential matters and information
described in Section 2.12.

“Continuing OZ Person” means, immediately prior to and immediately following any
relevant date of determination, (i) an individual who is an executive managing
director of the Intermediate Holding Companies (or the equivalent officers at
the relevant time) or previously served in such capacity, (ii) any Person in
which any one or more of such individuals directly or indirectly, singly or as a
group, holds a majority of the voting interests, (iii) any Person that is a
family member of such individual or individuals or (iv) any trust, foundation or
other estate planning vehicle for which such individual or any descendant of
such individual is a trustee, beneficiary, director or other fiduciary, as the
case may be.

“Continuing Partners” means the group of Partners comprised of each Individual
Original Partner (or, where applicable, his estate or legal or personal
representative) who has not Withdrawn, been subject to a Special Withdrawal or
breached Section 2.13(b).

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed to the Partnership. If
the Carrying Value of a Contributed Property is adjusted pursuant to
Section 5.2(b)(iii), such property shall no longer constitute a Contributed
Property, but shall be deemed an Adjusted Property.

“Control” means, in respect of a Person, the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled by,” “Controls” and “under common Control with” have the
correlative meanings.

“Conversion Class D Common Unit” has the meaning set forth in Section 3.1(e).

“Conversion Class E-2 Common Unit” has the meaning set forth in Section 3.1(e).

“Conversion Class E-2 Notice Date” has the meaning set forth in
Section 3.1(e)(i).

“Conversion Operating Group E-2 Units” means, collectively, one Conversion
Class E-2 Common Unit in each of the Operating Group Entities.

 

8



--------------------------------------------------------------------------------

“Covered Person” means (a) the General Partner, the Withdrawn General Partner
and their respective Affiliates and the directors, officers, shareholders,
members, partners, employees, representatives and agents of the General Partner,
the Withdrawn General Partner and their respective Affiliates and any Person who
was at the time of any act or omission described in Section 2.9 or 2.10 such a
Person, and (b) any other Person the General Partner designates as a “Covered
Person” for the purposes of this Agreement.

“Damages” has the meaning set forth in Section 2.9(a).

“DCI Plan” means the Och-Ziff Deferred Cash Interest Plan, as amended from time
to time.

“Debt Securities” means the Loans (as defined in the Senior Subordinated Loan
Agreement) made pursuant to that certain Senior Subordinated Loan Agreement.

“Deferred Cash Distribution” has the meaning set forth in Section 3.1(i)(iv)(A).

“Deferred Cash Interests” shall mean an award made under the DCI Plan.

“Disability” means that a Person is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as determined by the General
Partner with PMC Approval in its sole and absolute discretion and in accordance
with applicable law.

“Disabling Conduct” has the meaning set forth in Section 2.9(a).

“Distribution Holiday” means the period commencing on October 1, 2018 and ending
on the earlier of (i) 45 days after the last day of the Distribution Holiday
Achievement Quarter, and (ii) April 1, 2026.

“Distribution Holiday Achievement Quarter” means the first calendar quarter as
of which $600 million or more of Distribution Holiday Economic Income has been
realized.

“Distribution Holiday Distribution” means any distribution paid during the
period from the Recapitalization Date until the end of the Distribution Holiday
and any distribution paid in the calendar quarter in which the Distribution
Holiday ends; provided that, (i) if more than $600 million of Distribution
Holiday Economic Income has been realized on a cumulative basis during the
Distribution Holiday, a portion of any distributions paid with respect to the
Distribution Holiday Achievement Quarter may be treated as Distribution Holiday
Distributions in an amount not to exceed the product of (x) the amount available
to be distributed for such calendar quarter and (y) the fraction derived by
dividing (A) $600 million minus the cumulative Distribution Holiday Economic
Income realized prior to such calendar quarter by (B) the Economic Income
realized during such calendar quarter, and (ii) for the avoidance of doubt, no
distribution paid for any calendar quarter following the end of the Distribution
Holiday Achievement Quarter shall constitute a Distribution Holiday
Distribution.

 

9



--------------------------------------------------------------------------------

“Distribution Holiday Economic Income” as of any date means the amount of
Economic Income realized during the period between October 1, 2018 and such date
by Och-Ziff and its consolidated subsidiaries (including the Operating Group
Entities) collectively.

“Drag-Along Purchaser” means, in respect of a Drag-Along Sale, the third-party
purchaser or purchasers proposing to acquire the Company Securities to be
transferred in such Drag-Along Sale.

“Drag-Along Right” has the meaning set forth in Section 8.6(a).

“Drag-Along Sale” means any proposed transfer (other than a pledge,
hypothecation, mortgage or encumbrance) pursuant to a bona fide offer from a
Drag-Along Purchaser, in one or a series of related transactions, by any Limited
Partner or a group of Limited Partners of Company Securities representing in the
aggregate at least 50% of all then-outstanding Company Securities (calculated as
if all Related Securities had been converted into, exercised or exchanged for,
or repaid with, Class A Shares). For purposes of this definition, each
outstanding Class A-1 Common Unit shall be deemed to be a Class A Common Unit.

“Drag-Along Securities” means, with respect to a Limited Partner, that number of
Company Securities equal to the product of (A) the total number of Company
Securities to be acquired by the Drag-Along Purchaser pursuant to a Drag-Along
Sale and (B) a fraction, the numerator of which is the number of Company
Securities then held by such Limited Partner and the denominator of which is the
total number of Company Securities then held by all Limited Partners
(calculated, in the case of both the numerator and denominator, as if all
Related Securities held by the relevant Limited Partners had been converted
into, exercised or exchanged for, or repaid with, Class A Shares). For purposes
of this definition, each outstanding Class A-1 Common Unit shall be deemed to be
a Class A Common Unit.

“Drag-Along Sellers” means the Limited Partner or group of Limited Partners
proposing to dispose of or sell Company Securities in a Drag-Along Sale in
accordance with Section 8.6.

“DSO Parties” means Daniel S. Och and each of his affiliates and Related Trusts
that own Class A Common Units.

“Economic Capital Account Balance” means, with respect to a Partner as of any
date, the Partner’s Capital Account balance, increased by the Partner’s share of
any Partnership Minimum Gain or Partner Nonrecourse Debt Minimum Gain, computed
on a hypothetical basis after taking into account all allocations through such
date.

“Economic Income” means, for any period, an amount calculated on a consolidated
basis for Och-Ziff and its consolidated subsidiaries determined on the basis of
economic income, in accordance with the methodology set forth on Exhibit G
hereto, applied in a manner consistent with the manner utilized by Och-Ziff to
derive economic income in Och-Ziff’s earnings press release for the quarter
ended September 30, 2018, minus (a) the amount of any distributions or dividends
paid on any Class A Cumulative Preferred Units issued by the Operating Group
Entities; minus (b) Permitted Dividends.

 

10



--------------------------------------------------------------------------------

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Election Notice” has the meaning set forth in Section 3.1(e)(i).

“Eligible Common Units” has the meaning set forth in Section 8.1(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

“Exchange Agreement” means one or more exchange agreements providing for the
exchange of Exchangeable Common Units or Class P Common Units (or other
securities issued by the Operating Group Entities) for Class A Shares and/or
cash, and the corresponding cancellation of applicable Class B Shares, if any,
as such agreements are amended, modified, supplemented or restated from time to
time, including the Class A Exchange Agreement.

“Exchange Committee” shall mean, for any Exchange Agreement, the Exchange
Committee, as defined in such Exchange Agreement.

“Exchange Date” shall have the meaning ascribed to such term in the Class A
Exchange Agreement.

“Exchange Event” has the meaning set forth in Section 8.1(b)(i).

“Exchange Rights Effective Date” has the meaning set forth in Section 8.1(b).

“Exchangeable Common Unit” has the meaning set forth in Section 8.1(b).

“Existing Class D Common Units” means Class D Common Units outstanding
immediately prior to March 1, 2017.

“Expense Allocation Agreement” means any agreement entered into among the
Operating Group Entities, Och-Ziff and the Intermediate Holding Companies that
provides for allocations of certain expense amounts, as such agreement is
amended, modified, supplemented or restated from time to time.

“Expense Amount” means any amount allocated to the Partnership pursuant to an
Expense Allocation Agreement.

“Expense Amount Distribution” has the meaning set forth in Section 7.4.

“Fair Market Value” means, as of any date, the fair market value of the
Partnership at such date, determined by (i) if the Class A Shares are listed on
an Applicable Securities Exchange, (1) multiplying (x) the closing price on the
Applicable Securities Exchange of one Class A Share on the immediately preceding
trading day by (y) the number of Adjusted Class A Shares, subject in each case
to any equitable adjustments for stock splits and other capitalization changes,
and (2) allocating the product obtained from clause (1) among the

 

11



--------------------------------------------------------------------------------

Operating Group Entities based on the most recent determination of their
relative fair market values and (ii) if the Class A Shares are not listed on an
Applicable Securities Exchange, the excess, if any, of (1) the total pre-tax
proceeds which would be received by the Partnership if the assets of the
Partnership were sold for their fair market value over (2) all outstanding debts
and liabilities of the Partnership, in each case as reasonably determined by the
General Partner; provided, however, that such determination shall be made with
due regard to the value implied by any transaction giving rise to the need for a
determination of Fair Market Value.

“First Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including March 31 of
such Fiscal Year unless and until otherwise determined by the General Partner.

“Fiscal Year” has the meaning set forth in Section 2.6.

“Fourth Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including December 31 of
such Fiscal Year unless and until otherwise determined by the General Partner.

“General Partner” means the Initial General Partner and any successor general
partner admitted to the Partnership in accordance with this Agreement.

“General Release” has the meaning set forth in Section 8.3(g).

“Governance Agreement” means that certain Governance Agreement, dated as of the
Recapitalization Date, entered into by and among Och-Ziff, the Intermediate
Holding Companies, the Operating Group Entities and Daniel S. Och, as the same
may be amended, supplemented, modified or replaced from time to time.

“Governance Articles” has the meaning set forth in Section 10.16.

“incur” means to issue, assume, guarantee, incur or otherwise become liable for.

“Individual Limited Partner” means each of the Limited Partners that is a
natural person.

“Individual Original Partner” means each of the Original Partners that is a
natural person.

“Initial Class E Grant” has the meaning set forth in Section 3.1(g)(i).

“Initial General Partner” has the meaning set forth in the Preamble to this
Agreement.

“Initial Partnership Agreement” has the meaning set forth in the recitals to
this Agreement.

 

12



--------------------------------------------------------------------------------

“Intellectual Property” means any of the following that are conceived of,
developed, reduced to practice, created, modified, or improved by a Partner,
either solely or with others, in whole or in part, whether or not in the course
of, or as a result of, such Partner carrying out his responsibilities to the
Partnership, whether at the place of business of the Partnership or any of its
Affiliates or otherwise, and whether on the Partner’s own time or on the time of
the Partnership or any of its Affiliates: (i) trademarks, service marks, brand
names, certification marks, trade dress, assumed names, trade names, Internet
domain names, and all other indications of source or origin, including, without
limitation, all registrations and applications to register any of the foregoing;
(ii) inventions, discoveries (whether or not patentable or reduced to practice),
patents, including, without limitation, design patents and utility patents,
provisional applications, reissues, reexaminations, divisions, continuations,
continuations-in-part, and extensions thereof, in each case including, without
limitation, all applications therefore and equivalent foreign applications and
patents corresponding, or claiming priority, thereto; (iii) works of authorship,
whether copyrightable or not, copyrights, registrations and applications for
copyrights, and all renewals, modifications and extensions thereof, moral
rights, and design rights; (iv) computer systems and software; and (v) trade
secrets, know-how, and other confidential and protectable information.

“Interest” means a Partner’s interest in the Partnership, including the right of
the holder thereof to any and all benefits to which a Partner may be entitled as
provided in this Agreement, together with the obligations of a Partner to comply
with all of the terms and provisions of this Agreement.

“Intermediate Holding Companies” means Och-Ziff Holding Corporation, a Delaware
corporation, Och-Ziff Holding LLC, a Delaware limited liability company, or any
other entity that serves as the general partner of (or in a similar capacity to)
an Operating Group Entity.

“International Dispute” has the meaning set forth in Section 10.5(a).

“International Partner” means each Individual Limited Partner who either (i) has
or had his principal business address outside the United States at the time any
International Dispute arises or arose; or (ii) has his principal residence or
business address outside of the United States at the time any proceeding with
respect to such International Dispute is commenced.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

“Investor” means any client, shareholder, limited partner, member or other
beneficial owner of the Och-Ziff Group, other than holders of Class A Shares
solely in their capacity as such shareholders thereof.

“IRS” means the U.S. Internal Revenue Service.

“Issue Date” means, with respect to any Unit, the date on which such Unit was
first issued.

“Letter Agreement” has the meaning set forth in the recitals to this Agreement.

 

13



--------------------------------------------------------------------------------

“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership.

“Liquidating Gains” means any net gain realized in connection with a Sale or an
adjustment of Carrying Value of any Partnership asset pursuant to the second
sentence of the definition of Carrying Value (in each case, determined by
reference to Fair Market Value).

“Liquidator” has the meaning set forth in Section 9.3.

“LLC Act” has the meaning set forth in the recitals to this Agreement.

“Majority Economic Interest” means any right or entitlement to receive more than
50% of the equity distributions or partner allocations (whether such right or
entitlement results from the ownership of partner or other equity interests,
securities, instruments or agreements of any kind) made to all holders of
partner or other equity interests in the Operating Group Entities.

“Merger” has the meaning specified in the recitals to this Agreement.

“Merger Agreement” has the meaning specified in the recitals to this Agreement.

“Merger Sub” has the meaning specified in the recitals to this Agreement.

“Minimum Retained Ownership Requirements” has the meaning set forth in
Section 8.1(a).

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner by the
Partnership, the fair market value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution, in either case, as determined under Section 752 of the Code.

“Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain for such taxable year over the
Partnership’s items of loss and deduction for such taxable year. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.2(b) and shall not include any items specially allocated under
Section 6.1(d).

“Net Loss” means, for any taxable year, the excess, if any, of the Partnership’s
items of loss and deduction for such taxable year over the Partnership’s items
of income and gain for such taxable year. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.2(b) and shall not
include any items specially allocated under Section 6.1(d).

“New Partnership Audit Procedures” means Subchapter C of Chapter 63 of the Code,
as modified by Section 1101 of the Bipartisan Budget Act of 2015, Pub. L.
No. 114-74, any amended or successor version, Treasury Regulations promulgated
thereunder, official interpretations thereof, related notices, or other related
administrative guidance.

 

14



--------------------------------------------------------------------------------

“Non-Participating Class P Common Units” means all Class P Common Units other
than Participating Class P Common Units.

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulation Section 1.704-2(b), are attributable to a Nonrecourse
Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice” has the meaning set forth in Section 8.6(a).

“Och-Ziff” means Och-Ziff Capital Management Group LLC, a Delaware limited
liability company, and any successor thereto.

“Och-Ziff Board” means the Board of Directors of Och-Ziff.

“Och-Ziff Group” means Och-Ziff and its Subsidiaries (including the Operating
Group Entities), their respective Affiliates, and any investment funds and
accounts managed by any of the foregoing.

“Och-Ziff Incentive Plan” means the Och-Ziff Capital Management Group LLC 2013
Incentive Plan (as amended, modified, supplemented or restated from time to
time), or any predecessor or successor plan.

“Och-Ziff LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Och-Ziff, dated November 13, 2007, as amended, modified,
supplemented or restated from time to time.

“Operating Group A Unit” means, collectively, one Class A Common Unit in each of
the Operating Group Entities.

“Operating Group A-1 Unit” means, collectively, one Class A-1 Common Unit in
each of the Operating Group Entities.

“Operating Group D Unit” means, collectively, one Class D Common Unit in each of
the Operating Group Entities.

“Operating Group E Unit” means, collectively, one Class E Common Unit in each of
the Operating Group Entities.

“Operating Group Entity” means any Person that is directly Controlled by any of
the Intermediate Holding Companies.

 

15



--------------------------------------------------------------------------------

“Operating Group P Unit” means, collectively, one Class P Common Unit in each of
the Operating Group Entities.

“Operating Group Unit” means, collectively, one Common Unit in each of the
Operating Group Entities.

“Organizational Documents” means, with respect to any entity, the charter,
articles, certificate of incorporation, certificate of formation, certificate of
limited partnership, bylaws, limited liability company agreement, operating
agreement, limited partnership agreement or other document that governs the
business and affairs of such entity, as applicable.

“Original Common Units” means the Common Units held by the Limited Partners as
of the Closing Date or, if an Original Partner was admitted after the Closing
Date, the Common Units held by such Original Partner upon the date of his
admission.

“Original Company” has the meaning set forth in the recitals to this Agreement.

“Original Partners” means, collectively, (i) each Individual Limited Partner
that was a Limited Partner as of the Closing Date, (ii) each other Individual
Limited Partner designated as an Original Partner in a Partner Agreement, and
(iii) the Original Related Trusts; and each, individually, is an “Original
Partner.”

“Original Related Trust” means any Related Trust of an Individual Original
Partner that was a Limited Partner on the Closing Date.

“OZ CLO” shall have the meaning set forth in the Class A Preferred Unit
Designation as of the Recapitalization Date.

“OZ Fund” shall have the meaning set forth in the Class A Preferred Unit
Designation as of the Recapitalization Date.

“Participating Class P Common Units” means all Class P Common Units with respect
to which the applicable Class P Performance Condition has been satisfied during
the Class P Performance Period with respect to such Class P Common Units and the
applicable Class P Service Condition has been satisfied or waived.

“Partner” means any Person that is admitted as a general partner or limited
partner of the Partnership pursuant to the provisions of this Agreement and
named as a general partner or limited partner of the Partnership in the books of
the Partnership and includes any Person admitted as an Additional Limited
Partner pursuant to the provisions of this Agreement, in each case, in such
Person’s capacity as a partner of the Partnership.

“Partner Agreement” means, with respect to one or more Partners, any separate
written agreement entered into between such Partner(s) and the Partnership or
one of its Affiliates regarding the rights and obligations of such Partner(s)
with respect to the Partnership or such Affiliate, as amended, modified,
supplemented or restated from time to time.

“Partner Management Committee” has the meaning set forth in Section 4.2(a).

 

16



--------------------------------------------------------------------------------

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulation Section 1.704-2(i), are attributable to a Partner
Nonrecourse Debt.

“Partner Performance Committee” has the meaning set forth in Section 4.3(a).

“Partnership” has the meaning set forth in the Preamble to this Agreement.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

“Partnership Representative” has the meaning set forth in Section 4.6(d).

“Percentage Interest” means, as of any date of determination, (a) as to each
Common Unit (other than Non-Participating Class P Common Units and Class A-1
Common Units), the percentage such Common Unit represents of all such
outstanding Common Units (other than Non-Participating Class P Common Units and
Class A-1 Common Units), as such Percentage Interest per Common Unit is reduced
to take into account the Percentage Interests attributable to other Units such
that the sum of the Percentage Interests of all Common Units and other Units is
100%; (b) as to any Non-Participating Class P Common Units or Class A-1 Common
Units, zero; (c) as to any PSIs, the aggregate PSI Percentage Interest with
respect to such PSIs; and (d) as to any other Units, the percentage established
for such Units by the General Partner as a part of such issuance, which
percentage could be zero. References in this definition to a Partner’s Common
Units, PSIs or other Units shall refer to all vested or unvested Common Units,
PSIs or other Units of such Partner.

“Permitted Dividends” shall have the meaning set forth in the Class A Preferred
Unit Designation as of the Recapitalization Date.

“Permitted RSU Settlements” shall have the meaning set forth in the Class A
Preferred Unit Designation as of the Recapitalization Date.

“Permitted Transferee” means, with respect to each Limited Partner and his
Permitted Transferees, (a) a Charitable Institution (as defined below)
Controlled by such Partner, (b) a trust (whether inter vivos or testamentary) or
other estate planning vehicle, all of the current beneficiaries and presumptive
remaindermen (as defined below) of which are lineal descendents (as defined
below) of such Partner and his spouse, (c) a corporation, limited liability
company or partnership, of which all of the outstanding shares of capital stock
or interests therein are owned by no one other than such Partner, his spouse and
his lineal descendents and (d) a legal or personal representative of such
Partner in the event of his Disability. For purposes of this definition: (i)
“lineal descendants” shall not include natural persons adopted after attaining
the

 

17



--------------------------------------------------------------------------------

age of eighteen (18) years and such adopted Person’s descendants; (ii)
“Charitable Institution” shall refer to an organization described in section
501(c)(3) of the Code (or any corresponding provision of a future United States
Internal Revenue law) which is exempt from income taxation under section 501(a)
thereof; and (iii) “presumptive remaindermen” shall refer to those Persons
entitled to a share of a trust’s assets if it were then to terminate.

“Person” means a natural person or a corporation, limited liability company,
firm, partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), governmental entity or other entity (or series thereof).

“PMC Approval” means the prior written approval of (a) Daniel S. Och or any
successor as Chairman of the Partner Management Committee or (b) if there is no
such Chairman, by majority vote of the Partner Management Committee; provided,
however, that “PMC Approval” shall mean the prior written approval by majority
vote of the Partner Management Committee in the case of Transfers (and waivers
of the requirements thereof), vesting requirements, the Minimum Retained
Ownership Requirements, and the determination described in the definition of
“Reallocation Date,” each by or with respect to the Chairman of the Partner
Management Committee.

“PMC Chairman” means (a) the Chairman of the Partner Management Committee or
(b) if there is no such Chairman, the Partner Management Committee acting by
majority vote in accordance with Section 4.2.

“Post-Recap Class A Units” means the Class A Common Units that were outstanding
on the Recapitalization Date, immediately following the Merger.

“Potential Tag-Along Seller” means each Limited Partner not constituting a
Tag-Along Seller.

“Presumed Tax Liability” means, with respect to the Capital Account of any
Partner for any Quarterly Period, an amount equal to the product of (x) the
amount of taxable income that, in the good faith judgment of the General
Partner, would have been allocated to such Partner in respect of such Partner’s
Units if allocations pursuant to the provisions of Article VI hereof were made
in respect of such Quarterly Period and (y) the Presumed Tax Rate as of the end
of such Quarterly Period.

“Presumed Tax Rate” means the effective combined federal, state and local income
tax rate applicable to either a natural person or corporation, whichever is
higher, residing in New York, New York, taxable at the highest marginal federal
income tax rate and the highest marginal New York State and New York City income
tax rates (taking into account the character of the income) and, if applicable,
after giving effect to the greatest extent possible to the federal income tax
deduction for such state and local income taxes and taking into account the
effects of Sections 67 and 68 of the Code (or successor provisions thereto).

“Prior Distributions” means distributions made to the Partners pursuant to
Section 7.1 or 7.3.

 

18



--------------------------------------------------------------------------------

“Prior Partnership Agreement” has the meaning set forth in the recitals to this
Agreement.

“PSI” has the meaning set forth in Section 3.1(i) with respect to the
Partnership and the corresponding interests in each other Operating Group Entity
with respect to such Operating Group Entity.

“PSI Cash Distribution” has the meaning set forth in Section 3.1(i)(iv)(A).

“PSI Cash Percentage” means the percentage of any PSI Distribution paid in the
form of PSI Cash Distributions (other than Deferred Cash Interests).

“PSI Class D Unit Distribution” has the meaning set forth in
Section 3.1(i)(iv)(B).

“PSI Distribution” has the meaning set forth in Section 3.1(i)(ii).

“PSI Limited Partner” has the meaning set forth in Section 3.1(i).

“PSI Liquidity Event” means (i) a Change of Control, or (ii) a similar event,
provided in each case that the holders of Common Units are participating in the
proceeds from such event in respect of their Common Units and the PMC Chairman
in his sole discretion determines such event to be a PSI Liquidity Event.

“PSI Number” means the number of PSIs held by a PSI Limited Partner in each
Operating Group Entity as of the first day of any Fiscal Year or, if later, the
first day during such Fiscal Year on which the PSI Limited Partner held PSIs (as
such number of PSIs are increased or reduced in accordance with the terms of
this Agreement or any applicable Partner Agreement); in each case, subject to
any equitable adjustments for stock splits and other capitalization changes.

“PSI Percentage Interest” means, with respect to any PSI as of any date of
determination, (a) solely for purposes of allocations under Article VI (other
than Section 6.1(d)(v)) and distributions under Article VII for any Fiscal Year,
a percentage equal to the product of (i) the PSI Cash Percentage applicable to
such PSI and (ii) the Percentage Interest attributable to one Common Unit (other
than Non-Participating Class P Common Units and Class A-1 Common Units) as of
such date; and (b) for all other purposes, a percentage equal to the Percentage
Interest attributable to one such Common Unit as of such date.

“Quarterly Period” means any of the First Quarterly Period, the Second Quarterly
Period, the Third Quarterly Period and the Fourth Quarterly Period; provided,
however, that if there is a change in the periods applicable to payments of
estimated federal income taxes by natural persons, then the Quarterly Period
determinations hereunder shall change correspondingly such that the Partnership
is required to make periodic Tax Distributions under Section 7.3 at the times
and in the amounts sufficient to enable a Partner to satisfy such payments in
full with respect to amounts allocated pursuant to the provisions of Article VI
(other than Section 6.2(d)), treating the Partner’s Presumed Tax Liability with
respect to the relevant Quarterly Period (as such Quarterly Period is changed as
provided above) as the amount of the Partner’s actual liability for the payment
of estimated federal income taxes with respect to such Quarterly Period (as so
changed).

 

19



--------------------------------------------------------------------------------

“Reallocation Date” means, as to the Common Units (including all distributions
received thereon after the relevant date of Withdrawal) to be reallocated to the
Continuing Partners pursuant to Section 2.13(g), Section 8.3(a) or Section 8.7
or any Partner Agreement, the date determined with PMC Approval.

“Recapitalization” means the transactions effected on the Recapitalization Date,
including the Merger, pursuant to the Letter Agreement and the agreements
implementing the transactions contemplated therein.

“Recapitalization Date” has the meaning set forth in the Preamble to this
Agreement.

“Recapitalization Units” means the Class A Common Units, Class A-1 Common Units
and Class B Common Units outstanding immediately following the Recapitalization.

“Recapitalization Value” means the Fair Market Value of the Partnership on the
Recapitalization Date.

“Reference Price” for a Class P Common Unit means the Average Share Price for
the calendar month prior to the month in which the grant date of the Class P
Common Unit occurred; provided that (i) for any Class P Common Units granted on
March 1, 2017, the Reference Price shall be the Average Share Price for January
2017, and (ii) a Class P Limited Partner’s Partner Agreement may specify any
other Reference Price for such Class P Common Unit.

“Registration Rights Agreement” means one or more Registration Rights Agreements
providing for the registration of Class A Shares entered into among Och-Ziff and
certain holders of Units, as amended, modified, supplemented or restated from
time to time.

“Related Security” means any security convertible into, exercisable or
exchangeable for or repayable with Class A Shares (or the cash value thereof)
including, without limitation, any Class A Common Units, Class D Common Units,
Class E Common Units, Participating Class P Common Units or other Class P Common
Units deemed to be Participating Class P Common Units to the extent provided in
Section 3.1(j), in each case that may be exchangeable for Class A Shares
pursuant to the Exchange Agreement.

“Related Trust” means, in respect of any Individual Limited Partner, any other
Limited Partner that is an estate, family limited liability company, family
limited partnership of such Individual Limited Partner, a trust the grantor of
which is such Individual Limited Partner, or any other estate planning vehicle
or family member relating to such Individual Limited Partner.

“Related Trust Supplementary Agreement” means, in respect of any Original
Related Trust, the Supplementary Agreement to which such Original Related Trust
is a party.

“Required Allocations” means (a) any limitation imposed on any allocation of Net
Loss under Section 6.1(b) and (b) any allocation of an item of income, gain,
loss or deduction pursuant to Section 6.1(d)(i) - (viii).

 

20



--------------------------------------------------------------------------------

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 6.2(b)(i)(A) or 6.2(b)(ii), respectively, to eliminate Book-Tax
Disparities.

“Restricted Period” means, with respect to any Partner, the period commencing on
the later of the date of the Prior Partnership Agreement and the date of such
Partner’s admission to the Partnership, and concluding on the last day of the
24-month period immediately following the date of Special Withdrawal or
Withdrawal of such Partner.

“Retirement” of an Active Individual LP means a Withdrawal pursuant to clause
(C) of Section 8.3(a)(i) (Resignation) after ten consecutive calendar years of
service as an Active Individual LP or an employee of the Partnership or its
Affiliates, provided that the Active Individual LP is over 55 years of age as of
the effective date of such Withdrawal.

“Rules” has the meaning set forth in Section 10.5(a).

“Sale” means a sale of all or substantially all of the assets of the
Partnership.

“Second Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including May 31 of such
Fiscal Year, unless and until otherwise determined by the General Partner.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

“Senior Subordinated Loan Agreement” means that certain Senior Subordinated Term
Loan and Guaranty Agreement, dated as of the Recapitalization Date, among the
Operating Group Entities, as borrowers and guarantors, the other guarantors from
time to time party thereto, Wilmington Trust, National Association, as
administrative agent, and the other parties thereto, as amended, modified or
supplemented from time to time; provided, that for purposes of any defined terms
set forth herein that reference the corresponding defined terms in the Senior
Subordinated Loan Agreement, references to the “Borrower” shall mean the
Partnership and “Credit Parties” shall mean Och-Ziff, the Operating Group
Entities and their respective Subsidiaries for purposes of this Agreement.

“Special Withdrawal” (a) in respect of an Individual Limited Partner, has the
meaning set forth in Section 8.3(b), and (b) in respect of any Related Trust,
means the Special Withdrawal of such Related Trust in accordance with
Section 8.3(b).

“Subsequent Related Trust” means, in respect of an Original Related Trust of an
Individual Original Partner, the Related Trust of such Individual Original
Partner to which the Interest of such Original Related Trust shall be
Transferred in accordance with its Related Trust Supplementary Agreement.

 

21



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person owns, directly or indirectly, or
otherwise Controls more than 50% of the voting shares or other similar interests
or a general partner interest or managing member or similar interest of such
Person.

“Substitute Limited Partner” means each Person who acquires an Interest of any
Limited Partner in connection with a Transfer by a Limited Partner whose
admission as a Limited Partner is approved by the General Partner.

“Supplementary Agreement” means, with respect to one or more Limited Partners,
any supplementary agreement entered into prior to the date of the Prior
Partnership Agreement between the Partnership and such Limited Partners
regarding their rights and obligations with respect to the Partnership, as the
same may be amended, supplemented, modified or replaced from time to time.

“Tag-Along Offer” has the meaning set forth in Section 8.5(b).

“Tag-Along Purchaser” means, in respect of a Tag-Along Sale, the Person or group
of Persons proposing to acquire the Class A Shares and/or Class A Common Units
to be transferred in such Tag-Along Sale.

“Tag-Along Sale” means any transfer (other than a pledge, hypothecation,
mortgage or encumbrance), in one or a series of related transactions, by any
Limited Partner or group of Limited Partners to a single Person or group of
Persons (other than Related Trusts or Permitted Transferees of such Limited
Partners) pursuant to any transaction exempt from registration under the
Securities Act and any similar applicable state securities laws of Class A
Shares and/or Class A Common Units representing in the aggregate at least 5% of
the Class A Shares (calculated as if all Class A Common Units held by each
Limited Partner had been exchanged for Class A Shares) then held by all of the
Limited Partners, but only in the event that (i) such Person or group of Persons
to which such transfer is made is a strategic buyer, or (ii) the Limited
Partners participating in such transfer include Daniel S. Och or any of his
Related Trusts. For the avoidance of doubt, sales of Class A Shares pursuant to
the provisions of Rule 144 shall not constitute a Tag-Along Sale or any part
thereof.

“Tag-Along Securities” means, with respect to a Potential Tag-Along Seller, such
number of Class A Shares and/or vested and unvested Class A Common Units, as
applicable, equal to the product of (i) the total number of Class A Shares
(assuming the exchange for Class A Shares of any vested and unvested Class A
Common Units) to be acquired by the Tag-Along Purchaser in a Tag-Along Sale and
(ii) a fraction, the numerator of which is the total number of Class A Shares
(assuming the exchange for Class A Shares of any vested and unvested Class A
Common Units) then held by such Potential Tag-Along Seller and the denominator
of which is the total number of Class A Shares (assuming the exchange for
Class A Shares of any vested and unvested Class A Common Units) then held by all
Limited Partners. If any other Potential Tag-Along Sellers do not accept the
Tag-Along Offer, the foregoing shall also include each accepting Potential
Tag-Along Seller’s pro rata share of the non-accepting Potential Tag-Along
Sellers’ Class A Shares and/or vested and unvested Class A Common Units,
determined as set forth in the preceding sentence.

 

22



--------------------------------------------------------------------------------

“Tag-Along Seller” has the meaning set forth in Section 8.5(b).

“Tax Distributions” has the meaning set forth in Section 7.3.

“Tax Matters Partner” means the Person designated as such in Section 4.6(c).

“Tax Receivable Agreement” means the Tax Receivable Agreement entered into by
and among Och-Ziff, the Intermediate Holding Companies, the Operating Group
Entities and each partner of any Operating Group Entity, as the same may be
amended, supplemented, modified or replaced from time to time.

“Third Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including August 31 of
such Fiscal Year, unless and until otherwise determined by the General Partner.

“Threshold Value” means, (i) with respect to Existing Class D Common Units, the
Fair Market Value of the Partnership on February 28, 2017, (ii) with respect to
Class A Common Units and Class E Common Units outstanding immediately following
the Recapitalization, the Recapitalization Value, and (iii) with respect to any
other Units, the Fair Market Value of the Partnership immediately prior to the
Issue Date(s) of such Units.

“Total Shareholder Return” for a Class P Common Unit as of any date means (i) a
fraction, the numerator of which is the sum of (A) the increase in the Average
Share Price for the previous 30 trading days compared to the Reference Price as
of the grant date of such Class P Common Unit and (B) the aggregate amount of
distributions per Class A Share made by Och-Ziff during the same period, and the
denominator of which is the Reference Price, or (ii) as otherwise set forth in a
Partner Agreement; in each case, subject to any equitable adjustments for stock
splits and other capitalization changes including, without limitation, the
reverse stock split of the Class A Shares and Class B Shares of Och-Ziff that
was effective as of January 3, 2019. The “Total Shareholder Return” for any
Class P Common Unit shall not take into account more than $4.00 (subject to any
equitable adjustments for stock splits and other capitalization changes) of
aggregate distributions per Class A Share made by Och-Ziff during the period
beginning on the Recapitalization Date until the end of the Distribution
Holiday.

“Transfer” means, with respect to any Interest, any sale, exchange, assignment,
pledge, hypothecation, bequeath, creation of an encumbrance, or any other
transfer or disposition of any kind, whether voluntary or involuntary, of such
Interest. “Transferred” shall have a correlative meaning.

“Transfer Agent” means, with respect to any class of Units or the Class C
Non-Equity Interests, such bank, trust company or other Person (including the
Partnership or one of its Affiliates) as shall be appointed from time to time by
the Partnership to act as registrar and transfer agent for such class of Units
or the Class C Non-Equity Interests; provided, however, that if no Transfer
Agent is specifically designated for such class of Units or the Class C
Non-Equity Interests, the Partnership shall act in such capacity.

“Transition Date” shall have the meaning ascribed to such term in the Governance
Agreement.

 

23



--------------------------------------------------------------------------------

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated under the Code, as amended from time to time, or any federal income
tax regulations promulgated after the date of this Agreement. A reference to a
specific Treasury Regulation refers not only to such specific Treasury
Regulation but also to any corresponding provision of any federal tax regulation
enacted after the date of this Agreement, as such specific Treasury Regulation
or corresponding provision is in effect and applicable on the date of
application of the provisions of this Agreement containing such reference.

“Unit” means a fractional share of the Interests in the Partnership that
entitles the holder thereof to such benefits as are specified in this Agreement
or any Unit Designation and shall include the Common Units and PSIs but not the
Class C Non-Equity Interests.

“Unit Designation” has the meaning set forth in Section 3.2(b).

“Voting Holiday Proxy” has the meaning set forth in Section 3.1(n)(iv)(A).

“Withdrawal” (a) in respect of an Individual Limited Partner, has the meaning
set forth in Section 8.3(a), and (b) in respect of any Related Trust, means the
Withdrawal of such Related Trust in accordance with Section 8.3(a). “Withdrawn”
has the correlative meaning.

“Withdrawn General Partner” has the meaning set forth in Section 4.1(a).

ARTICLE II

GENERAL PROVISIONS

Section 2.1 Organization. The Original Company was originally organized as a
Delaware limited liability company under the LLC Act. The Original Company was
converted to a Delaware limited partnership pursuant to the Act on June 25,
2007.

Section 2.2 Partnership Name. The name of the Partnership is “OZ Management LP.”
The name of the Partnership may be changed from time to time by the General
Partner.

Section 2.3 Registered Office, Registered Agent. The Partnership shall maintain
a registered office in the State of Delaware at, and the name and address of the
Partnership’s registered agent in the State of Delaware is, National Corporate
Research, Ltd., 615 South DuPont Highway, Dover, Delaware 19901. Such office and
such agent may be changed from time to time by the General Partner.

Section 2.4 Certificates. Any Person authorized by the General Partner shall
execute, deliver and file any amendment to or restatements of the Certificate of
Limited Partnership and any other certificates (and any amendments and/or
restatements thereof) necessary for the Partnership to qualify to do business in
a jurisdiction in which the Partnership may wish to conduct business.

 

24



--------------------------------------------------------------------------------

Section 2.5 Nature of Business; Permitted Powers. The purposes of the
Partnership shall be to engage in any lawful act or activity for which limited
partnerships may be formed under the Act.

Section 2.6 Fiscal Year. Unless and until otherwise determined by the General
Partner in its sole and absolute discretion, the fiscal year of the Partnership
for federal income tax purposes shall, except as otherwise required in
accordance with the Code, end on December 31 of each year (each, a “Fiscal
Year”).

Section 2.7 Perpetual Existence. The Partnership shall have a perpetual
existence unless dissolved in accordance with the provisions of Article IX of
this Agreement.

Section 2.8 Limitation on Partner Liability. Except as otherwise expressly
required by law, the debts, obligations and liabilities of the Partnership,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Partnership, and no Partner shall be
obligated personally for any such debt, obligation or liability of the
Partnership solely by reason of being a Partner. No Partner shall have any
obligation to restore any negative or deficit balance in its Capital Account,
including any negative or deficit balance in its Capital Account upon
liquidation and dissolution of the Partnership. For federal income tax purposes,
the rules of Treasury Regulation Section 1.752-3 shall apply to determine a
Partner’s share of any debt or obligation the terms of which provide that, in
respect of the Partnership, the creditor has recourse only to the Partnership
and its assets and not to any Partner.

Section 2.9 Indemnification.

(a) To the fullest extent permitted by applicable law, each Covered Person shall
be indemnified and held harmless by the Partnership for and from any
liabilities, demands, claims, actions or causes of action, regulatory,
legislative or judicial proceedings or investigations, assessments, levies,
judgments, fines, amounts paid in settlement, losses, fees, penalties, damages,
costs and expenses, including, without limitation, reasonable attorneys’,
accountants’, investigators’, and experts’ fees and expenses and interest on any
of the foregoing (collectively, “Damages”) sustained or incurred by such Covered
Person by reason of any act performed or omitted by such Covered Person or by
any other Covered Person in connection with the affairs of the Partnership or
the General Partner unless such act or omission constitutes fraud, gross
negligence or willful misconduct (the “Disabling Conduct”); provided, however,
that any indemnity under this Section 2.9 shall be provided out of and to the
extent of Partnership assets only, and no Limited Partner or any Affiliate of
any Limited Partner shall have any personal liability on account thereof. The
right of indemnification pursuant to this Section 2.9 shall include the right of
a Covered Person to have paid on his behalf, or be reimbursed by the Partnership
for, the reasonable expenses incurred by such Covered Person with respect to any
Damages, in each case in advance of a final disposition of any action, suit or
proceeding, including expenses incurred in collecting such amounts from the
Partnership; provided, however, that such Covered Person shall have given a
written undertaking to reimburse the Partnership in the event it is subsequently
determined that he is not entitled to such indemnification.

 

25



--------------------------------------------------------------------------------

(b) The right of any Covered Person to the indemnification provided herein
(i) shall be cumulative of, and in addition to, any and all rights to which such
Covered Person may otherwise be entitled by contract or as a matter of law or
equity, (ii) in the case of Covered Persons that are Partners, shall continue as
to such Covered Person after any Withdrawal or Special Withdrawal of such
Partner and after he has ceased to be a Partner, and (iii) shall extend to such
Covered Person’s successors, assigns and legal representatives.

(c) The termination of any action, suit or proceeding relating to or involving a
Covered Person by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that such Covered Person committed an act or omission that constitutes Disabling
Conduct.

(d) For purposes of this Agreement, no action or failure to act on the part of
any Covered Person in connection with the management or conduct of the business
and affairs of such Covered Person and other activities of such Covered Person
which involve a conflict of interest with the Partnership, any other Person in
which the Partnership has a direct or indirect interest or any Partner (or any
of their respective Affiliates) or in which such Covered Person realizes a
profit or has an interest shall constitute, per se, Disabling Conduct.

Section 2.10 Exculpation.

(a) To the fullest extent permitted by applicable law, no Covered Person shall
be liable to the Partnership or any Partner or any Affiliate of any Partner for
any Damages incurred by reason of any act performed or omitted by such Covered
Person unless such act or omission constitutes Disabling Conduct. In addition,
no Covered Person shall be liable to the Partnership, any other Person in which
the Partnership has a direct or indirect interest or any Partner (or any
Affiliate thereof) for any action taken or omitted to be taken by any other
Covered Person.

(b) A Covered Person shall be fully protected in relying upon the records of the
Partnership and upon such information, opinions, reports or statements presented
to the Partnership by any Person (other than such Covered Person) as to matters
the Covered Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Partnership, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses, or any other facts pertinent to the existence and amount of assets from
which distributions to Partners might properly be paid.

(c) The right of any Partner that is a Covered Person to the exculpation
provided in this Section 2.10 shall continue as to such Covered Person after any
Withdrawal or Special Withdrawal of such Partner and after he has ceased to be a
Partner.

(d) The General Partner may consult with legal counsel and accountants and any
act or omission suffered or taken by the General Partner on behalf of the
Partnership in reliance upon and in accordance with the advice of such counsel
or accountants will be full justification for any such act or omission, and the
General Partner will be fully protected in so acting or omitting to act so long
as such counsel or accountants were selected with reasonable care.

 

26



--------------------------------------------------------------------------------

Section 2.11 Fiduciary Duty.

(a) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating to the Partnership or to
any Limited Partner or any Affiliate of any Limited Partner (or other Person
with any equity interest in the Partnership) or other Person bound by (or having
rights pursuant to) the terms of this Agreement, a Covered Person acting
pursuant to the terms, conditions and limitations of this Agreement shall not be
liable to the Partnership or to any Limited Partner or any Affiliate of any
Limited Partner (or other Person) for its reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they expand or
restrict the duties and liabilities of a Covered Person otherwise existing at
law or equity, are agreed by the Partners (and any other Person bound by or
having rights pursuant to this Agreement) to modify to that extent such other
duties and liabilities of the Covered Person to the extent permitted by law.

(b) Notwithstanding anything to the contrary in the Agreement or under
applicable law, whenever in this Agreement the General Partner is permitted or
required to make a decision or take an action or omit to do any of the foregoing
acting solely in its capacity as the General Partner, the General Partner shall,
except where an express standard is set forth, be entitled to make such decision
in its sole and absolute discretion (and the words “in its sole and absolute
discretion” should be deemed inserted therefor in each case in association with
the words “General Partner,” whether or not the words “sole and absolute
discretion” are actually included in the specific provisions of this Agreement),
and in so acting in its sole and absolute discretion the General Partner shall
be entitled to consider only such interests and factors as it desires, including
its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Partnership, any of
the Partnership’s Affiliates, any Limited Partner or any other Person. To the
fullest extent permitted by applicable law, if pursuant to this Agreement the
General Partner, acting solely in its capacity as the General Partner, is
permitted or required to make a decision in its “good faith” or under another
express standard, the General Partner shall act under such express standard and
shall not be subject to any other or different standard imposed by this
Agreement or other applicable law.

Section 2.12 Confidentiality; Intellectual Property.

(a) Confidentiality. Each Partner acknowledges and agrees that the information
contained in the books and records of the Partnership is confidential and,
except in the course of such Partner performing such duties as are necessary for
the Partnership and its Affiliates, as required by law or legal process or to
enforce the terms of this Agreement, at all times such Partner shall keep and
retain in the strictest confidence and shall not disclose to any Person any
confidential matters of the Partnership or any Person included within the
Och-Ziff Group and their respective Affiliates and successors and the other
Partners, including, without limitation, the identity of any Investors,
confidential information concerning the Partnership, any Person included within
the Och-Ziff Group and their respective Affiliates and successors, the General
Partner, the other Partners and any fund, account or investment managed by any
Person included within the Och-Ziff Group, including marketing, investment,
performance data, fund management, credit and financial information, and other
business or personal affairs of the Partnership, any Person included within the
Och-Ziff Group and their respective Affiliates and successors, the General
Partner, the other Partners and any fund, account or investment managed

 

27



--------------------------------------------------------------------------------

directly or indirectly by any Person included within the Och-Ziff Group learned
by the Partner heretofore or hereafter. This Section 2.12(a) shall not apply to
(i) any information that has been made publicly available by the Partnership or
any of its Affiliates or becomes public knowledge (except as a result of an act
of any Partner in violation of this Agreement), (ii) the disclosure of
information to the extent necessary for a Partner to prepare and file his tax
returns, to respond to any inquiries regarding the same from any taxing
authority or to prosecute or defend any action, proceeding or audit by any
taxing authority with respect to such returns or (iii) the disclosure of
information with the prior written consent of the General Partner.
Notwithstanding anything to the contrary herein, each Partner (and each
employee, representative or other agent of such Partner) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of (x) the Partnership and (y) any of its transactions, and all materials of any
kind (including opinions or other tax analyses) that are provided to the
Partners relating to such tax treatment and tax structure. In addition, nothing
in this Agreement or any policies, rules and regulations of OZ Management LP, or
any other agreement between a Limited Partner and any member of the Och-Ziff
Group prohibits or restricts the Limited Partner from initiating communications
with, or responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation.

(b) Intellectual Property. (i) Each Partner acknowledges and agrees that the
Intellectual Property shall be the sole and exclusive property of the
Partnership and such Partner shall have no right, title, or interest in or to
the Intellectual Property.

(ii) All copyrightable material included in the Intellectual Property shall be
deemed a “work made for hire” under the applicable copyright law, to the maximum
extent permitted under such applicable copyright law, and ownership of all
rights therein shall vest in the Partnership. To the extent that a Partner may
retain any interest in any Intellectual Property by operation of law or
otherwise, such Partner hereby assigns and transfers to the Partnership his or
her entire right, title and interest in and to all such Intellectual Property.

(iii) Each Partner hereby covenants and binds himself and his successors,
assigns, and legal representatives to cooperate fully and promptly with the
Partnership and its designee, successors, and assigns, at the Partnership’s
reasonable expense, and to do all acts necessary or requested by the Partnership
and its designee, successors, and assigns, to secure, maintain, enforce, and
defend the Partnership’s rights in the Intellectual Property. Each Partner
further agrees, and binds himself and his successors, assigns, and legal
representatives, to cooperate fully and assist the Partnership in every way
possible in the application for, or prosecution of, all rights pertaining to the
Intellectual Property.

(c) If a Partner commits a breach, or threatens to commit a breach, of any of
the provisions of Section 2.12(a) or Section 2.12(b), the General Partner shall
have the right and remedy to have the provisions of such Section specifically
enforced by injunctive relief or otherwise by any court of competent
jurisdiction without the need to post any bond or other security, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Partnership, the other Partners, any Person included
within the Och-Ziff Group, and the investments, accounts and funds managed by
Persons included within the Och-Ziff Group and that money damages alone shall
not provide an adequate remedy to such Persons. Such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
at law or in equity.

 

28



--------------------------------------------------------------------------------

Section 2.13 Non-Competition; Non-Solicitation; Non-Disparagement;
Non-Interference; and Remedies.

(a) Each Individual Limited Partner acknowledges and agrees, in connection with
such Individual Limited Partner’s participation in the Partnership on the terms
described in the Prior Partnership Agreement and this amendment and restatement
of the terms of the Prior Partnership Agreement or, in the case of an Individual
Limited Partner admitted to the Partnership subsequent to the date of the Prior
Partnership Agreement, on the terms described herein and in such Individual
Limited Partner’s Partner Agreement, if any, that: (i) the alternative asset
management business (including, without limitation, for purposes of this
paragraph, any hedge or private equity fund management business) is intensely
competitive, (ii) such Partner, for the benefit of and on behalf of the
Partnership in his capacity as a Partner, has developed, and will continue to
develop and have access to and knowledge of, Confidential Information
(including, but not limited to, material non-public information of the Och-Ziff
Group and its Investors), (iii) the direct or indirect use of any such
information for the benefit of, or disclosure of any such information to, any
existing or potential competitors of the Och-Ziff Group would place the Och-Ziff
Group at a competitive disadvantage and would do damage to the Och-Ziff Group,
(iv) such Partner, for the benefit of and on behalf of the Partnership in his
capacity as a Partner, has developed relationships with Investors and
counterparties through investment by and resources of the Och-Ziff Group, while
a Limited Partner of the Partnership, (v) such Partner, for the benefit of and
on behalf of the Partnership in his capacity as a Partner, may continue to
develop relationships with Investors and counterparties, through investment by
and resources of the Och-Ziff Group, while a Limited Partner of the Partnership,
(vi) such Partner engaging in any of the activities prohibited by this
Section 2.13 would constitute improper appropriation and/or use of the Och-Ziff
Group’s Confidential Information and/or Investor and counterparty relationships,
(vii) such Partner’s association with the Och-Ziff Group has been critical, and
such Partner’s association with the Och-Ziff Group is expected to continue to be
critical, to the success of the Och-Ziff Group, (viii) the services to be
rendered, and relationships developed, for the benefit of and on behalf of the
Partnership in his capacity as a Partner, are of a special and unique character,
(ix) the Och-Ziff Group conducts the alternative asset management business
throughout the world, (x) the non-competition and other restrictive covenants
and agreements set forth in this Agreement are fair and reasonable, and (xi) in
light of the foregoing and of such Partner’s education, skills, abilities and
financial resources, such Partner acknowledges and agrees that such Partner will
not assert, and it should not be considered, that enforcement of any of the
covenants set forth in this Section 2.13 would prevent such Partner from earning
a living or otherwise are void, voidable or unenforceable or should be voided or
held unenforceable.

(b) During the Restricted Period, each Individual Limited Partner will not,
directly or indirectly, either on his own behalf or on behalf of or with any
other Person:

(i) without the prior written consent of the General Partner, (A) engage or
otherwise participate in any manner or fashion in any Competing Business, (B)
render any services to any Competing Business, or (C) acquire a financial
interest in or become actively involved with any Competing Business (other than
as a passive investor holding less than 2% of the issued and outstanding stock
of public companies); or

 

29



--------------------------------------------------------------------------------

(ii) in any manner solicit or induce any of the Och-Ziff Group’s current or
prospective Investors to (A) terminate (or diminish in any material respect) his
investments with the Och-Ziff Group for the purpose of associating or doing
business with any Competing Business, or otherwise encourage such Investors to
terminate (or diminish in any respect) his investments with the Och-Ziff Group
for any other reason or (B) invest in or otherwise participate in or support any
Competing Business.

(c) During the Restricted Period, each Individual Limited Partner will not,
directly or indirectly, either on his own behalf or on behalf of or with any
other Person:

(i) in any manner solicit or induce any of the Och-Ziff Group’s current, former
or prospective financing sources, capital market intermediaries, consultants,
suppliers, partners or other counterparties to terminate (or diminish in any
material respect) his relationship with the Och-Ziff Group for the purpose of
associating with any Competing Business, or otherwise encourage such financing
sources, capital market intermediaries, consultants, suppliers, partners or
other counterparties to terminate (or diminish in any respect) his relationship
with the Och-Ziff Group for any other reason; or

(ii) in any manner interfere with the Och-Ziff Group’s business relationship
with any Investors, financing sources, capital market intermediaries,
consultants, suppliers, partners or other counterparties.

(d) During the Restricted Period, each Individual Limited Partner will not,
directly or indirectly, either on his own behalf or on behalf of or with any
other Person, in any manner solicit any of the owners, members, partners,
directors, officers or employees of any member of the Och-Ziff Group to
terminate their relationship or employment with the applicable member of the
Och-Ziff Group, or hire any such Person (i) who is employed at the time of such
solicitation by any member of the Och-Ziff Group, (ii) who is or was once an
owner, member, partner, director, officer or employee of any member of the
Och-Ziff Group as of the date of Special Withdrawal or Withdrawal of such
Partner, or (iii) whose employment or relationship with any such member of the
Och-Ziff Group terminated within the 24-month period prior to the date of
Special Withdrawal or Withdrawal of such Partner or thereafter. Additionally,
the Partner may not solicit or encourage to cease to work with any member of the
Och-Ziff Group any consultant, agent or adviser that the Partner knows or should
know is under contract with any member of the Och-Ziff Group.

(e) During the Restricted Period and at all times thereafter, each Individual
Limited Partner will not, directly or indirectly, make, or cause to be made, any
written or oral statement, observation, or opinion disparaging the business or
reputation of the Och-Ziff Group, or any owners, partners, members, directors,
officers, or employees of any member of the Och-Ziff Group. Notwithstanding any
other provision of this Agreement or any other agreement entered into between an
Individual Limited Partner and any member of the Och-Ziff Group and,

 

30



--------------------------------------------------------------------------------

in the case of any Individual Limited Partner that is an attorney, subject to
such Individual Limited Partner’s compliance with any applicable obligations
under the New York Rules of Professional Conduct and any similar rules
applicable to such Individual Limited Partner: (a) pursuant to 18 U.S.C. §
1833(b), each Limited Partner understands that he will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret of the Och-Ziff Group that (i) is made (x) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to the Limited Partner’s attorney and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding;
(b) the Limited Partner understands that if he files a lawsuit for retaliation
by the Och-Ziff Group for reporting a suspected violation of law, the Limited
Partner may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding if he (I) files any document containing the
trade secret under seal, and (II) does not disclose the trade secret, except
pursuant to court order; (c) nothing in this Agreement or any other agreement or
arrangement with any member of the Och-Ziff Group is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by such section; and (d) nothing in this Agreement or any
other agreement or arrangement with any member of the Och-Ziff Group shall
prohibit or restrict the Limited Partner from making any voluntary disclosure of
information or documents pertaining to alleged violations of law to any
governmental agency or legislative body, any self-regulatory organization, the
legal departments of the Och-Ziff Group, and/or pursuant to the Dodd-Frank Act
or Sarbanes-Oxley Act without prior notice to the Och-Ziff Group.

(f) Each Individual Limited Partner acknowledges and agrees that an attempted or
threatened breach by such Person of this Section 2.13 would cause irreparable
injury to the Partnership and the other members of the Och-Ziff Group not
compensable in money damages and the Partnership shall be entitled, in addition
to the remedies set forth in Sections 2.13(g) and 2.13(i), to obtain a
temporary, preliminary or permanent injunction prohibiting any breaches of this
Section 2.13 without being required to prove damages or furnish any bond or
other security.

(g) Each Individual Limited Partner agrees that it would be impossible to
compute the actual damages resulting from a breach of Section 2.13(b) or, if
applicable, any of the non-competition covenants provided in such Partner’s
Partner Agreement, and that the amounts set forth in this Section 2.13(g) are
reasonable and do not operate as a penalty, but are a genuine pre-estimate of
the anticipated loss that the Partnership and other members of the Och-Ziff
Group would suffer from a breach of Section 2.13(b) or, if applicable, of any of
the non-competition covenants provided in such Partner’s Partner Agreement. In
the event an Individual Limited Partner breaches Section 2.13(b) or, if
applicable, any of the non-competition covenants provided in such Partner’s
Partner Agreement, then:

(i) on or after the date of such breach, all Class P Common Units of such
Partner and its Related Trusts, if any, shall be forfeited and cancelled and any
other unvested Common Units of such Partner and its Related Trusts, if any,
shall cease to vest and thereafter shall be reallocated in accordance with this
Section 2.13(g);

 

31



--------------------------------------------------------------------------------

(ii) on or after the date of such breach, (x) any PSIs or Deferred Cash
Interests of such Partner and its Related Trusts shall be forfeited and
cancelled, and (y) and all allocations and distributions on such PSIs or in
respect of such Deferred Cash Interests that would otherwise have been received
by such Partner and its Related Trusts on or after the date of such breach shall
not thereafter be made;

(iii) on or after the date of such breach, no other allocations shall be made to
the respective Capital Accounts of such Partner and its Related Trusts, if any,
and no other distributions shall be made to such Partners;

(iv) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreement) of any of the Common Units of such Partner
or its Related Trusts, if any, shall be permitted under any circumstances
notwithstanding anything to the contrary in this Agreement;

(v) on or after the date of such breach, no sale, exchange, assignment, pledge,
hypothecation, bequeath, creation of an encumbrance, or any other transfer or
disposition of any kind may be made of any of the Class A Shares acquired by
such Partner or its Related Trusts, if any, through an exchange pursuant to the
Exchange Agreement;

(vi) as of the applicable Reallocation Date, except as provided in
Section 2.13(g)(i), all of the unvested and vested Common Units of such Partner
and its Related Trusts, if any, and all allocations and distributions on such
Common Units that would otherwise have been received by such Partners on or
after the date of such breach shall be reallocated from such Partners to the
Partnership and then subsequently reallocated from the Partnership to the
Continuing Partners in proportion to the total number of Original Common Units
owned by each such Continuing Partner and its Original Related Trusts.

(vii) each of such Partner and its Related Trusts, if any, agrees that, on the
Reallocation Date, it shall immediately:

(A) pay to the Continuing Partners, in proportion to the total number of
Original Common Units owned by each such Continuing Partner and its Original
Related Trusts, a lump-sum cash amount equal to the sum of: (i) the total
after-tax proceeds received by such Individual Limited Partner or Related Trust
thereof for any Class A Shares acquired at any time pursuant to the Exchange
Agreement and that were subsequently transferred during the 24-month period
prior to the date of such breach; and (ii) any distributions received by such
Individual Limited Partner or Related Trust thereof during such 24-month period
on Class A Shares acquired pursuant to the Exchange Agreement;

(B) transfer any Class A Shares that were acquired at any time pursuant to the
Exchange Agreement and held by such Individual Limited Partner or Related Trust
thereof on and after the date of such breach to the Partnership and then
subsequently reallocated from the Partnership to the Continuing Partners in
proportion to the total number of Original Common Units owned by each such
Continuing Partner and its Original Related Trusts; and

 

32



--------------------------------------------------------------------------------

(C) pay to the Continuing Partners in proportion to the total number of Original
Common Units owned by each such Continuing Partner and its Original Related
Trusts a lump-sum cash amount equal to the sum of: (i) the total after-tax
proceeds received by such Individual Limited Partner or Related Trust thereof
for any Class A Shares acquired at any time pursuant to the Exchange Agreement
and that were subsequently transferred on or after the date of such breach; and
(ii) all distributions received by such Individual Limited Partner or Related
Trust thereof on or after the date of such breach on Class A Shares acquired
pursuant to the Exchange Agreement;

(viii) each of such Partner and its Related Trusts, if any, agrees that, on the
Reallocation Date, it shall immediately pay a lump-sum cash amount equal to the
total after-tax amount received by them as PSI Cash Distributions (including
cash distributions in respect of Deferred Cash Interests), in each case during
the 24-month period prior to the date of such breach, with such lump-sum cash
amount to be paid to the Continuing Partners in proportion to the total number
of Original Common Units owned by such Continuing Partner and its Original
Related Trusts; and

(ix) such Partner and its Related Trusts agrees that he shall receive no
payments, if any, that he would have otherwise received under the Tax Receivable
Agreement on or after the date of such breach, and shall have no further rights
under the Tax Receivable Agreement, the Exchange Agreement or the Registration
Rights Agreement after such date.

Any reallocated Common Units received by a Continuing Partner pursuant to this
Section 2.13(g) shall be deemed for all purposes of this Agreement to be Common
Units of such Continuing Partner and subject to the same vesting requirements,
if any, in accordance with Section 8.4 as the transferring Limited Partner had
been before his breach of Section 2.13(b) or, if applicable, of the relevant
non-competition covenants provided in such Partner’s Partner Agreement. Any
Continuing Partner receiving reallocated Class A Common Units pursuant to this
Section 2.13(g) shall be permitted to exchange fifty percent (50%) of such
number of Class A Common Units (and sell any Class A Shares issued in respect
thereof), notwithstanding the transfer restrictions set forth in Section 8.1 in
the event that the Exchange Committee determines in its sole discretion that the
reallocation is taxable; provided, however, that such exchange of Class A Common
Units is made in accordance with the Class A Exchange Agreement (including the
restrictions and other provisions in the Class A Exchange Agreement that address
Section 382 of the Code).

(h) Notwithstanding anything in Section 2.13(g) to the contrary, the General
Partner may elect in its sole and absolute discretion to waive the application
of any portion, all or none of the provisions of Section 2.13(g) in the case of
the breach by any Partner of Section 2.13(b) or, if applicable, of the relevant
non-competition covenants provided in such Partner’s Partner Agreement.

 

33



--------------------------------------------------------------------------------

(i) Without limiting the right of the Partnership to obtain injunctive relief
for any attempted or threatened breach of this Section 2.13, in the event a
Partner breaches Section 2.13(c), (d) or (e), then at the election of the
General Partner in its sole and absolute discretion the Partnership shall be
entitled to seek any other available remedies including, but not limited to, an
award of money damages.

Section 2.14 Insurance. The Partnership may purchase and maintain insurance, to
the extent and in such amounts as the General Partner shall deem reasonable, on
behalf of Covered Persons and such other Persons as the General Partner shall
determine, against any liability that may be asserted against or expenses that
may be incurred by any such Person in connection with the activities of the
Partnership and/or its Subsidiaries regardless of whether the Partnership would
have the power or obligation to indemnify such Person against such liability
under the provisions of this Agreement. The Partnership may enter into indemnity
contracts with Covered Persons and such other Persons as the General Partner
shall determine and adopt written procedures pursuant to which arrangements are
made for the advancement of expenses and the funding of obligations under this
Section 2.14, and containing such other procedures regarding indemnification as
are appropriate and consistent with this Agreement.

Section 2.15 Representations and Warranties. Each Partner hereby represents and
warrants to the others and to the Partnership as follows:

(a) Such Partner has all requisite power to execute, deliver and perform this
Agreement; the performance of its obligations hereunder will not result in a
breach or a violation of, or a default under, any material agreement or
instrument by which such Partner or any of such Partner’s properties is bound or
any statute, rule, regulation, order or other law to which it is subject, nor
require the obtaining of any consent, approval, permit or license from or filing
with, any governmental authority or other Person by such Person in connection
with the execution, delivery and performance by such Partner of this Agreement.

(b) This Agreement constitutes (assuming its due authorization and execution by
the other Partners) such Partner’s legal, valid and binding obligation.

(c) Each Limited Partner expressly agrees that the Partners may, subject to the
restrictions set forth in Sections 2.12, 2.13, 2.16, 2.18 and 2.19 and, if
applicable, any Partner Agreement, regarding Confidential Information,
Intellectual Property, non-competition, non-solicitation, non-disparagement,
non-interference, devotion of time, short selling and hedging transactions, and
compliance with relevant policies and procedures, engage independently or with
others, for its or their own accounts and for the accounts of others, in other
business ventures and activities of every nature and description whether such
ventures are competitive with the business of the Partnership or otherwise,
including, without limitation, purchasing, selling or holding investments for
the account of any other Person or enterprise or for its or his own account,
regardless of whether or not any such investments are also purchased, sold or
held for the direct or indirect account of the Partnership. Neither the
Partnership nor any Limited Partner shall have any rights or obligations by
virtue of this Agreement in and to such independent ventures and activities or
the income or profits derived therefrom.

 

34



--------------------------------------------------------------------------------

(d) Such Partner understands that (i) the Interests have not been registered
under the Securities Act and applicable state securities laws and (ii) the
Interests may not be sold, transferred, pledged or otherwise disposed of except
in accordance with this Agreement and then only if they are subsequently
registered in accordance with the provisions of the Securities Act and
applicable state securities laws or registration under the Securities Act or any
applicable state securities laws is not required.

(e) Such Partner understands that the Partnership is not obligated to register
the Interests for resale under any applicable federal or state securities laws
and that the Partnership is not obligated to supply such Partner with
information or assistance in complying with any exemption under any applicable
federal or state securities laws.

Section 2.16 Devotion of Time. Each Individual Limited Partner agrees to devote
substantially all of his business time, skill, energies and attention to his
responsibilities to the Och-Ziff Group in a diligent manner at all times prior
to his Special Withdrawal or Withdrawal.

Section 2.17 Partnership Property; Partnership Interest. No real or other
property of the Partnership shall be deemed to be owned by any Partner
individually, but shall be owned by and title shall be vested solely in the
Partnership. The Interests of the Partners shall constitute personal property.

Section 2.18 Short Selling and Hedging Transactions. While each Partner is a
Limited Partner of the Partnership (irrespective of whether or not a Special
Withdrawal or Withdrawal has occurred in respect of such Partner) and at all
times thereafter, such Partner and its Affiliates shall not, without PMC
Approval, directly or indirectly, (a) effect any short sale (as such term is
defined in Regulation SHO under the Exchange Act) of Class A Shares or any short
sale of any Related Security, or (b) enter into any swap or other transaction,
other than a sale (which is not a short sale) of Class A Shares or any Related
Security to the extent permitted by this Agreement, that transfers to another,
in whole or in part, any of the economic risks, benefits or consequences of
ownership of Class A Shares or any Related Security. The foregoing clause (b) is
expressly agreed to preclude each Partner and its Affiliates, while such Partner
is a Limited Partner of the Partnership (irrespective of whether or not a
Special Withdrawal or Withdrawal has occurred in respect of such Partner) and at
all times thereafter, from engaging in any hedging or other transaction (other
than a sale, which is not a short sale, of Class A Shares or any Related
Security to the extent permitted by this Agreement) which is designed to or
which reasonably could be expected to lead to or result in a transfer of the
economic risks, benefits or consequences of ownership of Class A Shares or any
Related Security, or a disposition of Class A Shares or any Related Security,
even if such transfer or disposition would be made by someone other than such
Partner or Affiliate thereof or any Person contracting directly with such
Partner or Affiliate. For purposes of this Section 2.18 only, “Related
Securities” shall include Class A-1 Common Units, PSIs and Deferred Cash
Interests.

Section 2.19 Compliance with Policies. Each Individual Limited Partner hereby
agrees that he shall comply with all policies and procedures adopted by any
member of the Och-Ziff Group or which Limited Partners are required to observe
by law, or by any recognized stock exchange, or other regulatory body or
authority.

 

35



--------------------------------------------------------------------------------

ARTICLE III

INTERESTS AND ADMISSION OF PARTNERS

Section 3.1 Units and other Interests.

(a) General. As of the Recapitalization Date, the Partnership has interests
designated as “Class A Cumulative Preferred Units,” “Class A Common Units,”
“Class A-1 Common Units,” “Class B Common Units,” “Class C Non-Equity
Interests,” “Class D Common Units,” “Class E Common Units,” “Class P Common
Units” and “Profit Sharing Interests.” Any Partnership interest may be held by
the General Partner or any Limited Partner. Except as expressly provided herein,
Common Units of each class shall entitle the holders thereof to equal rights
under this Agreement. The General Partner shall record in the books of the
Partnership the names of all Partners, and the number and class or type of
interests held by them. Units and Class C Non-Equity Interests are allocated Net
Income and Net Loss pursuant to Article VI. Distributions are paid with respect
to the Units and Class C Non-Equity Interests as described in this Article III
and pursuant to Article VII.

(b) Certificated and Uncertificated Units. From time to time, the General
Partner may establish other classes or series of Units pursuant to Section 3.2.
Units may (but need not, in the sole and absolute discretion of the General
Partner) be evidenced by a certificate (a “Certificate of Ownership”) in such
form as the General Partner may approve in writing in its sole and absolute
discretion. The Certificate of Ownership may contain such legends as may be
required by law or as may be appropriate to evidence, if approved by the General
Partner pursuant to Section 8.1, the pledge of a Partner’s Units. Each
Certificate of Ownership shall be signed by or on behalf of the General Partner
by either manual or facsimile signature. The Certificates of Ownership of the
Partnership shall be numbered and registered in the register or transfer books
of the Partnership as they are issued. The Partnership or other Transfer Agent
shall act as registrar and transfer agent for the purposes of registering the
ownership and Transfer of Units. If a Certificate of Ownership is defaced, lost
or destroyed it may be replaced on such terms, if any, as to evidence and
indemnity as the General Partner determines in its sole and absolute discretion.
Notwithstanding the foregoing, Class A Common Units, Class A-1 Common Units,
Class B Common Units, Class D Common Units, Class E Common Units, Class P Common
Units and PSIs shall not be evidenced by Certificates of Ownership and a
Partner’s interest in any such Units shall be reflected through appropriate
entries in the books and records of the Partnership.

(c) Record Holder. Except to the extent that the Partnership shall have received
written notice of a Transfer of Units and such Transfer complies with the
applicable requirements of Section 8.1, the Partnership shall be entitled to
treat (i) in the case of Units evidenced by Certificates of Ownership, the
Person in whose name any Certificates of Ownership stand on the books of the
Partnership and (ii) in the case of Units not evidenced by Certificates of
Ownership and Class C Non-Equity Interests, the Person listed in the books of
the Partnership as the holder of such Units or Class C Non-Equity Interests, as
the absolute owner thereof, and shall not be bound to recognize any equitable or
other claim to, or interest in, such Units or Class C Non-Equity Interests on
the part of any other Person. The name and business address of each Partner
shall be set forth in the books of the Partnership.

 

36



--------------------------------------------------------------------------------

(d) Class A Common Units and Class A-1 Common Units.

(i) Class A-1 Common Units. In the Merger, each Class A Common Unit outstanding
immediately prior to the Merger was converted into 0.65 Class A Common Units and
0.35 Class A-1 Common Units. There shall only be one series of Class A-1 Common
Units and, except as otherwise set forth in this Agreement or an applicable
Partner Agreement, each Class A-1 Common Unit shall have the same rights, powers
and duties, which shall be as set forth in this Section 3.1(d) and elsewhere in
this Agreement.

(ii) Capital Accounts Attributable to Class A and Class A-1 Common Units.
Immediately following the Merger, each Limited Partner retained the portion of
such Limited Partner’s Capital Account attributable to the Class A Common Units
outstanding immediately prior to the Merger that were converted into Class A-1
Common Units in the Merger. Such Limited Partner’s Capital Account attributable
to such Class A Common Units that were converted into Class A-1 Common Units in
the Merger (and federal income tax basis and other tax attributes, including,
without limitation, the debt allocations pursuant to Section 752 of the Code, to
the extent permissible) shall not be affected by any future cancellation of such
Class A-1 Common Units as provided in Section 3.1(d)(v); instead such portion of
such Limited Partner’s Capital Account shall be allocated in its entirety to the
portion of such Limited Partner’s Capital Account attributable to such Limited
Partner’s Class A Common Units.

(iii) Consent Rights.

(A) Class A Consent Rights. Notwithstanding anything contained in this Agreement
to the contrary, from and after the Recapitalization Date, the following actions
shall not be taken without the prior written consent of (i) the holders of a
majority of the then-outstanding Class A Common Units and (ii) until 100% of the
then-outstanding Post-Recap Class A Units have become Eligible Common Units, the
holders of a majority of the then-outstanding Post-Recap Class A Units:

 

  (I)

Any action by the Och-Ziff Group (directly or indirectly, whether by merger,
recapitalization, amendment, or otherwise) that is adverse to the holders of
Class A Common Units or Class A-1 Common Units in a manner disproportionate to
the holders of the Class A Shares (taking into account, for such purposes, the
effect on the Class A Shares and/or the Class B Common Units), including, for
the avoidance of doubt, any such disproportionate impact resulting from (w) any
amendments to the terms of the Class D Common Units, the Class E Common Units or
the Class P Common Units, (x) any amendments to the terms of any Class A
Restricted Share Units, (y) the disproportionate allocation of income (loss) to
any class of Units or (z) the creation of any new class of Class A Parity Units;
other than, in each case, any disproportionate treatment pursuant to the express
terms of such units that are set forth in this Agreement as of the date hereof
(and not, for the avoidance of doubt, as a result of the exercise by the General
Partner or any other Person of its discretion or other rights to take or omit to
take actions or make other determinations hereunder).

 

37



--------------------------------------------------------------------------------

  (II)

The issuance of any additional Class A Common Units or Class A-1 Common Units
(excluding Class A Common Units issued upon the conversion of any other Common
Units in accordance with Sections 3.1(f) or 3.1(g)).

 

  (III)

(x) the creation of any new class of Class A Parity Units or (y) amending,
modifying or otherwise causing the terms of an existing class of equity
securities to become Class A Parity Units, in each of the foregoing clauses
(x) and (y), by Och-Ziff, the Partnership or any other entity in the Och-Ziff
Group until the achievement of the Book-Up Target for all outstanding Class A
Common Units following the end of the Distribution Holiday. For the avoidance of
doubt, any consent rights of the holders of Class A Common Units described in
this Agreement will not limit the rights of the holders of the Class A
Cumulative Preferred Units and Debt Securities (which as of the Recapitalization
Date have separate consent rights with respect to issuances of Class A Parity
Units).

 

  (IV)

The amendment (directly or indirectly, whether by merger, recapitalization,
amendment, or otherwise) of (i) the Book-Up Provisions in a manner that is
adverse to the Class A Common Units or Class A-1 Common Units, except as
required by a change in applicable laws, regulations or IRS guidance following
the date hereof or upon the written advice of outside counsel to the Och-Ziff
Group as to the interpretation of the tax law or (ii) this Section 3.1(d)(iii)
(other than Section 3.1(d)(iii)(B)).

In connection with any consents to be obtained from the holders of Class A
Common Units under this Section 3.1(d)(iii)(A), no consent fee or other
consideration shall be offered to such holders.

(B) Class A Consent Rights for Non-DSO Parties. From the Recapitalization Date
until the end of the Distribution Holiday, without the approval of holders of a
majority of the Class A Common Units (excluding any Class A Common Units held by
any DSO Parties at the applicable time) (such holders, the “Non-DSO Class A
Holders”), the Och-Ziff Group shall not amend (directly or indirectly, whether
by merger, recapitalization, amendment, or otherwise) (i) this Agreement if the
impact of such amendment on the Non-DSO Class A Holders (solely in their
capacity as holders of Class A Common Units or Class A-1 Common Units) is
disproportionately adverse, in any material respect, relative to the impact to
the DSO Parties (solely in the DSO Parties’ capacity as holders of Class A
Common Units or Class A-1 Common Units, as applicable) or (ii) this
Section 3.1(d)(iii)(B).

(C) Amendments to Terms of Class A-1 Common Units. For all purposes of
Section 10.2(a), holders of Class A-1 Common Units shall vote (i) together as a
single class and (ii) separately from the other classes of Units.

 

38



--------------------------------------------------------------------------------

(iv) Tag-Along Sales. Each Limited Partner that holds Class A Common Units or
Class A-1 Common Units shall be a Potential Tag-Along Seller with respect to
such Common Units in connection with any proposed Tag-Along Sale and any such
Class A-1 Common Units shall be deemed to be Class A Common Units for purposes
of Section 8.5; provided that any consideration received by such Limited Partner
with respect to any Class A Common Units or Class A-1 Common Units shall be
subject to Section 3.1(h).

(v) Cancellation of Class A-1 Common Units. Upon (A) any Class E-1 Common Units
or Additional Class E Common Units becoming Eligible Common Units or (B) any
such Class E Common Units being cancelled (other than any Class E-1 Common Units
cancelled as of March 11, 2019 pursuant to Section 3.1(g)(i)), in either case an
equal number of Class A-1 Common Units shall be automatically cancelled, with
each holder of Class A-1 Common Units bearing its pro rata share of such
cancellation.

(vi) Participation through Additional Capital Contributions. Notwithstanding the
final sentence of Section 8.5(b), in circumstances wherein the General Partner
shall permit Class A Limited Partners or the other Limited Partners to
participate in (or the Class A Limited Partners or the other Limited Partners
are otherwise entitled to participate in) (i) a sale of Class A Common Units, or
(ii) an exchange of Class A Common Units pursuant to the Exchange Agreement, the
General Partner shall allow each Class A Limited Partner to make such Capital
Contributions to the Partnership as would enable the relevant number of Class A
Common Units of such Class A Limited Partner to achieve the applicable Book-Up
Target.

(e) Conversion into Class E-2 Common Units. In the Merger, each Class D Common
Unit outstanding immediately prior to the Merger was converted into (x) one
Class D Common Unit on the same vesting schedule as prior to such conversion
(each, a “Conversion Class D Common Unit”), and (y) one Class E-2 Common Unit
(each, a “Conversion Class E-2 Common Unit”); provided that (i) on and
immediately following the Conversion Class E-2 Notice Date, each Class D Limited
Partner shall have outstanding either solely Conversion Class D Common Units or
solely Conversion Class E-2 Common Units, as set forth below, and (ii) prior to
the Conversion Class E-2 Notice Date, the Conversion Class E-2 Common Units
shall not have rights under this Agreement, including with respect to voting,
approval, distributions or allocations.

(i) Conversion Class E-2 Notice Date. A Class D Limited Partner shall have the
right, at such Limited Partner’s option, to either: (A) retain all of such
Conversion Class D Common Units or (B) retain all of such Conversion Class E-2
Common Units. In order to exercise such election right, a Class D Limited
Partner shall deliver to the General Partner, prior to March 8, 2019 (the
“Conversion Class E-2 Notice Date” ), a completed and executed notice in the
form attached to this Agreement as Exhibit D (an “Election Notice”), in the
manner specified in Section 10.10 of this Agreement.

 

39



--------------------------------------------------------------------------------

(ii) Delivery of Election Notice; Cancellation of Conversion Units. If a Class D
Limited Partner delivers a properly completed and executed Election Notice
before the close of business on the Conversion Class E-2 Notice Date electing to
retain all of his Conversion Class E-2 Common Units, then all of his Conversion
Class D Common Units shall be cancelled automatically and he shall retain all of
his Conversion Class E-2 Common Units as of the close of business on such date.
If a Class D Limited Partner either fails to deliver a properly completed and
executed Election Notice before the close of business on the Conversion
Class E-2 Notice Date, or delivers a properly completed and executed Election
Notice before the close of business on such date electing to retain all of his
Conversion Class D Common Units, then all of his Conversion Class E-2 Common
Units shall be cancelled automatically and he shall retain all of his Conversion
Class D Common Units as of the close of business on such date. In all cases, the
Book-Up Target with respect to a Conversion Class E-2 Common Unit may not be
satisfied sooner than 30 days following the issuance of such Unit.

(iii) Following the Conversion Class E-2 Notice Date. As of the opening of
business on the first business day following the Conversion Class E-2 Notice
Date, the books and records of the Partnership shall be updated to reflect the
cancellation of each Class D Limited Partner’s Conversion Class D Common Units
or Conversion Class E-2 Common Units, as applicable, in accordance with
Section 3.1(e)(ii). Thereafter, any such retained Conversion Class E-2 Common
Units shall have the same rights, powers and duties as the Class E-1 Common
Units except as specified in the applicable Partner Agreement or in
Section 3.1(g)(iv) or 3.1(n) or elsewhere in this Agreement.

(f) Class D Common Units. Class D Common Units may be conditionally issued in
one or more series of such class. Class D Common Units of the first such series
were designated as “Class D-1 Common Units,” with each subsequent series of
Class D Common Units to be designated with a consecutive number or as otherwise
recorded in the books of the Partnership and the applicable Partner Agreement.
Class D Common Units may be conditionally granted to or held by any Individual
Limited Partner and his Related Trusts (each, a “Class D Limited Partner”).
Except as otherwise set forth in this Agreement or the applicable Partner
Agreement, if any, of any Class D Limited Partner, each series of Class D Common
Units shall have the same rights, powers and duties, which shall be as set forth
below and elsewhere in this Agreement:

(i) Exchanges; Conversion of Class D Common Units into Class A Common Units. No
Class D Limited Partner shall be permitted to exchange any Class D Common Unit
pursuant to the Exchange Agreement except (i) to the extent that the Class D
Common Unit has converted into a Class A Common Unit and satisfies the Book-Up
Target at the time of such exchange and (ii) subject to the other terms of this
Agreement. Upon achieving the Book-Up Target in accordance with Sections
5.2(b)(iii) and 6.1(c) following the end of the Distribution Holiday or
immediately prior to an Exchange Event in which such Class D Common Unit is to
be exchanged, a Class D Common Unit will automatically convert into a Class A
Common Unit; provided that such automatic conversion will only occur to the
extent a corresponding number of Class D common units in each of the other
Operating Group Entities are also to be simultaneously converted into Class A
common units pursuant to their Organizational Documents.

 

40



--------------------------------------------------------------------------------

(ii) Tag-Along Sales. Each Class D Limited Partner shall be a Potential
Tag-Along Seller with respect to its Class D Common Units in connection with any
proposed Tag-Along Sale and such Class D Common Units shall be deemed to be
Class A Common Units for purposes of Section 8.5; provided that any
consideration received by such Class D Limited Partner with respect to any such
Class D Common Units shall be subject to Section 3.1(h).

(iii) Participation through Additional Capital Contributions. Notwithstanding
the provisions of Section 3.1(f)(i) and the final sentence of Section 8.5(b), in
circumstances wherein the General Partner shall permit Class D Limited Partners
or the other Limited Partners to participate in (or the Class D Limited Partners
or the other Limited Partners are otherwise entitled to participate in) (i) a
sale of Class A Common Units, or (ii) an exchange of Class A Common Units
pursuant to the Exchange Agreement, the General Partner shall allow each Class D
Limited Partner to make such Capital Contributions to the Partnership as would
enable the relevant number of Class D Common Units of such Class D Limited
Partner to become economically equivalent to Class A Common Units, in which case
each such Class D Common Unit will automatically convert into a Class A Common
Unit and such Class D Limited Partner will then be permitted to participate in
such sale or exchange.

(iv) Participation in Liquidity Events. If any Class D Limited Partner does not
participate in any sale or exchange of Common Units by the other Limited
Partners occurring within two years after the applicable Issue Date of such
Class D Limited Partner’s Class D Common Units and in which such Class D Limited
Partner would have been entitled to participate in accordance with
Section 3.1(f)(i), then, following the end of such two-year period, such Class D
Limited Partner shall, subject to the satisfaction of the conditions set forth
in Section 3.1(f)(i) or Section 3.1(f)(iii) and satisfaction of the Book-Up
Target at such future time, be entitled to exchange the number of Common Units
equal to such Class D Limited Partner’s pro rata share of the total number of
Common Units that all Individual Limited Partners and their Related Trusts were
entitled to Transfer in such sale or exchange.

(v) Amendments. With respect to amendments (A) pursuant to Section 10.2(a)(ii),
(x) the Class D Common Units shall be treated as Class A Common Units and shall
vote together as a single class with the Class A Common Units in respect of any
amendment that adversely affects the rights of the Class D Common Units and the
rights of the Class A Common Units similarly and (y) the Class D Common Units
shall vote separately in respect of any amendment that only adversely affects
the rights of the Class D Common Units or otherwise adversely affects the rights
of Class D Common Units and the rights of Class A Common Units dissimilarly
(other than in a de minimis manner), and (B) pursuant to Section 10.2(a)(iii),
the Class D Common Units shall be treated as Class A Common Units and shall vote
together as a single class with the Class A Common Units in respect of any
amendment requiring approval thereunder. For the avoidance of doubt,
notwithstanding the foregoing provisions of this Section 3.1(f)(v), the Class D
Common Units shall not be treated as Class A Common Units for any purposes under
Sections 3.1(d)(iii)(A) or 3.1(d)(iii)(B).

 

41



--------------------------------------------------------------------------------

(vi) Adjustments to Class D Common Units. The General Partner shall maintain a
one-to-one correspondence between each Class D Common Unit and each Class A
Common Unit into which each such Class D Common Unit may convert, and may make
equitable adjustments to the Class D Common Units to take into account changes
in the number of Common Units, reclassifications, recapitalizations and similar
factors provided that such adjustments are consistent with the intent of
Section 6.1(c) and the other relevant provisions of this Agreement; provided,
however, that no such equitable adjustment may adversely affect the Class D
Common Units’ rights to the allocations and distributions set forth in this
Agreement and any applicable Partner Agreement.

(g) Class E Common Units. Class E Common Units may be conditionally issued in
one or more series of such class. Class E Common Units of the first such series
granted after the Merger shall be designated as “Class E-1 Common Units,” and
each subsequent series of Class E Common Units shall be designated with a
consecutive number commencing with Class E-3 Common Units or as otherwise
recorded in the books of the Partnership and the applicable Partner Agreement.
Class E Common Units may be conditionally granted to or held by any Individual
Limited Partner and his Related Trusts (each, a “Class E Limited Partner”).
Except as otherwise set forth in this Agreement or the applicable Partner
Agreement, if any, of any Class E Limited Partner, each series of Class E Common
Units shall have the same rights, powers and duties, which shall be as set forth
below and elsewhere in this Agreement:

(i) Initial Class E Grant. On the Recapitalization Date, immediately following
the Merger, 9,655,232 Class E-1 Common Units (such number, the “Initial Class E
Grant”) shall be issued to existing Limited Partners. The retention of each
grant shall be subject to the terms and conditions of an award agreement to be
entered into between the applicable Limited Partner and the Operating
Partnerships. The retention of any Class E-1 Common Units granted to each such
Limited Partner is subject to such Limited Partner (A) delivering to the General
Partner, prior to March 8, 2019, a completed and executed version of such award
agreement, and (B) satisfying the conditions specified in such award agreement;
and any grant as to which the conditions in the foregoing clauses (A) and (B)
are not met shall be canceled as of March 11, 2019. All Class E-1 Common Units
shall be subject to vesting in accordance with Exhibit E-1 hereto.

(ii) Additional Class E Common Units. After the Recapitalization Date, the
General Partner may conditionally issue additional Class E Common Units
(“Additional Class E Common Units”) in an aggregate number up to the excess of
(A) the aggregate number of Class A-1 Common Units outstanding on the
Recapitalization Date, over (B) the Initial Class E Grant (as reduced by any
Class E-1 Common Units cancelled as of March 11, 2019 pursuant to
Section 3.1(g)(i)), with any such Additional Class E Common Units to be issued
on such terms determined by the Chief Executive Officer of Och-Ziff with the
approval of the Compensation Committee, if applicable. The Additional Class E
Common Units shall be granted to Active Individual LPs.

 

42



--------------------------------------------------------------------------------

(iii) Class E Consent Rights. Notwithstanding anything contained in this
Agreement to the contrary, from and after the Recapitalization Date, until the
number of then-outstanding Class E Common Units (excluding those that have
converted into Class A Common Units) is less than 10% of the number of Class E
Common Units outstanding on the Recapitalization Date immediately following the
Merger (including any Conversion Class E Common Units that the holders thereof
elect to retain pursuant to Section 3.1(e)), the following actions shall not be
taken without the prior written consent of the holders of a majority of the
then-outstanding Class E Common Units (excluding those that have converted into
Class A Common Units):

(A) Any action by the Och-Ziff Group (directly or indirectly, whether by merger,
recapitalization, amendment, or otherwise) that is adverse to the holders of
Class E Common Units in a manner disproportionate to the holders of the Class A
Shares (taking into account, for such purposes, the effect on the Class A Shares
and/or the Class B Common Units), including, for the avoidance of doubt, any
such disproportionate impact resulting from (w) any amendments to the terms of
the Class A Common Units, the Class D Common Units or the Class P Common Units,
(x) any amendments to the terms of any Class A Restricted Share Units, (y) the
disproportionate allocation of income (loss) to any class of Units or (z) the
creation of any new class of Class E Parity Units; other than, in each case, any
disproportionate treatment pursuant to the express terms of such units that are
set forth in this Agreement as of the Recapitalization Date (and not, for the
avoidance of doubt, as a result of the exercise by the General Partner or any
other Person of its discretion or other rights to take or omit to take actions
or make other determinations hereunder).

(B) (x) the creation of any new class of Class E Parity Units or (y) amending,
modifying or otherwise causing the terms of an existing class of equity
securities to become Class E Parity Units, in each of the foregoing clauses
(x) and (y), by Och-Ziff, the Partnership or any other entity in the Och-Ziff
Group until the achievement of the Book-Up Target for all outstanding Class E
Common Units following the end of the Distribution Holiday.

(C) The amendment (directly or indirectly, whether by merger, recapitalization,
amendment, or otherwise) of (i) the Book-Up Provisions in a manner that is
adverse to the Class E Common Units, except as required by a change in
applicable laws, regulations or IRS guidance following the date hereof or upon
the written advice of outside counsel to the Och-Ziff Group as to the
interpretation of the tax law or (ii) this Section 3.1(g).

In connection with any consents to be obtained from the holders of Class E
Common Units under this Section 3.1(g)(iii), no consent fee or other
consideration shall be offered to such holders.

(iv) Vesting of Conversion Class E-2 Common Units. If a Class D Limited Partner
elects to retain any Conversion Class E-2 Common Units in accordance with
Section 3.1(e), such Conversion Class E-2 Common Units shall be subject to
vesting in accordance with Exhibit E-2 hereto.

 

43



--------------------------------------------------------------------------------

(v) Exchanges; Conversion of Class E Common Units into Class A Common Units. No
Class E Limited Partner shall be permitted to exchange any Class E Common Unit
pursuant to the Exchange Agreement except (i) to the extent that the Class E
Common Unit has converted into a Class A Common Unit and satisfies the Book-Up
Target at the time of such exchange and (ii) subject to the other terms of this
Agreement. Upon achieving the Book-Up Target in accordance with Sections
5.2(b)(iii) and 6.1(c) following the end of the Distribution Holiday or
immediately prior to an Exchange Event in which such Class E Common Unit is to
be exchanged, a Class E Common Unit will automatically convert into a Class A
Common Unit; provided that such automatic conversion will only occur to the
extent a corresponding number of Class E common units in each of the other
Operating Group Entities are also to be simultaneously converted into Class A
common units pursuant to their Organizational Documents.

(vi) Tag-Along Sales. Each Class E Limited Partner shall be a Potential
Tag-Along Seller with respect to its Class E Common Units in connection with any
proposed Tag-Along Sale and such Class E Common Units shall be deemed to be
Class A Common Units for purposes of Section 8.5; provided that any
consideration received by such Class E Limited Partner with respect to any such
Class E Common Units shall be subject to Section 3.1(h).

(vii) Participation through Additional Capital Contributions Notwithstanding the
provisions of Section 3.1(g)(v) and the final sentence of Section 8.5(b), in
circumstances wherein the General Partner shall permit Class E Limited Partners
or the other Limited Partners to participate in (or the Class E Limited Partners
or the other Limited Partners are otherwise entitled to participate in) (i) a
sale of Class A Common Units, or (ii) an exchange of Class A Common Units
pursuant to the Exchange Agreement, the General Partner shall allow each Class E
Limited Partner to make such Capital Contributions to the Partnership as would
enable the relevant number of Class E Common Units of such Class E Limited
Partner to become economically equivalent to Class A Common Units, in which case
each such Class E Common Unit will automatically convert into a Class A Common
Unit and such Class E Limited Partner will then be permitted to participate in
such sale or exchange.

(viii) Participation in Liquidity Events. If any Class E Limited Partner does
not participate in any sale or exchange of Common Units by the other Limited
Partners occurring within two years after the applicable Issue Date of such
Class E Limited Partner’s Class E Common Units and in which such Class E Limited
Partner would have been entitled to participate in accordance with
Section 3.1(g)(v), then, following the end of such two-year period, such Class E
Limited Partner shall, subject to the satisfaction of the conditions set forth
in Section 3.1(g)(v) or Section 3.1(g)(vii) and satisfaction of the Book-Up
Target at such future time, be entitled to exchange the number of Common Units
equal to such Class E Limited Partner’s pro rata share of the total number of
Common Units that all Individual Limited Partners and their Related Trusts were
entitled to Transfer in such sale or exchange.

 

44



--------------------------------------------------------------------------------

(ix) Amendments. With respect to amendments (A) pursuant to Section 10.2(a)(ii),
(x) the Class E Common Units shall be treated as Class A Common Units and shall
vote together as a single class with the Class A Common Units in respect of any
amendment that adversely affects the rights of the Class E Common Units and the
rights of the Class A Common Units similarly and (y) the Class E Common Units
shall vote separately in respect of any amendment that only adversely affects
the rights of the Class E Common Units or otherwise adversely affects the rights
of Class E Common Units and the rights of Class A Common Units dissimilarly
(other than in a de minimis manner), and (B) pursuant to Section 10.2(a)(iii),
the Class E Common Units shall be treated as Class A Common Units and shall vote
together as a single class with the Class A Common Units in respect of any
amendment requiring approval thereunder. For the avoidance of doubt,
notwithstanding the foregoing provisions of this Section 3.1(g)(ix), the Class E
Common Units shall not be treated as Class A Common Units for any purposes under
Sections 3.1(d)(iii)(A), 3.1(d)(iii)(B) or 3.1(g)(iii).

(x) Adjustments to Class E Common Units. The General Partner shall maintain a
one-to-one correspondence between each Class E Common Unit and each Class A
Common Unit into which each such Class E Common Unit may convert, and may make
equitable adjustments to the Class E Common Units to take into account changes
in the number of Common Units, reclassifications, recapitalizations and similar
factors provided that such adjustments are consistent with the intent of
Section 6.1(c) and the other relevant provisions of this Agreement; provided,
however, that no such equitable adjustment may adversely affect the Class E
Common Units’ rights to the allocations and distributions set forth in this
Agreement and any applicable Partner Agreement.

(h) Participation by Class A Common Units, Class A-1 Common Units, Class D
Common Units and Class E Common Units in a Liquidity Event. Notwithstanding
anything in this Agreement to the contrary, in the event of a Drag-Along Sale,
Tag-Along Sale, a Change of Control or any other liquidity event, (i) if any
class of Common Units is permitted to participate in a sale of such Common Units
in such Drag-Along Sale, Tag-Along Sale, a Change of Control or any other
liquidity event (such class of Common Units, the “Initial Permitted Common
Units”), all other classes of Common Units shall be permitted to participate in
a sale of those Common Units in such Drag-Along Sale, Tag-Along Sale, a Change
of Control or any other liquidity event, in each case on the same terms and
conditions as the Initial Permitted Common Units, and (ii) the consideration to
which any Limited Partner holding Class A Common Units, Class A-1 Common Units,
Class D Common Units or Class E Common Units shall be entitled with respect to
any such Common Unit that is to be sold in such Drag-Along Sale, Tag-Along Sale,
a Change of Control or any other liquidity event shall be in proportion to such
Limited Partner’s Economic Capital Account Balance attributable to such Common
Unit (taking into account the Economic Capital Account Balances of the Common
Units participating directly or indirectly in such event, including Class B
Common Units). For the avoidance of doubt, to the extent the Common Units have
achieved their Book-Up Target at the time of any such liquidity event, any such
consideration paid in respect of such Common Units shall be in proportion to
such Common Units’ Percentage Interests relative to the Percentage Interests of
all the Common Units entitled to participate in such liquidity event.

 

45



--------------------------------------------------------------------------------

(i) Profit Sharing Interests. Interests in the Partnership shall include a class
of Units designated as “Profit Sharing Interests,” which may be conditionally
issued in one or more series of such class (each, a “PSI”). The first series of
such class shall be designated as “Series 1 PSIs,” with each subsequent series
of PSIs to be designated with consecutive numbers indicating the order in which
series have been issued, or as otherwise recorded in the books of the
Partnership and the applicable Partner Agreement. The respective Interests in
the PSIs conditionally held by each Individual Limited Partner (each, a “PSI
Limited Partner”) shall be as recorded in the books of the Partnership as being
owned by such Partner pursuant to this Section 3.1, with each Person receiving a
conditional grant of PSIs being admitted as a Limited Partner upon such grant if
such Person was not previously a Limited Partner. Except as otherwise set forth
in this Agreement or any applicable Partner Agreement and subject to
Section 3.1(i)(ix), each PSI shall have the rights, powers and duties set forth
below and elsewhere in this Agreement:

(i) Grants, Reallocations and Cancellations of PSIs. At all times, each PSI
Limited Partner will conditionally own an equal number of PSIs in the
Partnership and each of the other Operating Group Entities. The PMC Chairman may
in his discretion conditionally grant any number of PSIs at any time to any
existing Individual Limited Partners or other Person who becomes an Individual
Limited Partner in connection with such grant. At any time, the PMC Chairman in
his sole discretion may determine to (A) conditionally reallocate PSIs held by
any PSI Limited Partner to any other Limited Partners, whether or not they are
PSI Limited Partners, or (B) cancel any PSIs held by any PSI Limited Partner.
PSIs forfeited by any PSI Limited Partner in accordance with this Agreement or
the terms of any Partner Agreement shall automatically be cancelled.

(ii) PSI Distributions. Unless otherwise specified in any applicable Partner
Agreement, a PSI Limited Partner shall conditionally receive distributions with
respect to such PSI Limited Partner’s PSIs from the Partnership and the other
Operating Group Entities in respect of any Fiscal Year in an aggregate annual
amount equal to the product of (i) such PSI Limited Partner’s PSI Number in
respect of such Fiscal Year, and (ii) the aggregate distributions made by the
Operating Group Entities with respect to each Operating Group A Unit in respect
of the Net Income earned by the Operating Group Entities during such Fiscal Year
(the aggregate amounts to be distributed to any PSI Limited Partner with respect
to such PSI Limited Partner’s PSIs by the Partnership and the other Operating
Group Entities in respect of any Fiscal Year, such PSI Limited Partner’s “PSI
Distribution” in respect of such Fiscal Year). In order to be eligible to
receive any portion of the PSI Distribution in respect of any Fiscal Year, the
PSI Limited Partner shall not have been subject to a Withdrawal or Special
Withdrawal as of the applicable distribution date of such portion of such PSI
Distribution.

(iii) Types of PSI Distributions. Unless otherwise specified in any applicable
Partner Agreement and subject to Section 3.1(i)(ix), any PSI Distribution to be
made to any PSI Limited Partner by the Partnership and the other Operating Group
Entities with respect to the PSIs of such PSI Limited Partner shall be
conditionally distributed at the times and in the amounts described in this
Section 3.1(i) in a combination of (A) cash to be conditionally distributed to
the Limited Partner by one or more of the Operating Group Entities, which may
include a conditional grant of Deferred Cash Interests by the Partnership and/or
the other Operating Group Entities in the sole discretion of the General
Partner, and (B) a conditional grant by the Operating Group Entities of
Operating Group D Units.

 

46



--------------------------------------------------------------------------------

(iv) Proportions of Cash and Units. Unless otherwise specified in any applicable
Partner Agreement and subject to Section 3.1(i)(ix), any PSI Distribution to be
made to any PSI Limited Partner in respect of any Fiscal Year shall be
conditionally distributed at the times specified in Section 3.1(i)(v) such that,
on an aggregate basis, it shall be conditionally made:

(A) 75% in the form of cash distributions, to be satisfied by distributions from
one or more of the Operating Group Entities in the proportions determined by the
General Partner in its sole discretion (the “PSI Cash Distribution”), of which a
portion equal to 60% of the PSI Distribution shall be distributed in accordance
with clauses (A) and (B) of Section 3.1(i)(v) and the remainder shall be
distributed in the form of Deferred Cash Interests in accordance with clause
(C) of Section 3.1(i)(v) (the “Deferred Cash Distribution”); and

(B) 25% in the form of a grant of Operating Group D Units by the Operating Group
Entities in accordance with clause (D) of Section 3.1(i)(v) (the “PSI Class D
Unit Distribution”).

(v) Timing of PSI Distributions. Unless otherwise specified in any applicable
Partner Agreement and subject to Article VII and Section 3.1(i)(ix), any PSI
Distribution to be made to any PSI Limited Partner in respect of any Fiscal Year
may be conditionally made during the subsequent Fiscal Year, on January 15 and
the 4Q Distribution Date, provided that the PSI Limited Partner has not been
subject to a Withdrawal or a Special Withdrawal as of the applicable date, as
follows:

(A) as of such January 15, a portion of the PSI Cash Distribution for such
Fiscal Year shall be distributed in cash to such PSI Limited Partner in an
amount equal to 50% of such PSI Cash Distribution (not including any Deferred
Cash Distribution); provided that, for purposes of this Clause (A), these
amounts shall be determined by the PMC Chairman in his sole discretion taking
into account the General Partner’s estimate of the aggregate distributions to be
made by the Operating Group Entities with respect to each Operating Group A Unit
in respect of the Net Income earned by the Operating Group Entities during such
Fiscal Year, with such amount to be distributed by one or more of the Operating
Group Entities in the proportions determined by the General Partner in its sole
discretion;

(B) as of such 4Q Distribution Date, the amount of the PSI Cash Distribution in
respect of such Fiscal Year, less the amounts of such PSI Cash Distribution to
be distributed in accordance with Clause (A) above or Clause (C) below, shall be
distributed in cash to such PSI Limited Partner, with such amount to be
distributed by one or more of the Operating Group Entities in the proportions
determined by the General Partner in its sole discretion;

 

47



--------------------------------------------------------------------------------

(C) as of such 4Q Distribution Date, the Deferred Cash Distribution in respect
of such Fiscal Year shall be distributed to such PSI Limited Partner in the form
of Deferred Cash Interests relating to one or more OZ Funds (as defined in the
DCI Plan) in accordance with the DCI Plan by the Partnership and/or the other
Operating Group Entities in the sole discretion of the General Partner; and

(D) the PSI Class D Unit Distribution in respect of such Fiscal Year shall be
satisfied by a grant of Operating Group D Units to be made by the Operating
Group Entities as of the 4Q Distribution Date relating to such Fiscal Year, with
the number of Operating Group D Units to be calculated in accordance with the
applicable Partner Agreement.

(vi) Vesting; Transfer. PSIs shall not vest and may be reallocated or cancelled
as provided in this Section 3.1(i) and any Partner Agreement. No PSI Limited
Partner may Transfer any PSIs or Deferred Cash Interests under any
circumstances, and any purported Transfer of PSIs or Deferred Cash Interests
shall be null and void and of no force and effect.

(vii) PSI Liquidity Events. Notwithstanding the provisions of
Section 3.1(i)(vi), in the PMC Chairman’s sole discretion, a PSI Limited Partner
may participate in a PSI Liquidity Event with respect to such PSI Limited
Partner’s PSIs on the same terms as Class A Common Units participate, provided
that such PSI Limited Partner may only participate in such a PSI Liquidity Event
to the extent that the PSIs held by such PSI Limited Partner have become
economically equivalent to Class A Common Units, although PSIs shall not convert
into Class A Common Units upon becoming economically equivalent to them. The
General Partner in its sole discretion may permit any such PSI Limited Partner
to make such Capital Contributions as would enable the relevant number of PSIs
of such PSI Limited Partner to become economically equivalent to Class A Common
Units, in which case such PSIs shall be permitted to participate in such PSI
Liquidity Event.

(viii) Adjustments to PSIs. The General Partner may in its sole discretion make
equitable adjustments to the PSIs to take into account changes in the number of
Common Units, reclassifications, recapitalizations and similar factors.

(ix) Terms of the PSIs and PSI Distributions. The PMC Chairman at any time may
determine in his sole discretion to amend, supplement, modify or waive the terms
of this Section 3.1(i) and any other provisions in this Agreement or any Partner
Agreement relating to PSIs, PSI Distributions, PSI Class D Unit Distributions or
PSI Cash Distributions, including Deferred Cash Interests, including, without
limitation, with respect to the terms of previously granted PSIs or
distributions thereon; and such amendments, supplements, modifications or
waivers shall not require the consent or approval of any Partner.

(x) Terms of Deferred Cash Interests. Anything herein to the contrary
notwithstanding, any Deferred Cash Interests shall be paid pursuant to the terms
of the DCI Plan and the applicable Partner Agreements and award agreements
relating to individual grants of Deferred Cash Interests which shall set forth
the applicable vesting and payment terms and all such terms shall be subject to
the requirements of Section 409A of the Code.

 

48



--------------------------------------------------------------------------------

(j) Class P Common Units. Class P Common Units may be conditionally issued in
one or more series of such class. Class P Common Units of the first such series
shall be designated as “Class P-1 Common Units,” and each subsequent series of
Class P Common Units shall be designated with a consecutive number or as
otherwise recorded in the books of the Partnership and the applicable Partner
Agreement. Class P Common Units shall be issued to Active Individual LPs (each,
a “Class P Limited Partner”) as and when determined by the General Partner with
the approval of the PMC Chairman, and shall be issued pursuant to a Partner
Agreement substantially in the form of award agreement attached to this
Agreement as Exhibit B or in such other form that is otherwise determined by the
General Partner. Except as otherwise set forth in this Agreement or the
applicable Partner Agreement of any Class P Limited Partner, each series of
Class P Common Units shall have the same rights, powers and duties, which shall
be as set forth below and elsewhere in this Agreement:

(i) Vesting; Forfeiture. Each Class P Common Unit of a Class P Limited Partner
shall conditionally vest on the date that both the Class P Service Condition and
the Class P Performance Condition applicable to such Class P Common Unit have
been satisfied; provided, that, upon the earlier of (x) such Class P Limited
Partner ceasing to be an Active Individual LP and (y) the last day of the
Class P Performance Period, each such Class P Limited Partner’s unvested Class P
Common Units shall be forfeited and cancelled except as follows:

(A) upon such Class P Limited Partner’s Withdrawal for Cause at any time
pursuant to clause (A) of Section 8.3(a)(i) (Cause), all of the vested and
unvested Class P Common Units held by such Class P Limited Partner shall be
forfeited and cancelled;

(B) if the Class P Service Condition is satisfied on or prior to the effective
date of any Withdrawal of such Class P Limited Partner resulting from Retirement
but prior to the Class P Performance Condition being satisfied, all of the
Class P Common Units held by such Class P Limited Partner shall be conditionally
retained; provided that any Class P Common Units that have not satisfied the
applicable Class P Performance Condition on or prior to the last day of the
Class P Performance Period shall be forfeited and cancelled and any Class P
Common Units that have satisfied the Class P Performance Condition on or prior
to the last day of the Class P Performance Period shall be retained as
Participating Class P Common Units;

(C) if the Class P Service Condition is satisfied on or prior to the effective
date of such Class P Limited Partner’s Special Withdrawal or Withdrawal (other
than any Withdrawal pursuant to clause (A) of Section 8.3(a)(i) (Cause) or
pursuant to clause (C) of Section 8.3(a)(i) (Resignation) as a result of
Retirement), all of the Class P Common Units held by such Class P Limited
Partner shall be conditionally retained until the first anniversary of the
effective date of such Withdrawal or Special Withdrawal; provided that any
Class P Common Units that have not satisfied the

 

49



--------------------------------------------------------------------------------

applicable Class P Performance Condition on or prior to the earlier of (i) such
first anniversary date or (ii) the last day of the Class P Performance Period
shall be forfeited and cancelled; and provided, further, that any Class P Common
Units that have satisfied the Class P Performance Condition on or prior to such
date shall be retained as Participating Class P Common Units; and

(D) in the event of the death or Disability of such Class P Limited Partner, all
of the Class P Common Units held by such Class P Limited Partner shall be
conditionally retained by such Class P Limited Partner and the Class P Service
Condition (but not the Class P Performance Condition) shall be waived (if not
already satisfied); provided that any Class P Common Units that have not
satisfied the applicable Class P Performance Condition on or prior to the last
day of the Class P Performance Period shall be forfeited and cancelled and any
Class P Common Units that have satisfied the Class P Performance Condition on or
prior to the last day of the Class P Performance Period shall be retained as
Participating Class P Common Units.

(ii) Exchange Rights. No Class P Limited Partner shall be permitted to exchange
pursuant to the Exchange Agreement any Class P Common Unit issued on any grant
date except to the extent that (A) both the Class P Service Condition and the
Class P Performance Condition applicable to such Class P Common Unit have been
satisfied or waived, (B) the Class P Common Unit has achieved the Book-Up
Target, and (C) the Distribution Holiday has ended, provided that, in the event
that the Exchange Committee has established an Exchange Event during the
Distribution Holiday in accordance with Section 8.1(b) then each Class P Limited
Partner holding any Class P Common Units that have satisfied the conditions in
the foregoing clauses (A) and (B) as of the date of such Exchange Event (any
such Class P Common Units, “Eligible Class P Units”) shall be permitted to
exchange any such Eligible Class P Units; provided that the number of Eligible
Class P Units to be exchanged may not represent a greater percentage of the
Class P Common Units then held by such Class P Limited Partner than the
percentage of all then outstanding Class A Common Units, Class D Common Units
and Class E Common Units that are Exchangeable Common Units in respect of such
Exchange Event. In addition, notwithstanding anything to the contrary with
respect to any Exchange Agreement governing any Class P Common Units, any
exchange of Eligible Class P Units shall be subject to the restrictions and
other provisions in the Class A Exchange Agreement that address Section 382 of
the Code and limitations arising pursuant to any applicable insider trading
policy, treating such Eligible Class P Units as though they were Exchangeable
Common Units for this purpose; provided, that if any Delayed Exchangeable Group
Units (as defined in the Class A Exchange Agreement) (including any Eligible
Class P Units that are treated as Delayed Exchangeable Group Units pursuant to
this sentence, “Delayed Exchangeable Units”) are outstanding immediately prior
to any Class P Common Unit becoming an Eligible Class P Unit or any other Common
Unit becoming an Exchangeable Common Unit (all such Eligible Class P Units or
Exchangeable Common Units, “Subsequently Exchangeable Units”), then any such
Subsequently Exchangeable Units shall not be eligible for exchange until all
such Delayed Exchangeable Units have been exchanged in accordance with the
applicable Exchange Agreement.

 

50



--------------------------------------------------------------------------------

(iii) Tag-Along Rights; Drag-Along Rights. Each Class P Limited Partner shall be
a Potential Tag-Along Seller with respect to its Class P Common Units in
connection with any proposed Tag-Along Sale and such Class P Common Units shall
be deemed to be Class A Common Units for purposes of Section 8.5, but only to
the extent that (A) the Class P Service Condition applicable to such Class P
Common Unit has been satisfied or waived in the General Partner’s discretion,
(B) the Class P Performance Condition applicable to such Class P Common Unit has
already been satisfied or is deemed satisfied based on the price per Class A
Share implied by the terms of the Tag-Along Offer, and (C) the Class P Common
Unit has achieved the Book-Up Target. Certain Class P Common Units may be deemed
to be Participating Class P Common Units upon the occurrence of a proposed
Drag-Along Sale to the extent and as provided in Section 3.1(j)(iv). Any Class P
Common Units that are not Participating Class P Common Units upon the occurrence
of a proposed Tag-Along Sale but are permitted to participate in such Tag-Along
Sale in accordance with this Section 3.1(j)(iii) shall be deemed to be
Participating Class P Common Units. Subject to the other terms of this
Agreement, Class P Common Units that are Non-Participating Class P Common Units
prior to the occurrence of a proposed Drag-Along Sale that is not subject to
Section 3.1(j)(iv) shall be retained as Non-Participating Class P Common Units
following the Drag-Along Sale; provided, that any Class P Common Units that are
Non-Participating Class P Common Units following a Drag-Along Sale subject to
Section 3.1(j)(iv) shall be forfeited and cancelled upon the date of such event
as provided in Section 3.1(j)(iv).

(iv) Class P Liquidity Events. Upon the occurrence of a Class P Liquidity Event,
each Class P Common Unit shall participate on a pro rata basis with other
classes of Common Units regardless of whether the Class P Service Condition has
been satisfied or waived, but only to the extent that (A) the Class P
Performance Condition applicable to such Class P Common Unit has already been
satisfied or is deemed satisfied based on the price per Class A Share implied by
the relevant Class P Liquidity Event, and (B) the Class P Common Unit has
achieved the Book-Up Target. If the Total Shareholder Return upon the date of
the applicable Class P Liquidity Event is greater than one Class P Performance
Threshold and less than the next Class P Performance Threshold, a ratable
portion of the Class P Common Units with the higher Class P Performance
Threshold shall become entitled to participate pro rata in such Class P
Liquidity Event. Any Class P Common Units that are not Participating Class P
Common Units upon the occurrence of such Class P Liquidity Event but are
permitted to participate in such Class P Liquidity Event in accordance with this
Section 3.1(j)(iv) shall be deemed to be Participating Class P Common Units. Any
Non-Participating Class P Common Unit that is not deemed to satisfy the relevant
Class P Performance Condition immediately prior to such Class P Liquidity Event
shall be forfeited and cancelled upon the date of such event.

(v) Adjustments to Class P Common Units. The General Partner shall maintain a
one-to-one correspondence between each Operating Group P Unit and each Class A
Share into which each such Operating Group P Unit may be exchanged, and may make
equitable adjustments to the Class P Common Units to take into account changes
in the number of Common Units, reclassifications, recapitalizations and similar
factors provided that such adjustments are consistent with the intent of
Section 6.1(c) and the other relevant provisions of this Agreement; provided,
however, that no such equitable adjustment may adversely affect the Class P
Common Units’ rights to the allocations and distributions set forth in this
Agreement and any applicable Partner Agreement.

 

51



--------------------------------------------------------------------------------

(vi) Amendments. The provisions of this Section 3.1(j) and other provisions of
this Agreement relating to Class P Common Units may be amended, supplemented,
modified or waived by the General Partner with the approval of the PMC Chairman;
and such amendments, supplements, modifications or waivers shall not require the
consent or approval of any Limited Partner, except (A) as provided in
Section 10.2(a)(i); (B) that pursuant to Section 10.2(a)(ii), (x) the Class P
Common Units shall be treated as Class A Common Units and shall vote together
with Class A Common Units in respect of any amendment that adversely affects the
rights of the Class P Common Units and the rights of the Class A Common Units
similarly, and (y) the Class P Common Units shall vote separately in respect of
any amendment that only adversely affects the rights of the Class P Common
Units; and (C) that pursuant to Section 10.2(a)(iii), the Class P Common Units
shall be treated as Class A Common Units and shall vote together as a single
class with the Class A Common Units in respect of any amendment requiring
approval thereunder.

(k) Reallocations of Common Units. In the event of any reallocation of Common
Units under this Agreement forfeited from and after the date hereof,
notwithstanding anything to the contrary in any Partner Agreement entered into
prior to the date hereof, the General Partner shall determine in its sole
discretion the class and series of Common Units to which each such Common Unit
shall belong upon its reallocation, and such class and series may differ from
those of the reallocated Common Unit if doing so may mitigate any adverse tax
consequences that might otherwise result from such reallocation.

(l) Voting Rights relating to Common Units, PSIs and Class C Non-Equity
Interests. Holders of Common Units (other than Class B Common Units) shall have
no voting, consent or approval rights with respect to any matter submitted to
holders of Units for their consent or approval, except as set forth in Sections
3.1(d)(iii), 3.1(f)(v), 3.1(g)(iii), 3.1(g)(ix), 3.1(j)(vi) and 10.2. Holders of
Class C Non-Equity Interests and PSI Limited Partners (other than as holders of
Common Units) shall have no voting, consent or approval rights with respect to
any matter.

(m) Automatic Conversion upon Exchanges. If, as a result of an exchange pursuant
to the Exchange Agreement, Och-Ziff or any of its Subsidiaries (excluding any
Operating Group Entity and any Subsidiary of an Operating Group Entity) acquires
(in any manner) any Common Units, each such Common Unit will automatically
convert into one Class B Common Unit, unless otherwise determined or cancelled.

(n) Class A Shares; Class B Shares.

 

52



--------------------------------------------------------------------------------

(i) Reservation of Class A Shares. The Class E Limited Partners agree and
acknowledge that, in addition to being subject to Section 3.1(g)(v), the
exchange rights of holders of Class E Common Units issued on any grant date are
conditional upon a sufficient number of Class A Shares being reserved under the
Och-Ziff Incentive Plan to satisfy such exchange rights. If the Och-Ziff
Incentive Plan does not have the capacity on the relevant grant date (or, in the
case of any Conversion Class E-2 Common Units being retained by a Class E
Limited Partner pursuant to Section 3.1(e), at the close of business on the
Conversion Class E-2 Notice Date) to reserve a sufficient number of Class A
Shares then such Class E Common Units shall not become exchangeable unless and
until the shareholders of Och-Ziff subsequently approve an amendment to the
Och-Ziff Incentive Plan to permit such reservations to be made.

(ii) Issuance of Class B Shares to Class E Limited Partners. The Partnership
will cause Och-Ziff to issue one Class B Share to each Class E Limited Partner
who is an Individual Limited Partner upon the vesting of any Operating Group E
Unit held by such Class E Limited Partner or his Related Trusts (or, if such
Operating Group E Unit has converted into an Operating Group A Unit prior to
vesting, then upon the vesting of such Operating Group A Unit); provided that
any such Class B Share shall be issued on the date on which shareholder approval
to any such amendment to the Och-Ziff Incentive Plan is received, if later than
the vesting date.

(iii) Issuance of Class B Shares to Class D Limited Partners. The Partnership
will cause Och-Ziff to issue one Class B Share to each Class D Limited Partner
who is an Individual Limited Partner in respect of each additional complete
Operating Group A Unit conditionally owned by him and his Related Trusts as
their Operating Group D Units convert into Operating Group A Units, with each
such Class B Share to be issued to such Class D Limited Partner as of the date
from which such Class D Limited Partner holds such additional complete Operating
Group A Unit.

(iv) Class B Shareholders Agreement; Proxy.

(A) Each Individual Limited Partner agrees that, if he is issued Class B Shares
at a time when he is not a party to the Class B Shareholders Agreement, then
simultaneously with such issuance of Class B Shares, he shall execute either
(A) if the Class B Shareholders Agreement has not been terminated as of the date
of such issuance, a joinder providing for him to become a party to, and bound
by, the Class B Shareholders Agreement, or (B) if the Class B Shareholders
Agreement has been terminated as of the date of such issuance, a separate
instrument pursuant to which he agrees to be bound by the terms of the proxy set
forth in Section 2.3(b) of the Class B Shareholders Agreement, as amended
pursuant to the Governance Agreement (the “Voting Holiday Proxy”).

(B) In the event that the Voting Holiday Proxy ceases to be effective prior to
the end of the Voting Holiday (as defined in the Governance Agreement), each
holder of Corresponding Class B Shares (as defined in the Governance Agreement)
hereby irrevocably constitutes and appoints the Chief Executive Officer and the
Chief Financial Officer of Och-Ziff as the sole and exclusive attorneys-in-fact
and proxies of such Class B Shareholder, each of them with the power to act
alone and with full power of substitution and resubstitution, on the same terms
and to the same extent as if the Voting Holiday Proxy had remained in effect,
with the proxy under this Section 3.1(n)(iv)(B) to then remain in effect until
the end of the Voting Holiday.

 

53



--------------------------------------------------------------------------------

(v) Transfer Restrictions; Automatic Transfer of Class B Shares. Unless
otherwise determined by the General Partner, in the event that any Operating
Group A Units or Operating Group E Units in respect of which Class B Shares have
been issued are reallocated or Transferred directly or indirectly to any other
Limited Partner, then the Class B Shares associated with such any Operating
Group A Units or Operating Group E Units shall be automatically reallocated to
the Operating Group Entities and then subsequently reallocated to such Limited
Partner (or, if such Limited Partner is a Related Trust of an Individual Limited
Partner, to such Individual Limited Partner); provided, however, that if any
such Operating Group A Units are converted into unvested Operating Group E Units
upon receipt by a Limited Partner, then the Partnership shall cause Och-Ziff to
simultaneously cancel the Class B Shares associated with such Operating Group A
Units pursuant to Och-Ziff’s Organizational Documents. Except as provided
herein, each Limited Partner agrees that it may not, under any circumstances,
Transfer any Class B Shares without the consent of the General Partner, and any
purported Transfer of Class B Shares shall be null and void and of no force and
effect.

(vi) Cancellation of Class B Shares.

(A) Upon the issuance of any Class B Shares to a Class E Limited Partner
pursuant to Section 3.1(n)(ii) upon the vesting of any Operating Group E Units
comprised of Class E-1 Common Units or Additional Class E Common Units (or the
vesting of an Operating Group A Unit into which any such Operating Group E Unit
has converted) held by such Class E Limited Partner or his Related Trusts, then
the Partnership shall cause Och-Ziff, pursuant to its Organizational Documents,
to simultaneously cancel an equal number of the Class B Shares associated with
the Operating Group A-1 Units, with each holder of Operating Group A-1 Units
bearing its pro rata share of such cancellation. The Partnership shall provide
each holder of Operating Group A-1 Units with prompt written notice of any such
cancellation.

(B) If the Operating Group Units of any Individual Limited Partner or his
Related Trusts are cancelled for any reason, then, to the extent that any
Class B Shares have been issued and remain outstanding in respect of such
Operating Group Units at the relevant time, the Partnership shall cause
Och-Ziff, pursuant to its Organizational Documents, to simultaneously cancel an
equal number of the Class B Shares held by such Individual Limited Partner.

(C) In accordance with Och-Ziff’s Organizational Documents, any Class B Shares
that are cancelled as described in this Section 3.1(n)(vi) or in
Section 3.1(n)(v) shall be cancelled on the books and records of Och-Ziff and
such Class B Shares shall have no further rights or privileges and shall no
longer be deemed to be outstanding equity securities of Och-Ziff for any purpose
from and after the date of their cancellation.

 

54



--------------------------------------------------------------------------------

Section 3.2 Issuance of Additional Units and other Interests.

(a) Additional Units. The General Partner may from time to time in its sole and
absolute discretion admit any Person as an additional Limited Partner of the
Partnership (each such Person, if so admitted, an “Additional Limited Partner”
and, collectively, the “Additional Limited Partners”). A Person shall be deemed
admitted as a Limited Partner at the time such Person (i) executes this
Agreement or a counterpart of this Agreement and (ii) is named as a Limited
Partner in the books of the Partnership. Each Substitute Limited Partner shall
be deemed an Additional Limited Partner whose admission as an Additional Limited
Partner has been approved in writing by the General Partner for all purposes
hereunder. Subject to the satisfaction of the foregoing requirements and
Section 4.1(c), the General Partner is hereby expressly authorized to cause the
Partnership to issue additional Units for such consideration and on such terms
and conditions, and to such Persons, including the General Partner, any Limited
Partner or any of their Affiliates, as shall be established by the General
Partner in its sole and absolute discretion, in each case without the approval
of any other Partner or any other Person. Without limiting the foregoing, but
subject to Section 4.1(c), the General Partner is expressly authorized to cause
the Partnership to issue Units (A) upon the conversion, redemption or exchange
of any debt or other securities issued by the Partnership, (B) for less than
fair market value or no consideration, so long as the General Partner concludes
that such issuance is in the best interests of the Partnership and its Partners,
and (C) in connection with the merger of any other Person into the Partnership
if the applicable merger agreement provides that Persons are to receive Units in
exchange for their interests in the Person merging into the Partnership. The
General Partner is hereby expressly authorized to take any action, including
without limitation amending this Agreement without the approval of any other
Partner, to reflect any issuance of additional Units. Subject to Section 4.1(c),
additional Units may be Class A Common Units, Class B Common Units or other
Units.

(b) Unit Designations. Any additional Units may be issued in one or more
classes, or one or more series of any of such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties (including, without limitation, rights, powers and duties that
may be senior or otherwise entitled to preference over existing Units) as shall
be determined by the General Partner, in its sole and absolute discretion
without the approval of any Limited Partner or any other Person, and set forth
in a written document thereafter attached to and made an exhibit to this
Agreement, which exhibit shall be an amendment to this Agreement and shall be
incorporated herein by this reference (each, a “Unit Designation”).

(i) Class A Cumulative Preferred Units. The Class A Cumulative Preferred Units
outstanding immediately prior to the Merger were exchanged for Class A
Cumulative Preferred Units created pursuant to the Unit Designation attached as
Exhibit C hereto (the “Class A Preferred Unit Designation”) and Debt Securities
under the Senior Subordinated Loan Agreement pursuant to Section 2.3(d) of the
Merger Agreement. The Partnership and each of the Partners acknowledge and agree
to treat for federal income tax purposes (and applicable state and local income
tax purposes), except to the extent otherwise required by applicable law,
(i) such exchange for Debt Securities under the Senior Subordinated Loan
Agreement as a promise to make future payments on the exchanged Class A
Cumulative Preferred Units, (ii) any cash payments of interest made pursuant to
the Senior Subordinated Loan Agreement to Partners that held such exchanged
Class A Cumulative Preferred Units as guaranteed payments within the meaning of
Section 707(c) of the Code made by the Partnership to such Partners with respect
to such exchanged Class A Cumulative Preferred Units, and (iii) any payments,
other than interest payments, made pursuant to the Senior Subordinated Loan
Agreement to Partners that held such exchanged Class A Cumulative Preferred
Units as a distribution made by the Partnership to such Partners with respect to
such exchanged Class A Cumulative Preferred Units pursuant to Article VII.

 

55



--------------------------------------------------------------------------------

(c) Unit Rights. Without limiting the generality of the foregoing, but subject
to Section 4.1(c), in respect of additional Units the General Partner shall have
authority to specify (i) the allocations of items of Partnership income, gain,
loss, deduction and credit to holders of each such class or series of Units;
(ii) the right of holders of each such class or series of Units to share (on a
pari passu, junior or preferred basis) in Partnership distributions; (iii) the
rights of holders of each such class or series of Units upon dissolution and
liquidation of the Partnership; (iv) the voting rights, if any, of holders of
each such class or series of Units; and (v) the conversion, redemption or
exchange rights applicable to each such class or series of Units. The total
number of Units that may be created and issued pursuant to this Section 3.2 is
not limited.

(d) Class C Non-Equity Interests. Class C Non-Equity Interests may only be
issued to a Limited Partner as consideration for the provision of services to
the Partnership in the form of future allocations of Net Income to such Limited
Partner. No Partner may, under any circumstances, Transfer any Class C
Non-Equity Interests, and any purported Transfer of Class C Non-Equity Interests
shall be null and void and of no force and effect. Holders of Class C Non-Equity
Interests shall have no right to receive any allocations thereon, and
allocations, if any, made thereon to such Limited Partner need not be made in
proportion to the number of Common Units or other Units held by such Limited
Partner. Holders of Class C Non-Equity Interests shall have only the limited
rights expressly set forth in this Agreement. The Partnership or other Transfer
Agent shall act as registrar and transfer agent for the purposes of registering
the ownership of Class C Non-Equity Interests.

(e) Additional Limited Partners. Subject to the other terms of this Agreement,
the rights and obligations of an Additional Limited Partner to which Units are
issued shall be set forth in such Additional Limited Partner’s Partner
Agreement, the Unit Designation relating to the Units issued to such Additional
Limited Partner or a written document thereafter attached to and made an exhibit
to this Agreement, which exhibit shall be an amendment to this Agreement (but
shall not require the approval of any Limited Partner) and shall be incorporated
herein by this reference. Such rights and obligations may include, without
limitation, provisions describing the vesting of the Units issued to such
Additional Limited Partner and the reallocation of such Units or other
consequences of the Withdrawal of such Additional Limited Partner other than due
to a breach of any of the covenants in Section 2.13(b) or, if applicable, any of
those provided in such Additional Limited Partner’s Partner Agreement.

 

56



--------------------------------------------------------------------------------

ARTICLE IV

VOTING AND MANAGEMENT

Section 4.1 General Partner: Power and Authority.

(a) Pursuant to the Prior Partnership Agreement, Och-Ziff GP LLC, a Delaware
limited liability company (the “Withdrawn General Partner”), was removed as
general partner of the Partnership and the Initial General Partner was admitted
as general partner of the Partnership from the date of the Prior Partnership
Agreement. The business and affairs of the Partnership shall be managed
exclusively by the General Partner; provided, however, that the General Partner
may delegate such power and authority to the Partner Management Committee (or
its Chairman), the Partner Performance Committee (or its Chairman) or such other
committee (or its chairman) as it shall deem necessary, advisable or appropriate
in its sole and absolute discretion from time to time, which delegation may be
set forth in this Agreement, as an amendment hereto (which shall not require the
vote or approval of any Limited Partner) or in a resolution duly adopted by the
General Partner. Initially the General Partner has delegated certain power and
authority to the Partner Management Committee and the Partner Performance
Committee, as set forth elsewhere in this Agreement. Subject to Sections
3.1(d)(iii) and 3.1(g)(iii), the General Partner shall have the power and
authority, on behalf of and in the name of the Partnership, to carry out any and
all of the objects and purposes and exercise any and all of the powers of the
Partnership and to perform all acts which it may deem necessary or advisable in
connection therewith, with such acts including, but not being limited to, the
approval of a merger or consolidation involving the Partnership, or of the
conversion, transfer, domestication or continuance of the Partnership, or of the
compromise of any obligation of a Partner to make a contribution or return money
or other property to the Partnership, to the fullest extent permitted by
applicable law, by the General Partner without the consent or approval of any of
the other Partners. Appraisal rights permitted under Section 17-212 of the Act
shall not apply or be incorporated into this Agreement, and no Partner or
assignee of an Interest shall have any of the dissenter or appraisal rights
described therein. The Limited Partners, in their capacity as limited partners
(and not as officers of the General Partner or members of any committee
established by the General Partner), shall have no part in the management of the
Partnership and shall have no authority or right to act on behalf of or bind the
Partnership in connection with any matter. The Partners agree that all
determinations, decisions and actions made or taken by the General Partner, the
Partner Management Committee (or its Chairman) or the Partner Performance
Committee (or its Chairman) in accordance with this Agreement shall be
conclusive and absolutely binding upon the Partnership, the Partners and their
respective successors, assigns and personal representatives.

(b) Limited Partners holding a majority of the outstanding Class B Common Units
shall have the right to remove the General Partner at any time, with or without
cause. Upon the withdrawal or removal of the General Partner, Limited Partners
holding a majority of the outstanding Class B Common Units shall have the right
to appoint a successor General Partner; provided, however, that any successor
General Partner must be a direct or indirect wholly owned Subsidiary of
Och-Ziff. Any Person appointed as a successor General Partner by the Limited
Partners holding a majority of the outstanding Class B Common Units shall become
a successor General Partner for all purposes herein, and shall be vested with
the

 

57



--------------------------------------------------------------------------------

powers and rights of the transferring General Partner, and shall be liable for
all obligations of the General Partner arising from and after such date, and
shall be responsible for all duties of the General Partner, once such Person has
executed such instruments as may be necessary to effectuate its admission and to
confirm its agreement to be bound by all the terms and provisions of this
Agreement in its capacity as the General Partner.

(c) In order to protect the economic and legal rights of the Original Partners
set forth in this Agreement and the Exchange Agreement, unless the General
Partner has received PMC Approval, (i) the General Partner shall not take any
action, and shall not permit any Subsidiary of the Partnership to take any
action, that is prohibited under Section 2.9 of the Och-Ziff LLC Agreement (or
any similar provision of Och-Ziff’s Organizational Documents at the applicable
time) and (ii) the General Partner shall cause the Partnership and its
Subsidiaries to comply with the provisions of Section 2.9 of the Och-Ziff LLC
Agreement (or any similar provision of Och-Ziff’s Organizational Documents at
the applicable time).

(d) The General Partner may, from time to time, employ any Person or engage
third parties to render services to the Partnership on such terms and for such
compensation as the General Partner may determine in its sole and absolute
discretion, including, without limitation, attorneys, investment consultants,
brokers or finders, independent auditors and printers. Such employees and third
parties may be Affiliates of the General Partner or of one or more of the
Limited Partners. Persons retained, engaged or employed by the Partnership may
also be engaged, retained or employed by and act on behalf of any Partner or any
of their respective Affiliates.

Section 4.2 Partner Management Committee.

(a) Establishment. The General Partner has established a partner management
committee (the “Partner Management Committee”), with Daniel S. Och serving as
its Chairman as of the date hereof. Daniel S. Och shall continue to serve as
Chairman of the Partner Management Committee until the Transition Date or his
earlier death or Disability, at which time (i) Mr. Och shall automatically cease
to serve as Chairman and shall also cease to be a member of the Partner
Management Committee, and (ii) provided that he continues to be an Active
Individual LP, Robert Shafir (or his successor as Chief Executive Officer of
Och-Ziff) shall succeed Mr. Och as Chairman of the Partner Management Committee
effective as of such date and continuing until at least the end of the
Distribution Holiday and the achievement of the Book-Up Target for all Class A
Common Units. As of the date Mr. Shafir (or his successor) succeeds Mr. Och as
Chairman of the Partner Management Committee in accordance with the foregoing
sentence, the Partner Management Committee shall be comprised of the individuals
named on Exhibit F hereto, provided that each such individual is an Active
Individual LP on such date; thereafter, the membership of the Partner Management
Committee may change from time to time in accordance with Section 4.2(b). The
Partner Management Committee shall have the powers and responsibilities
described in Section 4.2(d).

 

58



--------------------------------------------------------------------------------

(b) Membership. Subject to Section 4.2(a), the Partner Management Committee’s
membership may change in accordance with this Section 4.2(b):

(i) Committee Members. Each member of the Partner Management Committee shall
serve until such member’s Special Withdrawal, Withdrawal, death, Disability,
resignation from the Partner Management Committee, or, other than with respect
to the Chairman of the Partner Management Committee, removal by a majority vote
of the other members of the Partner Management Committee. Upon the Special
Withdrawal, Withdrawal, death, Disability, resignation from the Partner
Management Committee or removal of any of the members of the Partner Management
Committee, the remaining members of the Partner Management Committee shall act
by majority vote to fill such vacancy or reduce the size of the committee to the
remaining members. The Chairman or, if there is no Chairman, a majority of the
Partner Management Committee, may appoint a new member of the Partner Management
Committee at any time.

(ii) Chairman. The Chairman of the Partner Management Committee shall serve in
such capacity until his Special Withdrawal, Withdrawal, death, Disability,
resignation as Chairman or from the Partner Management Committee, or removal as
Chairman by the Och-Ziff Board. In any such case, the Och-Ziff Board shall
either (A) appoint a new Chairman, who may be an existing member of the Partner
Management Committee or any other Active Individual LP, or (B) determine that
there shall be no Chairman of the Partner Management Committee.

(c) Procedure. Meetings of the Partner Management Committee shall be held at
such time, at such place and in such manner as the Chairman shall determine (or,
in the case of there being no Chairman, at such times as a majority of the other
members of the Partner Management Committee request). When the Partner
Management Committee acts by full committee, all decisions shall be made by the
majority vote of all members, with each member having one vote except that, if a
tie would otherwise result, the Chairman shall have two votes. The Chairman of
the Partner Management Committee shall have the ability to take action
unilaterally as expressly set forth in this Agreement. Where the Chairman acts
unilaterally, no meeting need be held. Members of the Partner Management
Committee may participate in a meeting of the Partner Management Committee by
means of telephone, video conferencing or other communications technology by
means of which all Persons participating in the meeting can hear and be heard.
Any member of the Partner Management Committee who is unable to attend a meeting
of the Partner Management Committee may grant in writing to another member of
the Partner Management Committee such member’s proxy to vote on any matter upon
which action is to be taken at such meeting. No meeting may be held without the
attendance of a majority of the members of the Partner Management Committee,
including the Chairman (if any). Any decision or action that may be approved by
a vote of the Partner Management Committee in a meeting held in accordance with
this Section 4.2 shall be equally valid if approved, without a meeting being
held, by the written consent of members of the Partner Management Committee who
could together have approved such decision or action by their votes at a
meeting. The Partner Management Committee shall conduct its business by such
other procedures as approved in writing by a majority of its members including
the Chairman.

(d) Powers and Responsibilities. The powers and responsibilities of the Partner
Management Committee and its Chairman individually shall be limited to those
powers and responsibilities set forth expressly in this Agreement (including,
without limitation, in Sections 3.1, 4.1, 4.2, 7.1, 8.1, 8.3, 8.4 and 10.2), and
to the reconstitution of the Class B

 

59



--------------------------------------------------------------------------------

Shareholder Committee (by majority vote of the Partner Management Committee)
pursuant to the Class B Shareholders Agreement; provided, however, that the
General Partner may delegate in writing such further power and responsibilities
to the Partner Management Committee or its Chairman as it shall deem necessary,
advisable or appropriate in its sole and absolute discretion from time to time,
which delegation may be set forth in this Agreement, as an amendment hereto
(which shall not require the vote or approval of any Limited Partner) or a
resolution duly adopted by the General Partner.

Section 4.3 Partner Performance Committee.

(a) Establishment. The General Partner has established a partner performance
committee (the “Partner Performance Committee”), with Daniel S. Och serving as
its Chairman as of the date hereof. Daniel S. Och shall continue to serve as
Chairman of the Partner Performance Committee until the Transition Date or his
earlier death or Disability, at which time (i) Mr. Och shall automatically cease
to serve as Chairman and shall also cease to be a member of the Partner
Performance Committee, and (ii) provided that he continues to be an Active
Individual LP, Robert Shafir (or his successor as Chief Executive Officer of
Och-Ziff) shall succeed Mr. Och as Chairman of the Partner Performance
Committee. As of the date Mr. Shafir (or his successor) succeeds Mr. Och as
Chairman of the Partner Performance Committee in accordance with the foregoing
sentence, the Partner Performance Committee shall be comprised of the
individuals named on Exhibit F hereto, provided that each such individual is an
Active Individual LP on such date; thereafter, the membership of the Partner
Performance Committee may change from time to time in accordance with
Section 4.3(b). The Partner Performance Committee shall have the powers and
responsibilities described in Section 4.3(d).

(b) Membership. Subject to Section 4.3(a), the Partner Performance Committee’s
membership may change in accordance with this Section 4.3(b):

(i) Committee Members. Each member of the Partner Performance Committee shall
serve until such member’s Special Withdrawal, Withdrawal, death, Disability,
resignation from the Partner Performance Committee, or, other than with respect
to the Chairman of the Partner Performance Committee, removal by a majority vote
of the other members of the Partner Performance Committee. Upon the Special
Withdrawal, Withdrawal, death, Disability, resignation from the Partner
Performance Committee or removal of any of the members of the Partner
Performance Committee, the remaining members of the Partner Performance
Committee shall act by majority vote to fill such vacancy or reduce the size of
the committee to the remaining members. The Chairman or, if there is no
Chairman, a majority of the Partner Performance Committee, may appoint a new
member of the Partner Performance Committee at any time.

(ii) Chairman. The Chairman of the Partner Performance Committee shall serve in
such capacity until his Special Withdrawal, Withdrawal, death, Disability,
resignation as Chairman or from the Partner Performance Committee, or removal as
Chairman by the Och-Ziff Board. In any such case, the Och-Ziff Board shall
either (A) appoint a new Chairman, who may be an existing member of the Partner
Performance Committee or any other Active Individual LP, or (B) determine that
there shall be no Chairman of the Partner Performance Committee.

 

60



--------------------------------------------------------------------------------

(c) Procedure. Meetings of the Partner Performance Committee shall be held at
such time, at such place and in such manner as the Chairman shall determine (or,
in the case of there being no Chairman, at such times as a majority of the other
members of the Partner Performance Committee request). When the Partner
Performance Committee acts by full committee, all decisions shall be made by the
majority vote of all members, with each member having one vote except that, if a
tie would otherwise result, the Chairman shall have two votes. The Chairman of
the Partner Performance Committee shall have the ability to take action as
expressly set forth in this Agreement. Where the Chairman acts unilaterally, no
meeting need be held. Members of the Partner Performance Committee may
participate in a meeting of the Partner Performance Committee by means of
telephone, video conferencing or other communications technology by means of
which all Persons participating in the meeting can hear and be heard. Any member
of the Partner Performance Committee who is unable to attend a meeting of the
Partner Performance Committee may grant in writing to another member of the
Partner Performance Committee such member’s proxy to vote on any matter upon
which action is to be taken at such meeting. No meeting may be held without the
attendance of a majority of the members of the Partner Performance Committee,
including the Chairman (if any). Any decision or action that may be approved by
a vote of the Partner Performance Committee in a meeting held in accordance with
this Section 4.3 shall be equally valid if approved, without a meeting being
held, by the written consent of members of the Partner Performance Committee who
could together have approved such decision or action by their votes at a
meeting. The Partner Performance Committee shall conduct its business by such
other procedures as approved in writing by a majority of its members including
the Chairman.

(d) Powers and Responsibilities. The powers and responsibilities of the Partner
Performance Committee and its Chairman individually shall be limited to those
powers and responsibilities set forth expressly elsewhere in this Agreement
(including, without limitation, in Sections 4.1, 4.3 and 8.3); provided,
however, that the General Partner may delegate in writing such further power and
responsibilities to the Partner Performance Committee or its Chairman as it
shall deem necessary, advisable or appropriate in its sole and absolute
discretion from time to time, which delegation may be set forth in this
Agreement, as an amendment hereto (which shall not require the vote or approval
of any Limited Partner) or a resolution duly adopted by the General Partner.

Section 4.4 Books and Records; Accounting. The General Partner shall have
responsibility for the day-to-day management and general oversight of the
accounting and finance function of the Partnership and shall keep at the
principal office of the Partnership (or at such other place as the General
Partner shall determine) true and complete books and records regarding the
status of the business and financial condition and results of operations of the
Partnership. The books and records of the Partnership shall be kept in
accordance with the federal income tax accounting methods and rules determined
by the General Partner, which methods and rules shall reflect all transactions
of the Partnership and shall be appropriate and adequate for the business of the
Partnership. No Limited Partner shall have the right to request any information
from the Partnership except as provided in Section 4.6.

 

61



--------------------------------------------------------------------------------

Section 4.5 Expenses. Except as otherwise provided in this Agreement, the
Partnership shall be responsible for and shall pay out of funds of the
Partnership determined by the General Partner to be available for such purpose,
all expenses and obligations of the Partnership, including, without limitation,
those incurred by the Partnership or the General Partner or their Affiliates, or
the Partner Management Committee or the Partner Performance Committee in
connection with the formation, conversion, operation or management of the
Partnership and the business conducted by the Partnership, in organizing the
Partnership and preparing, negotiating, executing, delivering, amending and
modifying this Agreement.

Section 4.6 Partnership Tax and Information Returns.

(a) The Partnership shall use commercially reasonable efforts to timely file all
returns of the Partnership that are required for U.S. federal, state and local
income tax purposes. The Tax Matters Partner shall use commercially reasonable
efforts to furnish to all Partners necessary tax information as promptly as
possible after the end of the Fiscal Year; provided, however, that delivery of
such tax information may be subject to delay as a result of the late receipt of
any necessary tax information from an entity in which the Partnership holds a
direct or indirect interest. Each Partner agrees to file all U.S. federal, state
and local tax returns required to be filed by it in a manner consistent with the
information provided to it by the Partnership. The classification, realization
and recognition of income, gain, losses and deductions and other items shall be
on the accrual method of accounting for U.S. federal, state and local income tax
purposes.

(b) Except as otherwise provided herein, the General Partner, in its sole and
absolute discretion, shall determine whether the Partnership should make any
elections permitted by the tax laws of the United States, the several states and
other relevant jurisdictions.

(c) The General Partner shall designate one Partner as the Tax Matters Partner
(as defined in the Code). The Tax Matters Partner shall be the General Partner
until the General Partner designates another Partner in writing. The Tax Matters
Partner is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. Each Partner agrees to cooperate with the Tax Matters
Partner and to do or refrain from doing any or all things reasonably required by
the Tax Matters Partner to conduct such proceedings.

(d) To the extent permissible under the New Partnership Audit Procedures, the
Tax Matters Partner shall be the “Partnership Representative” of the Partnership
(within the meaning of Section 6223 of the New Partnership Audit Procedures)
(the “Partnership Representative”). If the Tax Matters Partner is not permitted
to be the Partnership Representative under the New Partnership Audit Procedures,
then the General Partner shall, in its discretion, appoint another Partner to
serve as the Partnership Representative. The Partnership Representative is
authorized to, in its sole discretion, make an election under the New
Partnership Audit Procedures or otherwise take any legally permissible action so
that, to the greatest extent possible, no Partner shall bear liability for
taxes, interest, or penalties imposed on the Partnership under Section 6225 of
the New Partnership Audit Procedures that such Partner would not have borne if
the law in effect prior to the effective date of the New Partnership Audit
Procedures continued to remain effective and Section 6225 were not effective.
The Partnership Representative may, in its sole discretion, apportion any taxes
(and related interest, penalties,

 

62



--------------------------------------------------------------------------------

claims, liabilities and expenses) imposed on the Partnership pursuant to the New
Partnership Audit Procedures among the Partners and may withhold any such
amounts from distributions made to any such Partner. Notwithstanding any other
provision of this Agreement, the General Partner and the Partnership
Representative are authorized to take any action that may be required to assist
or cause the Partnership or any of its Subsidiaries to comply with any
withholding requirements established under the Code or any other federal, state,
local or foreign law including, without limitation, pursuant to Sections 1441,
1442, 1445 and 1446 of the Code. To the extent that the Partnership is required
or elects to withhold or otherwise pays over to any taxing authority any amount
resulting from the allocation or distribution of income to any Partner
(including, without limitation, by reason of Section 1446 of the Code) or any
amounts apportioned to a Partner with respect to the New Partnership Audit
Procedures, the General Partner or the Partnership Representative may, in its
sole and absolute discretion, treat the amount withheld as a distribution of
cash pursuant to Section 7.1 or Article IX in the amount of such withholding
from or with respect to such Partner or the amount paid over as an expense to be
borne by the Partners generally. If distributions are insufficient to satisfy
any amounts apportioned to any Partner with respect to the New Partnership Audit
Procedures, such Partner shall indemnify and hold harmless the General Partner,
the Partnership Representative and the Partnership for such amounts, which
indemnity obligation shall survive the exchange or assignment of an Interest and
the termination of this Agreement.

(e) Partnership Division. In a series of transactions that comprised an “assets
over” partnership division described in Treasury Regulation Section 1.708-1(d),
OZ Advisors II LP succeeded to certain assets of the Partnership, including
goodwill and other intangible assets. In that partnership division, the
Partnership was the “prior partnership”/“divided partnership” and OZ Advisors II
LP was the “recipient partnership.” The Partnership will file its federal,
state, and local tax returns consistent with that characterization. Terms in
quotations in this Section 4.6(e) have the meanings given thereto in Treasury
Regulation Sections 1.708-1(d)(3) and (d)(4).

ARTICLE V

CONTRIBUTIONS AND CAPITAL ACCOUNTS

Section 5.1 Capital Contributions.

(a) Limited Partners may make Capital Contributions at such times and in such
amounts as shall be determined by the General Partner in its sole and absolute
discretion; provided, however, that (i) no Original Related Trust or Subsequent
Related Trust shall be obligated to make Capital Contributions pursuant to this
Section 5.1(a) and (ii) no other Related Trust shall be obligated to make
Capital Contributions pursuant to this Section 5.1(a) unless otherwise
determined by the General Partner.

(b) In the event that the Partnership is required at any time to return any
distribution it has received from any fund or investment vehicle or other
entity, each Partner who received a portion of such distribution agrees that
upon request it will promptly make a Capital Contribution in proportion to the
distribution amount such Partner received to enable the Partnership to return
such distribution.

 

63



--------------------------------------------------------------------------------

Section 5.2 Capital Accounts.

(a) The General Partner shall maintain, for each Partner owning Units or Class C
Non-Equity Interests, a separate Capital Account with respect to such Partner in
accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to any such Units or Class C
Non-Equity Interests pursuant to this Agreement and (ii) all items of
Partnership income and gain (including, without limitation, income and gain
exempt from tax) computed in accordance with Section 5.2(b) and allocated with
respect to any such Units and Class C Non-Equity Interests pursuant to
Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of all
actual and deemed distributions of cash or property made with respect to any
such Units and Class C Non-Equity Interests pursuant to this Agreement and
(y) all items of Partnership deduction and loss computed in accordance with
Section 5.2(b) and allocated with respect to any such Units pursuant to
Section 6.1. Except as otherwise indicated in this Agreement, the foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulation
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Treasury Regulation.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction, which is to be allocated pursuant to Article VI and is to be
reflected in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including,
without limitation, any method of depreciation, cost recovery or amortization
used for that purpose); provided, however, that:

(i) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership and, as to those items described
in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for U.S. federal income tax purposes. To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

(ii) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(iii) The Capital Account balance of each Partner and the Carrying Value of all
Partnership property shall be revalued in accordance with the rules set forth in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and the provisions of
Section 6.1(c), to reflect the Partner’s allocable share (as determined under
Article VI) of the items of Net Income or Net Loss that would be realized by the
Partnership if it sold all of its property at its fair market value (taking Code
Section 7701(g) into account) (determined in a manner consistent with Fair
Market Value):

 

64



--------------------------------------------------------------------------------

(A) immediately before the Recapitalization;

(B) in the event of (1) any Sale or liquidation of the Partnership in which the
Partnership realizes Liquidating Gains, (2) any Drag-Along Sale, Tag-Along Sale
or Change of Control in which such Common Unit will actually participate in
accordance with Section 3.1(h) or any Exchange Event if, in any such case, the
Partnership would have realized Liquidating Gains had a Sale occurred at such
time and the Partnership would have realized incremental Liquidating Gains since
the last time the Partnership revalued the Capital Accounts pursuant to this
clause (2) had a Sale occurred at such time, and (3) beginning no later than 45
days following the end of the Distribution Holiday, at the beginning of any
business day if on such business day any of the Common Units, other than the
Class A-1 Common Units or Class B Common Units, is yet to achieve the Book-Up
Target and the Partnership would have realized incremental Liquidating Gains
since the last time the Partnership revalued the Capital Accounts pursuant to
this clause (3) had a Sale occurred at such time; and

(C) if the General Partner, in its sole and absolute discretion, determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners on (1) the date of the acquisition of any additional
interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution, (2) the date of the distribution of more
than a de minimis amount of Partnership assets to a Partner, (3) the date any
interest in the Partnership is relinquished to the Partnership, or (4) any other
time.

Notwithstanding the foregoing, for purposes of any Common Unit (other than any
Class A-1 Common Units or Class B Common Units) satisfying its Book-Up Target at
any time, any revaluation pursuant to this Section 5.2(b)(iii) may be made with
respect to such Common Unit only following the end of the Distribution Holiday
(or in the event of an earlier Sale or liquidation of the Partnership, an
earlier Drag-Along Sale or Tag-Along Sale in which such Common Unit will
actually participate in accordance with Section 3.1(h), or an earlier Exchange
Event in which such Common Unit will actually be exchanged and, in case of such
Exchange Event, such revaluation may be hypothetical rather than actual).
Sections 6.1(c)(i)-(iv) shall be applied among the Class A Common Units, among
the Class D Common Units and among the Class E Common Units on a unit-by-unit
basis in the manner that would result in the greatest number of such Common
Units achieving their Book-Up Target.

(c) A transferee of Units shall succeed to a pro rata portion of the Capital
Account of the transferor relating to the Units so Transferred, unless otherwise
determined by the General Partner.

 

65



--------------------------------------------------------------------------------

(d) Notwithstanding anything expressed or implied to the contrary in this
Agreement, no Partner shall have the right to request, demand, or receive any
distribution in respect of such Partner’s Capital Account from the Partnership
(other than as expressly provided in Article VII or Article IX).

Section 5.3 Determinations by General Partner. Notwithstanding anything
expressed or implied to the contrary in this Agreement, in the event the General
Partner shall determine, in its sole and absolute discretion, that it is prudent
to modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to effectuate the intended economic sharing
arrangement of the Partners, the General Partner may make such modification.

ARTICLE VI

ALLOCATIONS

Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.2(b)) shall be allocated among the
Partners in each taxable year (or portion thereof) as provided herein below.

(a) Net Income. Subject to the terms of any Unit Designation and Section 6.1(c),
after giving effect to the special allocations set forth in Section 6.1(d), Net
Income for each taxable year and all items of income, gain, loss and deduction
taken into account in computing Net Income for such taxable year shall be
allocated to the Partners:

(i) First, with respect to Partners that have Class C Non-Equity Interests, in
amounts, if any, as determined by Class C Approval in respect of each such
Partner for such taxable year; and

(ii) Second, in accordance with the respective Percentage Interests of the
Partners; provided, however, that (A) beginning with the fourth quarter of 2018,
Net Income for the Distribution Holiday period ending immediately prior to the
Distribution Holiday Achievement Quarter and items thereof shall be allocated
solely to the Partners holding Class B Common Units, (B) Net Income for the
Distribution Holiday Achievement Quarter and items thereof shall be allocated to
the Partners in accordance with the manner in which distributions with respect
to the Distribution Holiday Achievement Quarter are made pursuant to
Section 7.1(b)(v), and (C) to the extent Class B Common Units are allocated a
disproportionate amount of Net Loss pursuant to Section 6.1(b), a corresponding
additional amount of Net Income and items thereof shall be allocated to the
Partners holding Class B Common Units to reverse the allocation of the
disproportionate amount of Net Loss prior to the allocation of any Net Income
and items thereof with respect to the Common Units.

 

66



--------------------------------------------------------------------------------

(b) Net Loss. Subject to the terms of any Unit Designation and Section 6.1(c),
after giving effect to the special allocations set forth in Section 6.1(d), Net
Loss for each taxable period and all items of income, gain, loss and deduction
taken into account in computing Net Loss for such taxable period shall be
allocated to the Partners in accordance with their respective Percentage
Interests; provided, however, that to the extent any allocation of Net Loss
would cause any Partner to have a deficit balance in its Adjusted Capital
Account at the end of such taxable year (or increase any existing deficit
balance in its Adjusted Capital Account), such allocation of Net Loss shall be
reallocated among the other Partners in accordance with their respective
positive Capital Account balances.

(c) Allocation of Liquidating Gains. Notwithstanding any other provision of this
Agreement to the contrary (subject to the terms of any Unit Designation, and
after giving effect to the special allocations set forth in Section 6.1(d)),
Liquidating Gains shall first be allocated among the Partners in the following
order of priority:

(i) First, to the Partners holding Class A Common Units, Class B Common Units
and Class E Common Units, until the Economic Capital Account Balance of each
such Partner, to the extent attributable to such Partner’s ownership of such
Common Units, is equal to each such Common Unit’s Book-Up Target (after taking
into account contemporaneous allocations made pursuant to this
Section 6.1(c)(i)). Any such allocations shall be made among such Partners
holding Class A Common Units, Class B Common Units and Class E Common Units in
proportion to the amounts required to be allocated to each such Partner under
this Section 6.1(c)(i) in order to achieve the Book-Up Target with respect to
all of such Common Units; provided that (A) allocations of Liquidating Gains
pursuant to this Section 6.1(c)(i) shall be made to Class A Common Units and
Class E Common Units only to the extent that the Fair Market Value of the
Partnership has appreciated above the Threshold Value with respect to the
applicable Class A Common Units or Class E Common Units and (B) for purposes of
this Section 6.1(c)(i), the Capital Account attributable to a Partner’s
Class A-1 Common Units shall be treated as attributable in its entirety to such
Partner’s Class A Common Units and none shall be attributable to such Partner’s
Class A-1 Common Units. For the avoidance of doubt, in no event shall the
Economic Capital Account Balance attributable to any Class A Common Unit be
reduced pursuant to this Section 6.1(c)(i) except to the extent a corresponding
Class E Common Unit achieves its Book-Up Target. The allocations set forth in
this Section 6.1(c)(i) shall be taken into account for determining the Capital
Account of each Partner.

(ii) Second, to the Partners holding Class P Common Units, on a series by series
basis in chronological order of issuance (first to the earliest such series),
until the Economic Capital Account Balance of each such Partner, to the extent
attributable to such Partner’s ownership of such Class P Common Units, is equal
to the product of (x) the Book-Up Target and (y) the number of such Partner’s
applicable Class P Common Units, allocated among such Partners in proportion to
the amount required to be allocated to each such Partner under this
Section 6.1(c)(ii); provided that allocations of Liquidating Gains pursuant to
this Section 6.1(c)(ii) shall be made only to the extent that the Fair Market
Value of the Partnership has appreciated above the Threshold Value of the
applicable Class P Common Units. The allocations set forth in this
Section 6.1(c)(ii) shall be taken into account for determining the Capital
Account of each Partner.

 

67



--------------------------------------------------------------------------------

(iii) Third, to the Partners holding Class D Common Units, on a series by series
basis in chronological order of issuance (first to the earliest such series),
until the Economic Capital Account Balance of each such Partner, to the extent
attributable to such Partner’s ownership of such Class D Common Units, is equal
to the product of (x) the Book-Up Target and (y) the number of such Partner’s
applicable Class D Common Units, allocated among such Partners in proportion to
the amount required to be allocated to each such Partner under this
Section 6.1(c)(iii); provided that allocations of Liquidating Gains pursuant to
this Section 6.1(c)(iii) shall be made only to the extent that the Fair Market
Value of the Partnership has appreciated above the Threshold Value of the
applicable Class D Common Units. The allocations set forth in this
Section 6.1(c)(iii) shall be taken into account for determining the Capital
Account of each Partner.

(iv) Fourth, unless determined otherwise by the General Partner in its sole and
absolute discretion, to the Partners holding PSIs, on a series by series basis
in chronological order of issuance (first to the earliest such series), until
the Economic Capital Account Balance of each such Partner, to the extent
attributable to such Partner’s ownership of such PSIs, is equal to the product
of (x) the Book-Up Target and (y) the number of such Partner’s applicable PSIs,
allocated among such Partners in proportion to the amount required to be
allocated to each such Partner under this Section 6.1(c)(iv); provided that
allocations of Liquidating Gains pursuant to this Section 6.1(c)(iv) shall be
made only to the extent that the Fair Market Value of the Partnership has
appreciated above the Threshold Value of the applicable PSIs. The allocations
set forth in this Section 6.1(c)(iv) shall be taken into account for determining
the Capital Account of each Partner.

(d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income and gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(iii) and 6.1(d)(vi)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in

 

68



--------------------------------------------------------------------------------

Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any
successor provisions. For purposes of this Section 6.1(d), each Partner’s
Adjusted Capital Account balance shall be determined, and the allocation of
income and gain required hereunder shall be effected, prior to the application
of any other allocations pursuant to this Section 6.1(d), other than
Section 6.1(d)(i) and other than an allocation pursuant to Section 6.1(d)(v) and
6.1(d)(vi), with respect to such taxable period. This Section 6.1(d)(ii) is
intended to comply with the chargeback of items of income and gain requirement
in Treasury Regulation Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

(iii) Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations
promulgated under Section 704(b) of the Code, the deficit balance, if any, in
its Adjusted Capital Account created by such adjustments, allocations or
distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Section 6.1(d)(i) or (ii). This Section 6.1(d)(iii) is
intended to qualify and be construed as a “qualified income offset” within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

(iv) Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided, however, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Capital Account as adjusted after all other allocations provided for in
this Section 6.1 have been tentatively made as if this Section 6.1(d)(iv) were
not in this Agreement.

(v) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners in accordance with their respective Percentage
Interests. If the General Partner determines that the Partnership’s Nonrecourse
Deductions should be allocated in a different ratio to satisfy the safe harbor
requirements of the Treasury Regulations promulgated under Section 704(b) of the
Code, the General Partner is authorized, upon notice to the other Partners, to
revise the prescribed ratio to the numerically closest ratio that does satisfy
such requirements.

(vi) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

 

69



--------------------------------------------------------------------------------

(vii) Nonrecourse Liabilities. Nonrecourse Liabilities of the Partnership
described in Treasury Regulation Section 1.752-3(a)(3) shall be allocated among
the Partners in the manner chosen by the General Partner and consistent with
such Treasury Regulation; provided that any Nonrecourse Liabilities of the
Partnership outstanding as of the Recapitalization Date shall, nonetheless, be
allocated among the Partners in accordance with the provisions of Treasury
Regulation Section 1.752-3(a)(1) or (2).

(viii) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

(ix) Curative Allocation. The Required Allocations are intended to comply with
certain requirements of the Treasury Regulations. It is the intent of the
Partners that, to the extent possible, all Required Allocations shall be offset
either with other Required Allocations or with special allocations of other
items of Partnership income, gain, loss or deduction pursuant to this
Section 6.1(d)(ix). Therefore, notwithstanding any other provision of this
Article VI (other than the Required Allocations), the General Partner shall make
such offsetting special allocations of Partnership income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Required Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to the economic agreement among the
Partners.

(x) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(ix) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(ix) among
the Partners in a manner that is likely to minimize such economic distortions.

(xi) The Partnership shall specially allocate an amount of gross income equal to
the Expense Amount to the General Partner.

Section 6.2 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, each item of income, gain, loss and
deduction shall be allocated, for U.S. federal income tax purposes, among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

 

70



--------------------------------------------------------------------------------

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or an Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
U.S. federal income tax purposes among the Partners as follows:

(i) (A) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.

(ii) (A) In the case of an Adjusted Property, such items attributable thereto
shall (1) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Book-Tax
Disparity of such property, and (2) second, in the event such property was
originally a Contributed Property, be allocated among the Partners in a manner
consistent with Section 6.2(b)(i)(A); and (B) any item of Residual Gain or
Residual Loss attributable to an Adjusted Property shall be allocated among the
Partners in the same manner as its correlative item of “book” gain or loss is
allocated pursuant to Section 6.1.

(iii) The General Partner may cause the Partnership to eliminate Book-Tax
Disparities using any method or methods described in Treasury Regulation
Section 1.704-3 or that it determines is appropriate, in its sole and absolute
discretion.

(c) For the proper administration of the Partnership, the General Partner, as it
determines in its sole and absolute discretion is necessary or appropriate to
execute the provisions of this Agreement and to comply with U.S. federal, state
and local tax law, may (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations for federal income tax purposes of
income (including, without limitation, gross income) or deductions; (iii) amend
the provisions of this Agreement as appropriate (x) to reflect the proposal or
promulgation of Treasury Regulations under Section 704(b) or Section 704(c) of
the Code or (y) otherwise to preserve or achieve uniformity of the Units (or any
class or classes thereof); and (iv) adopt and employ methods for (A) the
maintenance of Capital Accounts for book and tax purposes, (B) the determination
and allocation of adjustments under Sections 704(c), 734 and 743 of the Code,
(C) the determination and allocation of taxable income, tax loss and items
thereof under this Agreement and pursuant to the Code, (D) the determination of
the identities and tax classification of holders of Units, (E) the provision of
tax information and reports to the holders of Units, (F) the adoption of
reasonable conventions and methods for the valuation of assets and the
determination of tax basis, (G) the allocation of asset values and tax basis,
(H) the adoption and maintenance of accounting methods, (I) the recognition of
the Transfer of Units and (J) tax compliance and other tax-related requirements,
including without limitation, the use of computer software.

 

71



--------------------------------------------------------------------------------

(d) All items of income, gain, loss, deduction and credit recognized by the
Partnership for U.S. federal income tax purposes and allocated to the Partners
in accordance with the provisions hereof shall be determined without regard to
any election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner in its sole and absolute discretion) to
take into account those adjustments permitted or required by Sections 734 and
743 of the Code.

(e) For purposes of determining the items of Partnership income, gain, loss,
deduction, or credit allocable to any Partner with respect to any period, such
items shall be determined on a daily, monthly, quarterly or other basis, as
determined by the General Partner in its sole and absolute discretion using any
permissible method under Code Section 706 and the Treasury Regulations
thereunder.

ARTICLE VII

DISTRIBUTIONS

Section 7.1 Distributions.

(a) No Partner shall have the right to withdraw capital or demand or receive
distributions or other returns of any amount in his Capital Account, except as
expressly provided in this Article VII or Article IX.

(b) Subject to the terms of any Unit Designation, distributions in respect of
Units shall be made to the Partners in the following order:

(i) First, Tax Distributions shall be made pursuant to Section 7.3.

(ii) Second, an Expense Amount Distribution shall be made pursuant to
Section 7.4.

(iii) Third, distributions, if any, shall be made to the relevant Limited
Partners in respect of Class C Non-Equity Interests as and when determined by
Class C Approval.

(iv) Fourth, distributions shall be made as and when determined by the General
Partner, in its sole and absolute discretion, in respect of any amounts
allocated to a Partner’s Capital Account pursuant to Section 5.3.

(v) Fifth, distributions shall be made to the relevant Limited Partners in
respect of their Common Units (other than Non-Participating Class P Common Units
and Class A-1 Common Units) as and when determined by the General Partner in its
sole and absolute discretion in accordance with the Partners’ respective
Percentage Interests associated with such Common Units, provided that following
the Recapitalization Date, any Distribution Holiday Distribution distributed
pursuant to this Section 7.1(b)(v) shall be made solely in respect of Class B
Common Units.

 

72



--------------------------------------------------------------------------------

(vi) Sixth, distributions shall be made to the relevant Limited Partners in
respect of PSIs as and when determined by the General Partner in its sole and
absolute discretion in accordance with the Partners’ respective Percentage
Interests associated with such PSIs.

(vii) Notwithstanding the foregoing, (A) the General Partner may, with the
consent of the affected Partner, delay distribution of any amounts otherwise
distributable to any Partner under this Section 7.1, and (B) in the event of the
Partnership selling or otherwise disposing of substantially all of its assets or
a dissolution of the Partnership, all distributions shall be made in accordance
with Section 9.4.

(c) In the General Partner’s sole discretion and subject to the terms of any
Partner Agreement, amounts received (including amounts withheld in respect of
taxes or other governmental charges from such amounts so received) (i) by any
International Partner pursuant to a Partner Agreement with any Subsidiary of the
Partnership relating to the performance of services to or for the benefit of
such Subsidiary by such Partner during any period beginning on or after the date
of such Partner’s admission to the Partnership or (ii) by any Limited Partner as
a draw, for services or any comparable payment for an annual period pursuant to
a Partner Agreement, in each case shall be treated as distributions made to such
Partner with respect to such period (and, if required, future periods) for all
purposes of this Agreement, and such amounts shall reduce amounts otherwise
distributable to the Partner pursuant to this Agreement with respect to such
period (or such future periods).

Section 7.2 Distributions in Kind. The General Partner may cause the Partnership
to make distributions of assets in kind in its sole and absolute discretion.
Whenever the distributions provided for in Section 7.1 shall be distributable in
property other than cash, the value of such distribution shall be the fair
market value of such property determined by the General Partner in good faith,
and in the event of such a distribution there shall be allocated to the Partners
in accordance with Article VI the amount of Net Income or Net Loss that would
result if the distributed asset had been sold for an amount in cash equal to its
fair market value at the time of the distribution. No Partner shall have the
right to demand that the Partnership distribute any assets in kind to such
Partner.

Section 7.3 Tax Distributions. Subject to §17-607 of the Act, and unless
determined otherwise by the General Partner in its sole discretion, the
Partnership shall make distributions to each Partner for each calendar quarter
as follows (collectively, the “Tax Distributions”):

(a) On or before the 10th day following the end of the First Quarterly Period of
each calendar year, an amount equal to such Partner’s Presumed Tax Liability for
the First Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year;

 

73



--------------------------------------------------------------------------------

(b) On or before the 10th day following the end of the Second Quarterly Period
of each calendar year, an amount equal to such Partner’s Presumed Tax Liability
for the Second Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year;

(c) On or before the 10th day following the end of the Third Quarterly Period of
each calendar year, an amount equal to such Partner’s Presumed Tax Liability for
the Third Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year;

(d) On or before the 10th day following the end of the Fourth Quarterly Period
of each calendar year, an amount equal to such Partner’s Presumed Tax Liability
for the Fourth Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year; and

(e) Tax Distributions shall be made on the basis of a calendar year regardless
of the Fiscal Year used by the Partnership. To the extent the General Partner
determines in its sole and absolute discretion that the distributions made under
the foregoing subsections (a) through (d) are insufficient to satisfy the
Partners’ Presumed Tax Liability for the applicable calendar year, on or before
the April 10th immediately following the applicable calendar year, an amount
that the General Partner determines in its reasonable discretion will be
sufficient to allow each Partner to satisfy his Presumed Tax Liability for the
applicable calendar year, after taking into account all Prior Distributions made
to the Partners with respect to the applicable calendar year, excluding any Tax
Distribution with respect to a previous calendar year.

(f) Notwithstanding any other provision of this Agreement, other than
Section 7.3(g), any Tax Distributions shall be made: (i) to all Limited Partners
holding Common Units (other than Non-Participating Class P Common Units and
Class A-1 Common Units) pro rata in accordance with the Percentage Interests
associated with their Common Units; (ii) to all PSI Limited Partners pro rata in
accordance with the Percentage Interests associated with their PSIs; and
(iii) as if each distributee Partner was allocated an amount of income in each
Quarterly Period in respect of such Partner’s class of Units equal to the
product of (x) the highest amount of income allocated to any Partner with
respect to the same class of Units, calculated on a per-Unit basis, taking into
account any income allocations pursuant to Section 6.2 hereof and disregarding
any adjustment required by Section 734 or Section 743 of the Code, multiplied by
(y) the amount of Units held by such distributee Partner.

(g) Subject to the limitations set forth in this Section 7.3, the Partnership
shall make distributions in respect of the tax liability of a Partner arising
from the allocation of any items hereunder to Class C Non-Equity Interests
applying principles similar to the principles for determining Tax Distributions
and Presumed Tax Liability, and amounts so allocated, determined or distributed
with respect to Class C Non-Equity Interests of a Partner shall not be taken
into account in determining any Tax Distributions in respect of Units.

 

74



--------------------------------------------------------------------------------

Section 7.4 Expense Amount Distributions. The Partnership shall distribute any
Expense Amount to the General Partner at such times as the General Partner shall
determine in its sole discretion (an “Expense Amount Distribution”).

Section 7.5 Borrowing. Subject to Section 17-607 of the Act, the Partnership may
borrow funds in order to make the Tax Distributions or Expense Amount
Distributions.

Section 7.6 Restrictions on Distributions. The foregoing provisions of this
Article VII to the contrary notwithstanding, no distribution shall be made:
(a) if such distribution would violate any contract or agreement to which the
Partnership is then a party or any law, rule, regulation, order or directive of
any governmental authority then applicable to the Partnership; (b) to the extent
that the General Partner, in its sole and absolute discretion, determines that
any amount otherwise distributable should be retained by the Partnership to pay,
or to establish a reserve for the payment of, any liability or obligation of the
Partnership, whether liquidated, fixed, contingent or otherwise; or (c) to the
extent that the General Partner, in its sole and absolute discretion, determines
that the cash available to the Partnership is insufficient to permit such
distribution.

ARTICLE VIII

TRANSFER OR ASSIGNMENT OF INTEREST; CESSATION OF PARTNER STATUS

Section 8.1 Transfer and Assignment of Interest.

(a) Transfers of Interests. Notwithstanding anything to the contrary herein,
Transfers of Common Units may only be made by Limited Partners (x) in accordance
with the other provisions of this Article VIII (including, without limitation,
the vesting provisions in Section 8.4, except as expressly set forth in this
Section 8.1(a) in respect of Transfers by Original Related Trusts), and
(y) subject to Section 2.13(g). During the Restricted Period, subject to
Section 8.1(b), no Limited Partner shall be permitted to Transfer Common Units
unless, immediately following such Transfer, the relevant Individual Limited
Partner continues to hold a number of Common Units (other than Class P Common
Units) no less than 10% of such Common Units of such Partner that have vested on
or before the date of such Transfer, without regard to dispositions, or such
greater percentage determined by the General Partner in its sole discretion
(such requirements, the “Minimum Retained Ownership Requirements”). A Limited
Partner may not Transfer all or any of such Partner’s Units without the prior
written approval of the General Partner, which approval may be granted or
withheld, with or without reason, in the General Partner’s sole and absolute
discretion; provided, however, that, without the prior written approval of the
General Partner, (i) an Original Related Trust may Transfer its Interest
(including any unvested Units) in accordance with its Related Trust
Supplementary Agreement to the relevant Subsequent Related Trust (provided,
however, that such Subsequent Related Trust remains subject to the same vesting
requirements in accordance with Section 8.4 as the transferring Original Related
Trust had been before its Withdrawal), (ii) the Related Trust of any Individual
Limited Partner may, at any time, subject to Section 2.13(g), Transfer such
Related Trust’s Common Units (including any unvested Units) to such Individual
Limited Partner as authorized by the terms of the relevant trust agreement
(provided, however, that such Individual Limited Partner remains subject to the
same vesting requirements in

 

75



--------------------------------------------------------------------------------

accordance with Section 8.4 as the transferring Related Trust had been before
the Transfer), and (iii) any Limited Partner may, at any time, subject to the
Minimum Retained Ownership Requirements and Section 2.13(g), and provided
further that the relevant Units have vested in accordance with Section 8.4
(other than in the case of any unvested Tag-Along Securities or unvested
Drag-Along Securities) or become eligible to participate in a transaction in
accordance with Section 3.1(h) or Section 3.1(j), (A) Transfer any of such
Partner’s Units in accordance with the Exchange Agreement for Class P Common
Units or Section 8.1(b), (B) Transfer any of such Partner’s Units to a Permitted
Transferee of such Partner with PMC Approval, which PMC Approval may not be
unreasonably withheld, (C) Transfer the Common Units (including all
distributions thereon that would otherwise be received after the relevant date
of Withdrawal) received by such Partner pursuant to Sections 2.13(g) and 8.3(a)
to the extent permitted thereby, (D) Transfer by operation of law upon the death
of an Individual Limited Partner or (E) Transfer any of such Partner’s Units to
the extent permitted or required by Sections 3.1(h), 3.1(j), 8.5 or 8.6. In
addition, subject to Section 2.13(g) and the Minimum Retained Ownership
Requirements, with prior PMC Approval, each Limited Partner and such Limited
Partner’s Permitted Transferees may Transfer Units that have vested in
accordance with applicable securities laws. The foregoing restrictions on
Transfer and the Minimum Retained Ownership Requirements may be waived at any
time with PMC Approval. A Limited Partner shall cease to be a Partner if,
following a Transfer, he no longer has any Interest in the Partnership. An
Original Related Trust shall cease to be a Partner, without the prior written
consent of the General Partner, following the Transfer of such Original Related
Trust’s Interest in accordance with its Related Trust Supplementary Agreement to
the relevant Subsequent Related Trust. PSIs and Deferred Cash Interests shall
not be Transferred under any circumstances as provided in Section 3.1(i)(vi).

(b) Exchanges of Class A Common Units under the Exchange Agreement.
Notwithstanding anything to the contrary herein, no Limited Partner shall be
permitted to exchange any Class A Common Unit pursuant to the Exchange Agreement
unless (i) such Class A Common Unit has vested and (ii) such Class A Common Unit
satisfies the Book-Up Target at the time of any such exchange (any such Class A
Common Units, to the extent they satisfy the conditions in the foregoing clauses
(i) and (ii) at the time of such exchange, “Eligible Common Units”). Subject to
the foregoing and Section 2.13(g), the Limited Partners shall be eligible to
exchange their Eligible Common Units for Class A Shares and/or cash in
accordance with and subject to the terms and conditions of the Exchange
Agreement to the extent provided in this Section 8.1(b) and the Minimum Retained
Ownership Requirements shall not apply to any such exchange or in connection
with any Drag-Along Sale, Tag-Along Sale or Sale (any such Eligible Common Unit,
on any date on which it is eligible to be exchanged in accordance with this
Section 8.1(b), an “Exchangeable Common Unit”):

(i) Prior to the final day of the Distribution Holiday, the Exchange Committee,
in consultation with the Och-Ziff Board, will have the authority to permit
exchanges of Eligible Common Units; provided that any such exchange windows will
be made available to all holders of Eligible Common Units on a pro rata basis
(any such permitted exchange, an “Exchange Event”).

 

76



--------------------------------------------------------------------------------

(ii) From the final day of the Distribution Holiday (the “Exchange Rights
Effective Date”), if a Limited Partner holds any Common Units that are:

(A) Eligible Common Units as of the Exchange Rights Effective Date, then such
Eligible Common Units will become eligible for exchange over a period of two
years, with one-third of such Eligible Common Units becoming eligible to be
exchanged on any Exchange Date following the Exchange Rights Effective Date,
two-thirds of such Eligible Common Units (to the extent not already exchanged)
being eligible to be exchanged on any Exchange Date following the first
anniversary of the Exchange Rights Effective Date, and with any such Eligible
Common Units not previously exchanged being eligible to be exchanged on any
Exchange Date following the second anniversary of the Exchange Rights Effective
Date; and

(B) Not Eligible Common Units as of the Exchange Rights Effective Date or are
issued after the Exchange Rights Effective Date and that, in either case, become
Eligible Common Units after the Exchange Rights Effective Date, then any such
Eligible Common Unit will become eligible to be exchanged on any Exchange Date
following the later of (i) the date upon which it became an Eligible Common Unit
and (ii) the date on which it would have become eligible for exchange pursuant
to paragraph (A) above if it had been an Eligible Common Unit as of the Exchange
Rights Effective Date.

(c) Transfer and Exchange. When a request to register a Transfer of Units,
together with the relevant Certificates of Ownership, if any, is presented to
the Transfer Agent, the Transfer Agent shall register the Transfer or make the
exchange on the register or transfer books of the Transfer Agent if the
requirements set forth in this Section 8.1 for such transactions are met;
provided, however, that any Certificates of Ownership presented or surrendered
for registration of Transfer or exchange shall be duly endorsed or accompanied
by a written instrument of Transfer in form satisfactory to the Transfer Agent
duly executed by the holder thereof or his attorney duly authorized in writing.
The Transfer Agent shall not be required to register a Transfer of any Units or
exchange any Certificate of Ownership if such purported Transfer would cause the
Partnership to violate the Securities Act, the Exchange Act, the Investment
Company Act (including by causing any violation of the laws, rules, regulations,
orders and other directives of any governmental authority) or otherwise violate
this Section 8.1. In the event of any Transfer, the transferring Partner shall
provide the address and facsimile number for each transferee as contemplated by
Section 10.10 and shall cause each transferee to agree in writing to comply with
the terms of this Agreement.

(d) Publicly Traded Partnership. No Transfer shall be permitted (and, if
attempted, shall be void ab initio) if the General Partner determines in its
sole and absolute discretion that such a Transfer would pose a risk that the
Partnership would be a “publicly traded partnership” as defined in Section 7704
of the Code.

(e) Securities Laws. Each Partner and each assignee thereof hereby agrees that
it will not effect any Transfer of all or any part of its Interest in the
Partnership (whether voluntarily, involuntarily or by operation of law) in any
manner contrary to the terms of this Agreement or that violates or causes the
Partnership or the Partners to violate the Securities Act, the Exchange Act, the
Investment Company Act, or the laws, rules, regulations, orders and other
directives of any governmental authority.

 

77



--------------------------------------------------------------------------------

(f) Expenses. In addition to the other requirements of this Section 8.1, unless
waived by the General Partner with respect to Transfers for estate planning
purposes or as otherwise determined by the General Partner in its sole
discretion, no Transfer of any Interest in the Partnership shall be permitted
unless the transferor or the proposed transferee shall have undertaken to pay
all reasonable expenses incurred by the Partnership or its Affiliates in
connection therewith.

Section 8.2 Withdrawal by General Partner. The General Partner shall not cease
to act as the General Partner of the Partnership without the prior written
approval of the Limited Partners holding a majority of the outstanding Class B
Common Units.

Section 8.3 Withdrawal and Special Withdrawal of Limited Partners.

(a) Withdrawal.

(i) An Individual Limited Partner (other than Daniel S. Och in the case of the
following clauses (A) and (B)) shall immediately cease to be actively involved
with the Partnership and its Affiliates (such event, a “Withdrawal”): (A) for
Cause (as determined by the General Partner in its sole and absolute discretion)
upon notice to the Individual Limited Partner from the General Partner; (B) for
any reason or no reason upon a determination by majority vote of the Partner
Performance Committee (which, if the Partner Performance Committee has a
Chairman, may only be made upon the recommendation of such Chairman) and notice
of such determination to the Individual Limited Partner from the Partner
Performance Committee; or (C) upon the Individual Limited Partner otherwise
(except as a result of death, Disability or a Special Withdrawal) ceasing to be,
or providing notice to the General Partner of his intention to cease to be,
actively involved with the Partnership and its Affiliates. In the event of the
Withdrawal of an Individual Limited Partner, such Individual Limited Partner’s
Related Trusts, if any, shall be subject to a required Withdrawal.

(ii) In the event of the Withdrawal of an Individual Original Partner prior to
the fifth anniversary of the Closing Date (other than where the Withdrawal is
due to a breach of any of the covenants in Section 2.13(b), in which case the
provisions of Section 2.13(g) shall apply), all of the Class A Common Units
(including all distributions thereon that would otherwise be received after the
date of Withdrawal) of such Individual Original Partner and its Related Trusts,
if any, that have not yet vested in accordance with Section 8.4 shall cease to
vest with respect to such Partners and upon the Reallocation Date shall be
reallocated to the Partnership and then subsequently reallocated from the
Partnership to each Continuing Partner in such a manner that each such
Continuing Partner receives Common Units in proportion to the total number of
Original Common Units of such Continuing Partner and its Original Related
Trusts. Any such reallocated Common Units received by a Continuing Partner
pursuant to this Section 8.3(a) shall be deemed for all purposes of this
Agreement to be Common Units of such Continuing Partner and subject to the same
vesting requirements in accordance with Section 8.4 as the transferring Limited
Partner had been before his Withdrawal; provided, however, that such Continuing
Partner shall be permitted to exchange fifty percent (50%) of the number of
Class A Common Units reallocated to it (and sell any Class A Shares issued in
respect

 

78



--------------------------------------------------------------------------------

thereof), notwithstanding the transfer restrictions set forth in Section 8.1, in
the event that the Exchange Committee determines in its sole discretion that the
reallocation of such Class A Common Units is taxable; provided, however, that
such exchange of Class A Common Units is made in accordance with the Exchange
Agreement.

(b) Special Withdrawal.

(i) An Individual Limited Partner (other than Daniel S. Och) may be required to
no longer be actively involved with the Partnership and its Affiliates for any
reason other than Cause, in the sole and absolute discretion of the General
Partner (such event, a “Special Withdrawal”), which shall not constitute a
Withdrawal. Upon the Special Withdrawal of an Individual Limited Partner, such
Individual Limited Partner’s Related Trusts, if any, shall also be subject to a
Special Withdrawal.

(ii) In the event of the Special Withdrawal of any Limited Partner, such Limited
Partner’s Common Units shall continue to vest in accordance with Section 8.4,
except as otherwise set forth in Section 3.1(j) with respect to Class P Common
Units or in any applicable Partner Agreement.

(c) Upon a Withdrawal or Special Withdrawal for any reason, an Individual
Limited Partner shall:

(i) have no right to access or use the property of the Partnership or its
Affiliates;

(ii) not be permitted to provide services to, or on behalf of, the Partnership
or its Affiliates; and

(iii) shall promptly return to the Operating Group Entities all known equipment,
data, material, books, records, documents (whether stored electronically or on
computer hard drives or disks or on any other media), computer disks, credit
cards, keys, I.D. cards, and other property, including, without limitation,
standalone computers, fax machines, printers, telephones, and other electronic
devices in the Individual Limited Partner’s possession, custody, or control that
are or were owned and/or leased by members of the Och-Ziff Group in connection
with the conduct of the business of the Operating Group Entities and their
Affiliates, and including in each case any and all information stored or
included on or in the foregoing or otherwise in the Limited Partner’s possession
or control that relates to Investors or OZ counterparties, Investor or OZ
counterparty contact information, Investor or OZ counterparty lists or other
Confidential Information.

(d) The provisions of Sections 8.3(a) and 8.3(b) may be amended, supplemented,
modified or waived with PMC Approval.

(e) Except as expressly provided in this Agreement, no event affecting a
Partner, including death, bankruptcy, insolvency or withdrawal from the
Partnership, shall affect the Partnership.

 

79



--------------------------------------------------------------------------------

(f) Following the Withdrawal of a Limited Partner, unless the General Partner in
its sole discretion determines otherwise, from the applicable Reallocation Date
such Limited Partner will be required to pay the same management fees and shall
be subject to the same incentive allocation with respect to any remaining
investments by such Limited Partner in any fund or account managed by the
Och-Ziff Group as are applicable to other Investors that are not Affiliates of
the Partnership in such funds or accounts.

(g) The continued ownership by any Individual Limited Partner and his Related
Trusts of any Interests following the Individual Limited Partner’s Withdrawal or
Special Withdrawal and their right to receive any distributions or allocations
in respect of such Interests in respect of any periods following such Withdrawal
or Special Withdrawal are conditioned upon the Limited Partner’s execution of a
general release in a form acceptable to the General Partner that is
substantially in the form attached to this Agreement as Exhibit A (the “General
Release”) which becomes effective no later than fifty-three (53) days following
any such Withdrawal or Special Withdrawal. If the General Release is not
executed, or if the Individual Limited Partner timely revokes the Limited
Partner’s execution thereof, the Partnership shall have no further obligations
under this Agreement or any Partner Agreement to make any distributions or
allocations to the Individual Limited Partner or any Related Trusts and their
Interests in the Partnership, if any, shall be forfeited.

(h) Upon no less than 30 days’ prior written notice to the General Partner, any
Limited Partner may elect to abandon and surrender to the Partnership all of
such Limited Partner’s Common Units, Class C Non-Equity Interests and all other
interests in the Partnership (including any Capital Account balance but, for the
avoidance of doubt, excluding any indebtedness) for no consideration and all
such interests shall be cancelled. Such election shall be effective from the
last day of the calendar quarter in which the notice was provided, at which time
the Limited Partner shall have withdrawn from the Partnership and shall cease to
have any rights under this Agreement, including any rights to receive
distributions, allocations of income or loss, and voting and approval rights.
Notwithstanding the foregoing, any such Limited Partner shall continue to be
bound by the provisions of this Agreement that would otherwise apply to a
Limited Partner that has ceased to be an Active Individual LP and has ceased to
own any Units or other interests in the Partnership.

Section 8.4 Vesting.

(a) New grants of Units shall vest on the terms set forth in this Agreement
(including the Exhibits hereto) or as otherwise described in a Partner Agreement
or a Unit Designation.

(b) Subject to Sections 2.13(g) and 8.3(a), all Original Common Units held by a
Partner shall vest in equal installments on each anniversary date of the Closing
Date for five years, beginning on the first anniversary date of the Closing
Date; provided, however, that upon a Withdrawal (but not a Special Withdrawal),
all unvested Units shall cease to vest and shall be reallocated pursuant to
Section 8.3(a); and provided, however, that this Section 8.4(b) shall not
prevent the Transfer of the unvested Interest of any Original Related Trust
(including unvested Class A Common Units) in accordance with its Related Trust
Supplementary Agreement to the relevant Subsequent Related Trust or the Transfer
of unvested Class A

 

80



--------------------------------------------------------------------------------

Common Units of an Individual Limited Partner’s Related Trust to such Individual
Limited Partner as authorized by the terms of the relevant trust agreement. In
the event of the death or Disability of an Individual Limited Partner or in the
event of a Transfer of any of such Individual Limited Partner’s Class A Common
Units, such Class A Common Units shall continue to vest on the same schedule as
set forth above. The provisions of this Section 8.4 may be amended,
supplemented, modified or waived with PMC Approval.

(c) All Class B Common Units will be fully vested on issuance.

(d) All Class C Non-Equity Interests held by an Individual Limited Partner and
all PSIs held by an Individual Limited Partner or its Related Trusts shall be
cancelled upon the death, Disability, Withdrawal or Special Withdrawal of such
Individual Limited Partner. Class P Common Units shall vest or be subject to
forfeiture as provided in Section 3.1(j), except as otherwise set forth in the
applicable Partner Agreement of any Class P Limited Partner.

(e) Except as otherwise set forth in this Section 8.4, Units issued to
Additional Limited Partners shall be subject to vesting, if at all, as described
in Section 3.2(e).

Section 8.5 Tag-Along Rights.

(a) Notwithstanding anything to the contrary in this Agreement, prior to the
consummation of a proposed Tag-Along Sale, the Potential Tag-Along Sellers shall
be afforded the opportunity to participate in such Tag-Along Sale on a pro rata
basis, as provided in Section 8.5(b) below.

(b) Prior to the consummation of a Tag-Along Sale, the Limited Partners
participating in such Tag-Along Sale (the “Tag-Along Sellers”) shall cause the
Tag-Along Purchaser to offer in writing (such offer, a “Tag-Along Offer”) to
purchase each Potential Tag-Along Seller’s Tag-Along Securities. In addition,
the Tag-Along Offer shall set forth the consideration for which the Tag-Along
Sale is proposed to be made and all other material terms and conditions of the
Tag-Along Sale. If the Tag-Along Offer is accepted by some or all of such
Potential Tag-Along Sellers within five Business Days after its receipt then the
number of Class A Shares and/or Class A Common Units to be sold to the Tag-Along
Purchaser by the Tag-Along Sellers shall be reduced by the number of Class A
Shares and/or Class A Common Units to be purchased by the Tag-Along Purchaser
from such accepting Potential Tag-Along Sellers. Subject to Section 3.1(h), the
purchase from the accepting Potential Tag-Along Sellers shall be made on the
same terms and conditions (including timing of receipt of consideration and
choice of consideration, if any) as the Tag-Along Purchaser shall have offered
to the Tag-Along Sellers, and the accepting Potential Tag-Along Sellers shall
otherwise be required to transfer the Class A Shares and/or Class A Common Units
to the Tag-Along Purchaser upon the same terms, conditions, and provisions as
the Tag-Along Sellers, including making the same representations, warranties,
covenants, indemnities and agreements that the Tag-Along Sellers agree to make.

 

81



--------------------------------------------------------------------------------

Section 8.6 Drag-Along Rights.

(a) Prior to the consummation of a proposed Drag-Along Sale, the Drag-Along
Sellers may, at their option, require each other Limited Partner to sell its
Drag-Along Securities to the Drag-Along Purchaser by giving written notice (the
“Notice”) to such other Limited Partners not later than ten Business Days prior
to the consummation of the Drag-Along Sale (the “Drag-Along Right”); provided,
however, that if the Drag-Along Right is exercised by the Drag-Along Sellers,
all Limited Partners shall sell their Drag-Along Securities to the Drag-Along
Purchaser: (i) subject to Section 3.1(h), for the same amount of consideration
per Company Security, and (ii) otherwise on the same terms and conditions as are
applicable to the Drag-Along Sellers, including the class of security and the
date of sale. The Notice shall contain written notice of the exercise of the
Drag-Along Right pursuant to this Section 8.6, setting forth the consideration
to be paid by the Drag-Along Purchaser and the other material terms and
conditions of the Drag-Along Sale.

(b) Within five Business Days following the date of the Notice, the Drag-Along
Sellers shall have delivered to them by the other Limited Partners their
Drag-Along Securities together with a limited power-of-attorney authorizing such
Drag-Along Sellers to sell such other Limited Partner’s Drag-Along Securities
pursuant to the terms of the Drag-Along Sale and such other transfer instruments
and other documents as are reasonably requested by the Drag-Along Sellers in
order to effect such sale.

Section 8.7 Reallocation of Common Units pursuant to Partner Agreements.

(a) In the event of any reallocation of Common Units to the Continuing Partners
in respect of any Common Units granted pursuant to a Partner Agreement
(including as a result of a Withdrawal, provided that in the case of any
reallocation due to a breach of any of the covenants in Section 2.13(b) (as
modified by any Partner Agreement), the provisions of Section 2.13(g) shall
apply unless specified otherwise in any Partner Agreement), all of the Common
Units (including all distributions thereon that would otherwise be received
after the event causing such reallocation) to be reallocated thereunder shall be
reallocated upon the relevant Reallocation Date to the Partnership and then
subsequently reallocated from the Partnership to each Continuing Partner in such
a manner that each such Continuing Partner receives Common Units in proportion
to the total number of Original Common Units of such Continuing Partner and its
Original Related Trusts, unless specified otherwise in any Partner Agreement.
Any such reallocated Common Units received by a Continuing Partner shall be
deemed for all purposes of this Agreement to be Common Units of such Continuing
Partner and subject to the same vesting requirements as the transferring Limited
Partner had been prior to the date of the event causing such reallocation.

(b) The provisions of this Section 8.7 may be amended, supplemented, modified or
waived with PMC Approval.

ARTICLE IX

DISSOLUTION

Section 9.1 Duration and Dissolution. The Partnership shall be dissolved and its
affairs shall be wound up upon the first to occur of the following:

(a) the entry of a decree of judicial dissolution of the Partnership under
Section 17-802 of the Act; and

 

82



--------------------------------------------------------------------------------

(b) the determination of the General Partner to dissolve the Partnership.

Except as provided in this Agreement, the death, Disability, resignation,
expulsion, bankruptcy or dissolution of any Partner or the occurrence of any
other event which terminates the continued participation of any Partner in the
Partnership shall not cause the Partnership to be dissolved or its affairs wound
up; provided, however, that at any time after the bankruptcy of the General
Partner, the holders of a majority of the outstanding Class B Common Units may,
pursuant to prior written consent to such effect, replace the General Partner
with another Person, who shall, after executing a written instrument confirming
such Person’s agreement to be bound by all the terms and provisions of this
Agreement, (i) become a successor General Partner for all purposes hereunder,
(ii) be vested with the powers and rights of the replaced General Partner, and
(iii) be liable for all obligations and responsible for all duties of the
replaced General Partner from the date of such replacement.

Section 9.2 Notice of Liquidation. The General Partner shall give each of the
Partners prompt written notice of any liquidation, dissolution or winding up of
the Partnership.

Section 9.3 Liquidator. Upon dissolution of the Partnership, the General Partner
may select one or more Persons to act as a liquidating trustee for the
Partnership (such Person, or the General Partner, the “Liquidator”). The
Liquidator (if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of a majority of the
outstanding Class B Common Units (subject to the terms of any Unit Designation).
The Liquidator (if other than the General Partner) shall agree not to resign at
any time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of a majority of the
outstanding Class B Common Units (subject to the terms of any Unit Designation).
Upon dissolution, death, incapacity, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by the General Partner (or, in the case of the removal of the
Liquidator by holders of units, by holders of a majority of the outstanding
Class B Common Units (subject to the terms of any Unit Designation)). The right
to approve a successor or substitute Liquidator in the manner provided herein
shall be deemed to refer also to any such successor or substitute Liquidator
approved in the manner herein provided. Except as expressly provided in this
Section 9.3, the Liquidator approved in the manner provided herein shall have
and may exercise, without further authorization or consent of any of the parties
hereto, all of the powers conferred upon the General Partner under the terms of
this Agreement (but subject to all of the applicable limitations, contractual
and otherwise, upon the exercise of such powers) necessary or appropriate to
carry out the duties and functions of the Liquidator hereunder for and during
the period of time required to complete the winding up and liquidation of the
Partnership as provided for herein.

 

83



--------------------------------------------------------------------------------

Section 9.4 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities, and otherwise wind up its affairs
in such manner and over such period as determined by the Liquidator, subject to
Section 17-804 of the Act and the following:

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree; provided, that if any Partner is to receive a
distribution in kind of any asset, all Partners shall be offered the opportunity
to participate on a pro rata basis and on the same terms and conditions. If any
property is distributed in kind, the Partner receiving the property shall be
deemed to have received cash equal to its fair market value; and
contemporaneously therewith, appropriate cash distributions must be made to the
other Partners. Notwithstanding anything to the contrary contained in this
Agreement, the Partners understand and acknowledge that a Partner may be
compelled to accept a distribution of any asset in kind from the Partnership
despite the fact that the percentage of the asset distributed to such Partner
exceeds the percentage of that asset which is equal to the percentage in which
such Partner shares in distributions from the Partnership. The Liquidator may
defer liquidation or distribution of the Partnership’s assets for a reasonable
time if it determines that an immediate sale or distribution of all or some of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners. The Liquidator may distribute the Partnership’s assets, in whole or in
part, in kind if it determines that a sale would be impractical or would cause
undue loss to the Partners.

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 9.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VII. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be applied to other liabilities or
distributed as additional liquidation proceeds.

(c) Subject to the terms of any Unit Designation, all property and all cash in
excess of that required to discharge liabilities as provided in Section 9.4(b)
shall be distributed to the Partners in accordance with and to the extent of the
positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments (other than those made by
reason of distributions pursuant to this Section 9.4(c)) for the taxable year of
the Partnership during which the liquidation of the Partnership occurs (with
such date of occurrence being determined by the General Partner) and such
distribution shall be made by the end of such taxable year (or, if later, within
90 days after said date of such occurrence).

Section 9.5 Capital Account Restoration. No Partner shall have any obligation to
restore any negative balance in its Capital Account upon liquidation of the
Partnership.

ARTICLE X

MISCELLANEOUS

Section 10.1 Incorporation of Agreements. The Exchange Agreement and the Tax
Receivable Agreement shall each be treated as part of this Agreement as
described in Section 761(c) of the Code and Treasury Regulation Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c).

 

84



--------------------------------------------------------------------------------

Section 10.2 Amendment to the Agreement.

(a) Except as may be otherwise required by law, and in addition to any
applicable requirements under Sections 3.1(d)(iii) and 3.1(g)(iii), this
Agreement may be amended by the General Partner without the consent or approval
of any Partners, provided, however, that, except as expressly provided herein
(including, without limitation, Sections 3.2 and 10.2(b)), (i) if an amendment
adversely affects the rights (not including any rights relating to the Class C
Non-Equity Interests) of an Individual Limited Partner or any Related Trust
thereof other than on a pro rata basis with other holders of Units of the same
class, such Individual Limited Partner must provide his prior written consent to
the amendment, (ii) no amendment may adversely affect the rights (not including
any rights relating to the Class C Non-Equity Interests) of the holders of a
class of Units (or any group of such holders) without the prior written consent
of Individual Limited Partners that (together with their Related Trusts) hold a
majority of the outstanding Units of such class (or of such group) then owned by
all Limited Partners, (iii) the provisions of this Section 10.2(a) may not be
amended without the prior written consent of Individual Limited Partners that
(together with their Related Trusts) hold a majority of the Class A Common Units
then owned by all Limited Partners, and (iv) the provisions of Sections 3.1(i),
8.3(a), 8.3(b), 8.4 and 8.7 may only be amended with PMC Approval. For the
purposes of this Section 10.2(a), any Units owned by a Related Trust of an
Individual Limited Partner shall be treated as being owned by such Individual
Limited Partner. Subject to the foregoing and Sections 3.1(d)(iii) and
3.1(g)(iii), the General Partner may enter into Partner Agreements with any
Limited Partner that affect the terms hereof and the terms of such Partner
Agreement shall govern with respect to such Limited Partner notwithstanding the
provisions of this Agreement.

(b) Subject to Sections 3.1(d)(iii) and 3.1(g)(iii), it is acknowledged and
agreed that none of the admission of any Additional Limited Partner, the
adoption of any Unit Designation, the issuance of any Units or Class C
Non-Equity Interests, or the delegation of any power or authority to any
committee (or its chairman) shall be considered an amendment of this Agreement
that requires the approval of any Limited Partner.

(c) Notwithstanding any other provision in this Agreement, other than Sections
3.1(d)(iii) and 3.1(g)(iii), no Limited Partner other than an Active Individual
LP shall have any voting or consent rights under this Agreement for any reason.
Any Active Individual LP may vote or consent on behalf of its Related Trust. The
Interests of any Limited Partner without direct or indirect voting or consent
rights shall be disregarded for purposes of calculating any thresholds under
this Agreement.

Section 10.3 Successors, Counterparts. This Agreement and any amendment hereto
in accordance with Section 10.2 shall be binding as to executors,
administrators, estates, heirs and legal successors, or nominees or
representatives, of the Partners, and may be executed in several counterparts
with the same effect as if the parties executing the several counterparts had
all executed one counterpart.

 

85



--------------------------------------------------------------------------------

Section 10.4 Applicable Law; Submission to Jurisdiction; Severability.

(a) This Agreement and the rights and obligations of the Partners shall be
governed by, interpreted, construed and enforced in accordance with the laws of
the State of Delaware, other than in respect of Section 2.13 which shall be
governed by, interpreted, construed and enforced in accordance with the laws of
the State of New York without regard to choice of law rules that would apply the
law of any other jurisdiction. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
ARISING HEREUNDER.

(c) Each International Partner irrevocably consents and agrees that (i) any
action brought to compel arbitration or in aid of arbitration in accordance with
the terms of this Agreement, (ii) any action confirming and entering judgment
upon any arbitration award, and (iii) any action for temporary injunctive relief
to maintain the status quo or prevent irreparable harm, may be brought in the
state and federal courts of the State of New York and, by execution and delivery
of this Agreement, each International Partner hereby submits to and accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts for such purpose and to the
non-exclusive jurisdiction of such courts for entry and enforcement of any award
issued hereunder.

(d) Each Partner that is not an International Partner hereby submits to and
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the state and federal courts of
the State of New York for any dispute arising out of or relating to this
Agreement or the breach, termination or validity thereof.

(e) Each Partner further irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by certified or registered mail return receipt requested or by
receipted courier service in the manner set forth in Section 10.10, provided
that each International Partner hereby irrevocably designates CT Corporation
System, 111 Eighth Avenue, Broadway, New York, New York 10011, as his designee,
appointee and agent to receive, for and on behalf of himself, service of process
in the jurisdictions set forth above in any such action or proceeding and such
service shall, to the extent permitted by applicable law, be deemed complete ten
(10) days after delivery thereof to such agent, and provided further that,
although it is understood that a copy of such process served on such agent will
be promptly forwarded by mail to the relevant International Partner, the failure
of such International Partner to receive such copy shall not, to the extent
permitted by applicable law, affect in any way the service of such process.

 

86



--------------------------------------------------------------------------------

Section 10.5 Arbitration.

(a) Any dispute, controversy or claim between the Partnership and one or more
International Partners arising out of or relating to this Agreement or the
breach, termination or validity thereof or concerning the provisions of this
Agreement, including whether or not such a dispute, controversy or claim is
arbitrable (“International Dispute”) shall be resolved by final and binding
arbitration conducted in English by three arbitrators in New York, New York, in
accordance with the JAMS International Arbitration Rules then in effect (the
applicable rules being referred to herein as the “Rules”) except as modified in
this Section 10.5.

(b) The party requesting arbitration must notify the other party of the demand
for arbitration in writing within the applicable statute of limitations and in
accordance with the Rules. The written notification must include a description
of the claim in sufficient detail to advise the other party of the nature of the
claim and the facts on which the claim is based.

(c) The claimant shall select its arbitrator in its demand for arbitration and
the respondent shall select its arbitrator within 30 days after receipt of the
demand for arbitration. The two arbitrators so appointed shall select a third
arbitrator to serve as chairperson within 14 days of the designation of the
second of the two arbitrators. If practicable, each arbitrator shall have
relevant financial services experience. If any arbitrator is not timely
appointed, at the request of any party to the arbitration such arbitrator shall
be appointed by JAMS pursuant to the listing, striking and ranking procedure in
the Rules. Any arbitrator appointed by JAMS shall be, if practicable, a retired
federal judge, without regard to industry-related experience.

(d) By agreeing to arbitration, the parties do not intend to deprive any court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment
or other order in aid of arbitration proceedings and the enforcement of any
award. Without prejudice to such other provisional remedies as may be available,
the arbitral tribunal shall have full authority to grant provisional remedies or
order the parties to request that such court modify or vacate any temporary or
preliminary relief issued by a such court, and to award damages for the failure
of any party to respect the arbitral tribunal’s orders to that effect.

(e) There shall be documentary discovery consistent with the Rules and the
expedited nature of arbitration. All disputes involving discovery shall be
resolved promptly by the chair of the arbitral tribunal.

(f) No witness or party to a claim that is subject to arbitration shall be
required to waive any privilege recognized by applicable law.

 

87



--------------------------------------------------------------------------------

(g) It is the intent of the parties that, barring extraordinary circumstances as
determined by the arbitrators, the arbitration hearing pursuant to this
Agreement shall be commenced as expeditiously as possible, if practicable within
nine months after the written demand for arbitration pursuant to this
Section 10.5 is served on the respondent, that the hearing shall proceed on
consecutive Business Days until completed, and if delayed due to extraordinary
circumstances, shall recommence as promptly as practicable. The parties to the
International Dispute may, upon mutual agreement, provide for different time
limits, or the arbitrators may extend any time limit contained herein for good
cause shown. The arbitrators shall issue their final award (which shall be in
writing and shall briefly state the findings of fact and conclusions of law on
which it is based) as soon as practicably, if possible within a time period not
to exceed 30 days after the close of the arbitration hearing.

(h) Each party to an arbitration hereby waives any rights or claims to recovery
of damages in the nature of punitive, exemplary or multiple damages, or to any
form of damages in excess of compensatory damages and the arbitral tribunal
shall be divested of any power to award any such damages.

(i) Any award or decision issued by the arbitrators pursuant to this Agreement
shall be final, and binding on the parties. Judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction.

(j) Any arbitration conducted pursuant hereto shall be confidential. No party or
any of its agents shall disclose or permit the disclosure of any information
about the evidence adduced or the documents produced by the other in the
arbitration proceedings or about the existence, contents or results of the
proceedings except (i) as may be required by a governmental authority or (ii) as
required in an action in aid of arbitration or for enforcement of an arbitral
award. Before making any disclosure permitted by clause (i) in the preceding
sentence, the party intending to make such disclosure shall give the other party
reasonable written notice of the intended disclosure and afford the other party
a reasonable opportunity to protect their interests.

Section 10.6 Filings. Following the execution and delivery of this Agreement,
the General Partner or its designee shall promptly prepare any documents
required to be filed and recorded under the Act or the LLC Act, and the General
Partner or such designee shall promptly cause each such document to be filed and
recorded in accordance with the Act or the LLC Act, as the case may be, and, to
the extent required by local law, to be filed and recorded or notice thereof to
be published in the appropriate place in each jurisdiction in which the
Partnership may hereafter establish a place of business. The General Partner or
such designee shall also promptly cause to be filed, recorded and published such
statements of fictitious business name and any other notices, certificates,
statements or other instruments required by any provision of any applicable law
of the United States or any state or other jurisdiction which governs the
conduct of its business from time to time.

Section 10.7 Power of Attorney. Each Partner does hereby constitute and appoint
the General Partner as its true and lawful representative and attorney-in-fact,
in its name, place and stead, to make, execute, sign, deliver and file (a) any
amendment to the Certificate of Limited Partnership required because of an
amendment to this Agreement or in order to effectuate any change in the partners
of the Partnership, (b) all such other instruments, documents and certificates
which may from time to time be required by the laws of the United States of
America, the State of Delaware or any other jurisdiction, or any political
subdivision or agency thereof, to effectuate, implement and continue the valid
and subsisting existence of the

 

88



--------------------------------------------------------------------------------

Partnership or to dissolve the Partnership or for any other purpose consistent
with this Agreement and the transactions contemplated hereby. The power of
attorney granted hereby is coupled with an interest and shall (i) survive and
not be affected by the subsequent death, incapacity, Disability, dissolution,
termination or bankruptcy of the Partner granting the same or the Transfer of
all or any portion of such Partner’s Interest and (ii) extend to such Partner’s
successors, assigns and legal representatives.

Section 10.8 Headings and Interpretation. Section and other headings contained
in this Agreement are for reference purposes only and are not intended to
describe, interpret, define or limit the scope or intent of this Agreement or
any provision hereof. Wherever from the context it appears appropriate, (i) each
pronoun stated in the masculine, the feminine or neuter gender shall include the
masculine, the feminine and the neuter, and (ii) references to “including” shall
mean “including without limitation.”

Section 10.9 Additional Documents. Each Partner, upon the request of the General
Partner, agrees to perform all further acts and execute, acknowledge and deliver
any documents that may be reasonably necessary to carry out the provisions of
this Agreement.

Section 10.10 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile, e-mail or similar
writing) and shall be given to such party (and any other Person designated by
such party) at its address, facsimile number or e-mail address set forth in a
schedule filed with the records of the Partnership or such other address,
facsimile number or e-mail address as such party may hereafter specify to the
General Partner. Each such notice, request or other communication shall be
effective (a) if given by facsimile, when transmitted to the number specified
pursuant to this Section 10.10 and the appropriate confirmation of receipt is
received, (b) if given by mail, seventy-two hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
(c) if given by e-mail, when transmitted to the e-mail address specified
pursuant to this Section 10.10 and the appropriate confirmation of receipt is
received or (d) if given by any other means, when delivered at the address
specified pursuant to this Section 10.10.

Section 10.11 Waiver of Right to Partition. Each of the Partners irrevocably
waives any right that it may have to maintain any action for partition with
respect to any of the Partnership’s assets.

Section 10.12 Partnership Counsel. Each Limited Partner hereby acknowledges and
agrees that Skadden, Arps, Slate, Meagher & Flom LLP and any other law firm
retained by the General Partner in connection with the management and operation
of the Partnership, or any dispute between the General Partner and any Limited
Partner, is acting as counsel to the General Partner and as such does not
represent or owe any duty to such Limited Partner or to the Limited Partners as
a group.

Section 10.13 Survival. Except as otherwise expressly provided herein, all
indemnities and reimbursement obligations made pursuant to Sections 2.9 and
2.10, all prohibitions in Sections 2.12, 2.13 and 2.18 and the provisions of
this Section 10 shall survive dissolution and liquidation of the Partnership
until expiration of the longest applicable statute of limitations (including
extensions and waivers).

 

89



--------------------------------------------------------------------------------

Section 10.14 Ownership and Use of Name. The name “OZ” is the property of the
Partnership and/or its Affiliates and no Partner, other than the General Partner
(subject to the second sentence of this Section 10.14 and the terms of the
Governance Agreement), may use (a) the names “OZ,” “Och,” “Och-Ziff,” “Och-Ziff
Capital Management Group,” “Och-Ziff Capital Management Group LLC,” “Och-Ziff
Holding Corporation,” “Och-Ziff Holding LLC,” “OZ Advisors LP,” “OZ Advisors II
LP” or “OZ Management LP” or any name that includes “OZ,” “Och,” “Och-Ziff,”
“Och-Ziff Capital Management Group,” “Och-Ziff Capital Management Group LLC,”
“Och-Ziff Holding Corporation,” “Och-Ziff Holding LLC,” “OZ Advisors LP,” “OZ
Advisors II LP” or “OZ Management LP” or any variation thereof, or any other
name of the General Partner or the Partnership or their respective Affiliates,
(b) any other name to which the name of the Partnership, the General Partner, or
any of their Affiliates is changed, or (c) any name confusingly similar to a
name referenced or described in clause (a) or (b) above, including, without
limitation, in connection with or in the name of new business ventures, except
pursuant to a written license with the Partnership and/or its Affiliates that
has been approved by the General Partner. The General Partner may use and permit
others to use the names and marks “Och”, “Ziff” and “Och-Ziff” in connection
with the business of the Partnership until and including December 31, 2019,
following which the General Partner shall cease using such names and marks as
names, trademarks or service marks; provided, however, that the foregoing shall
not prevent (i) the Och-Ziff Group from continuing to use such names and marks
as expressly required by applicable law, regulation or order, and (ii) the
Och-Ziff Group from referring to its former name and mark (for example,
“formerly known as the Och-Ziff Group”).

Section 10.15 Remedies. Any remedies provided for in this Agreement shall be
cumulative in nature and shall be in addition to any other remedies whatsoever
(whether by operation of law, equity, contract or otherwise) which any party may
otherwise have.

Section 10.16 Entire Agreement. This Agreement, together with any Partner
Agreements and, to the extent applicable, the Registration Rights Agreement, the
Exchange Agreement, the Tax Receivable Agreement, the Governance Agreement and
the Class B Shareholders Agreement, constitutes the entire agreement among the
Partners with respect to the subject matter hereof and, as amended and restated
herein, supersedes any agreement or understanding entered into as of a date
prior to the date hereof among or between any of them with respect to such
subject matter, including (without limitation), the Limited Liability Company
Agreement of the Original Company, the Initial Partnership Agreement, the Prior
Partnership Agreement and all Supplementary Agreements. If any provision
contained in this Agreement is in conflict with, or inconsistent with, Article
II, Article III, Article IV or Article V of the Governance Agreement (such
Articles, the “Governance Articles”), the Governance Articles shall govern and
control.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned.

 

GENERAL PARTNER: OCH-ZIFF HOLDING CORPORATION, a Delaware corporation By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   Chief Financial Officer

Agreed and acknowledged for purposes of Sections 3.1(d)(iii), 3.1(g)(iii) and
3.1(n) only:

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC,

a Delaware limited liability company

 

By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   CFO and Executive Managing Director



--------------------------------------------------------------------------------

Exhibit A: Form of General Release

I,                     , in consideration of and subject to the terms and
conditions set forth in the Amended and Restated Agreement of Limited
Partnership of OZ Management LP to which this General Release is attached (as
amended, modified, supplemented or restated from time to time, the “Limited
Partnership Agreement”) and any Partner Agreement, and intending to be legally
bound, do hereby release and forever discharge the Och-Ziff Group, from any and
all legally waivable actions, causes of action, covenants, contracts, claims,
sums of money or liabilities, which I or any of my Related Trusts, my or their
heirs, executors, administrators, and assigns, or any of them, ever had, now
have, or hereafter can, shall, or may have, by reason of any act or omission
occurring on or before the date that I sign this General Release, including, but
not limited to, with respect to my service to, or affiliation with, the
Partnership and its Affiliates, and my Withdrawal or Special Withdrawal from the
Partnership. Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Limited Partnership Agreement.

By signing this General Release, to the fullest extent permitted by law, I
waive, release, and forever discharge the Och-Ziff Group from any and all
legally waivable claims, grievances, injuries, controversies, agreements,
covenants, promises, debts, accounts, actions, causes of action, suits,
arbitrations, sums of money, wages, attorneys’ fees, costs or damages, whether
known or unknown, in law or in equity, by contract, tort, law of trust, or
pursuant to U.S. federal, state, local, or non-U.S. statute, regulation,
ordinance, or common law, which I or any of my Related Trusts ever have had, now
have, or may hereafter have, based upon, or arising from, any fact or set of
facts, whether known or unknown to me, from the beginning of time until the date
of execution of this General Release, arising out of, or relating in any way to,
my service to, or affiliation with, the Partnership and its Affiliates or other
associations with the Och-Ziff Group, or any cessation thereof. I acknowledge
and agree that I am not an employee of any of the Partnership or any of its
Affiliates. Nevertheless, and without limiting the foregoing, in the event that
any administrative agency, court, or arbitrator might find that I am an
employee, I acknowledge and agree that this General Release constitutes a
waiver, release, and discharge of any claim or right based upon, or arising
under any U.S. federal, state, local, or non-U.S. fair employment practices and
equal opportunity laws, including, but not limited to, the Rehabilitation Act of
1973, the Worker Adjustment and Retraining Notification Act, 42 U.S.C.
Section 1981, Title VII of the Civil Rights Act of 1964, the Sarbanes-Oxley Act
of 2002, the Equal Pay Act, the Employee Retirement Income Security Act
(“ERISA”) (including, but not limited to, claims for breach of fiduciary duty
under ERISA), the Family Medical Leave Act, the Americans With Disabilities Act,
the Age Discrimination in Employment Act of 1967, the Older Worker’s Benefit
Protection Act, and the New York State and New York City anti-discrimination
laws, including all amendments thereto, and the corresponding fair employment
practices and equal opportunities laws in non-U.S. jurisdictions that may be
applicable.

I also understand that I am releasing any rights or claims concerning bonus(es)
and any award(s) or grant(s) under any incentive compensation plan or program,
except as set forth in the Limited Partnership Agreement and any Partner
Agreement, having any bearing whatsoever on the terms and conditions of my
service to the Partnership and its Affiliates, and the cessation thereof;
provided that, this General Release shall not prohibit me from enforcing my
rights, if any, under the Limited Partnership Agreement, any Partner Agreement,
or this General Release, including, without limitation, any rights to
indemnification or director and officer liability insurance coverage.



--------------------------------------------------------------------------------

I expressly acknowledge and agree that, by entering into this General Release, I
am waiving any and all rights or claims that I may have under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), if any, which
have arisen on or before the date of execution of this General Release (the
“Effective Date”). I also expressly acknowledge and agree that:

 

  a.

In return for this General Release, I will receive consideration, i.e.,
something of value beyond that to which I was already entitled before entering
into this General Release;

 

  b.

I am hereby advised in writing by this General Release of my opportunity to
consult with an attorney before signing this General Release;

 

  c.

I have [twenty-one (21)] days to consider this General Release (although I need
not take all twenty-one (21) days and may choose to voluntarily execute this
General Release earlier); and

 

  d.

I have [seven (7)] days following the date that this General Release is executed
(the “Revocation Period”) in which to revoke this General Release. To be
effective, such revocation must be in writing and delivered to the Och-Ziff
Group, as set forth in Section 10.01 of the Limited Partnership Agreement,
within the Revocation Period.

Nothing herein shall prevent me from cooperating in any investigation by a
governmental agency or from seeking a judicial determination as to the validity
of the release with regard to age discrimination claims consistent with the
ADEA.

I acknowledge that I have been given sufficient time to review this General
Release. I have consulted with legal counsel or knowingly and voluntarily chosen
not to do so. I am signing this General Release knowingly, voluntarily, and with
full understanding of its terms and effects. I voluntarily accept the amounts
provided for in the Limited Partnership Agreement and any Partner Agreement for
the purpose of making full and final settlement of all claims referred to above
and acknowledge that these amounts are in excess of anything to which I would
otherwise be entitled. I acknowledge and agree that in executing this General
Release, I am not relying, and have not relied, upon any oral or written
representations or statements not set forth or referred to in the Limited
Partnership Agreement, any Partner Agreement and this General Release.

I acknowledge and agree that Skadden, Arps, Slate, Meagher & Flom LLP, and any
other law firm retained by any member of the Och-Ziff Group in connection with
the Limited Partnership Agreement and this General Release, or any dispute
between myself and any member of the Och-Ziff Group in connection therewith, is
acting as counsel to the Och-Ziff Group, and as such, does not represent or owe
any duty to me or to any of my Related Trusts.



--------------------------------------------------------------------------------

I have been given a reasonable and sufficient period of time in which to
consider and return this General Release. This General Release will be effective
as of the Effective Date.

I have executed this General Release this          day of                     ,
20        .

 

                                                                  Name: [NAME OF
TRUST] [By:_____________________________ Name: Trustee By:
_____________________________ Name: Trustee]



--------------------------------------------------------------------------------

Exhibit B: Form of Class P Common Unit Award Agreement

CLASS P COMMON UNIT AWARD AGREEMENT

Date: _________________

To: ___________________

Dear _________________:

We are pleased to confirm that you have been awarded a conditional grant of
Class P Common Units in OZ Management LP (“OZM”), OZ Advisors LP (“OZA”) and OZ
Advisors II LP (“OZAII” and, together with OZM and OZA, the “Partnerships”)
pursuant to the limited partnership agreements of the Partnerships (the “LPAs”)
(your “Class P Unit Grants”). Capitalized terms used in this Award Agreement
(this “Award Agreement”) and not defined herein will have the meanings assigned
to them in the LPAs.

Your Class P Unit Grants shall be conditionally issued to you by the
Partnerships in the numbers specified below and effective as of the grant date
specified below:

Class P Unit Grants:

(1) OZM Class P Unit Grant: __________ Class P-__ Common Units in OZM.

(2) OZA Class P Unit Grant: __________ Class P-__ Common Units in OZA.

(3) OZAII Class P Unit Grant: __________ Class P-__ Common Units in OZAII.

Grant Date: ____________________.

The Class P Common Units constituting each of your Class P Unit Grants are
subject to the terms and conditions of the LPAs, including, but not limited to,
the vesting and forfeiture terms set forth therein.

You agree that your retention of the Class P Common Units constituting your
Class P Unit Grants is subject to, and conditional on, your compliance with the
conditions specified in the LPAs (including your Partner Agreements, if
applicable) and, by signing this Award Agreement, you acknowledge (i) your
receipt of your Class P Unit Grants described above, (ii) your receipt of the
LPAs, and (iii) that you receive the Class P Common Units subject to the terms
and conditions of the LPAs.

This Award Agreement may be signed in counterparts and all signed copies of this
Award Agreement will together constitute one original. This Award Agreement
shall be a “Partner Agreement” (as defined in the LPAs).



--------------------------------------------------------------------------------

Please sign this Award Agreement in the space provided below to confirm your
Class P Unit Grants and return a copy at your earliest convenience.

 

Acknowledged and agreed as of the date set forth above:

 

Name: OZ MANAGEMENT LP By:   Och-Ziff Holding Corporation,   its General Partner
By:  

 

Name:   Title:   OZ ADVISORS LP By:   Och-Ziff Holding Corporation,   its
General Partner By:  

 

Name:   Title:   OZ ADVISORS II LP By:   Och-Ziff Holding LLC,   its General
Partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit C: Unit Designation of the Class A Cumulative Preferred Units

Exhibit 4.1

EXECUTION VERSION

OZ MANAGEMENT LP

UNIT DESIGNATION OF

THE PREFERENCES AND RELATIVE, PARTICIPATING,

OPTIONAL, AND OTHER SPECIAL RIGHTS, POWERS AND DUTIES

OF

CLASS A CUMULATIVE PREFERRED UNITS

OZ MANAGEMENT LP, a Delaware limited partnership (the “Partnership”), pursuant
to the provisions of the Delaware Revised Uniform Limited Partnership Act and
the Amended and Restated Agreement of Limited Partnership of the Partnership
dated as of February 7, 2019, as amended from time to time (the “Limited
Partnership Agreement”), does hereby state and certify that, pursuant to the
authority expressly vested in Och-Ziff Holding Corporation, a Delaware
corporation and the Partnership’s general partner (the “General Partner”), the
General Partner duly adopted the following resolution, which remains in full
force and effect as of the date hereof:

RESOLVED, that this Unit Designation of the Class A Cumulative Preferred Units
of the Partnership dated as of February 7, 2019 (this “Unit Designation”) be and
hereby is adopted as follows:

1. Designation.

(a) Pursuant to Section 3.2(b) of the Limited Partnership Agreement, there is
hereby created a class of Units designated as the “Class A Cumulative Preferred
Units” (the “Class A Preferred Units”), which shall each have a liquidation
preference per Class A Preferred Unit equal to the Unit Price (the “Liquidation
Preference”). The General Partner is authorized to provide for the issuance of
up to 400,000 Class A Preferred Units in one or more series (each, a “Class A
Series”), each of which Class A Series is and shall be identical other than the
date of issuance.

(b) The Class A Preferred Units have no maturity date. Each Class A Preferred
Unit is and shall be identical in all respects to every other Class A Preferred
Unit. Notwithstanding Section 3.1(b) of the Limited Partnership Agreement, the
Class A Preferred Units shall not be evidenced by Certificates of Ownership and
a Partner’s interest in any such Units are and shall be reflected through
appropriate entries in the books and records of the Partnership.

(c) All Class A Preferred Units issued pursuant to, and in accordance with the
requirements of this Unit Designation, are and shall be fully paid and
non-assessable Units of the Partnership.



--------------------------------------------------------------------------------

2. Definitions. For purposes of this Unit Designation, the following terms have
the meanings ascribed to them below. Capitalized terms used herein without
definition have the meanings ascribed to such terms in the Limited Partnership
Agreement.

“Accrued Unrecognized Incentive” means, with respect to any investment fund,
investment account or other investment vehicle (including a “fund-of-one”) with
a commitment period of more than one year, any performance-based amounts or
incentive compensation allocated (including provisionally) or accrued with
respect to such fund, account and vehicle, including, without limitation, any
carried interest, incentive allocations and fees, promoted interest, performance
fee or similar rights of participation or profit-sharing.

“AC Delegation” has the meaning has the meaning assigned to it in Section 9(h)
hereof.

“Alternate Investment Subsidiary” has the meaning assigned to it in the Senior
Subordinated Loan Agreement.

“Annual Capital Expenditures” means, with respect to each fiscal year of the
Company, the aggregate of all expenditures by the Company and its consolidated
Subsidiaries for the acquisition of fixed or capital assets or additions to
property, plants or equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of the Company and its consolidated Subsidiaries. For
the avoidance of doubt, Annual Capital Expenditures shall exclude real estate
leases that may be capitalized for accounting purposes.

“Applicable Fund” has the meaning assigned to it in section 9(h)(i) hereof.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any person, in one transaction or a series of transactions, of all or any
part of any of the Company’s, the Operating Group Entities’ or any of their
respective Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, or any issuances or sale of the
Equity Interests (as defined in the Senior Subordinated Loan Agreement) of the
Company, the Operating Group Entities or any of their respective Subsidiaries,
other than (i) inventory sold, leased, licensed out or otherwise disposed, or
exchanged for other property, in the ordinary course of business, (ii) sales,
leases, licenses, exchanges, transfers, disposals or other dispositions of used,
obsolete, worn out or surplus property no longer used or useful in the conduct
of business, (iii) (A) leases or subleases of any real property leased or
subleased by the Company as of the Issuance Date and (B) licenses, sublicenses,
leases or subleases of real property granted to others not interfering in any
material respect with the business of the Company, the Operating Group Entities
and their Subsidiaries, taken as a whole, (iv) sales, leases, licenses,
sublicenses, subleases, exchanges, transfers or other dispositions of other
assets for consideration (including, at the time of calculation, all earn-out
payments, installment payments and other deferred purchase price obligations) of
less than $2 million in the aggregate during any fiscal year of the Company and
in an aggregate amount not to exceed $5 million while any Class A Preferred
Units are outstanding, (v) sales, leases, licenses, sublicenses, subleases,
exchanges, transfers or other dispositions of property between or among the
Company, the Operating Group Entities and any of their respective wholly-owned
Subsidiaries, (vi) sales, transfers or dispositions of Cash Equivalents for fair
market value, (vii) Involuntary Dispositions (as defined in the Senior
Subordinated Loan Agreement), (viii) the

 

101



--------------------------------------------------------------------------------

abandonment or other sale, transfer, disposal or disposition of intellectual
property in connection with the Specified Transactions (as defined in the Senior
Subordinated Loan Agreement), constituting Specified OZ Intellectual Property
(as defined in the Senior Subordinated Loan Agreement), (ix) sales or other
transfers or dispositions of Margin Stock (as defined in the Senior Subordinated
Loan Agreement), (x) issuances by the Company or the Operating Group Entities to
any person other than the Company, the Operating Group Entities or a Subsidiary
of its Equity Interests (including, for the avoidance of doubt, Och-Ziff
Operating Group A-1 Units, Och-Ziff Operating Group E Units (in each case, as
defined in the Senior Subordinated Loan Agreement)), Class C Non-Equity
Interests, Och-Ziff Operating Group D Units, Och-Ziff Operating Group P Units,
Deferred Fund Interests, Preferred Units or PSIs, as applicable (in each case,
as defined in the Senior Subordinated Loan Agreement), including the exchange or
conversion of any of the foregoing, whether for Class A Shares, other Equity
Interests, or otherwise, in the case of any such exchange or conversion,
pursuant to the exchange agreements or conversion agreements relating thereto,
including any exchange agreements or conversion agreements, or any amendments,
restatements or replacements of any exchange agreements or conversion
agreements, entered into in connection with the Specified Transactions,
(xi) sales or other transfers or dispositions of securities in connection with
repurchase agreements in the ordinary course of operation of the Company’s cash
management practices, (xii) the unwinding of, or settlements under, Interest
Rate Agreements or Currency Agreements, (xiii) the substantially concurrent
purchase and sale, transfer, disposition or exchange of non-Cash assets for
similar assets of substantially equivalent value, (xiv) Restricted Payments (as
defined in the Senior Subordinated Loan Agreement) not prohibited under this
Unit Designation, (xv) investments (including in the form of Cash and Cash
Equivalents), and sales, transfers or dispositions of investments, in each case
that are made in the ordinary course of business, that are not prohibited by
this Unit Designation and that do not constitute a Line of Business Asset Sale
(xvi) the release of claims described in the Recapitalization Agreement in
connection with the Specified Transactions and (xvii) sales of assets solely for
the purpose of facilitating sales of assets into or out of OZ Funds or OZ CLOs
in the ordinary course of business.

“Audited Financial Statements” has the meaning assigned to it in Section 18(c)
hereof.

“AUI Amount” has the meaning assigned to it in Section 6(a)(ii) hereof.

“AUM” means, as of any date, total fee-paying assets under management of the
Company, any Operating Group Entity or any of their consolidated subsidiaries as
of such date, on a combined basis in accordance with GAAP, as adjusted to give
pro forma effect to all pending binding subscriptions in effect on such date and
all redemption requirements in effect on such date.

“Cash” has the meaning assigned to it in the Senior Subordinated Loan Agreement.

“Cash Equivalents” has the meaning assigned to it in the Senior Subordinated
Loan Agreement.

 

102



--------------------------------------------------------------------------------

“Change of Control Event” means the occurrence of the following:

(i)         the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties and
assets of the Operating Partnerships, taken as a whole, to any “person” or
“group” (as each such term is defined in Section 13(d)(3) of the Exchange Act or
any successor provision), other than to a Continuing OZ Person or one or more
wholly-owned subsidiaries of any of the Operating Partnerships; or

(ii)         the consummation of any transaction (including, without limitation,
any merger or consolidation) the result of which is that any “person” or “group”
(as each such term is defined in Section 13(d)(3) of the Exchange Act or any
successor provision), other than a Continuing OZ Person or the Company and any
of its wholly-owned subsidiaries, becomes (A) the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act or any successor provision) of a
percentage of voting units (or other capital stock) greater than the percentage
of voting units (or other capital stock) held by DSO and his Related Parties as
of the Issuance Date (excluding, for the avoidance of doubt, any units or other
capital stock DSO or his Related Parties are entitled to vote on behalf of other
Persons), in each case, immediately after giving effect to such transaction in
(i) the Company or (ii) one or more of the Operating Partnerships comprising all
or substantially all of the assets of the Operating Partnerships, or
(B) entitled to receive a Majority Economic Interest in connection with such
transaction.

Notwithstanding the foregoing, neither the consummation of the Liquidity
Redemption nor the occurrence of any of the transactions or actions to be taken
on or after the Transition Date in accordance with the terms of the Governance
Agreement shall constitute a Change of Control Event.

“CLO AUM” means, as of any date, any AUM that is attributable to an OZ CLO.

“Committed Cash” means, as of the end of each fiscal quarter of the Company
beginning with the quarter ended December 31, 2018, the sum of all Cash and Cash
Equivalents reserved by the Company or its consolidated Subsidiaries (i) in
respect of any incentive fees received in Cash during the applicable quarter to
the extent such fees may be subject to reversal in future periods and not
recorded as income in the Company’s financial statements; (ii) in respect of
cumulative bonus accruals as reported in the Company’s financial statements for
such quarter that are expected to be settled in cash by the end of the first
quarter of the following fiscal year; (iii) in respect of any grant of deferred
fund interests; provided that such grants are converted into fund interests by
or no later than the first available fund subscription date immediately after
the end of the first quarter of the fiscal year; (iv) in respect of cumulative
obligations under the Tax Receivable Agreement accrued for in the Company’s
Distributable Earnings that have not yet been paid; (v) reserved in respect of
any accrued contingent liabilities determined in accordance with GAAP, (vi) to
satisfy any applicable then existing regulatory or contractual requirement to
deposit or hold back cash in reserve and which is entered into in the ordinary
course of business; provided that the Company shall not be permitted to include
any reserve for contractual requirements related to compensation of its current
or former officers, managing directors or employees pursuant to this clause (vi)
(it being understood that reserves related to compensation may be included as
set forth in clauses (ii) and (iii) above); (vii) reinvestment of redemption
proceeds in respect of existing investments held by the Operating

 

103



--------------------------------------------------------------------------------

Partnership or its Subsidiaries in Och-Ziff products as of the Issuance Date in
new Och-Ziff products, provided that such proceeds are reinvested within 12
months of receipt thereof; (viii) in respect of any deferred rent consistent
with the Company’s accounting practices as of September 30, 2018; and (ix) in
respect of anticipated working capital adjustments in each of the first three
fiscal quarters of the Company’s fiscal year only in an amount that does not
exceed $10.0 million per quarter, provided that (a) such increase in reserves
shall not be included in any fiscal quarter unless the Company had Economic
Income of at least such amount during such quarter, and (b) such cumulative
amount shall be reduced to zero at the end of such fiscal year.

“Commitment” has the meaning assigned to it in the Senior Credit Facility.

“Company” means Och-Ziff Capital Management Group LLC, a Delaware limited
liability company, and any successors thereto.

“Continuing OZ Person” means, immediately prior to and immediately following any
relevant date of determination, (i) DSO, (ii) any Related Party of DSO or
(iii) any “person” or “group” (as each such term is used in Section 13(d)(3) of
the Exchange Act or any successor provision) of which DSO or one of his Related
Parties is a member.

“Credit Party” has the meaning assigned to it in the Senior Credit Facility.

“Currency Agreement” has the meaning assigned to it in the Senior Subordinated
Loan Agreement.

“Designated Accrued Unrecognized Incentive” means any gross proceeds received in
cash resulting from the realization of Accrued Unrecognized Incentive in respect
of the Specified Funds.

“Designated Officers” has the meaning assigned to it in Section 10(d) hereof.

“Designated Proceeds” means, collectively, any Net Accrued Unrecognized
Incentive and not less than 85% of the Net Cash Proceeds from any Asset Sales
(“Asset Sale Designated Proceeds”).

“Discount Termination Event” means any of (i) any material “Default” or “Event
of Default” under the Senior Credit Facility or the Senior Subordinated Loan
Agreement; provided, that a Discount Termination Event shall cease to have
occurred if such “Default” or “Event of Default” is cured; (ii) a decrease in
Non-Affiliate AUM in excess of $7,152,054,711 in the aggregate; (iii) (A) any
dissolution, winding up or restructuring of any of the Operating Group Entities,
(B) a voluntary or involuntary bankruptcy or insolvency proceeding of the
Company or any of the Operating Group Entities or (C) with respect to the
Company or any of the Operating Group Entities, the appointment of a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business appointed for any of the Operating Group Entities; (iv) any final,
non-appealable money judgment, writ or warrant of attachment or similar process
involving in the aggregate at any time an amount in excess of $25,000,000 (in
either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against the Company, any Operating Group Entity or any of their
respective Subsidiaries and shall remain undischarged, unpaid, unvacated,
unbonded or unstayed for a period of sixty days; or (v) the delisting of the
Company by the New York Stock Exchange.

 

104



--------------------------------------------------------------------------------

“Discretionary Basket” has the meaning assigned to it in Section 6(c) hereof.

“Discretionary Reserve Funds” has the meaning assigned to it in Section 6(c)
hereof.

“Distributable Earnings” means, for any period, an amount calculated on a
consolidated basis for the Company and its consolidated Subsidiaries determined
on the basis of distributable earnings, in accordance with the methodology
utilized by the Company to derive distributable earnings in the Company’s
earnings press release for such period. Notwithstanding the foregoing, the
following items shall not be taken into account in calculating Distributable
Earnings, (i) for the fiscal quarter ended December 31, 2018, any Tax Receivable
Agreement related payments accrued for the 2017 and 2018 tax years that are no
longer payable as a result from the February 7, 2019 amendment of the Tax
Receivable Agreement, and (ii) for each period during the fiscal year ended
December 31, 2019, the impact of any reversal of any such Tax Receivable
Agreement payments.

“Distribution Holiday” has the meaning assigned to it in the Limited Partnership
Agreement.

“Distribution Payment Date” has the meaning assigned to it in Section 3(a)
hereof.

“Distribution Period” means a period commencing on, and including, a
Distribution Payment Date, to, but not including, the following Distribution
Payment Date.

“Distribution Rate” means, with respect to the periods specified below, the
following rates per annum:

(i) Prior to the Step Up Date: 0%;

(ii) From the Step Up Date to the day immediately prior to the sixth anniversary
of the Step Up Date: 6%;

(iii) From the sixth anniversary of the Step Up Date to the day immediately
prior to the seventh anniversary of the Step Up Date: 8%;

(iv) From the seventh anniversary of the Step Up Date to the day immediately
prior to the eighth anniversary of the Step Up Date: 9%; and

(v) From the eighth anniversary of the Step Up Date and thereafter: 10%.

Following a Change of Control Event, the Distribution Rate for each applicable
period described above shall increase by 7.0% per annum beginning on the 31st
day following the consummation of such Change of Control Event in accordance
with Section 6(b) hereof unless and until the Operating Partnerships redeem all
Operating Group Class A Preferred Units.

 

105



--------------------------------------------------------------------------------

“DSO” means Daniel S. Och.

“Economic Income” means, for any period, an amount calculated on a consolidated
basis for the Company and its consolidated Subsidiaries in accordance with the
principles set forth on Schedule A hereto, applied in a manner consistent with
the manner utilized by Och-Ziff to derive economic income in Och-Ziff’s earnings
press release for the quarter ended September 30, 2018, plus (a) net proceeds
received in connection with any disposition of Risk Retention Interests with
respect to existing U.S. OZ CLOs that were previously held for purposes of
complying with Section 15G of the Exchange Act and related regulations (as long
as such disposition is not an Asset Sale), minus (b) the sum of (i) any amounts
contributed to the Operating Partnerships pursuant to the Operating
Partnerships’ share in cash payments due under the Tax Receivable Agreement;
(ii) amounts invested and expenses incurred in connection with the acquisition
of Risk Retention Interests and related permitted assets by Qualifying Risk
Retention Subsidiaries; and (iii) amounts of any Annual Capital Expenditures;
provided, that the sum of clauses (a) and (b) shall not exceed $9.0 million per
year; minus (c) Permitted RSU Settlements; minus (d) the amount of any
amortization payments on the Initial Loans required to be paid pursuant to the
terms of the Senior Subordinated Loan Agreement; minus (e) the amount of any
distributions or dividends paid on any Operating Group Class A Preferred Units;
minus (f) Permitted Dividends. For the avoidance of doubt and without limiting
Section 6(a)(ii), the calculation of Economic Income shall be adjusted
accordingly to reflect the fact that any Net Accrued Unrecognized Incentive that
constitutes Designated Proceeds will be distributed pursuant to
Section 6(a)(ii). Sublease losses and expenses recognized for accounting
purposes where there is no corresponding cash outflow will be initially excluded
from Economic Income. Net cash outflows on the lease and sublease arrangement in
a given period, that are not otherwise normally accounted for as an operating
expense in Economic Income, should be reflected as a net decrease (or increase)
adjustment to the stated Economic Income for the period such amounts are
incurred.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Excess Distributable Earnings” has the meaning assigned to it in
Section 6(a)(iii) hereof.

“Excess Distributable Earnings Delivery Date” has the meaning assigned to it in
Section 18(a) hereof.

“Excess RSU Settlements” means any cash paid in connection with the settlement
of restricted stock units issued by the Company or the Operating Partnerships in
excess of the Permitted RSU Settlements.

 

106



--------------------------------------------------------------------------------

“Exchange Date” means March 31, 2022.

“Exchange Notice” has the meaning assigned to it in Section 7(b) hereof.

“Free Cash Balance” means, as of the end of each fiscal quarter of the Company,
an amount equal to the difference between Total Cash and Committed Cash. For the
avoidance of doubt, to the extent any amounts are reserved under the
Discretionary Basket in accordance with Section 6(c) hereof such amounts shall
reduce the Free Cash Balance.

“GAAP” means the United States generally accepted accounting principles in
effect as of the Issuance Date.

“General Partner” has the meaning assigned to it in the recitals hereof.

“Governance Agreement” means that certain Governance Agreement, dated as of the
date hereof, entered into by and among the Company, the Intermediate Holding
Companies, the Operating Partnerships and Daniel S. Och, as the same may be
amended, supplemented, modified or replaced from time to time.

“Holders’ Committee” has the meaning assigned to it in Section 10(a) hereof.

“Indebtedness” has the meaning assigned to it in the Senior Subordinated Loan
Agreement.

“Interest Rate Agreement” has the meaning assigned to it in the Senior
Subordinated Loan Agreement.

“Issuance Date” means February 7, 2019.

“Junior Units” means Units and other equity securities in the Partnership that,
with respect to distributions on such interests and distributions upon
liquidation of the Partnership, rank junior to the Class A Preferred Units.
“Junior Units” include Common Units and PSIs but do not include Class C
Non-Equity Interests.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement) and any preferential arrangement in the nature of a
security interest having the practical effect of any of the foregoing.

“Limited Partnership Agreement” has the meaning assigned to it in the recitals
hereof.

“Line of Business Asset Sale” means an Asset Sale of Property constituting,
collectively, a line of business or business unit, or any material portion or
interest therein, of the Company, any Operating Group Entity or any of their
respective Subsidiaries that receives advisory fee income, in one transaction or
a series of related transactions.

“Liquidation Event” has the meaning assigned to it in Section 4(a) hereof.

 

107



--------------------------------------------------------------------------------

“Liquidation Preference” has the meaning assigned to it in Section 1 hereof.

“Liquidation Value” has the meaning assigned to it in Section 4(a) hereof.

“Liquidity Redemption” has the meaning assigned to it in the Governance
Agreement.

“Loan Exchange Option” has the meaning assigned to it in Section 7(a) hereof.

“Majority Economic Interest” means any right or entitlement to receive more than
50% of the equity distributions or partner allocations (whether such right or
entitlement results from the ownership of partner or other equity interests,
securities, instruments or agreements of any kind) made to all holders of
partner or other equity interests in the Operating Partnerships (other than the
Company or its Subsidiaries).

“Mandatory Change of Control Redemption” has the meaning assigned to it in
Section 6(b)(i) hereof.

“Mandatory Change of Control Trigger Date” has the meaning assigned to it in
Section 6(b)(i) hereof.

“Mandatory Redemption Notice” has the meaning assigned to it in Section 6(a)(v)
hereof.

“Mandatory Redemption Notice Date” has the meaning assigned to it in
Section 6(a)(v) hereof.

“Mandatory Redemption Trigger Date” has the meaning assigned to it in
Section 6(a)(i) hereof.

“Minimum Free Cash Balance” means $200,000,000, as adjusted pursuant to
Section 9(g) hereof.

“Net Accrued Unrecognized Incentive” means any Designated Accrued Unrecognized
Incentive net of compensation paid to any current or former officer, executive
managing director or employee of the Company, any Operating Partnership, any OZ
Fund or their respective subsidiaries arising from such realization to the
extent such compensation is consistent with the compensation allocations set
forth on Schedule B hereto.

“Net Cash Proceeds” means with respect to any Asset Sale, an amount equal to
(i) the sum of Cash and Cash Equivalents received in connection with such Asset
Sale (including any Cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note or installment receivable, the
release of any reserve amount described in clause (C) hereof, purchase price
adjustment or earn-out or otherwise, but only as and when so received) by the
Company, the Operating Group Entities or any of their respective Subsidiaries,
less (ii) the sum of (A) the principal amount, premium or penalty, if any,
interest and other amounts payable on any Indebtedness that is secured by the
property and that is subject to mandatory prepayment in connection with such
Asset Sale and that is repaid in connection with

 

108



--------------------------------------------------------------------------------

such Asset Sale, (B) taxes paid or reasonably estimated to be actually payable
in connection therewith and the amount of any increased tax distribution
reasonably expected to be made as a result of such Asset Sale and (C) any
reserve for adjustment established in accordance with GAAP in respect of (x) the
sale price of such property and (y) any liabilities associated with such
property and retained by the Company, the Operating Group Entities or any of
their respective Subsidiaries after such sale, transfer, lease or disposition,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction; provided, that any reserve described in this
clause (C) that is subsequently released shall be counted as Net Cash Proceeds;
provided further that “Net Cash Proceeds” shall include any Cash or Cash
Equivalents received upon the sale, transfer, lease or disposition of any
non-Cash consideration received following such Asset Sale by the Company, the
Operating Group Entities or any of their respective Subsidiaries in any such
Asset Sale (but only as and when so received).

“New NEO Units” has the meaning assigned to it in Section 10(d) hereof.

“Non-Affiliate AUM” means, as calculated as of the last day of each fiscal
quarter of the Company, AUM excluding (A) the AUM related to the entities
identified in writing and delivered to the Holders’ Committee on the Issuance
Date, (B) CLO AUM and (C) any amounts redeemed by DSO or former executive
managing directors of the Company or any of their respective affiliates
(including any funds or investments subject to the Liquidity Redemption).

“Non-CLO AIS Investments” has the meaning assigned to it in Section 9(c)(xxi)
hereof.

“Obligations” has the meaning assigned to it in the Senior Credit Facility.

“Offered Securities” has the meaning assigned to it in Section 14 hereof.

“Operating Group Class A Preferred Units” means the Class A Preferred Units
issued by the Partnership and the Class A preferred units issued by the other
Operating Partnerships.

“Operating Group Entity” has the meaning assigned to it in Section 3(b)(ii)
hereof.

“Operating Partnerships” means the Partnership, OZ Advisors LP and OZ Advisors
II LP.

“OZ CLO” means any collateralized loan obligation funds or similar investment
entities (including warehouse facilities) managed by any Operating Group Entity
or its Affiliates.

“OZ Fund” means (1) any investment vehicle managed (or for which investment
advisory or other asset management services are provided), directly or
indirectly, by an Operating Group Entity or any of its Affiliates in which
(a) substantially all of the capital is provided by third parties in the
ordinary course (“Third Party LPs”) and (b) no Person other than the Operating
Partnerships or their wholly-owned Subsidiaries has the right to receive
(x) carried

 

109



--------------------------------------------------------------------------------

interest, incentive allocations and fees, promoted interest, performance fee or
similar rights of participation or profit-sharing, (y) investment management
fees, asset management fees, commitment-based fees, transaction fees or similar
fees not based on performance (or fees payable in lieu thereof) or (z) other
distributions or payments (including guaranteed payments or other similar
distributions or payments but excluding distributions or redemption payments
made to Third Party LPs in the ordinary course in respect of their interests in
such investment vehicle) from such investment vehicle, whether or not such
payments arise as a result of or are due and payable pursuant to (i) ownership
of a membership interest, partnership interest or other equity interest, (ii) an
employment or consulting agreement or arrangement or (iii) a contract, revenue
sharing agreement, participation or other agreement and (2) with respect to the
definitions of Asset Sales, Committed Cash, Net Accrued Unrecognized Incentive,
Subsidiary, Sections 6(c), 9(c), 9(d), 9(h), 10(d) and 10(e) and Schedules B and
C, has the meaning assigned to it in the Senior Subordinated Loan Agreement.

“Oz Manager Entity” has the meaning assigned to it in Section 9(h)(i) hereof.

“Oz Parties” has the meaning assigned to it in Section 9(c) hereof.

“OZ Subsidiary” has the meaning assigned to it in the Senior Credit Facility.

“OZM Incremental Loans” has the meaning assigned to it in the Senior
Subordinated Loan Agreement.

“OZM Initial Loans” has the meaning assigned to it in the Senior Subordinated
Loan Agreement.

“Parity Units” means (a) any equity securities in the Partnership (or any debt
or other securities convertible into equity securities of the Partnership) that
the Partnership may authorize or issue, the terms of which expressly provide
that such securities shall rank equally with, or senior to, the Class A
Preferred Units with respect to the payment of distributions on such interests
and distributions upon the occurrence of a Liquidation Event relating to the
Partnership and (b) for purposes of Section 9(a) only, any equity securities in
any Subsidiary of the Partnership (or any debt or other securities convertible
into equity securities of any Subsidiary of the Partnership).

“Partnership” has the meaning assigned to it in the recitals hereof.

“Partnership Interests” has the meaning assigned to it in Section 6(a)(iii)
hereof.

“Permitted Activities” means (i) the asset management, investment management and
financial services business or any business ancillary, complementary or
reasonably related thereto and reasonable extensions thereof, (ii) the
businesses conducted by the Company, the Operating Partnerships or their
Affiliates as of the Issuance Date, and (iii) such other lines of business as
may be consented to by the Holders’ Committee, in each of clauses (i), (ii) and
(iii) only to the extent conducted by any of the Operating Partnerships and,
subject to compliance with Section 3(b)(ii), an Operating Group Entity.

 

110



--------------------------------------------------------------------------------

“Permitted Dividends” means dividends or distributions made by the Company on
its Class A Shares, and, without duplication, the Operating Partnerships to fund
such dividends or distributions, annually in an aggregate amount equal to not
less than 20% of the Company’s annual Distributable Earnings or more than 30% of
Distributable Earnings; provided, that, if the minimum amount of dividends or
distributions eligible to be made hereunder would be $1.00 or less per Class A
Share, then up to $1.00 per Class A Share (subject to appropriate adjustment in
the event of any equity dividend, equity split, combination or other similar
recapitalization with respect to the Class A Shares after the Issuance Date).

“Permitted RSU Settlements” means the amount of any cash paid in connection with
the normal course settlement for up to 2 million restricted stock units issued
by the Company or the Operating Partnerships (subject to appropriate adjustment
in the event of any equity dividend, equity split, combination or other similar
recapitalization with respect to the Class A Shares after the Issuance Date);
provided that the amount of cash paid per restricted stock unit shall not exceed
50% of the value of such restricted stock unit.

“Permitted Stock Buybacks” means the repurchase by the Company of its Class A
Shares, and, without duplication, any distributions, dividends or repurchases of
units made by the Operating Partnerships to fund such repurchases, with proceeds
from the Discretionary Basket in an amount not to exceed $25 million in the
aggregate (including any amounts in respect of any Excess RSU Settlements).

“Preceding Year” has the meaning assigned to it in Section 6(a)(iii) hereof.

“Preferred Distributions” has the meaning assigned to it in Section 3(a) hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, equity interests.

“Qualifying Risk Retention Subsidiary” has the meaning assigned to it in the
Senior Subordinated Loan Agreement.

“Quarterly Delivery Date” has the meaning assigned to it in Section 18(a)
hereof.

“Redemption Discount Percentage” means, with respect to redemptions occurring
during the periods specified below, the following percentages:

(i) subject to clause (iii) hereof, 75% with respect to redemptions occurring
during the period commencing on the Issuance Date and ending on March 31, 2021;

(ii) subject to clause (iii) hereof, 90% with respect to redemptions occurring
during the period commencing on April 1, 2021 and ending on the day immediately
prior to the Exchange Date; and

(iii) 100% with respect to redemptions occurring on or after the Exchange Date
or the occurrence of a Discount Termination Event.

 

111



--------------------------------------------------------------------------------

“Related Party” means, with respect to any Person, (i) any Person that is the
spouse (including a surviving spouse) or another immediate family member of such
Person, (ii) the estate and lawful heirs of such Person or (iii) any trust,
family partnership, foundation, family limited liability company or other estate
planning vehicle for which such Person acts as a trustee or beneficiary,
provided that the investment decisions relating to any equity interests of the
Operating Partnerships held by such trusts or other entities are controlled
directly or indirectly by such Person.

“Reserve Period” has the meaning assigned to it in Section 6(c) hereof.

“Restricted Activities” has the meaning assigned to it in Section 6(c) hereof.

“Revolving Commitments” has the meaning assigned to it in the Senior Credit
Facility.

“Risk Retention Interests” has the meaning assigned to it in the Senior
Subordinated Loan Agreement.

“ROFR Notice” has the meaning assigned to it in Section 14 hereof.

“Seller” has the meaning assigned to it in Section 14 hereof.

“Senior Credit Facility” means that certain Credit and Guaranty Agreement, dated
as of April 10, 2018, as amended by Amendment No. 1, dated as of February 7,
2019, among the Partnership, as borrower, the other Operating Partnerships, as
guarantors, the other guarantors from time to time party thereto, the lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, modified or supplemented from time to time in
accordance with Section 9 hereof; provided, that for purposes of any defined
terms set forth herein that reference the corresponding defined terms in the
Senior Credit Facility, (i) such defined terms shall have the respective
meanings set forth in the Senior Credit Facility as in effect as of the Issuance
Date and (ii) references to the “Borrower” shall mean the Partnership and
“Credit Parties” shall mean the Company, the Operating Partnerships and their
respective Subsidiaries.

“Senior Credit Facility Repayment” has the meaning assigned to it in
Section 6(a)(i) hereof.

“Senior Subordinated Loan Agreement” means that certain Senior Subordinated Term
Loan and Guaranty Agreement, dated as of February 7, 2019, among the Operating
Partnerships, as borrowers and guarantors, the other guarantors from time to
time party thereto, Wilmington Trust, National Association, as administrative
agent, and the other parties thereto, as amended, restated, modified or
supplemented from time to time in accordance with Section 9 hereof; provided,
that for purposes of any defined terms set forth herein that reference the
corresponding defined terms in the Senior Subordinated Loan Agreement,
references to “OZM” shall mean the Partnership, references to a “Borrower” shall
include the Partnership in its capacity as a borrower unless such defined term
refers solely to a borrower other than the Partnership, or to a class of loans
to a different borrower, and “Credit Parties” shall mean the Company, the
Operating Partnerships and their respective Subsidiaries.

 

112



--------------------------------------------------------------------------------

“Senior Subordinated Loans” means the “Initial Loans” and the “Incremental
Loans”, each as defined in the Senior Subordinated Loan Agreement.

“Specified Funds” means the funds identified in writing and delivered to the
Holders’ Committee on the Issuance Date.

“Step Up Date” means February 19, 2020.

“Subsidiary” of a Person means any other Person as to which such Person owns,
directly or indirectly, or otherwise Controls more than 50% of the voting shares
or other similar interests or a general partner interest or managing member or
similar interest of such Person. A Subsidiary of the Company, its direct
Subsidiaries or an Operating Group Entity does not include any OZ Fund, any OZ
CLO or any of their respective Subsidiaries.

“Tax Receivable Agreement” means that certain Amended and Restated Tax
Receivable Agreement by and among inter alia the Company, Oz Holding Corp., Oz
Holding LLC, and the Operating Partnerships, dated as of January 12, 2009, as
amended, modified or supplemented from time to time.

“Third Party Buyer” has the meaning assigned to it in Section 14 hereof.

“Total Cash” means, as of the end of each fiscal quarter of the Company, the sum
of all Cash and Cash Equivalents of the Company and its Subsidiaries.

“Transfer” means any direct, indirect or synthetic transfer, sale, assignment,
pledge, conveyance, hypothecation or other encumbrance or disposition.

“Transition Date” has the meaning assigned to it in the Governance Agreement.

“Unit Designation” has the meaning assigned to it in the recitals hereof.

“Unit Price” means $342.35, subject to appropriate adjustment in the event of
any equity dividend, equity split, combination or other similar recapitalization
with respect to the Class A Preferred Units after the Issuance Date.

“Year End Delivery Date” has the meaning assigned to it in Section 18(a) hereof.

3. Distributions; Allocations.

(a) Quarterly Distributions. Each holder of Class A Preferred Units shall be
entitled to receive, when, as and if declared by the General Partner in its sole
discretion out of funds legally available therefor, cumulative cash
distributions (“Preferred Distributions”) on each Class A Preferred Unit
calculated based on the Liquidation Preference of such Class A Preferred Unit at
a rate per annum equal to the Distribution Rate (taking into account the
different Distribution Rates that may apply during each Distribution Period in
accordance with the definition of Distribution Rate or Section 6(b) below), with
such Preferred Distributions accruing from, and including, the earlier of
(i) the Step Up Date and (ii) if applicable, the 31st day following the
consummation of a Change of Control Event; provided, however, that the

 

113



--------------------------------------------------------------------------------

amount of the Preferred Distributions actually paid shall not exceed the sum of
the cumulative Net Income and items of income and gain allocated to such holder
pursuant to Section 3(d). Any Preferred Distributions that have been declared in
accordance with the foregoing sentence shall, unless waived by the Holders’
Committee, be payable in arrears on the 27th day of February, May, August and
November of each applicable year (each, a “Distribution Payment Date”) to the
holders of record as they appear in the books and records of the Partnership for
the Class A Preferred Units at the close of business on the 15th day of
February, May, August and November, respectively; provided, that (i) if any
Distribution Payment Date is not a Business Day, then the Preferred Distribution
which would otherwise have been payable on that Distribution Payment Date may be
paid on the next succeeding Business Day and (ii) accumulated and unpaid
Preferred Distributions for any prior Distribution Period may be paid at any
time. Any Preferred Distribution payable on the Class A Preferred Units,
including distributions payable for any partial Distribution Period, will be
computed on the basis of a 360-day year consisting of twelve 30-day months.
Notwithstanding anything to the contrary contained herein, Preferred
Distributions will accumulate whether or not the Partnership has earnings,
whether or not there are funds legally available for the payment of those
Preferred Distributions and whether or not those Preferred Distributions are
declared. In the event that any Preferred Distributions or other payments on the
Class A Preferred Units are in arrears, or, are otherwise not payable as a
result of the proviso in the first sentence of this Section 3(a), such amounts
shall accrue and accumulate at the Distribution Rate. Holders of the Class A
Preferred Units will not be entitled to any distributions in excess of full
cumulative distributions described in this Section 3(a). Any Preferred
Distributions made on the Class A Preferred Units shall first be credited
against the earliest accumulated but unpaid distribution due with respect to the
Class A Preferred Units.

(b) Funding of Distributions on Operating Group Class A Preferred Units.

(i) Distributions on Junior Units and Parity Units. Except as provided in
Section 3(c) hereof, unless full cumulative distributions on all of the
Operating Group Class A Preferred Units have been or contemporaneously are
declared and paid in respect of all past Distribution Periods as provided in the
corresponding terms of all Operating Group Class A Preferred Units, (i) no
distributions shall be declared or paid or set apart for payment upon Junior
Units or Parity Units by the Partnership, other than Tax Distributions,
Permitted Dividends, distributions payable in Common Units or Deferred Cash
Interests, payments or distributions required under a Partner Agreement, or
distributions payable in Units of any series of preferred Units that the
Partnership may issue ranking junior to the Class A Preferred Units as to
distributions and upon liquidation, and (ii) no Junior Units or Parity Units
shall be redeemed, purchased or otherwise acquired for any consideration (or any
moneys be paid to or made available for a sinking fund for the redemption of any
such Units) by the Partnership (except by conversion or exchange for other Units
of the Partnership that rank junior to the Class A Preferred Units as to
distributions and upon liquidation or for shares of the Company (or the cash
value thereof) in accordance with the Exchange Agreement or the Limited
Partnership Agreement); provided, however, that the foregoing shall not prevent
Expense Amount Distributions in accordance with the Expense Allocation
Agreement, distributions or payments pursuant to the terms of any restricted
share units of the Company, or required to facilitate exchanges of Common Units
permitted under the Exchange Agreement, any Permitted Stock Buybacks, the
redemption or repurchase of any Operating Group Class A Preferred Units and
distributions or transactions necessary to make any payment when due under the
Senior Credit Facility or the Senior Subordinated Loan Agreement or when due on
any financing or other contractual arrangement (including, without limitation,
the Limited Partnership Agreement or any Partner Agreement) in effect on the
Issuance Date, or to which the Holders’ Committee has consented.

 

114



--------------------------------------------------------------------------------

(ii) Inter-Entity Loans. If one of the other Operating Partnerships does not
have legally available funds to pay in full all distributions or redemption
payments required to be paid to the holders of the Operating Group Class A
Preferred Units issued by such other Operating Partnership pursuant to their
terms, the Partnership hereby agrees that it will lend or otherwise make
available to such other Operating Partnership adequate funds in order to enable
it to make the required distributions or redemption payments in full, provided
that the Partnership has legally available funds to make such loans or otherwise
make such funds available after giving effect to any required distributions or
redemption payments that the Partnership is required to make under the terms of
the Preferred Units. The Company and the Partnership agree that it is the
intention of the Company and the Partnership that all Operating Group Entities
(whether existing as of the Issuance Date or formed as of a later date) shall
support the Partnership’s obligations in respect of the Operating Group Class A
Preferred Units. In furtherance of the foregoing, the Company and the
Partnership agree that, if a Subsidiary of the Company or any of its
Subsidiaries or the Operating Partnerships or any of their Subsidiaries (an
“Operating Group Entity”), in each case, other than OZ Funds (as defined in the
Senior Credit Facility) and OZ CLOs and their respective Subsidiaries, is formed
for the purpose of engaging in one or more Permitted Activities, the Company and
the Partnership shall cause such new Operating Group Entity to (i) expressly
agree to the due and punctual observance and performance of each and every
covenant and condition of this Unit Designation to be performed and observed by
the Partnership and all the obligations and liabilities hereunder (including
those obligations and liabilities described in Section 3(b), Section 3(c) and
Section 6) (as agreed in good faith by the Company and the Holders’ Committee),
and (ii) to the extent requested by the Holders’ Committee, agree to lend or
otherwise make available to the Partnership adequate funds to make any required
distributions or redemption payments in full that the Partnership is required to
make under the terms of the Preferred Units in the event that the Partnership
does not have legally available funds to make such distributions or redemption
payments, provided that such new Operating Group Entity has legally available
funds to make such loans or otherwise make such funds available. Concurrently
with the formation and the commencement of operations of such Operating Group
Entity, the Company shall deliver a certificate to the Holders’ Committee
certifying as to its compliance with the provisions of this Section 3(b)(ii).

(c) Distributions on Preferred Units of Equal Rank. When distributions are not
paid in full upon the Class A Preferred Units and the Units of any other series
of preferred Units that rank on a parity as to distributions with the Class A
Preferred Units, all distributions declared upon the Class A Preferred Units and
any other series of preferred Units that the Partnership may issue that rank on
a parity as to distributions with the Class A Preferred Units shall be declared
pro rata so that the amount of distributions declared per Class A Preferred Unit
and per Unit of such other series of preferred Units shall in all cases bear to
each other the same ratio that accumulated distributions per Class A Preferred
Unit and accumulated or accrued distributions per Unit of such other series of
preferred Units (which shall not include any accrual in respect of unpaid
distributions for prior Distribution Periods if such other series of preferred
Units is non-cumulative) bear to each other. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Class A Preferred Units which may be in arrears.

 

115



--------------------------------------------------------------------------------

(d) Allocations. After giving effect to the special allocations set forth in
Section 6.1(d) of the Limited Partnership Agreement, and subject to Section 5.2
thereof, Net Income and Net Loss for each taxable year (and items of income,
gain, loss and deduction taken into account in computing Net Income and Net
Loss) shall be allocated in a manner such that the Capital Account of each
holder of Class A Preferred Units attributable to ownership of Class A Preferred
Units is, as nearly as possible, equal to (i) the distributions that would be
made with respect to such Class A Preferred Units if the Partnership were
dissolved, its affairs wound up and its assets sold for their Carrying Value,
all Partnership liabilities were satisfied (limited with respect to each
non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Partnership were distributed to the
Partners, without regard to any limitations on the payment of Preferred
Distributions as a result of the proviso in the first sentence of Section 3(a)
reduced by an amount equal to the discount applied to any Class A Preferred
Units that were redeemed during the applicable period minus (ii) such Partner’s
share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain,
computed immediately prior to the hypothetical sale of assets.

4. Liquidation Value.

(a) In the event of any liquidation, dissolution or winding up of the
Partnership, either voluntary or involuntary (a “Liquidation Event”), after
payment or provision for the liabilities of the Partnership (including the
expenses of such event) and the satisfaction of any claims ranking senior to the
Class A Preferred Units, the holders of the Class A Preferred Units shall be
entitled to receive, out of the assets of the Partnership or proceeds thereof
available for distribution to unit holders, prior to, and in preference to, any
payment or distribution of any assets of the Partnership to the holders of any
Junior Units, an amount equal to the Liquidation Preference per Class A
Preferred Unit plus all accumulated but unpaid Preferred Distributions, taking
into account any limitations on the payment of Preferred Distributions as a
result of the proviso in the first sentence of Section 3(a) (collectively, the
“Liquidation Value”). If the assets of the Partnership available for
distribution in respect of Class A Preferred Units are less than the aggregate
Liquidation Value of all outstanding Class A Preferred Units, such distributions
shall be made to the holders of the Class A Preferred Units pro rata, based on
the aggregate Liquidation Value to which each holder of Class A Preferred Units
is entitled pursuant to this Section 4(a). The foregoing shall not affect any
rights which holders of Class A Preferred Units may have to monetary damages.

(b) Upon a Liquidation Event, after each holder of Class A Preferred Units
receives a payment equal to the Liquidation Value of its Class A Preferred
Units, such holder shall not be entitled to any further participation in any
distribution of assets by the Partnership.

(c) If the assets of the Partnership available for distribution upon a
Liquidation Event are insufficient to pay in full the aggregate amount payable
to the holders of all Class A Preferred Units and the holders of any other
outstanding Parity Units that rank equally with the Class A Preferred Units,
such assets shall be distributed to the holders of the Class A Preferred Units
and the holders of such Parity Units pro rata, based on the full respective
distributable amounts to which each such Unitholder is entitled pursuant to this
Section 4.

 

116



--------------------------------------------------------------------------------

(d) Nothing in this Section 4 shall be understood to entitle the holders of
Class A Preferred Units to be paid any amount upon the occurrence of a
Liquidation Event until holders of any classes or series of Units ranking, as to
the distribution of assets upon a Liquidation Event, senior to the Class A
Preferred Units have been paid all amounts to which such classes or series of
Units are entitled.

(e) Neither the sale, conveyance, exchange or transfer, for cash, Units,
securities or other consideration, of all or substantially all of the
Partnership’s property or assets nor the consolidation, merger or amalgamation
of the Partnership with or into any other entity or the consolidation, merger or
amalgamation of any other entity with or into the Partnership shall be deemed to
be a Liquidation Event, notwithstanding that for other purposes such an event
may constitute a liquidation, dissolution or winding up; provided, that in the
event of any such sale, conveyance, exchange, transfer, consolidation, merger,
amalgamation or similar transaction (which shall include any Change of Control
Event), the successor or acquiring Person (if other than the Partnership) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Unit Designation to be performed and
observed by the Partnership and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as agreed in good
faith by the General Partner and the Holders’ Committee). In addition,
notwithstanding anything to the contrary in this Section 4, no payment will be
made to the holders of Class A Preferred Units pursuant to this Section 4:
solely (i) upon the voluntary or involuntary liquidation, dissolution or winding
up of any Subsidiary of the Partnership or upon any reorganization of the
Partnership into another limited liability entity pursuant to provisions of any
Limited Partnership Agreement that allow the Partnership to convert, merge or
convey its assets to another limited liability entity with or without Limited
Partner approval or (ii) if the Partnership engages in a reorganization or other
transaction in which a successor to the Partnership issues equity securities to
the holders of Class A Preferred Units that have voting powers, rights and
preferences that are substantially similar to the voting powers, rights and
preferences of the Class A Preferred Units pursuant to provisions of any Limited
Partnership Agreement that allow the Partnership to do so without Limited
Partner approval, in each case of clauses (i) and (ii), so long as the
Partnership (or any successor thereof, as applicable) owns substantially the
same assets and liabilities as the Partnership immediately prior to such
liquidation, dissolution, winding up or other transaction.

5. Optional Redemption.

(a) At any time following the Issuance Date, subject to any limitations imposed
by law, the Partnership may, in the General Partner’s sole discretion, redeem
the outstanding Class A Preferred Units, in whole or in part, at a redemption
price per Class A Preferred Unit equal to the product of the Redemption Discount
Percentage and the Liquidation Value per Class A Preferred Unit as of the
redemption date. If less than all of the Class A Preferred Units are to be
redeemed, the General Partner shall select the Class A Preferred Units to be
redeemed pro rata, based on the number of Class A Preferred Units held by each
holder, calculated to the nearest whole Class A Preferred Unit.

 

117



--------------------------------------------------------------------------------

(b) In the event the Partnership shall redeem any or all of the Class A
Preferred Units pursuant to Section 5(a) above, the Partnership shall, subject
to clause (ii) below, give notice of any such redemption to the holders of the
Class A Preferred Units not more than 60 nor less than 10 days (or such other
period as shall be agreed to by the Holders’ Committee) prior to the date fixed
for such redemption. Such notice shall state: (A) the redemption date; (B) the
redemption price; (C) the number of Class A Preferred Units to be redeemed;
(D) the place or places where the Class A Preferred Units are to be surrendered
(if so required in the notice) for payment of the redemption price; and (E) that
distributions on the Class A Preferred Units to be redeemed will cease to accrue
on such redemption date. If less than all of the Class A Preferred Units held by
any holder is to be redeemed, the notice provided to such holder shall also
specify the number of Class A Preferred Units held by such holder to be
redeemed. Failure to give notice to any holder of Class A Preferred Units shall
not affect the validity of the proceedings for the redemption of any Class A
Preferred Units being redeemed. Once notice has been given as provided in this
Section 5(b), so long as (i) funds sufficient to pay the redemption price for
all of the Class A Preferred Units called for redemption have been set aside for
payment and (ii) the Partnership pays the redemption price for all of the
Class A Preferred Units called for redemption within 10 days after providing
notice as provided in this Section 5(b), from and after the redemption date such
Class A Preferred Units that have been called for redemption shall no longer be
deemed outstanding, and all rights of the holders of the Class A Preferred Units
that have been called for redemption with respect to such Class A Preferred
Units shall cease other than the right to receive the redemption price, without
interest.

(c) The holders of Class A Preferred Units shall have no right to require
redemption of any Class A Preferred Units, except as provided in Section 6
below.

6. Mandatory Redemption; Discretionary Basket.

(a) Certain Mandatory Redemption Events.

(i) During the Distribution Holiday and commencing with the fiscal quarter ended
December 31, 2018, subject to clause (c) below, no later than the 6th day
following the Quarterly Delivery Date and the Year End Delivery Date, as
applicable, for the applicable fiscal quarter of the Company (each, a “Mandatory
Redemption Trigger Date”), (x) the Company and the Operating Partnerships shall
use all Economic Income with respect to such fiscal quarter and, (y) in the
fourth quarter of each fiscal year only, an amount equal to the excess of the
Free Cash Balance as of December 31 of the applicable fiscal year over the
Minimum Free Cash Balance, if any in the case of this clause (y) irrespective of
the amount of Economic Income with respect to such fiscal quarter (provided that
such amounts shall be calculated without duplication with respect to the amount
of any Designated Proceeds required to be applied pursuant to clause 6(a)(ii)
below) to (A) repay Obligations under the Senior Credit Facility until all such
Obligations are repaid in full and the Senior Credit Facility is no longer in
effect (such repayment, the “Senior Credit Facility Repayment”); provided that,
for the avoidance of doubt, any such repayment that is a prepayment of principal
in respect of Revolving Loans (under the Senior Credit Facility) shall be
accompanied by a concurrent permanent reduction and termination of Revolving
Commitments and (B) following the Senior Credit Facility Repayment, deliver a
Mandatory Redemption Notice to redeem all or a portion of the Operating Group
Class A Preferred Units in accordance with this Section 6(a). The Company and
the Operating Partnership shall be obligated to make any repayments or
redemptions required by this Section 6(a)(i) only to the extent

 

118



--------------------------------------------------------------------------------

that after giving effect to such repayment or redemption the Free Cash Balance
of the Company and its Subsidiaries, taken as a whole, shall equal at least the
Minimum Free Cash Balance.

(ii) Subject to clause (c) below, no later than (A) the 6th day following the
receipt of any Asset Sale Designated Proceeds or (B) than the 6th day following
the Quarterly Delivery Date and the Year End Delivery Date, as applicable, for
the applicable fiscal quarter of the Company with respect to any Net Accrued
Unrecognized Incentive that represents Designated Proceeds, the Company and the
Operating Partnerships shall use such Designated Proceeds to (A) effect all or a
portion of the Senior Credit Facility Repayment and (B) following the Senior
Credit Facility Repayment, deliver a Mandatory Redemption Notice to redeem all
or a portion of the Operating Group Class A Preferred Units in accordance with
this Section 6(a). To the extent any of the Designated Proceeds are used to
effect any portion of the Senior Credit Facility Repayment pursuant to clause
(A) of the foregoing sentence (such portion, the “AUI Amount”), then, following
the Senior Credit Facility Repayment, no later than the 6th day following the
Quarterly Delivery Date and the Year End Delivery Date, as applicable, for the
fiscal quarter of the Company in which the Senior Credit Facility Repayment
occurs and each fiscal quarter thereafter, the Company and the Operating
Partnerships shall, deliver a Mandatory Redemption Notice and use proceeds
received in cash and realized from Accrued Unrecognized Incentive (net of
compensation paid to the extent such compensation is consistent with the
compensation allocations described on Schedule C) (other than the Designated
Accrued Unrecognized Incentive) in an amount equal to the AUI Amount to redeem
all or a portion of the Operating Group Class A Preferred Units in accordance
with this Section 6(a). For the avoidance of doubt and notwithstanding the
foregoing, all payments and redemptions contemplated by this Section 6(a) are
not subject to the Minimum Free Cash Balance.

(iii) From and after March 31, 2022 and so long as the Senior Credit Facility
Repayment shall have occurred, if the sum of (I) the aggregate amounts which
were distributed in respect of their equity interests in the Partnership
(collectively, “Partnership Interests”) by the Partnership (other than Tax
Distributions, distributions in respect of Class C Non-Equity Interests or
distributions payable in Common Units or Deferred Cash Interests) in respect of
the immediately preceding fiscal year (the “Preceding Year”), or which were
utilized by the Partnership to repurchase Partnership Interests (other than
Operating Group Class A Preferred Units) during such Preceding Year, or were
available for such uses (but not so used) and (II) the corresponding amounts
that were distributed or used for repurchases (or were available but not used
for such purposes) by the other Operating Partnerships during such Preceding
Year were in excess of $100 million (“Excess Distributable Earnings”), then an
amount equal to 20% of such Excess Distributable Earnings shall be used by the
Operating Partnerships to redeem Operating Group Class A Preferred Units in
accordance with this Section 6(a).

(iv) Each Class A Preferred Unit to be redeemed pursuant to this Section 6(a)
shall be redeemed for an amount equal to the product of the Redemption Discount
Percentage and the Liquidation Value of such Class A Preferred Unit as of the
relevant redemption date. If less than all of the Operating Group Class A
Preferred Units are to be redeemed on any redemption date, to the extent
possible, the Operating Partnerships will redeem their Operating Group Class A
Preferred Units pro rata, based on the aggregate amount that would be required
to redeem all then outstanding Operating

 

119



--------------------------------------------------------------------------------

Group Class A Preferred Units in each Operating Partnership. If less than all of
the Class A Preferred Units are to be redeemed on any redemption date, the
General Partner shall select the Class A Preferred Units to be redeemed pro
rata, based on the number of Class A Preferred Units held by each holder,
calculated to the nearest whole Class A Preferred Unit. For the avoidance of
doubt, the Company and the Operating Partnerships shall not be required to make
a Senior Credit Facility Repayment or redeem any Operating Group Class A
Preferred Units with any cash used or reserved by the Company pursuant to
Section 6(c)(i) or Section 6(c)(ii).

(v) To the extent the Partnership is required to make a mandatory redemption
pursuant to this Section 6(a), the Partnership shall give notice (each, a
“Mandatory Redemption Notice”) of any such redemption to the holders of the
Class A Preferred Units not more than 60 nor less than 10 days (or such other
period as shall be agreed to by the Holders’ Committee) prior to the date fixed
for such redemption (such notice date, the “Mandatory Redemption Notice Date”)
and shall, subject to clause (y) below, redeem the Class A Preferred Units on a
date to be determined by the General Partner that is not more than 60 days or
less than 10 days after the Mandatory Redemption Notice Date. Such notice shall
state: (A) the redemption date; (B) the redemption price; (C) the number of
Class A Preferred Units to be redeemed; (D) the place or places where the
Class A Preferred Units are to be surrendered (if so required in the notice) for
payment of the redemption price; and (E) that distributions on the Class A
Preferred Units to be redeemed will cease to accrue on such redemption date. If
less than all of the Class A Preferred Units held by any holder are to be
redeemed, the notice provided to such holder shall also specify the number of
Class A Preferred Units held by such holder to be redeemed. Failure to give
notice to any holder of Class A Preferred Units shall not affect the validity of
the proceedings for the redemption of any Class A Preferred Units being redeemed
or the Partnership’s obligations to redeem at the time set forth herein. Once
notice has been given as provided in this Section 6(a)(v), so long as funds
(x) sufficient to pay the redemption price for all of the Class A Preferred
Units called for redemption have been set aside for payment and (y) the
Partnership pays the redemption price for all of the Class A Preferred Units
called for redemption within 10 days after providing notice as provided in this
Section 6(a)(v) with respect to redemptions made pursuant to Sections 6(a)(i)
and (ii) hereof and (2) 30 days after providing notice as provided in this
Section 6(a)(v) with respect to redemptions made pursuant to Section 6(a)(iii),
from and after the redemption date such Class A Preferred Units that have been
called for redemption shall no longer be deemed outstanding, and all rights of
the holders of the Class A Preferred Units that have been called for redemption
with respect to such Class A Preferred Units shall cease other than the right to
receive the redemption price, without interest.

(vi) In the event that the Oz Parties or any of their Subsidiaries are
prohibited from using any Designated Proceeds to redeem any of the Operating
Group Class A Preferred Units under this Section 6 at a time when such
Designated Proceeds are required to be applied to redeem the Operating Group
Class A Preferred Units, then such Designated Proceeds shall be subject to the
escrow requirements set forth in the Governance Agreement, and to the extent so
applied, the Oz Parties shall be deemed to have complied with the requirements
hereunder with respect to such Designated Proceeds.

 

120



--------------------------------------------------------------------------------

(b) Mandatory Redemption Upon Change of Control Event.

(i) If a Change of Control Event occurs, the Partnership shall redeem all
outstanding Class A Preferred Units pursuant to this Section 6(b) (a “Mandatory
Change of Control Redemption”); provided, however, that such Mandatory Change of
Control Redemption shall not occur prior to the earlier of (x) the date that is
20 days following the Change of Control Event and (y) the date on which the
repayment in full of all Obligations under the Senior Credit Facility and the
termination of all Commitments thereunder has occurred (the “Mandatory Change of
Control Trigger Date”). From and after the date that is 31 days following the
consummation of a Change of Control Event until the Mandatory Change of Control
Redemption has been consummated, the Distribution Rate payable by the
Partnership on the Class A Preferred Units shall increase by 7.0% per annum for
all periods set forth in the definition of Distribution Rate.

(ii) The Partnership shall redeem all outstanding Class A Preferred Units
pursuant to this Section 6(b) at a redemption price per Class A Preferred Unit
equal to the Liquidation Value per Class A Preferred Unit as of the redemption
date.

(iii) In the event the Partnership is required to effect a Mandatory Change of
Control Redemption, the Partnership shall, subject to clause (y) below, give
notice of any such Mandatory Change of Control Redemption to the holders of the
Class A Preferred Units not more than 60 nor less than 10 days (or such other
period as shall be agreed to by the Holders’ Committee) prior to the date fixed
for such Mandatory Change of Control Redemption. Such notice shall state:
(A) the redemption date, which shall be no earlier than the Mandatory Change of
Control Trigger Date and no later than 10 days following the Mandatory Change of
Control Trigger Date; (B) the redemption price; (C) the number of Class A
Preferred Units to be redeemed; (D) the place or places where the Class A
Preferred Units are to be surrendered (if so required in the notice) for payment
of the redemption price; and (E) that distributions on the Class A Preferred
Units to be redeemed will cease to accrue on such redemption date. Failure to
give notice to any holder of Class A Preferred Units shall not affect the
validity of the proceedings for the Mandatory Change of Control Redemption of
any Class A Preferred Units being redeemed or the Partnership’s obligations to
redeem the Class A Preferred Units no later than 10 days following the Mandatory
Change of Control Trigger Date. Once notice has been given as provided in this
Section 6(b)(iii), so long as (x) funds sufficient to pay the redemption price
for all of the Class A Preferred Units called for redemption have been set aside
for payment and (y) the Partnership pays the redemption price for all of the
Class A Preferred Units called for redemption no later than 10 days following
the Mandatory Change of Control Trigger Date, from and after the redemption date
such Class A Preferred Units that have been called for redemption shall no
longer be deemed outstanding, and all rights of the holders of the Class A
Preferred Units that have been called for redemption with respect to such
Class A Preferred Units shall cease other than the right to receive the
redemption price, without interest.

(c) Discretionary Basket.

(i) Notwithstanding anything in this Section 6 to the contrary, the Company and
the Operating Group Entities shall be permitted to (x) use up to $50 million
(the “Discretionary Basket”) in the aggregate or (y) in respect of any fiscal
year to the extent the Discretionary Basket has not been used in full, reserve
as part of the Discretionary Basket during such fiscal year (the “Reserve
Period”) up to $17 million in the aggregate but not to exceed the amount then
remaining in the Discretionary Basket (such reserved funds, the “Discretionary
Reserve Funds”), to (i) fund new firm investments or new

 

121



--------------------------------------------------------------------------------

firm products or (ii) for Permitted Stock Buybacks (including any amounts in
respect of Excess RSU Settlements) (collectively, the “Restricted Activities”)
and the Company and the Operating Group Entities shall have no obligation to use
the Discretionary Basket to effect the Senior Credit Facility Repayment or
redeem Operating Group Class A Preferred Units as otherwise required pursuant to
this Section 6. The Discretionary Basket shall also not be subject to the
Distribution Holiday. If any Discretionary Reserved Funds are not used as part
of the Discretionary Basket during the Reserve Period, such Discretionary
Reserved Funds shall cease to be reserved for purposes of the Discretionary
Basket. The General Partner shall as soon as reasonably practicable notify the
Holders’ Committee in writing with respect to the existence and subsequent use
of any Discretionary Reserve Funds. For the avoidance of doubt, other than
Excess RSU Settlements, the Company and Operating Partnerships shall not use the
Discretionary Basket to fund new compensation arrangements for employees.

(ii) For so long as the Company and the Operating Partnership are required to
make a Senior Credit Facility Repayment or redeem any Operating Group Class A
Preferred Units pursuant to this Section 6, the Company and the Operating Group
Entities shall only engage in the Restricted Activities or any other activities
related to the strategic expansion of the Company and the Operating Group
Entities using funds from the Discretionary Basket and the Company and the
Operating Group Entities shall not use any other funds with respect to such
activities; provided, that, notwithstanding the foregoing, the following
activities shall be permitted and may be funded outside the Discretionary
Basket, and amounts used in connection therewith shall not be required to be
applied to effect the Senior Credit Facility Repayment or redeem Operating Group
Class A Preferred Units as otherwise required pursuant to this Section 6:

(A) investments in Risk Retention Interests with respect to OZ CLOs in an amount
not to exceed $7 million in any 12 month period, net of third-party financing or
funding incurred in connection therewith;

(B) other investments in OZ CLOs (including warehouse vehicles) in the ordinary
course and related investments made in connection with originating or
refinancing OZ CLOs in the ordinary course including in connection with resets,
re-pricings, redemptions and other OZ CLO life cycle events;

(C) funding of any unfunded capital commitments existing as of the Issuance Date
by the Company and the Operating Partnerships to any OZ Funds (excluding OZ
CLOs); and

(D) reinvestment of redemption proceeds in respect of existing investments held
by the Operating Partnerships in Och-Ziff products as of the Issuance Date in
new Och-Ziff products.

 

122



--------------------------------------------------------------------------------

7. Exchange at the Option of the Holder

(a) If any Class A Preferred Units remain outstanding on the Exchange Date, a
holder of Class A Preferred Units may, in such holder’s sole discretion,
exchange its Class A Preferred Units (the “Loan Exchange Option”), in whole or
in part, into OZM Incremental Loans in an aggregate principal amount equal to
the Liquidation Value of the Class A Preferred Units being exchanged,
automatically and without any consent or other action of the Partnership. Any
such OZM Incremental Loans will have terms and conditions identical to those of
OZM Initial Loans in all respects and will be Loans (as defined in the Senior
Subordinated Loan Agreement) for all purposes under the Senior Subordinated Loan
Agreement. To the extent the Loan Exchange Option is exercised the holder will
automatically be deemed to have exercised such option with respect to all
Operating Group Class A Preferred Units issued by the Operating Partnerships and
then held by such holder.

(b) In order to exercise the Loan Exchange Option under Section 7(a), a holder
must, no later than ten (10) days prior to the Exchange Date, (i) deliver to the
Partnership a notice substantially in the form of Exhibit A hereto (an “Exchange
Notice”) indicating its exercise of the Loan Exchange Option, and (ii) surrender
the Class A Preferred Units to be exchanged to the Partnership. The Partnership
shall deliver a notice to each holder of Class A Preferred Units informing such
holders of the Exchange Date and Exchange Notice deadline no later than thirty
(30) days prior to the Exchange Date.

(c) In the event of an exchange under this Section 7 and in accordance with the
applicable provisions of the Senior Subordinated Loan Agreement, the Partnership
shall, on the Exchange Date, be deemed to have incurred OZM Incremental Loans
from each holder of Class A Preferred Units being exchanged on the Exchange Date
in an aggregate principal amount equal to the Liquidation Value of the Class A
Preferred Units being exchanged on the Exchange Date, in exchange for the
Class A Preferred Units. If a holder exercises its Loan Exchange Option,
effective immediately prior to the close of business on the Exchange Date,
dividends shall no longer accrue on the Class A Preferred Units to be converted
and such Class A Preferred Units shall cease to be outstanding.

8. Refinancing or Other Redemption Trigger Events. As of any Business Day from
and after the Issuance Date, so long as the Senior Credit Facility Repayment
shall have occurred, if the average closing price of the Class A Shares of the
Company on the New York Stock Exchange for the previous 20 trading days exceeds
$150.00 (subject to appropriate adjustment in the event of any equity dividend,
equity split, combination or other similar recapitalization with respect to the
Class A Shares after the Issuance Date), the General Partner agrees to use its
reasonable best efforts to redeem all of the outstanding Class A Preferred Units
pursuant to Section 5 above as promptly as practicable; provided, that, if such
event occurs prior to the maturity date of the Senior Credit Facility and if all
Obligations under the Senior Credit Facility have not been prepaid in accordance
with the terms thereof, the General Partner shall redeem the maximum number of
Class A Preferred Units permitted under the Senior Credit Facility (including by
using all available baskets under the restricted payments covenants), use its
reasonable best efforts to obtain the consent of the lenders under the Senior
Credit Facility to redeem the remaining Class A Preferred Units, if any, and, if
consent is required from lenders under any other bona fide debt financings of
the Company at the time, the consent of such other lenders to effect such
redemption as promptly as practicable, it being understood that no such
redemption shall occur absent such consent to the extent such consent is
required. The procedures for the redemption of Class A Preferred Units in
Section 6(a) shall apply mutatis mutandis to the redemption of Class A Preferred
Units pursuant to this Section 8.

 

123



--------------------------------------------------------------------------------

9. Parity Units; Consents; Non-Circumvention; Certain Restrictions.

(a) The Partnership shall not create or issue any Parity Units without the prior
written consent of the Holders’ Committee and the Partnership shall not, and
shall cause each of its Subsidiaries not to, amend, modify or otherwise cause
any of its equity securities (or any debt or other securities convertible into
equity securities of the Partnership or its Subsidiaries) to become Parity Units
without the prior written consent of the Holders’ Committee, other than
(i) Parity Units issued to the Partnership or any of its wholly-owned
Subsidiaries or (ii) subject to Sections 10(d) and (e), Parity Units issued by
Subsidiaries of the Partnership to the extent required to satisfy, upon
consultation with the Company’s outside counsel, any regulatory or other legal
requirements. The Company and the Partnership shall not, and shall cause their
respective Subsidiaries not to, refinance, refund, replace, renew, restate,
amend and restate, amend, supplement or otherwise modify the Senior Credit
Facility without the prior written consent of the Holders’ Committee; provided
that the foregoing shall not prohibit the amendment of the Senior Credit
Facility pursuant to Section 2.14(a)(ii) of the Senior Credit Facility or
Section 10 of the Senior Amendment (as defined in the Senior Subordinated Loan
Agreement). The Holders’ Committee has provided its prior written consent to the
Company’s entry into the Senior Credit Facility based on the terms thereof, as
in effect on the Issuance Date.

(b) The Company and the Partnership shall not, and shall cause their respective
Subsidiaries not to, engage in any line of business or activity other than
Permitted Activities, in each case, subject to the Company and the Partnership’s
compliance with Section 3(b)(ii) hereof. The Partnership shall not by any action
or inaction, including, without limitation, amending its Limited Partnership
Agreement or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action
or inaction, directly or indirectly, avoid or seek to avoid the observance or
performance of any of the terms of this Unit Designation. Notwithstanding
anything herein to the contrary, so long as the Senior Credit Facility or Senior
Subordinated Loan Agreement is in effect, this Unit Designation shall not
restrict the ability of any OZ Subsidiary to (i) pay dividends or make any other
distributions on any such OZ Subsidiary’s equity interests owned by any Credit
Party or any OZ Subsidiary, (ii) repay or prepay any Indebtedness owed by such
OZ Subsidiary to any Credit Party or any OZ Subsidiary, (iii) make loans or
advances to any Credit Party or any OZ Subsidiary or (iv) transfer, lease or
license any of its material property or assets to any Credit Party.

(c) Without the prior written consent of the Holders’ Committee, the Company and
the Operating Partnerships (the “Oz Parties”) shall not, nor shall it permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

(i) Indebtedness existing on the Closing Date and listed on Schedule 6.01 of the
Senior Subordinated Loan Agreement;

(ii) Indebtedness of (A) any Oz Party to any other Oz Party or any wholly-owned
Subsidiary of an Oz Party, and (B) any wholly-owned Subsidiary of an Oz Party to
any Oz Party or any other wholly-owned Subsidiary of an Oz Party;

 

124



--------------------------------------------------------------------------------

(iii) current liabilities of the Oz Parties or their respective Subsidiaries
incurred in the ordinary course of business but not incurred through (A) the
borrowing of money or (B) the obtaining of credit except for credit on an open
account basis customarily extended and in fact extended in connection with
normal purchases of goods and services;

(iv) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies;

(v) Indebtedness in respect of judgments or awards in litigation or arbitration
only to the extent, for the period and for an amount not resulting in a Discount
Termination Event;

(vi) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vii) Indebtedness in the form of either a direct obligation of an Oz Party or
their respective Subsidiaries or in the form of a guaranty by an Oz Party or
their respective Subsidiaries, in each case, with respect to the obligation to
refund or repay management, incentive or promote fees previously received from a
fund;

(viii) Indebtedness incurred by an Oz Party or their respective Subsidiaries
arising from agreements providing for indemnification, earn-outs, adjustment of
purchase price or similar obligations (excluding guaranties or letters of
credit, surety bonds or performance bonds securing the performance of such Oz
Party or Subsidiary, as applicable, pursuant to such agreements);

(ix) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(x) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with margin accounts, deposit accounts and cash
management services, including, but not limited to (A) credit cards (including,
without limitation, “commercial credit cards” and purchasing cards), (B) stored
value cards, and (C) depository, cash management and treasury services and other
similar services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services), in each case in the ordinary course of business;

(xi) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of an Oz Party or their
respective Subsidiaries, as applicable;

(xii) Indebtedness of any person (excluding guaranties of obligations of
unaffiliated third parties) that becomes a Subsidiary of an Oz Party after the
Issuance Date, and extensions, renewals, refinancings, refundings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except by an amount equal to unpaid accrued interest,
premium thereon and any original issue discount pursuant to the terms thereof,
plus other reasonable amounts paid, and fees and expenses reasonably incurred in
connection with such extension, renewal,

 

125



--------------------------------------------------------------------------------

replacement, refunding or refinancing; provided that (A) such Indebtedness
exists at the time such person becomes a Subsidiary of an Oz Party and is not
created in contemplation of or in connection with such person becoming a
Subsidiary of an Oz Party; (B) such person becoming a Subsidiary of an Oz Party
is permitted under this Unit Designation; and (C) such Indebtedness is
non-recourse to the Oz Parties or any of their other respective Subsidiaries;

(xiii) Indebtedness of any Oz Party or their respective Subsidiaries incurred to
finance the acquisition, construction, development or improvement of any fixed
or capital assets, including Capital Lease Obligations (as defined in the Senior
Subordinated Loan Agreement) in an aggregate principal amount not to exceed at
any time $25,000,000, and extensions, renewals, refinancings, refundings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except by an amount equal to unpaid accrued interest,
premium thereon and any original issue discount pursuant to the terms thereof,
plus other reasonable amounts paid, and fees and expenses reasonably incurred in
connection with such extension, renewal, replacement, refunding or refinancing;
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction, development or
improvement;

(xiv) Indebtedness incurred in connection with a Permitted Securitization (as
defined in the Senior Subordinated Loan Agreement); provided, that recourse to
the Oz Parties and their respective Subsidiaries shall be limited to (A) the
assets and rights of, and Equity Interests in, Qualifying Risk Retention
Subsidiaries or Alternative Investment Subsidiaries or (B) Unsecured
Indebtedness of $50,000,000 in the aggregate with respect to recourse to Oz
Parties or their respective Subsidiaries that are Non-SPVS (as defined in the
Senior Subordinated Loan Agreement);

(xv) security deposits and obligations under letters of credit and letters of
guaranty supporting leases and other contractual obligations of any Oz Party or
any of their respective Subsidiaries, in each case entered into in the ordinary
course of business;

(xvi) Indebtedness of the Oz Parties or any of their respective Subsidiaries in
the nature of any contingent obligations of any Oz Party or any of their
respective Subsidiaries (i) to issue, make or apply the proceeds of any capital
calls (to the extent such capital calls are made in the ordinary course of
business in accordance with the governing documents of such OZ Fund) in its
capacity as the general partner, manager, managing member (or the equivalent of
any of the foregoing) of any OZ Fund or any of their respective subsidiaries,
either now existing or newly created, to or in respect of any Indebtedness of
such persons or (ii) in respect of a pledge of such Oz Party’s or such
Subsidiary’s Equity Interests in any OZ Fund or any of their respective
subsidiaries for the purpose of securing Indebtedness of such OZ Fund or any of
their respective subsidiaries, either now existing or newly created;

(xvii) obligations in respect of any Interest Rate Agreement or Currency
Agreement entered into in the ordinary course of business and not for
speculative purposes, and obligations to repurchase securities under customary
repurchase agreements in the ordinary course of the Oz Parties or their
respective Subsidiaries cash management practices, provided that the securities
subject to such repurchase agreements shall have a value no less than the amount
that would be customary and prudent to support such repurchase obligations;

 

126



--------------------------------------------------------------------------------

(xviii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(xix) Indebtedness owed to (including obligations in respect of letters of
credit or bank guaranties and similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
(whether to current or former officers, employees, directors, managers,
partners, managing members, principals and other personnel (or to current or
former officers, employees, directors, managers, partners, managing members,
principals and other personnel of such Person’s general partner or equivalent))
or property, casualty or liability insurance or self-insurance in respect of
such items, or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, health, disability or other employee
benefits (whether current or former) or property, casualty or liability
insurance, in each case in the ordinary course of business;

(xx) (A) Indebtedness of Qualifying Risk Retention Subsidiaries that is
non-recourse to the Oz Parties (other than the pledge of any Equity Interests of
Qualified Risk Retention Subsidiaries) incurred to finance the purchase or
holding of Risk Retention Interests (but excluding any guarantees made by any
Qualifying Risk Retention Subsidiary) and any extensions, renewals,
refinancings, refundings and replacements of any such Indebtedness, and (B) to
the extent constituting Indebtedness, the pledge of any Equity Interests in any
Qualifying Risk Retention Subsidiary or OZ Fund to secure Indebtedness permitted
under clause (xx)(A), in each case of the foregoing clauses (A) and (B),
incurred in the ordinary course of business;

(xxi) (A) Indebtedness of Alternate Investment Subsidiaries (but excluding any
guaranties by Alternate Investment Subsidiaries of Indebtedness of other
Persons) that is non-recourse to the Oz Parties (other than the pledge of any
Equity Interests of Alternate Investment Subsidiaries) incurred to finance the
purchase or holding of AIS Investments (as defined in the Senior Subordinated
Loan Agreement) constituting side-by-side investments in OZ Funds or other
investment vehicles that, in each case, (I) are primarily managed for the
account of third parties and (II) except in the case of investments in warehouse
facilities, ramp-up vehicles or similar arrangements in the ordinary course of
business (which, in the case of AIS Investments in warehouse facilities, ramp-up
vehicles or similar arrangements in OZ Funds that do not constitute OZ CLOs (as
defined in the Senior Subordinated Loan Agreement) (“Non-CLO AIS Investments”),
Indebtedness of Alternate Investment Subsidiaries in respect of such Non-CLO AIS
Investments shall be limited to $50,000,000 outstanding at any time that third
party investments in such Non-CLO AIS Investment are not otherwise compliant
with this clause (II)), the aggregate amount invested by Alternate Investment
Subsidiaries in any particular OZ Fund or investment vehicle does not exceed 10%
of the aggregate amount invested by all parties in such OZ Fund or investment
vehicle, taking into account all investments in such OZ Fund or investment
vehicle and after giving effect to all third-party investments and the funding
of all third-party commitments, and any extensions, renewals, refinancings,
refundings and replacements of any such Indebtedness, and (B) to the extent
constituting Indebtedness, the pledge of any Equity Interests in any Alternate
Investment Subsidiary, OZ Fund or other investment vehicle to secure
Indebtedness permitted under clause (xxi)(A), in each case of the foregoing
clauses (A) and (B), incurred in the ordinary course of business;

 

127



--------------------------------------------------------------------------------

(xxii) guaranties by any Oz Party, or guaranties by any of their respective
Subsidiaries of Indebtedness of any other Subsidiary that is not an Oz Party, in
each case with respect to Indebtedness permitted under clauses (i) through (xi),
(xiii), (xv) through (xix) and (xxiii) of this Section 9(c); and

(xxiii) (A) Indebtedness incurred in respect of the Senior Secured Credit
Facility (including all Obligations) and the Senior Subordinated Loan Agreement
(including all “Obligations” as defined therein), and (B) Indebtedness incurred
to contemporaneously redeem all Operating Group Class A Preferred Units and all
Senior Subordinated Loans and effect the Senior Credit Facility Repayment in
full (in each case, (x) including principal, interest and other amounts owed or
accrued thereunder and (y) to the extent such instruments are then outstanding).

(d) Without the prior written consent of the Holders’ Committee, no Oz Party
shall, nor shall it permit any of their respective Subsidiaries to create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Oz Party or any of their respective Subsidiaries,
whether now owned or hereafter acquired, or any income, profits or royalties
therefrom, except:

(i) any Lien existing on any property or asset prior to the acquisition thereof
(including by merger or consolidation) by any Oz Party or any their respective
Subsidiaries or existing on any property or asset of any person that becomes an
Oz Party or a Subsidiary of an Oz Party after the Issuance Date prior to the
time such person becomes an Oz Party or a Subsidiary of an Oz Party; provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such person becoming an Oz Party or a Subsidiary of an Oz Party,
as the case may be, and (B) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such person becomes an Oz
Party or a Subsidiary of an Oz Party, as the case may be, or obligations in
respect of any extensions, renewals, refinancings, refundings and replacements
thereof;

(ii) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith by appropriate proceedings diligently
conducted;

(iii) statutory Liens of landlords, banks and other financial institutions (and
rights of set-off and similar rights), of carriers, warehousemen, mechanics,
repairmen, workmen, suppliers and materialmen, other Liens imposed by law or
pursuant to customary reservations or retentions of title arising in the
ordinary course of business (other than any such Lien imposed pursuant to
Section 401(a)(29) or 430(k) of the United States Internal Revenue Code of 1986,
as amended from time to time, or by the Employee Retirement Income Security Act
of 1974, as amended from time to time, and any successor thereto), and deposits
securing letters of credit supporting such obligations, in each case (A) for
amounts not yet overdue or (B) for amounts that are overdue, are unfiled and no
other action has been taken to enforce the same or (in the case of any such
amounts overdue for a

 

128



--------------------------------------------------------------------------------

period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required in conformity with GAAP shall have been made for any such
contested amounts;

(iv) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), and
deposits securing letters of credit supporting such obligations;

(v) easements, rights-of-way, restrictions, encroachments, and other similar
encumbrances and minor defects or irregularities in title, in each case which do
not interfere in any material respect with the ordinary conduct of the business
of any Oz Party or any of their respective Subsidiaries;

(vi) any interest or title of a lessor or sublessor under any lease of real
estate entered into in the ordinary course of business and purported Liens
evidenced by the filing of any precautionary Uniform Commercial Code (“UCC”)
financing statement relating solely to such lease;

(vii) Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting a Discount Termination
Event pursuant to clause (iv) of such definition;

(viii) Liens solely on any cash earnest money deposits made by any Oz Party or
any of their respective Subsidiaries in connection with any letter of intent or
purchase agreement entered into in the ordinary course of business;

(ix) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(xi) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(xii) non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by any Oz Party or any of their
respective Subsidiaries, in each case in the ordinary course of business and not
interfering in any respect with the ordinary conduct of, or materially
detracting from the value of, the business of any Oz Party or such Subsidiary;

 

129



--------------------------------------------------------------------------------

(xiii) Liens on property, plant and equipment of any Oz Party or any of their
respective Subsidiaries acquired, constructed, developed or improved (or Liens
created for the purpose of securing Indebtedness permitted by clause (xiii) of
Section 9(c) to finance Capital Leases (as defined in the Senior Subordinated
Loan Agreement) and the acquisition, construction, development or improvement of
such assets); provided that (A) such Liens secure Indebtedness permitted by
clause (xiii) of Section 9(c), (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction, development or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such property, plant and equipment and (D) such Liens shall not
apply to any other property or assets of the Oz Parties or any of their
respective Subsidiaries (other than (x) any replacements, additions, accessions
and improvements thereto and proceeds and products thereof, or (y) pursuant to
customary cross-collateralization provisions with respect to other property of
an Oz Party or their respective Subsidiaries that also secure Indebtedness owed
to the same financing party or its Affiliates pursuant to this
Section 9(d)(xiii) or Section 9(d)(i);

(xiv) Liens granted by any Oz Party or any of their respective Subsidiaries that
is the general partner, manager, managing member (or the equivalent of any of
the foregoing) of any OZ Fund in the ordinary course of business or consistent
with past or industry practices (i) securing Indebtedness of such OZ Fund or any
of their respective subsidiaries on the right of such general partner, manager,
managing member (or the equivalent of any of the foregoing) to issue or make
capital calls (to the extent such capital calls are made in the ordinary course
of business in accordance with the governing documents of such OZ Fund) in its
capacity as general partner, manager, managing member (or the equivalent of any
of the foregoing) of such OZ Fund or such subsidiary or (ii) on the Equity
Interests of any OZ Fund or any of their respective subsidiaries to secure
Indebtedness of such OZ Fund or any of their respective subsidiaries (or a
permitted guaranty thereof);

(xv) Liens and deposits (A) securing obligations in respect of letters of credit
or bank guarantees permitted pursuant to Section 9(c) or (B) securing payments
of contractual obligations that are not Indebtedness under leases entered into
in the ordinary course of business;

(xvi) Liens deemed to exist in connection with repurchase agreements in the
ordinary course of the Operating Partnerships’ or their respective Subsidiaries’
cash management practices (and Liens created on securities that are the subject
of such repurchase agreements to secure the payment and performance of the
obligations under such agreements and any custodial fees in connection
therewith) and reasonable customary initial deposits and margin deposits and
similar Liens attaching to deposit accounts, securities accounts, commodity
accounts or other brokerage accounts maintained in the ordinary course of
business and not for speculative purposes;

(xvii) Liens that are contractual rights of set-off (A) relating to pooled
deposit or sweep accounts of any Oz Party or any of their respective
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Oz Parties and their respective
Subsidiaries or (B) relating to purchase orders and other agreements entered
into with customers of any Oz Party or their respective Subsidiaries in the
ordinary course of business;

 

130



--------------------------------------------------------------------------------

(xviii) (A) Liens that are deemed to exist by virtue of any Interest Rate
Agreement or Currency Agreement entered into with financial institutions in
connection with bona fide hedging activities in the ordinary course of business
and not for speculative purposes, or (B) pledges and deposits, whether in cash
or securities, securing obligations in respect of Interest Rate Agreement or
Currency Agreement entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes, and the following cash management services: (1) credit
cards (including, without limitation, “commercial credit cards” and purchasing
cards), (2) stored value cards, and (3) depository, cash management, and
treasury services and other similar services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), in each case in the
ordinary course of business;

(xix) Liens on (A) insurance policies and the proceeds thereof or (B) pledges
and deposits made in the ordinary course of business in compliance with
requirements of any provider of insurance, in each case securing Indebtedness
permitted under Section 9(c)(xviii);

(xx) Liens arising in the ordinary course of business consistent with past or
industry practice not otherwise permitted by this Section 9(d) securing
obligations other than Indebtedness for borrowed money in an aggregate amount
not to exceed $7,000,000 at any time outstanding; provided that this clause
(xx) shall not apply to Liens that are voluntarily granted by the Oz Parties
without the exchange of value or consideration;

(xxi) Liens on (A) any assets or rights of any Qualifying Risk Retention
Subsidiary and (B) any Equity Interests of any Qualifying Risk Retention
Subsidiary, in each case securing Indebtedness permitted under Section 9(c)(xx);

(xxii) Liens on (A) any assets or rights of any Alternate Investment Subsidiary
and (B) any Equity Interests of any Alternate Investment Subsidiary, in each
case securing Indebtedness permitted under Section 9(c)(xxi);

(xxiii) Liens on assets or rights of, or Equity Interests in, Qualifying Risk
Retention Subsidiaries or Alternative Investment Subsidiaries securing
Indebtedness permitted under Section 9(c)(xiv); and

(xxiv) Liens securing (A) the Obligations, (B) the “Obligations” as defined in
the Senior Subordinated Loan Agreement and (C) Indebtedness incurred to
contemporaneously redeem all Operating Group Class A Preferred Units and all
Senior Subordinated Loans and effect the Senior Credit Facility Repayment in
full (in each case, (x) including principal, interest and other amounts owed or
accrued thereunder and (y) to the extent such instruments are then outstanding).

(e) The Company and the Partnership agree that no creation, incurrence,
assumption, guaranty or other assumption of liability with respect to any
Indebtedness or Liens under Section 9(c) or Section 9(d) of this Unit
Designation shall prohibit the Partnership from making any distributions or
redemptions in respect of the Class A Preferred Units except to the extent such
prohibition is no more restrictive than any prohibition existing as of the date
hereof.

 

131



--------------------------------------------------------------------------------

(f) Without the prior written consent of the Holders’ Committee, subject to the
exceptions set forth on Schedule D hereto, none of the Company, any other
Operating Group Entity or any of their respective Affiliates shall directly or
indirectly amend, waive or otherwise modify the terms of the Designated Accrued
Unrecognized Incentive or the real estate commingled funds’ Accrued Unrecognized
Incentive (including any material change in the timing of any realization
thereof); provided, that this clause (e) shall not limit the ability of the
Company, any other Operating Group Entity or any of their respective Affiliates
to delay or defer Accrued Unrecognized Incentive attributable to the real estate
commingled funds, for so long as such delay or deferral is based on commercially
reasonable business rationale and does not disproportionately impact any
beneficiaries of such incentive (including the general partner (or equivalent
entity) of the relevant fund) relative to any other beneficiaries.

(g) The Company, the Partnership and any of the Operating Group Entities shall,
and the Company and the Partnership shall cause the Operating Group Entities and
their respective Subsidiaries to, manage the Specified Funds in a manner that is
consistent with past practice (as determined prior to December 5, 2018). Without
limiting the generality of this Section 9(f), without the prior written consent
of the Holders’ Committee, none of the Company, the Partnership or any other
Operating Group Entity shall, and the Company and the Partnership shall not
permit any of the Operating Group Entities or any of their respective
Subsidiaries to, take (or fail to take) any action with respect to the Specified
Funds which would adversely impact the Designated Accrued Unrecognized Incentive
or otherwise result in the payment of proceeds associated with the realization
of Designated Accrued Unrecognized Incentive to be delayed following the
expiration of the current term of each Specified Fund (without giving effect to
any extensions of current term), subject to the exceptions set forth in
Section 9(f) and Schedule D hereto. Without limiting the foregoing, the Company
and the Partnership will use commercially reasonable efforts to (A) monetize any
Designated Proceeds and Accrued Unrecognized Incentive other than the Designated
Accrued Unrecognized Incentive to the extent such Designated Proceeds and
Accrued Unrecognized Incentive are not received in cash and (B) collect any
realized Designated Proceeds and Accrued Unrecognized Incentive other than the
Designated Accrued Unrecognized Incentive, in each case as promptly as
practicable; provided, however, that realization of Designated Proceeds and
Accrued Unrecognized Incentive shall not require the Company, the Partnership or
any of the Operating Group Entities to cause dispositions that would not
otherwise be in compliance with the relevant investment adviser’s fiduciary
duties. Notwithstanding anything to the contrary herein, this Section 9(g) shall
be subject to the exceptions set forth on Schedule E hereto. For the avoidance
of doubt and notwithstanding the foregoing, all payments and redemptions
contemplated by this Section 9(g) are not subject to the Minimum Free Cash
Balance.

(h) Each of the General Partner and its Affiliates or Subsidiaries performing
asset management or investment advisory functions (each, an “Oz Manager Entity”)
shall not:

(i) Delegate the applicable limited partnership vote in respect of any right to
terminate any OZ Manager Entity for any credit, private equity or real estate
fund (and, for the avoidance of doubt, excluding any separately managed account
and “fund-of-one”) (“Applicable Fund”) to an advisory committee of investors
(“AC Delegation”);

 

132



--------------------------------------------------------------------------------

(ii) Take any steps to solicit or encourage any current or prospective investors
of the Oz Funds to terminate (or diminish in any material respect) any
investor’s investments with the Oz Funds or remove the Company as the Oz Manager
Entity of the applicable Oz Funds for the purpose of associating or doing
business with any competing business (or authorize any active executive managing
directors or other senior management or executive managing directors to take any
such steps), or otherwise encourage (or authorize any active executive managing
directors or other senior management or executive managing directors to
encourage) such investors to terminate (or diminish in any respect) his
investments in the Oz Funds for any other reason; or

(iii) Take any steps to effect the separation of all or any portion of any
management team of the Company in connection with a “spin out,” sale or similar
transaction (or authorize any active executive managing directors or other
senior management or executive managing directors to take any such steps),
absent an arm’s length negotiation and agreement on commercially reasonable
terms with approval from the Board of Directors of the Company.

(i) Since February 5, 2018 through the date hereof (and other than in respect of
OZ Real Estate Tax Advantaged Credit Fund LP), (1) no Oz Manager Entity has
entered into governing documents for any new Applicable Fund providing for
(a) the right to terminate any Oz Manager Entity by a vote of less than 75% of
the Limited Partners (other than for cause or similar disabling conduct) or
(b) any AC Delegation, and (2) no governing documents for any existing
Applicable Fund have been amended to provide for either (1)(a) or (b).

10. Voting Rights; Preferred Unit Holders’ Committee.

(a) This Unit Designation establishes a committee of the holders of the Class A
Preferred Units (the “Holders’ Committee”) to be comprised initially of Daniel
S. Och, as sole member. Subject to the foregoing, the holders of a majority of
the Operating Group Class A Preferred Units then outstanding may at any time
remove members from, or appoint replacement or additional members to, the
Holders’ Committee and shall appoint at least one member promptly if at any time
thereafter the Holders’ Committee has no members. In the event that additional
members are appointed to the Holders’ Committee, the members of the Holders’
Committee shall act by majority vote on all matters to be approved by the
Holders’ Committee.

(b) Except as provided herein, the holders of Class A Preferred Units have no
consent, approval, waiver or voting rights or powers. Each holder of Class A
Preferred Units hereby irrevocably delegates all power and authority to the
Holders’ Committee to exercise, on behalf of such holder of Class A Preferred
Units, any and all rights of such holder in respect of such Class A Preferred
Units, including the granting of any waivers or the exercise of any consent,
approval or voting rights or powers on behalf of such holder.

 

133



--------------------------------------------------------------------------------

(c) Each holder of Class A Preferred Units hereby irrevocably constitutes and
appoints the members of the Holders’ Committee (and each of them) existing at
any time and from time to time, as the sole and exclusive attorney-in-fact and
proxy of such holder of Class A Preferred Units, with full power of substitution
and resubstitution, to attend any meeting of the shareholders of the Class A
Preferred Unit holders, and any adjournment or postponement thereof, on such
Class A Preferred Unit holder’s behalf and to vote or abstain from voting the
Class A Preferred Units owned by such holder in its sole discretion for or
against any action or proposal to the fullest extent permitted by law. Any such
vote or abstention shall not be subject to challenge or input from such holder
of Class A Preferred Units. Each holder of Class A Preferred Units hereby
revokes any and all previous proxies with respect to such holder’s Class A
Preferred Units and no subsequent proxies (whether revocable or irrevocable)
shall be given (and if given, shall not be effective) by such holder with
respect to the Class A Preferred Units that conflict with this proxy. This proxy
and power of attorney is intended to be irrevocable and is coupled with an
interest sufficient in law to support an irrevocable proxy and is granted for
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged and shall be valid and binding on any person to whom the holder of
Class A Preferred Units may transfer any of its Class A Preferred Units. The
attorney-in-fact and proxy identified above will be empowered at any and all
times to vote or act by written consent with respect to the Class A Preferred
Units at every annual, special, adjourned or postponed meeting of holder of
Class A Preferred Units, and in every written consent in lieu of such a meeting,
or otherwise. The power of attorney granted herein is a durable power of
attorney and shall survive the dissolution, bankruptcy, death or incapacity of
each holder of Class A Preferred Units. Any such vote shall be cast or consent
shall be given in accordance with such procedures relating thereto as shall
ensure that it is duly counted for purposes of determining that a quorum is
present and for purposes of recording the results of such vote or consent. The
provisions of this Section 10 shall terminate with respect to a holder of
Class A Preferred Units once such holder no longer owns any Class A Preferred
Units.

(d) Notwithstanding anything in this Unit Designation to the contrary, none of
the Partnership, any other Operating Group Entity or OZ Fund may issue, and the
Company and the Partnership shall not permit the Partnership, any other
Operating Group Entity or OZ Fund to issue, to (x) any individual who is a
“named executive officer” in the Company’s most recent filing with the
Securities and Exchange Commission that required disclosure pursuant to Rule
402(c) of Regulation S-K or such individual’s Related Parties (or would be a
“named executive officer” with respect to the fiscal year in which the proposed
issuance occurs) or (y) in the event that the Company is not required to file
reports with the Securities and Exchange Commission, any individual who would
have been a “named executive officer” if the Company was required to file such
reports or such individual’s Related Parties, in each case of clauses (x) and
(y), other than DSO or his Related Parties (collectively, the “Designated
Officers”), new equity interests in the Partnership, such Operating Group Entity
or OZ Fund (“New NEO Units”) and make any distributions in respect of such New
NEO Units, unless (i) so long as the Company’s common shares are traded on the
New York Stock Exchange or another nationally recognized stock exchange, the
issuance of such New NEO Units is approved by the Company’s compensation
committee and (ii) to the extent the Company’s common shares are not traded on
the New York Stock Exchange or another nationally recognized stock exchange,
with the prior written consent of the Holders’ Committee. For the avoidance of
doubt, (i) if the issuance of such New NEO Units are approved in accordance with
the preceding sentence, any distributions paid on such New NEO Units that
otherwise comply with the terms of this Unit Designation shall be permitted
without any further action on the part of the compensation committee or the
Holders’ Committee as the case may be, (ii) this Section 10(d) shall not
restrict issuances of interests in the ordinary

 

134



--------------------------------------------------------------------------------

course to Designated Officers in connection with any direct or indirect capital
investments they make in the OZ Funds on substantially the same terms and
conditions as third party investors (other than any waiver of management,
incentive, carry or similar fees agreed to by the Company) and (iii) this
Section 10(d) shall not restrict any issuances of equity securities in
connection with the Recapitalization or any distributions payable thereon to the
extent permitted under this Unit Designation.

(e) Neither the Company nor the Partnership shall effect, or cause or permit to
be effected, any transaction between the Company, the Partnership or any other
Operating Group Entity or any OZ Fund, on the one hand, with any Designated
Officer, any holder of at least 10% of the outstanding equity interests of the
Company, the Partnership, any other Operating Group Entity or their respective
Affiliates or Related Parties (for the avoidance of doubt, other than the
Company, the Partnership, any other Operating Group Entity, DSO or his Related
Parties), on the other hand, other than transactions in the ordinary course of
business with any Person (other than any Person that is a Designated Officer)
relating to such Person’s service to any Operating Group Entity or consistent
with past practice as of the Issuance Date including in connection with granting
any direct or indirect carry or capital interest in the OZ Funds to such Person,
which matters shall, without limiting Section 10(d), be determined by the Board
of Directors of the Company or the compensation committee thereof.

(f) None of the Partnership or any other Operating Group Entity shall, and the
Company and the Partnership shall not permit the Partnership or such Operating
Group Entity to, sell, dispose of, or otherwise transfer (whether directly or
indirectly, by merger, spin-off, consolidation, or otherwise) any of their
respective businesses, business lines, or divisions (including their respective
multi-strategy, credit and real estate businesses) or any significant assets
thereof without the prior written consent of the Holders’ Committee; provided
that this Section 10(f) does not restrict any such sale, disposal or other
transfer from any OZ Subsidiary to any Credit Party that is permitted under
Section 9(b), provided that nothing in this Section 10(f) shall limit
obligations of the Operating Partnerships and the Company under
Section 3(b)(ii).

(g) Any determination, decision, consent or waiver required to be made or given,
or permitted to be made or given, by the Holders’ Committee under this Unit
Designation shall be made or given in the Holders’ Committee’s sole discretion.

11. Amendments and Waivers. Only the prior written consent of the Holders’
Committee shall be required for the repeal of this Unit Designation, any
amendment (directly or indirectly, by merger, consolidation or otherwise) to
this Unit Designation, or any waiver of any of its provisions. Only the prior
written consent of the Holders’ Committee shall be required for any amendment
(directly or indirectly, by merger, consolidation or otherwise) to the Limited
Partnership Agreement that would have an adverse effect on any holders of the
Class A Preferred Units or effectuate any waiver of any provisions of this Unit
Designation.

12. No Reissuance. No Class A Preferred Units acquired by the Partnership by
reason of redemption, purchase or otherwise shall be reissued.

 

135



--------------------------------------------------------------------------------

13. Transfers.

(a) No Class A Preferred Unit (or any rights with respect thereto) shall be
Transferred without the consent of the Holders’ Committee and, solely in the
case of any holder of Class A Preferred Units other than DSO or a Related Party
of DSO, the General Partner; provided, that any such consent shall not be
unreasonably withheld with respect to a request to Transfer Class A Preferred
Units in accordance with this Section 13. Any attempted Transfer that is not
made in compliance with this Section 13 shall be void ab initio.

(b) No Transfer shall be permitted under Section 13(a) if the Holders’ Committee
determines in its sole and absolute discretion that (i) such a Transfer would
pose a risk that the Partnership would be a “publicly traded partnership” as
defined in Section 7704 of the Code; (ii) such Transfer would obligate the
Partnership to register the Interests for resale under any applicable federal or
state securities laws or require the Partnership to file reports pursuant to any
applicable federal or state securities laws.

(c) Each holder of Class A Preferred Units hereby agrees that it will not effect
any Transfer of all or any of its Class A Preferred Units (whether voluntarily,
involuntarily or by operation of law) in any manner contrary to the terms of
this Unit Designation or that violates or causes the Partnership or the Partners
to violate the Securities Act, the Exchange Act, the Investment Company Act, or
the laws, rules, regulations, orders or other directives of any governmental
authority.

(d) In the event of any Transfer of Class A Preferred Units, (i) the transferor
shall cause each transferee to agree in writing to comply with the terms of this
Unit Designation and the Partnership Agreement, (ii) prior to such Transfer by
any holder of Class A Preferred Units other than by DSO or a Related Party of
DSO, and as a condition thereto, the General Partner may require such other
documentation as necessary, including appropriate opinions of legal counsel, as
it deems necessary in its sole discretion, to ensure that such Transfer complies
with the applicable requirements of this Unit Designation and applicable law,
and (iii) unless waived by the General Partner in its sole discretion, no
Transfer of Class A Preferred Units other than by DSO or a Related Party of DSO
shall be permitted unless the transferor or the proposed transferee shall have
undertaken to pay all reasonable expenses incurred by the Partnership or its
Affiliates in connection therewith.

14. Right of First Refusal. In the event that a holder of Class A Preferred
Units (other than DSO or a Related Party of DSO) (the “Seller”) receives a
bona-fide offer for the sale of any or all of such holder’s Class A Preferred
Units (the “Offered Securities”), the Seller shall first offer to sell the
Offered Securities to DSO or his designee(s) pursuant to a written notice (the
“ROFR Notice”) provided to DSO, which notice shall include: (i) a description of
the transaction being proposed, (ii) the identity of the offeror (“Third Party
Buyer”), (iii) the purchase price proposed and the manner of payment thereof and
(iv) a term sheet setting forth the material terms and conditions of the offer
and a copy of the proposed agreement, if any. Within twenty (20) days of
receiving the ROFR Notice, DSO must either accept or decline the offer and if
DSO neither accepts nor declines the offer within such twenty (20) day period,
the offer will be considered declined. If the offer is declined by DSO, (i) the
Seller shall next offer to sell the Offered Securities to the General Partner,
on behalf of the Partnership, pursuant to a ROFR Notice and otherwise on the
terms specified in the foregoing sentence, and (ii) if the General Partner
declines such offer, the Seller will have the right to sell the Offered
Securities to the person specified in the

 

136



--------------------------------------------------------------------------------

offer at a price and on terms and conditions no less favorable to the Seller
than the price and terms and conditions set out in the ROFR Notice. If the sale
to the Third Party Buyer is not completed within sixty (60) days after the
General Partner declines the offer, this Section 14 shall again become
applicable as if the offer had not been made.

15. No Preemptive Rights. Unless otherwise determined by the General Partner and
the Holders’ Committee, no holders of the Class A Preferred Units will, as
holders of Class A Preferred Units, have any preemptive rights to purchase or
subscribe for Common Units or any other security of the Partnership.

16. Notices. Any notices required or permitted to be given to a holder of
Preferred Units hereunder may be given by mail or other means of written
communication, including by electronic mail or other means of electronic
transmission, to the address or other applicable contact details maintained for
such holder in the books and records of the Partnership.

17. Severability of Provisions. If any right, preference or limitation of the
Class A Preferred Units set forth in this Unit Designation (as this Unit
Designation may be amended from time to time) is invalid, unlawful or incapable
of being enforced by reason of any rule or law or public policy, all other
rights, preferences and limitations set forth in this Unit Designation, which
can be given effect without the invalid, unlawful or unenforceable right,
preference or limitation shall nevertheless remain in full force and effect, and
no right, preference or limitation herein set forth be deemed dependent upon any
such other right, preference or limitation unless so expressed herein.

18. Reporting.

(a) Commencing with (1) the quarter ended December 31, 2018, no later than (A)
45 days following the end of each of the Company’s first three fiscal quarters
(such date, the “Quarterly Delivery Date”) and (B) 90 days following the end of
the Company’s fiscal year (such date, the “Year End Delivery Date”), the General
Partner shall deliver to the Holders’ Committee a statement setting forth the
General Partner’s good faith determination of the Economic Income, Committed
Cash, Discretionary Reserve, Free Cash Balance, Accrued Unrecognized Incentive,
Designated Accrued Unrecognized Incentive, Net Accrued Unrecognized Incentive,
Designated Proceeds and proceeds from Asset Sales for such period with each
determination presented on its own line item with supporting details and back-up
data and reasonable supporting documentation with respect thereto and (2) fiscal
year 2020 (with respect to Preceding Year 2019), no later than the 90th day of
the fiscal year immediately following any Preceding Year (the “Excess
Distributable Earnings Delivery Date”), the General Partner shall deliver to the
Holders’ Committee a statement setting forth the General Partner’s good faith
determination of the Excess Distributable Earnings for such Preceding Year and
reasonable supporting documentation with respect thereto, provided that with
respect to Preceding Year 2019 such statement need not be provided prior to
March 31, 2020.

 

137



--------------------------------------------------------------------------------

(b) The statements provided pursuant to clause 18(a) above shall be consistent
with the amounts reported in the Company’s annual and quarterly reports filed by
the Company with the Securities and Exchange Commission.

(c) So long as any Operating Group Class A Units are outstanding, to the extent
the Company is no longer required to file quarterly or annual reports with the
Securities and Exchange Commission, the Company shall continue to have its year
end consolidated balance and the related consolidated statements of operations,
shareholders’ equity and cash flows audited by independent certified public
accountants of recognized national standing selected by the Company (such
audited consolidated balance and related statements of operations, shareholders’
equity and cash flows, the “Audited Financial Statements”) and the Company shall
be obligated to deliver the Audited Financial Statements to the Holders’
Committee by each Quarterly Delivery Date, Year End Delivery Date and Excess
Distributable Earnings Delivery Date, as applicable.

19. Determination of Amounts. The Company and the Operating Partnerships on the
one hand, and each holder of the Class A Preferred Units on the other hand,
hereby agree that any calculations in connection with the mandatory redemption
provisions of Section 6, including, but not limited to, the Discretionary
Basket, calculations of Economic Income (including the methodology set forth on
Schedule A hereto), Committed Cash, Total Cash and Free Cash Balance shall be
calculated without duplication; provided further that amounts described in the
definition of Committed Cash shall be calculated without duplication with
respect to any amounts described in the definition of Economic Income.

20. Accounting Terms. Notwithstanding any other provision contained herein, for
purposes of Section 9(c) and Section 9(d) of this Unit Designation only, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts, definitions and covenants referred to herein shall
be made (i) without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company, the Operating Partnerships or any of their
respective Subsidiaries at “fair value,” as defined therein, and (ii) without
giving effect to proposed Accounting Standards Update (ASU) Leases (Topic 840)
issued August 17, 2010, (Topic 842) issued May 16, 2013, any successor proposal,
any implementation thereof, any oral or public deliberations by the Financial
Accounting Standards Board regarding the foregoing, or any other change in GAAP
that would require the obligations of a Person in respect of an operating lease
or a lease that would be treated as an operating lease prior to such change to
be recharacterized as a Capital Lease or Capital Lease Obligations (each as
defined in the Senior Credit Facility).

21. Reimbursement of Certain Amounts. The Company and the Operating Partnerships
shall reimburse the holders of the Class A Preferred Units with respect to any
reasonable fees and expenses (including reasonable attorneys’ fees and expenses)
incurred by such holders in connection with protecting the interests or
enforcing the rights of the Class A Preferred Units.

22. Determination of Certain Terms. For the purposes of determining any monetary
basket, cap or limitation described in this Unit Designation, the Company and
the Partnership agree that such monetary basket, cap or limitation shall be
determined on a consolidated basis with respect to the Company, the Operating
Partnerships and their Subsidiaries (and for the avoidance of doubt, any
Operating Group Entities formed in the future and their Subsidiaries), taken as
a whole.

[Signature Page Follows]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Unit Designation has been duly executed as of the date
first above written.

 

OZ MANAGEMENT LP By:   OCH-ZIFF HOLDING CORPORATION,   its general partner By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   Chief Financial Officer OCH-ZIFF CAPITAL MANAGEMENT
GROUP LLC, as to Section 3(b)(ii), Section 6(a), Section 6(c), Section 9(a),
Section 9(b), Section 9(c), Section 9(d), Section 9(e), Section 9(f),
Section 9(g), Section 10(d), Section 10(e), Section 10(f), Section 18(c),
Section 19, Section 20, Section 21 and Section 22 only By:  

/s/ Thomas Sipp

Name:   Thomas Sipp Title:   Chief Financial Officer

 

139



--------------------------------------------------------------------------------

SCHEDULE A

Economic Income is a measure of pre-tax operating performance that excludes the
following from our results on a GAAP basis:

 

  •  

Income allocations to our executive managing directors on their direct interests
in the Oz Operating Group. Management reviews operating performance at the Oz
Operating Group level, where substantially all of our operations are performed,
prior to making any income allocations.

 

  •  

Equity-based compensation expenses, depreciation and amortization expenses,
changes in the tax receivable agreement liability, net gains and losses on early
retirement of debt financing arrangements, unrealized gains and losses related
to changes in the fair value of financing arrangements, gains and losses on
fixed assets, and net gains and losses on investments in funds, as management
does not consider these items to be reflective of operating performance.
However, the fair value of RSUs that are settled in cash to employees or
executive managing directors is included as an expense at the time of
settlement.

 

  •  

Amounts related to the consolidated funds, including the related eliminations of
management fees and incentive income, as management reviews the total amount of
management fees and incentive income earned in relation to total assets under
management and fund performance.

In addition, expenses related to incentive income profit-sharing arrangements
are generally recognized at the same time the related incentive income revenue
is recognized, as management reviews the total compensation expense related to
these arrangements in relation to any incentive income earned by the relevant
fund. Further, deferred cash compensation is expensed in full in the year
granted for Economic Income, rather than over the service period for GAAP.



--------------------------------------------------------------------------------

EXHIBIT A—FORM OF CONVERSION NOTICE

Re: Notice of Conversion (“Notice”) of Class A Preferred Units issued by OZ
Management LP

Reference is made to the Unit Designation of the Preferences and Relative,
Participating, Optional, and Other Special Rights, Powers and Duties of Class A
Cumulative Preferred Units, dated February 7, 2019 (the “Unit Designation”),
relating to the Operating Group Class A Preferred Units issued by OZ Management
LP. Capitalized terms used but not defined in this Notice shall have the
meanings given such terms in the Unit Designation.

This Notice is being delivered pursuant to Section 7(a) of the Unit Designation.
The undersigned hereby elects to convert the Class A Preferred Units that it
owns, subject to the conversion procedures set forth in Section 7(a) of the Unit
Designation into OZM Incremental Loans on the Exchange Date.

Additionally, the undersigned hereby: (i) acknowledges that the undersigned has
received and reviewed a copy of the Senior Subordinated Loan Agreement and
(ii) agrees that upon execution of this Notice and the consummation of the
exchange described in Article 7 of the Unit Designation, the undersigned shall
become a party to the Senior Subordinated Loan Agreement and shall be fully
bound by, and subject to, all of the covenants, terms, representations,
warranties and conditions of the Senior Subordinated Loan Agreement as though an
original party thereto and shall become a “Lender” as provided thereunder.

The undersigned, being a holder of Class A Preferred Units pursuant to the Unit
Designation, hereby executes this Conversion Notice.

[Unit Holder]

 

 

  Name:   Title:  



--------------------------------------------------------------------------------

Exhibit D: Form of Conversion Election Notice

CONVERSION ELECTION NOTICE

 

To:

Och-Ziff Holding Corporation

Och-Ziff Holding LLC

9 West 57th Street

New York, NY 10019

Attention: __________

The undersigned holder of Class D Common Units in OZ Management LP (“OZM”), OZ
Advisors LP (“OZA”) and OZ Advisors II LP (“OZAII” and, together with OZM and
OZA, the “Partnerships”) hereby irrevocably makes the election specified below
in accordance with Section 3.1(e) of the limited partnership agreement of each
of the Partnerships (as amended or supplemented from time to time, the “LPAs”)
dated as of February 7, 2019 (the “Recapitalization Date”). All capitalized
terms used in this Conversion Election Notice (this “Election Notice”) and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the LPAs.

The undersigned hereby acknowledges, represents, warrants and agrees that:
(i) on the Recapitalization Date, each Class D Common Unit of the undersigned
(the “Pre-Merger Class D Common Units”) was converted into one Conversion
Class D Common Unit and one Conversion Class E-2 Common Unit (the “Conversion
Units”); (ii) the undersigned has the right to elect to either: (A) retain all
of such Conversion Class D Common Units or (B) retain all of such Conversion
Class E-2 Common Units but that, following the Conversion Class E-2 Notice Date,
the undersigned shall solely retain either the Conversion Class D Common Units
or solely retain the Conversion Class E-2 Common Units and the Conversion Units
that the undersigned does not elect to retain will be automatically cancelled as
of the close of business on the Conversion Class E-2 Notice Date as provided in
Section 3.1(e) of each of the LPAs; (iii) the undersigned has, and at the date
of election will have, the full right, power and authority to elect which class
of Conversion Units to retain as provided herein; and (iv) the undersigned has
obtained the consent or approval of all persons and entities, if any, having the
right to consent to or approve such election.

The Conversion Units that will be retained by the undersigned as of the
Conversion Class E-2 Notice Date pursuant to this Election Notice are subject to
the terms and conditions of the LPAs, including, but not limited to, the vesting
and forfeiture terms set forth therein, and the undersigned hereby agrees and
acknowledges that the retention of such Conversion Units is subject to, and
conditional on, compliance with the conditions specified in the LPAs. If the
undersigned retains the Conversion Class D Common Units, they remain subject to
the same vesting schedule as the Pre-Merger Class D Common Units. For a
description of the vesting terms applicable to the Conversion Class E-2 Common
Units, see Exhibit E-2 of the respective LPA.



--------------------------------------------------------------------------------

In addition, the undersigned hereby agrees and acknowledges that retention of
the applicable class of Conversion Units is subject to, and conditional on, the
undersigned’s execution and delivery to OZM of a Consent to Recapitalization,
substantially in the form attached hereto as Annex A (the “Consent to
Recapitalization”) (and, if applicable, the delivery of a substantially similar
Consent to Recapitalization with respect to any of the undersigned’s Related
Trusts (as defined in the Consent to Recapitalization) and, if the undersigned
is a Related Trust, the applicable Individual Limited Partner).

The undersigned hereby elects to retain:

 

                                     All Conversion Class D Common Units; or
                                     All Conversion Class E-2 Common Units.

 

Name of Holder:                                                  

Dated:                                                  

 

(Signature of Holder)               (Street Address)               (City)
                                (State)               (Zip Code)



--------------------------------------------------------------------------------

Annex A

Consent to Recapitalization

Exhibit 10.11

EXECUTION VERSION

 

LOGO [g696214g0208080230646.jpg]

February 7, 2019

Dear Securityholders of the Operating Partnerships:

As previously disclosed, on December 6, 2018, Och-Ziff Capital Management Group
LLC (the “Company”), OZ Management LP (“OZM”), OZ Advisors LP (“OZA”), OZ
Advisors II LP (collectively with OZM and OZA, the “Operating Partnerships”),
Och-Ziff Holding Corporation (“OZ Holding Corporation”), Och-Ziff Holding LLC
(“OZ Holding LLC”) and Daniel S. Och entered into a letter agreement (together
with the term sheet attached thereto, each as amended pursuant to the amendments
attached to the Information Statement (as defined below), the “Agreement”). The
Company, the Operating Partnerships, OZ Holding Corporation and OZ Holding LLC
are referred to, collectively, as the “Oz Parties.” The Agreement contemplates
the transactions described in the Omnibus Confidential Information Statement
Regarding Proposed Recapitalization of the Company and Certain of its
Subsidiaries (the “Information Statement” and such transactions, collectively,
the “Recapitalization”). As described in more detail in the Information
Statement, the Recapitalization includes, among other things, a recapitalization
of certain equity interests in the Operating Partnerships (such recapitalization
as applied to holders of Class A Units (as defined below) in their capacity as
such, the “Class A Unit Reallocation”); a distribution holiday on certain units
of the Operating Partnerships during which the Operating Partnerships will not
make any distributions in respect of such units (the “Distribution Holiday”);
the expected forfeiture of approximately 750,000 Class A Units owned by holders
(the “Preferred Unitholders”) of the existing preferred units of the Operating
Partnerships (the “Preferred Units”) (with such forfeiture, if consented to by a
Preferred Unitholder, being made pro rata based on the number of Preferred Units
owned by each such Preferred Unitholder who also holds Class A Units in relation
to such Class A Units (the “Class A Unit Forfeiture”)); entry by members of
senior management of the Company into certain binding employment arrangements;
restructuring of the existing Preferred Units into debt (the “New Debt
Securities”) and new preferred equity securities (the “New Preferred
Securities”); an amendment (the “TRA Amendment”) to the Amended and Restated Tax
Receivable Agreement (the “TRA”), dated as of January 12, 2009, by and among the
Company, OZ Holding Corporation, OZ Holding LLC, the Operating Partnerships and
their current and former limited partners party thereto providing for (among
other things) the waiver of certain tax receivable payments for the 2017 and
2018 tax years (with certain exceptions described in the Information Statement
and the Agreement) and the reduction of certain tax receivable payments in
respect of the 2019 and subsequent tax years (as described in the Information
Statement and the Agreement); the waiver by Mr. Och of his right to reallocate
(and, under certain circumstances, be reissued) certain units cancelled pursuant
to the Cancellation, Reallocation and Grant Agreement, dated March 28, 2018; the
redemption of Mr. Och’s liquid balances in the Company funds; the Company’s
intent to change its tax classification from a partnership to a corporation; and
certain corporate governance changes (in each case, which transactions will be
effected by certain implementing agreements substantially on the terms of the
Agreement (the “Implementation Agreements”)). For purposes of this letter (this
“Consent”), “Class A Units” shall mean Class A common units in the Operating
Partnerships.



--------------------------------------------------------------------------------

The Nominating, Corporate Governance and Conflicts Committee (the “Conflicts
Committee”) of the Board of Directors of the Company (the “Board”) unanimously
approved the terms of the Agreement and unanimously recommended that the Board
approve the terms of the Agreement. The Board (with Mr. Och recusing himself),
acting on the unanimous recommendation of the Conflicts Committee, approved the
terms of the Agreement. While the support, consent or approval of a majority of
the Class A Units owned by holders of Class A Units not including any Class A
Units held by Mr. Och or any holder of Class A Units that will receive Class E
common units in the Operating Partnerships in the Recapitalization (the
“Minority Class A Holders”) is not required by law or otherwise to effect the
Recapitalization, including the Class A Unit Reallocation, the Agreement
provides that approval of the Recapitalization by the Minority Class A Holders
is a condition to the Recapitalization Closing (as defined below). Each of the
Oz Parties represents and warrants that Schedule A attached hereto accurately
reflects (i) the number of Class A Units that you will be reallocating as part
of the Recapitalization, (ii) the number of Class A Units and Class A-1 Units
(as defined in the Information Statement) that you will own as a result of the
Recapitalization, (iii) the amount of New Debt Securities that you will own as a
result of the Recapitalization, (iv) the aggregate liquidation preference of New
Preferred Securities that you will own as a result of the Recapitalization and
(v) assuming your consent as requested below, the number of your Class A Units
that will be subject to the Class A Unit Forfeiture. To your actual knowledge,
the interests set forth on Schedule A attached hereto are held directly by the
signatory to this Consent.

Consent

In accordance with the terms of the Agreement, the Oz Parties hereby request
your irrevocable consent to the Recapitalization, in all of your capacities as
it relates to the Oz Parties and their respective subsidiaries (the “Oz Group”)
to the extent of your interests in the Oz Group and any agreements relating
thereto that you are a party to, including, without limitation and as
applicable, in your capacity as:

Class A Unitholders – If you hold Class A Units and execute this Consent, then
you will be consenting in your capacity as a holder of Class A Units to the
Class A Unit Reallocation and the Distribution Holiday.

Preferred Unitholders – If you hold Preferred Units and execute this Consent,
then you will be consenting in your capacity as a holder of Preferred Units to
the Class A Unit Forfeiture (if you also hold Class A Units) and the
restructuring of the existing Preferred Units into New Debt Securities and New
Preferred Securities, and (if you also hold Class A Units), effective upon the
Recapitalization Closing, you hereby surrender your pro rata share of the
approximately 750,000 Class A Units expected to be forfeited in the Class A Unit
Forfeiture.

TRA Recipients – If you are a recipient of TRA payments under the TRA and
execute this Consent, then you will be consenting in your capacity as a
recipient of such payments to the TRA Amendment, in which case you will also
deliver an executed consent to the TRA Amendment.

 

145



--------------------------------------------------------------------------------

Execution and delivery of this Consent also constitutes your consent with
respect to the terms and conditions of all Implementation Agreements that are
specifically applicable to you.

Conditions

This Consent will not be effective unless and until each of the following
conditions is satisfied or waived in writing by you:

 

  1.

The entry into definitive Implementation Agreements providing for the
Recapitalization Closing, substantially as described in the Information
Statement (including the satisfaction of each of the conditions described
therein, except for the waiver by the parties to the Agreement of any conditions
that would not adversely affect in any material respect the holders of Class A
Units) has occurred no later than February 28, 2019.

 

  2.

The receipt by the Oz Parties of (a) a consent in substantially the form
attached as Exhibit D-1 (and in the case of Mr. Och’s Related Trusts (as defined
below), in substantially the form attached as Exhibit D-2) (the “DO Consent”) of
the Information Statement executed by Mr. Och and each of his Related Trusts
(collectively with Mr. Och’s affiliates, the “DO Parties”), including
substantially the same indemnification and release provisions and the
unconditional and irrevocable surrender of the DO Parties’ pro rata share of the
approximately 750,000 Class A Units expected to be forfeited in the Class A Unit
Forfeiture and (b) letters on substantially the same terms as this Consent
executed by a majority of the Minority Class A Holders.

 

  3.

The receipt and review of forms of the following Implementation Agreements (in
substantially the form that are to be entered into) in form and substance
reasonably satisfactory to you: (a) Form of Amended and Restated Limited
Partnership Agreement, (b) Form of Agreement and Plan of Merger, (c) Form of
Unit Designation of the Preferences and Relative, Participating, Optional, and
Other Special Rights, Powers and Duties of Class A Cumulative Preferred Units,
(d) Senior Subordinated Term Loan and Guaranty Agreement, (e) Governance
Agreement, (f) TRA Amendment, (g) Amended and Restated Exchange Agreement and
(h) Amended and Restated Registration Rights Agreement.

 

  4.

The furnishing by the Company of a copy of an opinion from Skadden, Arps, Slate,
Meagher & Flom LLP (“Skadden Arps”) addressed to the Company, dated as of the
date of the Recapitalization Closing, regarding the IRS respecting the income
reallocation during the Distribution Holiday (with such condition applying
solely in the event of the prior execution and delivery by you of a common
interest agreement and non-reliance agreement in the form provided by Skadden
Arps).

 

146



--------------------------------------------------------------------------------

Agreements

Each of the Oz Parties hereby unconditionally and irrevocably represents,
warrants, acknowledges, and agrees with you, as follows:

 

  1.

At the Recapitalization Closing, the transactions described in the Information
Statement as to be consummated at the Recapitalization Closing shall be
consummated as described therein in all material respects. From and after the
Recapitalization Closing until the end of the Distribution Holiday, without the
approval of holders of a majority of the Class A Units (not including any
Class A Units held by the DO Parties), the DO Consent shall not be amended or
modified, or any provisions thereof waived, by any of the Oz Parties, which
amendment, modification or waiver would provide more favorable treatment to any
of the DO Parties than the treatment set forth in this Consent, unless the same
more favorable treatment is simultaneously and unconditionally provided to you.
The DO Consent in substantially the form of Exhibit D-1 and D-2 to the
Information Statement, constitute the only agreements, arrangements or
understandings regarding indemnification, release, consent or approval that any
of the DO Parties (in their capacity as holders of Class A Units and as TRA
recipients) are providing or are being provided in connection with the
Recapitalization.

 

  2.

Any consent to any of the transactions referenced in this letter is not a
recommendation of any sort to any person and may not be relied upon by any
person other than the Oz Group.

 

  3.

None of the Oz Group will, and each such entity will cause their affiliates and
representatives not to, identify you by name to any person, or publicly, in
connection with the fact that you have executed (or not executed) this Consent,
without your prior written consent, except as may be required by law, rule or
regulation (including the rules and regulations of a national securities
exchange) (other than such disclosure to other individuals that are being asked
to sign a substantially similar consent).

Representations and Warranties

Each party hereto hereby represents and warrants to each of the other parties
hereto and their Representatives (as defined below) that as of the date hereof:
(i) such party has the power and authority to execute and deliver this Consent
and to carry out its obligations hereunder, (ii) the execution, delivery and
performance by such party of this Consent and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such party, (iii) the execution, delivery and performance
by such party of this Consent and the consummation of the transactions
contemplated hereby will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien upon
any of the properties or assets of such party under any of the terms, conditions
or provisions of (1) its certificate of formation, limited partnership agreement
or similar organizational documents, as applicable, or (2) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which such party is a party, or (B) violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to such party except, (x) in the case of clause (iii)(A)(1),
for those occurrences that, individually or in the aggregate, would not be
material to such party and, if applicable, its subsidiaries, taken as a whole,
and (y) in the case of clause (iii)(A)(2) and clause (iii)(B), for those
occurrences that, individually or in the aggregate, have not had and would not
be reasonably expected to have a material adverse effect on such party and, if
applicable, its subsidiaries, taken as a whole, (iv) this Consent constitutes

 

147



--------------------------------------------------------------------------------

the legal, valid and binding obligations of such party enforceable against such
party in accordance with its terms (except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles), (v) no notice
to, declaration or filing with, or consent or approval of, any governmental
entity or third party is required by or with respect to such party in connection
with the execution of this Consent or the consummation of the Recapitalization
other than filings in respect of applicable securities laws, in each case,
except as would not, individually or in the aggregate, have had or be reasonably
expected to have a material adverse effect on such party and, if applicable, its
subsidiaries, taken as a whole, (vi) in connection with the Recapitalization
Closing, no member of the Oz Group is entering into, or will enter into, any
agreement, arrangement or understanding with any of the DO Parties, that
contemplates or provides (or is reasonably likely to provide) a material
financial benefit to any of the DO Parties, other than as disclosed in the
Information Statement or in any document attached to or circulated with the
Information Statement and (vii) except for the representations and warranties
contained in this Consent or, in the case of the parties thereto, the
Implementation Agreements, such party acknowledges that no other party hereto is
making or has made any representation or warranty (whether express or implied)
in connection with this Consent or the transactions contemplated hereby.

Each of the Oz Parties hereby represents and warrants to you that, with respect
to the Class A Units, the Preferred Units, the TRA, the Class A Unit Forfeiture,
the New Debt Securities, and the New Preferred Securities, the treatment (and
terms and conditions) applicable to any of the DO Parties in connection with the
Recapitalization will be no more favorable to any of the DO Parties (other than
in de minimis respects) than the treatment (and terms and conditions) applicable
to any other holder or recipient thereof. For the avoidance of doubt, the
representation and warranty in this paragraph does not address other interests
that the DO Parties may have in the Recapitalization, as described in more
detail in the Information Statement (including the Interests of Certain Persons
section of the Information Statement).

Indemnification and Release

In furtherance of the parties’ desire that each person delivering a consent (and
their applicable related parties, including Related Trusts (as defined below)),
including for the avoidance of doubt Daniel S. Och (including his Related Trusts
that hold units in the Operating Partnerships (together with Mr. Och, the “Och
Parties”)), who is delivering a consent, will release, and will be released by,
each member of the Oz Group, the Board and each other active and former
executive managing director that delivers a consent (and their applicable
related parties), the parties hereby agree as follows:

Effective upon the entry into definitive Implementation Agreements providing for
the Recapitalization (with the simultaneous consummation of the applicable
transactions to be consummated upon such entry) (currently expected to occur no
later than February 8, 2019) (the “Recapitalization Closing”), but expressly
conditioned upon the execution and delivery of this Consent by you, (i) each
member of the Oz Group, (ii) the Board, and (iii) the Och Parties and the Oz
Group’s active and former executive managing directors (and each of their
related trusts, if any, that hold units in the Operating Partnerships (the
“Related Trusts”)) that deliver an executed consent, in each case containing
substantially the same indemnification and release provisions contained in this
Indemnification and Release section (the “Participating Oz Parties”) (for
clarification, the releases contemplated

 

148



--------------------------------------------------------------------------------

by clause (ii) will be effected pursuant to release provisions in separate
release agreements and clause (iii) will be effected pursuant to release
provisions in separate agreements in substantially the form attached as Exhibit
D-1 to the Information Statement (and with respect to any Related Trust in
substantially the form attached as Exhibit D-2 to the Information Statement))
and their trustees and any of the respective affiliates, successors, assigns,
executors, heirs, officers, directors, managers, partners, employees, agents and
representatives of any of the foregoing (“Representatives”) (collectively, each
of (i) through (iii) and their respective Representatives, but for the avoidance
of doubt, excluding (x) any active or former executive managing director or
Related Trust that is not a Participating Oz Party and (y) Representatives of
the parties in clause (x), the “Oz Release Parties”), irrevocably,
unconditionally, knowingly and voluntarily releases, acquits, remises,
discharges and forever waives and relinquishes all Claims (as defined below)
which any of the Oz Release Parties ever had, has, can have, or might have now
or in the future, for, upon or by reason of any matter, cause or thing
whatsoever, whether in law or in equity, against you and/or any of your
Representatives (collectively, the “Consenting Partner Release Parties”),
arising out of, relating to, based upon or resulting from the Recapitalization
or any act or omission with respect to the planning for, or otherwise arising
out of or relating to, the Recapitalization, solely in respect of the period
beginning on May 17, 2018 and ending at the Recapitalization Closing, in each
case, other than to enforce any express rights under an agreement to which any
Oz Release Party or any Consenting Partner Release Party is a party or an
express third-party beneficiary thereof arising after the Recapitalization
Closing (including, without limitation, any Claims pursuant to the express terms
of, or to enforce, this Consent and/or the Implementation Agreements, whether
for indemnification, breach or otherwise) (the “Consenting Partner Released
Claims”). For the avoidance of doubt, (A) this release shall not extend to and
expressly excludes any Claims other than the Consenting Partner Released Claims,
each of which is hereby expressly preserved, and (B) no Consenting Partner
Release Party who is currently an employee, officer, manager, partner and/or
director of the Company or any member of the Oz Group (or the predecessors
thereof) shall cease to be a Consenting Partner Release Party should they cease
to serve in such position for any reason.

For the avoidance of doubt, the failure of any active or former executive
managing director who is not a party to this Consent to enter into a consent in
substantially the form attached as Exhibit D-1 to the Information Statement (and
with respect to any Related Trust, the failure of such Related Trust to enter
into a consent in substantially the form attached as Exhibit D-2 to the
Information Statement), may result in such active or former executive managing
director (or Related Trust) failing to qualify as an Oz Release Party for
purposes of this Consent but shall not otherwise invalidate this Consent or any
other consent delivered by another person.

Effective upon the Recapitalization Closing, but expressly conditioned upon the
execution and delivery of a consent containing release provisions in
substantially the same form by each of the Participating Oz Parties (and as to
which the Consenting Partner Release Parties are intended third party
beneficiaries), each of the Consenting Partner Release Parties irrevocably,
unconditionally, knowingly and voluntarily releases, acquits, remises,
discharges and forever waives and relinquishes all Claims which any of the
Consenting Partner Release Parties ever had, has, can have, or might have now or
in the future, for, upon or by reason of any matter, cause or thing whatsoever,
whether in law or in equity, against any of the Oz Release Parties, arising out
of, relating to, based upon or resulting from the Recapitalization or any act or
omission with respect to the planning for, or otherwise arising out of or
relating to, the Recapitalization, solely in respect of the period beginning on
May 17, 2018 and ending at the Recapitalization Closing, in

 

149



--------------------------------------------------------------------------------

each case, other than to enforce any express rights under any agreement to which
any Oz Release Party or any Consenting Partner Release Party is a party or an
express third-party beneficiary thereof arising after the Recapitalization
Closing (including, without limitation, any Claims pursuant to the express terms
of, or to enforce, this Consent and/or any Implementation Agreement, whether for
indemnification, breach or otherwise) (the “Oz Released Claims”). For the
avoidance of doubt, (A) this release shall not extend to and expressly excludes
any Claims other than the Oz Released Claims, each of which is hereby expressly
preserved, and (B) no Oz Release Party who is currently an employee, officer,
manager, partner and/or director of the Company or any member of the Oz Group
(or the predecessors thereof) shall cease to be an Oz Release Party should they
cease to serve in such position for any reason.

“Claim” shall mean any actual, potential or threatened claim, counterclaim,
action, investigation, arbitration or other alternative dispute resolution
mechanism, appeal, inquiry, inspection, audit, examination, proceeding, cause of
action in law or in equity, suit, lien, liability, debt due, sum of money,
demand, obligation, accounting, damage, financial obligations, charges, rights,
damages, loss, cost or expense, attorneys’ fees and liabilities of any kind or
nature whatsoever, known or unknown, contingent or non-contingent, suspected or
unsuspected, whether arising under state, federal or other law, or based on
common law, statutory law, regulations, equity or otherwise, including, without
limitation, any claim based on alleged breach of contract, breach of fiduciary
duty, breach of duty of confidentiality, undue influence, incapacity, fraud,
fraudulent inducement, negligent misrepresentation, unjust enrichment or other
legal duty, legal fault, offense, quasi-offense or any other theory.

The Oz Release Parties and the Consenting Partner Release Parties acknowledge
that the laws of many states provide substantially the following: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” The Oz Release Parties and the Consenting Partner Release Parties
acknowledge that such provisions are designed to protect a person from waiving
Claims that it does not know exist or may exist. Nonetheless, the Oz Release
Parties and the Consenting Partner Release Parties agree that, effective as of
the Recapitalization Closing, the Oz Release Parties and the Consenting Partner
Release Parties shall be deemed to waive any protections provided by such
provisions to the fullest extent permitted by law and shall not institute any
legal proceedings based upon, arising out of, or relating to any of the Claims
released pursuant to this Consent, whether known or unknown at the time of
executing this Consent.

It is expressly agreed that (i) the Oz Release Parties and Consenting Partner
Release Parties, to the extent they are not parties to this Consent, shall be
intended third party beneficiaries of the release provisions set forth herein,
(ii) the Consenting Partner Release Parties, to the extent they are not parties
to this Consent, shall be intended third party beneficiaries of the
indemnification provisions set forth herein and (iii) the Representatives of the
parties hereto shall be intended third party beneficiaries of the
representations set forth herein and, in each case, shall be entitled to enforce
such provisions in the same manner and to the same extent as the parties hereto.
In addition, it is acknowledged and agreed that the Consenting Partner Release
Parties shall be intended third party beneficiaries of the respective release
provisions (the “Reciprocal Releases”) of each of the applicable consents or
similar agreements being delivered by the Oz Release Parties that are not
parties to this Consent in the same manner and to the same extent as the Oz
Release

 

150



--------------------------------------------------------------------------------

Parties thereunder (and for the avoidance of doubt, each Consenting Partner
Release Party under this Consent shall be an Oz Release Party under each of the
Reciprocal Releases), and shall be entitled to enforce such release provisions
in the same manner and to the same extent as the parties thereto. The Oz Release
Parties and Consenting Partner Release Parties agree to perform all further acts
and execute, acknowledge and deliver any documents that may be reasonably
necessary to carry out the provisions of this Indemnification and Release
section.

Effective upon the Recapitalization Closing, but expressly conditioned upon your
execution and delivery of this Consent, if any Consenting Partner Release Party
becomes involved in any capacity in any Claim brought by any governmental or
quasi-governmental agency or entity (including without limitation any city,
state, or federal taxing authority) or any person, including stockholders,
investors, former or active executive managing directors (or Related Trusts
thereof) of the Oz Group, to the extent arising from, in connection with or as a
result of the Recapitalization (other than the Intended Effects (as defined
below)), solely in respect of the period beginning on May 17, 2018, each member
of the Oz Group jointly and severally will reimburse or, if so requested by the
Consenting Partner Release Parties, advance, or cause to be advanced (within ten
business days of such request), any and all reasonable and documented
out-of-pocket legal and other fees and expenses (including the cost of any
preparation) incurred in connection therewith by such Consenting Partner Release
Party, provided, however, that such Consenting Partner Release Party shall have
given a written undertaking to reimburse the Oz Group in the event it is
subsequently determined that such Consenting Partner Release Party is not
entitled to indemnification pursuant to this Consent (the “Expense
Reimbursement”). Effective from and after the Recapitalization Closing, but
expressly conditioned upon your execution and delivery of this Consent, each
member of the Oz Group shall jointly and severally indemnify the Consenting
Partner Release Parties and hold them harmless on an after-tax basis against any
and all liabilities, debts, obligations, losses, damages, Claims, costs or
expenses (including costs of investigation and preparation and reasonable and
documented out-of-pocket attorneys’ fees and expenses) (but for the avoidance of
doubt, not including any of the transactions contemplated by the Implementation
Agreements or the intended effects of the Recapitalization (the “Intended
Effects”), including, without limitation, any diminution in the value of a
holder’s securities, loss of value in shares being reallocated or similar
matters) (collectively, “Losses”) to any such person to the extent arising out
of, relating to, based upon or resulting from the Recapitalization or any act or
omission with respect to the planning for, or otherwise arising out of or
relating to, the Recapitalization, solely in respect of the period beginning on
May 17, 2018, in each case, including, but not limited to, any such Losses
relating to (i) taxes (including any related interest and penalties) resulting
from the allocation of net income of the Operating Partnerships to units of the
Operating Partnerships other than the Class B Units (as defined in the
Information Statement) during the Distribution Holiday except for (1) any such
allocation pursuant to the Book-Up Provisions (as defined in the Amended and
Restated Limited Partnership Agreements of the Operating Partnerships, as
amended and restated as of the date of the Recapitalization Closing), (2) taxes
resulting from any deemed distribution for U.S. federal income tax purposes with
respect to such units of the Operating Partnerships other than the Class B Units
resulting from the reallocation of any nonrecourse liabilities of the Operating
Partnerships outstanding at the time of the Recapitalization, and (3) taxes for
any period that includes the Distribution Holiday or any portion thereof for
which the Consenting Partner Release Party had granted, or had granted on its
behalf, to any taxing authority a waiver or consent extending any statute of
limitation for the assessment of taxes for such period, unless the Consenting
Partner Release Party has notified the Oz Group in writing of such waiver or
consent within 10 days of their grant (in the case of this clause (3), solely to
the extent that the failure to have notified the Oz Group materially

 

151



--------------------------------------------------------------------------------

prejudices the Oz Group’s ability to contest any assessment of taxes for which
it would be required to indemnify such Consenting Partner Release Party or to
make a claim under the Tax Indemnity Policy (as defined below)), (ii) Claims by
any other holder of units in the Oz Group against one or more of the Consenting
Partner Release Parties, (iii) Claims by any active or former executive managing
director or Related Trust or any other person against one or more of the
Consenting Partner Release Parties and (iv) Claims by any holders of Class A
Shares (as defined in the Information Statement) against one or more of the
Consenting Partner Release Parties, but in all cases, solely to the extent
(x) arising out of, relating to, based upon or resulting from the
Recapitalization or any act or omission with respect to the planning for, or
otherwise arising out of or relating to, the Recapitalization, solely in respect
of the period beginning on May 17, 2018, and (y) other than in the case of
Expense Reimbursement, such Losses become payable in a final and non-appealable
order or judgment by a court of competent jurisdiction, a final and binding
settlement agreement or, in the case of taxes, pursuant to a determination
within the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended (or any comparable provision of state or local tax law), an Internal
Revenue Service Form 870 or 870-AD (or successor form) signed by the Consenting
Partner Release Party (or any comparable form under state or local tax law) (for
the avoidance of doubt, subject to the applicable restrictions on settlement
contained herein) or a settlement or notice of final partnership adjustment that
goes uncontested by the applicable Oz Group member (or any comparable provisions
under state or local tax law), and for the avoidance of doubt, in all cases
excluding the Intended Effects. All indemnification payments made pursuant to
this Indemnification and Release section shall be paid by the Oz Group on an
after tax basis and net of any tax benefits actually realized (in the year of
the Loss through and including the year in which the indemnification payment is
made) by the Consenting Partner Release Parties in connection with the matter
that is subject to indemnification and any amounts relating to Claims that are
actually received by the Consenting Partner Release Parties under insurance
policies, indemnities, reimbursement arrangements or contracts (including with
respect to any breaches thereof), and the Consenting Partner Release Parties
shall be required to take commercially reasonable steps to obtain recovery under
such insurance policies, indemnities, reimbursement arrangements or contracts.
The Consenting Partner Release Parties and the Oz Group shall cooperate in
connection with any matters in which indemnification has been or may be sought
pursuant to this Indemnification and Release section and shall each furnish any
records and other information as may be reasonably requested by the other party
in connection therewith, except for confidential tax information and except to
the extent such records or other information is subject to the attorney-client
or other similar privilege that would be waived (in whole or in part) as a
result of such furnishing (in which case the Consenting Partner Release Parties
shall use reasonable best efforts to implement alternative arrangements to
(i) furnish such tax information on a redacted or other similar basis to
eliminate confidential information and (ii) furnish any other records and other
information to the extent permissible without waiving the attorney-client or
other similar privilege); provided that any tax information needed in order for
the Oz Group to ascertain the amount of the Loss and determine the amount of the
required indemnification payment shall be deemed not to be confidential;
provided further that the Oz Group shall keep all such tax information
confidential to the extent permitted by law. Without limiting the foregoing, the
Consenting Partner Release Parties shall (i) promptly inform the Oz Group of any
communication (or any other correspondence) received from, or given to, any
applicable governmental, quasi-governmental agency or other person in connection
with any matter which is or would reasonably be expected to be subject to
indemnification hereunder, (ii) permit the Oz Group to review in advance any
proposed communication by such party to any such person to the extent

 

152



--------------------------------------------------------------------------------

relating thereto and incorporate the Oz Group’s reasonable comments, and
(iii) as requested by the Oz Group and permitted by law, permit the Oz Group to
participate in any applicable meetings or discussions with such person to the
extent relating thereto, in the case of each of clauses (i)-(iii), to the extent
such actions would not result in any waiver of any attorney-client or other
similar privilege of such Consenting Partner Release Party (subject to the
obligations of the Consenting Partner Release Parties set forth in the
immediately preceding sentence).

In the event of a proceeding or other Claim against a Consenting Partner Release
Party involving a third party for which indemnification or advancement of fees
and expenses may be required hereunder (a “Third Party Claim”), you shall
promptly (but in the case of a Third Party Claim relating to taxes, in no event
later than 10 days following notice thereof) notify the Oz Group in writing and
provide information as the Oz Group may reasonably request provided that a delay
in notice shall not affect the Oz Group’s liability except to the extent it is
materially prejudiced thereby. The Oz Group shall be entitled to participate in
the defense of such Third Party Claim at its expense, and, other than with
respect to such Claims related to taxes which shall be subject to the procedures
set forth below, at its option shall be entitled to assume the defense thereof
with counsel selected by the Oz Group that is reasonably acceptable to you (it
being acknowledged and agreed that for purposes of this section Skadden, Arps,
Slate, Meagher & Flom LLP is deemed reasonably acceptable to you). If (i) such
Third Party Claim relates to or arises in connection with any criminal
proceeding brought by any governmental or quasi-governmental agency or entity,
or (ii) such Third Party Claim seeks an injunction or equitable relief against
you, then the Oz Group and each Indemnified Party Group (as defined below) (as
represented by such group’s Permitted Counsel (as defined below), at the Oz
Group’s expense (to the extent reasonable, documented and out-of-pocket) shall
jointly control such Third Party Claim and, to the extent included as
indemnified parties pursuant to this Consent or a separate consent delivered in
connection with the Recapitalization (“Indemnified Parties”), (A) Indemnified
Parties that are DO Parties or their Representatives as a group shall be
entitled to retain one separate counsel reasonably acceptable to the Oz Group
(it being acknowledged and agreed that for purposes of this section Paul, Weiss,
Rifkind, Wharton & Garrison LLP is deemed reasonably acceptable to the Oz
Group), (B) the applicable Indemnified Parties that are active executive
managing directors or their Representatives as a group shall be entitled to
retain one separate counsel reasonably acceptable to the Oz Group (it being
acknowledged and agreed that for purposes of this section Proskauer Rose LLP is
deemed reasonably acceptable to the Oz Group) and (C) any other applicable
Indemnified Parties as a group shall be entitled to retain one separate counsel
reasonably acceptable to the Oz Group (it being acknowledged and agreed that for
purposes of this section Paul Hastings LLP is deemed reasonably acceptable to
the Oz Group), in each case, to jointly control such Third Party Claim (plus, in
each of (A), (B) and (C), if applicable, each of the Indemnified Party Groups
shall be entitled to retain one local counsel reasonably acceptable to the Oz
Group in any applicable jurisdiction in respect of any particular Claim for the
applicable Indemnified Parties) at the Oz Group’s expense (to the extent
reasonable, documented and out-of-pocket) (the groups of Indemnified Parties in
each of (A), (B) and (C), the “Indemnified Party Groups” and the applicable
counsel for each such group, the “Permitted Counsel”). Notwithstanding the
foregoing, if your counsel advises you in writing that representation by the
same counsel would be inappropriate under applicable standards of professional
conduct due to a material conflict of interest that exists or would reasonably
be expected to arise in the event the Oz Group elects to control or defend any
Third Party Claim, then each Indemnified Party Group (as represented by such
group’s

 

153



--------------------------------------------------------------------------------

Permitted Counsel, at the Oz Group’s expense (to the extent reasonable,
documented and out-of-pocket)) shall be entitled to control their own defense of
such Third Party Claim; provided, however that the Oz Group shall be entitled to
participate in the defense of such Third Party Claim at its expense. For the
avoidance of doubt, none of the consummation of the Recapitalization
transactions or the execution of this Consent (including the indemnification and
release provisions hereof), shall constitute, in and of themselves, a conflict
for purposes of the foregoing sentence.

In the case of any Third Party Claim consisting of an audit, examination, or
other proceeding of any taxes or tax returns of a Consenting Partner Release
Party, (i) if the applicable audit, examination or other proceeding includes
other tax matters of the Consenting Partner Release Party besides the Third
Party Claim, then the Consenting Partner Release Party shall use commercially
reasonable efforts (which shall not include settlement on terms not agreeable to
you of such other tax matters) to sever the Third Party Claim from all other tax
matters, (ii) if the applicable audit, examination or other proceeding includes
solely Third Party Claims or the audit, examination or other proceeding was
successfully severed in accordance with the immediately preceding clause (i) to
solely include the Third Party Claim, then the Oz Group at its option shall be
entitled to assume the defense thereof with one counsel selected by the Oz Group
that is reasonably acceptable to you (it being acknowledged and agreed that for
purposes of this section Skadden, Arps, Slate, Meagher & Flom LLP is deemed
reasonably acceptable to you), (iii) if the applicable audit, examination or
other proceeding includes other tax matters of the Consenting Partner Release
Party besides the Third Party Claim and cannot be severed in accordance with
clause (i), then the Consenting Partner Release Party shall be entitled to
retain the defense thereof (at the Consenting Partner Release Party’s expense,
except to the extent relating to indemnifiable Losses hereunder) and if the
Consenting Partner Release Party foregoes such defense, the Oz Group shall be
entitled to assume the defense thereof with one counsel selected by the Oz Group
that is reasonably acceptable to you (it being acknowledged and agreed that for
purposes of this section Skadden, Arps, Slate, Meagher & Flom LLP is deemed
reasonably acceptable to you) (at the Consenting Partner Release Party’s
expense, except to the extent relating to indemnifiable Losses hereunder),
(iv) (1) to the extent the Oz Group controls such Third Party Claim pursuant to
the immediately preceding clauses (i)-(iii) and determines (in consultation with
the Consenting Partner Release Party) or (2) to the extent the Oz Group does not
control any such Third Party Claim pursuant to clause (v) below and the
Consenting Partner Release Party reasonably determines with the consent of the
Oz Group (not to be unreasonably withheld, conditioned or delayed) that any part
of the underlying tax should be paid to the appropriate taxing authority prior
to the final resolution of the Third Party Claim, (x) the Oz Group shall advance
the Consenting Partner Release Party the amount of such tax (to the extent
indemnifiable hereunder) and the Consenting Partner Release Party shall promptly
remit such amount to the appropriate taxing authority, and (y) if such advance
exceeds the amount of tax as ultimately determined, the Oz Group shall be
entitled to offset the amount of such excess against any and all amounts
otherwise owed to the Consenting Partner Release Party under this Consent or any
applicable limited partnership agreement, and the Consenting Partner Release
Party shall pay over to the Oz Group any amount remaining of such excess after
such offset, if any, and (v) to the extent the Oz Group does not control any
such audit, examination or other proceeding in accordance with the immediately
preceding clauses (i)-(iii), the Oz Group may participate at its own expense and
with its own selected counsel in the audit, examination or other proceeding only
to the extent applicable to the Third Party Claim and the Consenting Partner
Release Party shall only settle such Third Party Claim with the consent of the
Oz Group (not to be unreasonably withheld, conditioned or delayed). For the
avoidance of doubt, any tax information of a

 

154



--------------------------------------------------------------------------------

Consenting Partner Release Party that is included in such a tax audit,
examination or other proceeding controlled by the Oz Group (or in which the Oz
Group participates) and that is not relevant to the Third Party Claim will be
treated as confidential tax information and not shared with the Oz Group
pursuant to the cooperation and information sharing provisions above and, to the
extent any tax information is shared with the Oz Group or its advisors, such
information shall be kept confidential to the extent permitted by law. For the
further avoidance of doubt, the control, defense, and settlement of an audit,
examination, or other proceeding of any taxes or tax returns of an Operating
Partnership shall be governed by the provisions of the applicable limited
partnership agreement and Sections 6221-6241 of the Code and the Treasury
Regulations promulgated thereunder.

If the Oz Group assumes the defense of a Third Party Claim, the Oz Group shall
control the defense and you shall be entitled (at your own expense) to
participate in such defense. If the Oz Group is controlling the defense of any
Third Party Claim, then the Oz Group shall be entitled to settle or compromise
such Third Party Claim, and you shall agree to such settlement or compromise;
provided, the Oz Group shall obtain your prior written consent (not to be
unreasonably withheld, conditioned or delayed) before entering into any such
settlement or compromise if (A) the same results in (i) injunctive or other
equitable relief imposed against the applicable indemnified parties or (ii) a
finding or admission of guilt, wrongdoing or any violation of law (provided
that, for the avoidance of doubt, agreeing to an adjustment of items of income,
gain, loss and deductions in connection with a civil tax settlement shall not be
considered such an admission) on the part of the applicable indemnified parties
or (B) the applicable indemnified parties are not expressly and unconditionally
released from all liabilities and obligations with respect to such Third Party
Claim. While you control defense of a Third Party Claim, the Oz Group shall use
commercially reasonable efforts to defend and/or assist in your defense of any
claim by a taxing authority relating to an allocation of income described in
clause (i) of the definition of Loss in the prior paragraph. Whether or not the
Oz Group assumes the defense of a Third Party Claim, neither you nor any
applicable indemnified party shall admit any liability with respect to, or
settle, compromise or discharge (or offer the same), such Third Party Claim
without the Oz Group’s prior written consent (not to be unreasonably withheld,
conditioned or delayed). In the event of any legal proceedings brought by you or
the Consenting Partner Release Parties for the enforcement of the
indemnification and release provisions of this Consent, the reasonable costs and
expenses incurred by you and such Consenting Partner Release Parties (as
applicable), on the one hand, and the Oz Release Parties, on the other hand, in
connection therewith, including attorney fees and disbursements, and the
interest accrued on any amounts owed by the Oz Group pursuant to the terms of
the indemnification and release provisions of this Consent, in each case shall
be reimbursed to you and such Consenting Partner Release Parties (as applicable)
by the Oz Group solely to the extent you and such Consenting Partner Release
Parties (as applicable) are the prevailing party in such legal proceedings. The
indemnification rights of the Consenting Partner Release Parties hereunder shall
be in addition to any other indemnification rights the Consenting Partner
Release Parties may have under the Amended and Restated Limited Partnership
Agreements of the Operating Partnerships or any existing indemnification
agreements with any members of the Oz Group, in each case, without limiting the
scope of the releases contained herein. The Consenting Partner Release Parties
acknowledge that the Oz Group is obtaining a Tax Indemnity Policy underwritten
by VALE Insurance Partners, LLC (the “Tax Indemnity Policy”) with respect to
certain tax aspects of the Recapitalization. The Consenting Partner Release
Parties acknowledge and agree that (i) for purposes of this Consent, the rights
of the Oz Group to control or participate in any Third Party Claim involving
taxes shall include the right of control or participation by the applicable
insurers under the

 

155



--------------------------------------------------------------------------------

Tax Indemnity Policy, and (ii) the Consenting Partner Release Parties shall
reasonably cooperate with the Oz Group in any claims by the Oz Group pursuant to
the Tax Indemnity Policy (which may include, for the avoidance of doubt but
subject to the terms hereof, permitting the applicable insurers thereunder to
control or participate in the applicable Third Party Claim to the extent
required by the Tax Indemnity Policy).

For the avoidance of doubt, except as previously agreed to by any of the Oz
Parties prior to the date hereof pursuant to an executed engagement letter or
the sections entitled “Certain Protections” and “Expenses” in the Agreement, no
costs or expenses incurred by any Consenting Partner Release Parties in
connection with the review and negotiation of the Recapitalization and related
documentation shall be subject to reimbursement, advancement or indemnification
hereunder.

Delivery Instructions

The effectiveness of this Consent, including the release and the indemnification
provisions set forth herein, is subject to the Recapitalization Closing. The
Recapitalization Closing remains subject to the satisfaction or waiver of
certain closing conditions related thereto, and there can be no guarantee that
the transactions contemplated by the Agreement will be consummated on a timely
basis or at all. In the event that for any reason, the Recapitalization does not
occur by February 28, 2019, neither you nor the Oz Parties will have any
obligation in respect of this Consent, including the release and indemnification
provisions set forth herein, and this Consent shall terminate and be void and of
no further force or effect. The execution of this Consent shall not obligate the
Company to consummate the Recapitalization. The Recapitalization Closing may
occur if the closing conditions to the Recapitalization are satisfied, even if
you do not execute this Consent. If you do not execute and timely deliver this
Consent, you will not be entitled to the benefits of the release and the
indemnification provisions set forth herein.

Please have a duly authorized person sign this Consent, returning a copy of your
signed Consent by email to David Levine, the Company’s Chief Legal Officer, at
David.Levine@ozm.com and mailing the original of your signed Consent to the
following address:

Och-Ziff Capital Management Group LLC

9 West 57th Street, 39th Floor

New York, New York 10019

Attention: Chief Legal Officer

We request that you complete these actions as soon as possible, and in any event
no later than February 7, 2019. Should you have any questions concerning the
above matters, please do not hesitate to contact David Levine at
david.levine@ozm.com. We appreciate your assistance and thank you in advance for
your prompt attention to this matter.

Miscellaneous

This Consent shall be construed in accordance with and governed by the laws of
the State of Delaware without regard to principles of conflict of laws. Each
party hereto (i) irrevocably submits to the jurisdiction of the Court of
Chancery of the State of Delaware or, if such court lacks jurisdiction, any
Delaware state court or U.S. federal court sitting in Wilmington, Delaware (the
“Selected Courts”) in any action arising out of this Consent, (ii) consents to
the service of process by mail and (iii) TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED,

 

156



--------------------------------------------------------------------------------

WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS CONSENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THE PARTIES HERETO MAY FILE
A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT BY EACH OF THE PARTIES HERETO IRREVOCABLY
TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THE
PARTIES HERETO RELATING TO THIS CONSENT OR ANY OF THE CONTEMPLATED TRANSACTIONS
AND EACH OF THE PARTIES HERETO AGREES THAT SUCH ACTION WILL INSTEAD BE TRIED IN
A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

This Consent may be executed in counterparts and signatures may be delivered by
facsimile or by e-mail delivery of a “.pdf” format data file, each one of which
shall be deemed an original and all of which together shall constitute one and
the same Consent.

The headings and captions herein are inserted for convenience of reference only
and are not intended to govern, limit or aid in the construction of any term or
provision hereof. It is the intention of the parties that every covenant, term
and provision of this Consent shall be construed simply according to its fair
meaning and not strictly for or against any party (notwithstanding any rule of
law requiring a Consent to be strictly construed against the drafting party), it
being understood that the parties to this Consent are sophisticated and have had
adequate opportunity and means to retain counsel to represent their interests
and to otherwise negotiate the provisions of this Consent.

The parties intend for this Consent to constitute a legal, valid and binding
obligation of each party hereto enforceable against such party in accordance
with its terms. This Consent may not be assigned by any of the parties without
the prior written consent of the other parties hereto.

Except as expressly contemplated herein, this Consent and the Implementation
Agreements constitute the entire agreement among the parties hereto pertaining
to the subject matter hereof and supersede all prior agreements and
understandings pertaining thereto except for pre-existing legal retention
agreements.

Except as otherwise provided herein, it is understood and agreed among the
parties that this Consent and the covenants made herein are made expressly and
solely for the benefit of the parties hereto, and that no other person or entity
shall be entitled or be deemed to be entitled to any benefits or rights
hereunder, nor be authorized or entitled to enforce any rights, claims or
remedies hereunder or by reason hereof.

No provision of this Consent may be amended, modified or waived except in
writing, signed by each of the parties hereto. Except as otherwise expressly set
forth herein, no delay or omission on the part of any party to this Consent in
exercising any right, power or remedy provided by law or provided

 

157



--------------------------------------------------------------------------------

hereunder shall impair such right, power or remedy or operate as a waiver
thereof. The single or partial exercise of any right, power or remedy provided
by law or provided hereunder shall not preclude any other or further exercise of
any other right, power or remedy.

The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Consent were not performed in accordance with its
specific terms or was otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions and other
equitable remedies to prevent breaches of this Consent and to enforce
specifically the terms and provisions hereof in any of the Selected Courts, this
being in addition to any other remedy to which they are entitled at law or in
equity. Any requirements for the securing or posting of any bond with respect to
such remedy are hereby waived by each of the parties hereto. Each party hereto
further agrees that, in the event of any action for an injunction or other
equitable remedy in respect of such breach or enforcement of specific
performance, it will not assert the defense that a remedy at law would be
adequate.

The provisions of this Consent shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this Consent,
or the application thereof to any person or entity or any circumstance, is found
to be invalid or unenforceable in any jurisdiction, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Consent and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

[Signature Page Follows]

 

158



--------------------------------------------------------------------------------

Sincerely, OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:  

            

Name:   Title:   OZ MANAGEMENT LP By: Och-Ziff Holding Corporation, its general
partner By:  

             

Name:   Title:   OZ ADVISORS LP By: Och-Ziff Holding Corporation, its general
partner By:  

             

Name:   Title:   OZ ADVISORS II LP By: Och-Ziff Holding LLC, its general partner
By:  

             

Name:   Title:  

 

[Signature Page to Recapitalization Consent]



--------------------------------------------------------------------------------

OCH-ZIFF HOLDING CORPORATION By:  



Name:   Title:   OCH-ZIFF HOLDING LLC By:  



Name:   Title:  

 

[Signature Page to Recapitalization Consent]



--------------------------------------------------------------------------------

Acknowledged, agreed and consented to as of the date first set forth above:

 

By:  

 

Name:  

 

[Signature Page to Recapitalization Consent]



--------------------------------------------------------------------------------

Schedule A



--------------------------------------------------------------------------------

Exhibit E-1

VESTING TERMS OF THE CLASS E-1 COMMON UNITS

The Class E-1 Common Units conditionally granted to a Limited Partner on the
Recapitalization Date shall vest on the following schedule:

 

1.

Normal Vesting. Except as provided in Paragraphs 2 and 3 below:

(a) Solely with respect to any Class E-1 Common Units granted to such Limited
Partner on the Recapitalization Date up to and including the number of Class A-1
Common Units held by such Limited Partner and his Related Trusts immediately
following the Recapitalization (the “First Tranche of Class E-1 Common Units”),
one hundred percent (100%) of such Class E-1 Common Units shall vest on
December 31, 2019, subject to the continuous service as an Active Individual LP
of such Limited Partner (or, if the Limited Partner holding any such Class E-1
Common Units is a Related Trust, the applicable Individual Limited Partner)
through such vesting date; and

(b) Solely with respect to any other Class E-1 Common Units granted to such
Limited Partner on the Recapitalization Date (the “Additional Class E-1 Common
Units”), thirty-three and one-third percent (33-1/3%) of such Class E-1 Common
Units shall vest on each of (i) December 31, 2020, (ii) December 31, 2021 and
(iii) December 31, 2022, subject, in each case, to the continuous service as an
Active Individual LP of such Limited Partner (or, if the Limited Partner holding
any such Class E-1 Common Units is a Related Trust, the applicable Individual
Limited Partner) through the applicable vesting date.

 

2.

Accelerated Vesting Upon Liquidation or Change of Control. Notwithstanding the
foregoing, any and all unvested Class E-1 Common Units shall become fully vested
in the event of a liquidation of the Partnership or a Change of Control.

 

3.

Withdrawal. Notwithstanding the foregoing:

(a) In the event of the Withdrawal of a Limited Partner (i) for Cause (as
determined pursuant to clause (A) of Section 8.3(a)(i) of this Agreement) or
(ii) by reason of the Limited Partner (other than due to death or Disability)
ceasing to be, or providing notice to the General Partner of his intention to
cease to be, actively involved with the Partnership and its Affiliates (as
determined pursuant to clause (C) of Section 8.3(a)(i) of this Agreement), in
either case, any and all unvested Class E-1 Common Units shall be immediately
forfeited for no consideration upon such Withdrawal.



--------------------------------------------------------------------------------

(b) In the event of (x) a Limited Partner’s Withdrawal as determined by the
Partner Performance Committee pursuant to clause (B) of Section 8.3(a)(i) of
this Agreement or (y) a Limited Partner’s Special Withdrawal (a “Withdrawal
without Cause”), in either case, then:

(i) Solely with respect to the First Tranche of Class E-1 Common Units, any and
all such unvested Class E-1 Common Units shall become fully vested upon such
Withdrawal or Special Withdrawal, respectively.

(ii) Solely with respect to the Additional Class E-1 Common Units, a portion of
such Class E-1 Common Units shall become vested upon such Withdrawal or Special
Withdrawal, respectively, in an amount equal to (A) (x) the number of Additional
Class E-1 Common Units granted, multiplied by (y) a fraction, the numerator of
which is the sum of (I) 12 months and (II) the number of full (or partial)
months that the Limited Partner (or, if such Limited Partner is a Related Trust,
the applicable Individual Limited Partner) served as an Active Individual LP or
an employee of the Partnership or its Affiliates during the period commencing on
December 31, 2017 and ending on the date of such Withdrawal or Special
Withdrawal, and the denominator of which is 60 months, less (B) the total number
of vested Additional Class E-1 Common Units held immediately prior to such
Withdrawal or Special Withdrawal; provided, that in no event shall the vested
percentage of such Class E-1 Common Units exceed 100%. Any and all unvested
Additional Class E-1 Common Units that do not become vested in accordance with
this clause (ii) upon such a Withdrawal without Cause shall be immediately
forfeited for no consideration at such time.

(c) In the event of an Individual Limited Partner’s death or Disability, any and
all unvested Class E-1 Common Units of such Limited Partner and his Related
Trusts shall immediately become fully vested.



--------------------------------------------------------------------------------

Exhibit E-2

VESTING TERMS OF THE CONVERSION CLASS E-2 COMMON UNITS

Provided that they are retained by the Limited Partner in accordance with
Section 3.1(e)(ii) as of the close of business on the Conversion Class E-2
Notice Date, the Conversion Class E-2 Common Units conditionally granted to a
Limited Partner as provided in Section 3.1(e) of this Agreement shall vest on
the following schedule:

 

1.

Solely with respect to any Limited Partner who is not an Active Individual LP
(or the Related Trust of an Active Individual LP) as of the Recapitalization
Date, such Conversion Class E-2 Common Units shall be fully vested as of the
date of grant.

 

2.

Solely with respect to a Limited Partner who is an Active Individual LP (or the
Related Trust of an Active Individual LP) as of the Recapitalization Date, such
Conversion Class E-2 Common Units shall vest on the following schedule:

(a) With respect to any portion of the grant of such Conversion Class E-2 Common
Units that were granted in the Merger in respect of Class D Common Units that
were vested as of the Recapitalization Date, such portion shall be unvested and
shall become vested on December 31, 2019, subject to the applicable Individual
Limited Partner’s continuous service as an Active Individual LP through such
vesting date. Notwithstanding the foregoing, in the event of (x) a Limited
Partner’s Withdrawal as determined by the Partner Performance Committee pursuant
to clause (B) of Section 8.3(a)(i) of this Agreement or (y) a Limited Partner’s
Special Withdrawal (a “Withdrawal without Cause”), in either case, then any and
all such unvested Conversion Class E-2 Common Units shall become fully vested
upon such Withdrawal or Special Withdrawal, respectively. Further, in the event
of an Individual Limited Partner’s death or Disability, any and all unvested
Conversion Class E-2 Common Units of such Limited Partner and his Related Trusts
shall immediately become fully vested;

(b) With respect to any portion of the grant of such Conversion Class E-2 Common
Units that were granted in the Merger in respect of Class D Common Units that
(i) were unvested as of the Recapitalization Date and (ii) were scheduled to
vest within 12 months following January 31, 2019, such portion shall be unvested
and shall become vested on December 31, 2019, subject to the applicable
Individual Limited Partner’s continuous service as an Active Individual LP
through the applicable vesting date. If the applicable Individual Limited
Partner ceases to be an Active Individual LP at any time prior to the applicable
vesting date, any and all such unvested Conversion Class E-2 Common Units shall
be immediately forfeited at such time. Notwithstanding the foregoing, in the
event of (i) the Limited Partner’s Withdrawal without Cause or (ii) the
applicable Individual Limited Partner’s Withdrawal as a result of death or
Disability, in either case any and all unvested Conversion Class E-2 Common
Units of such Limited Partner and his Related Trusts shall immediately become
fully vested;



--------------------------------------------------------------------------------

(c) With respect to any portion of the grant of such Conversion Class E-2 Common
Units that were granted in the Merger in respect of Class D Common Units that
(i) were unvested as of the Recapitalization Date and (ii) were not scheduled to
vest within 12 months following January 31, 2019, such portion shall become
subject to the same vesting terms and conditions as applied to such Class D
Common Units immediately prior to the Recapitalization Date; and

(d) Notwithstanding the foregoing, any and all unvested Conversion Class E-2
Common Units shall become fully vested in the event of a liquidation of the
Partnership or a Change of Control.



--------------------------------------------------------------------------------

Exhibit F

MEMBERS OF THE PARTNER MANAGEMENT COMMITTEE AND PARTNER

PERFORMANCE COMMITTEE AS OF THE TRANSITION DATE

Robert Shafir (Chairman)

Wayne Cohen

James Levin

David Levine

Thomas Sipp



--------------------------------------------------------------------------------

Exhibit G

Economic Income is a measure of pre-tax operating performance that excludes the
following from our results on a GAAP basis:

 

  •  

Income allocations to our executive managing directors on their direct interests
in the Oz Operating Group. Management reviews operating performance at the Oz
Operating Group level, where substantially all of our operations are performed,
prior to making any income allocations.

 

  •  

Equity-based compensation expenses, depreciation and amortization expenses,
changes in the tax receivable agreement liability, net gains and losses on early
retirement of debt financing arrangements, unrealized gains and losses related
to changes in the fair value of financing arrangements, gains and losses on
fixed assets, and net gains and losses on investments in funds, as management
does not consider these items to be reflective of operating performance.
However, the fair value of RSUs that are settled in cash to employees or
executive managing directors is included as an expense at the time of
settlement.

 

  •  

Amounts related to the consolidated funds, including the related eliminations of
management fees and incentive income, as management reviews the total amount of
management fees and incentive income earned in relation to total assets under
management and fund performance.

In addition, expenses related to incentive income profit-sharing arrangements
are generally recognized at the same time the related incentive income revenue
is recognized, as management reviews the total compensation expense related to
these arrangements in relation to any incentive income earned by the relevant
fund. Further, deferred cash compensation is expensed in full in the year
granted for Economic Income, rather than over the service period for GAAP.

The components of Economic Income shall be calculated without duplication.